 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has
been filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.

Exhibit 10.42

AIRBUS A319/A320/A321 PURCHASE AGREEMENT

Dated as of April 1, 2004

between

AVSA, S.A.R.L.,

Seller

and

ATLANTIC COAST AIRLINES

Buyer

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSES

--------------------------------------------------------------------------------

  TITLE

--------------------------------------------------------------------------------

0
  DEFINITIONS 1
1
  SALE AND PURCHASE 10
2
  SPECIFICATION 10
3
  PRICE 12
4
  PRICE REVISION 18
5
  PAYMENT TERMS 18
6
  INSPECTION 22
7
  CERTIFICATION 23
8
  BUYER’S TECHNICAL ACCEPTANCE 24
9
  DELIVERY 26
10
  EXCUSABLE DELAY AND TOTAL LOSS 27
11
  INEXCUSABLE DELAY 30
12
  WARRANTIES AND SERVICE LIFE POLICY 31
13
  INTELLECTUAL PROPERTY INDEMNITY 52
14
  TECHNICAL DATA AND SOFTWARE SERVICES 56
15
  SELLER REPRESENTATIVES 62
16
  TRAINING AND TRAINING AIDS 64
17
  SUPPLIER PRODUCT SUPPORT 82
18
  BUYER FURNISHED EQUIPMENT 83

i



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSES

--------------------------------------------------------------------------------

  TITLE

--------------------------------------------------------------------------------

19
  INDEMNITIES AND INSURANCE 87
20
  ASSIGNMENTS AND TRANSFERS 89
21
  TERMINATION 91
22
  MISCELLANEOUS PROVISIONS 95
23
  CERTAIN REPRESENTATIONS OF THE PARTIES 101

ii



--------------------------------------------------------------------------------



 



CONTENTS

          EXHIBITS

--------------------------------------------------------------------------------

 
EXHIBITS A-1
  STANDARD SPECIFICATION PORTION OF CD-ROM ENTITLED “SINGLE AISLE STANDARD
SPECIFICATIONS AND CONFIGURATION GUIDES (JANUARY 2003)” •  
EXHIBIT A-2
  SCNs 109  
EXHIBIT B-1
  SCN FORM 113  
EXHIBIT B-2
  MSCN FORM •  
EXHIBIT C
  SELLER SERVICE LIFE POLICY 117  
EXHIBIT D
  CERTIFICATE OF ACCEPTANCE 119  
EXHIBIT E
  BILL OF SALE 120  
EXHIBIT F
  TECHNICAL DATA 123   APPENDIX 1 TO
EXHIBIT F   LICENSE FOR USE OF SOFTWARE 138   APPENDIX 2 TO
EXHIBIT F   LICENSE FOR USE OF AIRBUS ON-LINE SERVICES 145   ATTACHMENT 1 TO
APPENDIX 2 TO
EXHIBIT F   AIRBUS ON-LINE SERVICES 156   ATTACHMENT 2 TO
APPENDIX 2 TO
EXHIBIT F   REQUEST FOR CONNECTION TO AIRBUS ON-LINE SERVICES 162  
EXHIBIT G
  SELLER PRICE REVISION FORMULA 163  
EXHIBIT H
  PROPULSION SYSTEMS PRICE REVISION FORMULA 166

iii



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT

This agreement is made this 1st day of April 2004

between



      AVSA, S.A.R.L, a société à responsabilité limitée organized and existing
under the laws of the Republic of France, having its registered office located
at         2, rond-point Maurice Bellonte
31700 BLAGNAC
FRANCE         (hereinafter referred to as the “Seller”)

and



      ATLANTIC COAST AIRLINES, a corporation organized and existing under the
laws of the State of California, United States of America, having its principal
corporate offices located at         45200 Business Court
Dulles, Virginia 20166         (hereinafter referred to as the “Buyer”)



    WHEREAS the Buyer wishes to purchase and the Seller is willing to sell new
Airbus A319-100, A320-200 and A321-200 model aircraft, on the terms and
conditions herein provided; and       WHEREAS the Seller is a sales subsidiary
of Airbus S.N.C. and will purchase such aircraft from Airbus S.N.C. for resale
to the Buyer,       NOW THEREFORE IT IS AGREED AS FOLLOWS:



0 –   DEFINITIONS       For all purposes of this agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following terms
will have the following meanings:       A319 Aircraft — any or all of the
(i) A319 Firm Aircraft; (ii) Option Aircraft that have been converted into
firmly ordered A319 aircraft; or (iii) A319 aircraft that have been converted
from A320 Aircraft pursuant to this Agreement.       A319 Airframe — any A319
Aircraft, excluding the A319 Propulsion Systems.

1



--------------------------------------------------------------------------------



 



    A319 Firm Aircraft — any or all of the ten (10) firm A319-100 aircraft for
which the delivery schedule is set forth in Clause 9.1.1 hereof to be sold by
the Seller and purchased by the Buyer pursuant to this Agreement, together with
all components, equipment, parts and accessories installed in or on such
aircraft and the A319 Propulsion Systems installed thereon upon delivery.      
A319 Propulsion Systems — the two (2) International Aero Engines IAE V2524-A5
powerplants installed on an A319 Aircraft at Delivery, each composed of the
powerplant (as such term is defined in Chapters 70-80 of ATA Specification 100),
but limited to the equipment, components, parts and accessories included in the
powerplant, as so defined), which are the powerplants for the A319 Aircraft
defined and agreed in writing between the Buyer and International Aero Engines
and that have been sold to the Manufacturer by International Aero Engines.      
A319 Specification — the A319 Standard Specification as amended by the SCNs
itemized in Exhibit A-2 hereto, including but not limited to an increase in the
maximum takeoff weight (MTOW) from 64 to 75.5 metric tons, as such document may
be further amended or modified in accordance with this Agreement (including,
without limitation, by SCNs and MSCNs not listed in Exhibit A-2 as of the date
hereof).       A319 Standard Specification — the A319 standard specification
document number J.000.01000, Issue 4.1, dated April 30, 2001, published by the
Manufacturer, a copy of which is annexed in Exhibit A-1 hereto.       A320
Aircraft — any or all of the (i) A320 Firm Aircraft; (ii) Option Aircraft that
have been converted into firmly ordered A320 aircraft; or A320 aircraft that
have been converted from A319 Aircraft pursuant to this Agreement.       A320
Airframe — any A320 Aircraft, excluding the A320 Propulsion Systems.       A320
Family Aircraft — Airbus A319-100, A320-200 or A321-200 model aircraft.      
A320 Firm Aircraft — any or all of the five (5) firm A320-200 aircraft for which
the delivery schedule is set forth in Clause 9.1.1 hereof to be sold by the
Seller and purchased by the Buyer pursuant to this Agreement, together with all
components, equipment, parts and accessories installed in or on such aircraft
and the A320 Propulsion Systems installed thereon upon delivery.       A320
Propulsion Systems — the two (2) International Aero Engines IAE V2527-A5
powerplants installed on an A320 Aircraft at Delivery, each composed of the
powerplant (as such term is defined in Chapters 70-80 of ATA Specification 100),
but limited to the equipment, components, parts and accessories included in the
powerplant, as so defined), which are the powerplants for the A320 Aircraft
defined and agreed in writing between the Buyer and International Aero Engines
and that have been sold to the Manufacturer by International Aero Engines.

2



--------------------------------------------------------------------------------



 



    A320 Specification — the A320 Standard Specification as amended by the SCNs
set forth in Appendix 1 to Exhibit A-2 hereto, including but not limited to an
increase in the maximum takeoff weight (MTOW) from 73.5 to 77 metric tons, as
such document as may be further amended or modified in accordance with this
Agreement (including, without limitation, by SCNs and MSCNs not listed in
Exhibit A-2 as of the date hereof).       A320 Standard Specification — the A320
standard specification document number D.000.02000, Issue 5.1 dated April 30,
2001, published by the Manufacturer, a copy of which annexed in Exhibit A-1
hereto.       A321 Aircraft — any or all of the (i) [***]; (ii) A321 aircraft
[***] pursuant to the Agreement or (iii) A321 aircraft [***] pursuant to the
Agreement.       A321 Airframe — any A321 Aircraft, excluding the A321
Propulsion Systems.       A321 Propulsion Systems — the two (2) International
Aero Engines V2533-A5 powerplants installed on an A321 Aircraft at Delivery,
each composed of the powerplant (as such term is defined in Chapters 70-80 of
ATA Specification 100), but limited to the equipment, components, parts and
accessories included in the powerplant, as so defined), which are the
powerplants for the A321 Aircraft defined and as may be agreed in writing
between the Buyer and International Aero Engines and that may be sold to the
Manufacturer by International Aero Engines.       A321 Specification — the A321
Standard Specification as amended by the SCNs set forth in Exhibit A-2 hereto,
as may be further amended or modified in accordance with this Agreement
(including, without limitation, by SCNs and MSCNs not listed in Exhibit A-2 as
of the date hereof).       A321 Standard Specification — the A321-200 standard
specification document number E.000.02000, Issue 2.1, dated April 30, 2001,
published by the Manufacturer, which includes a maximum takeoff weight (MTOW) of
93 metric tons and two (2) auxiliary center tanks (ACTs), a copy of which is
annexed in Exhibit A-1 hereto.       Additional Rolling Option Aircraft — any or
all of the up to [***] A320 Family Aircraft that may be placed on option order
and which may be sold by the Seller and purchased by the Buyer pursuant to this
Agreement, together with all components, equipment, parts and accessories
installed in or on such aircraft and the Propulsion Systems installed thereon
upon delivery.       Affected Aircraft — as defined in Clause 21.3 of this
Agreement.       Affiliate — with respect to any person or entity, any other
person or entity directly or indirectly controlling, controlled by or under
common control with such person or entity, not including any of the Associated
Contractors. For purposes of the preceding sentence, “control” of an entity
shall mean having direct or indirect power to direct, or cause the

3



--------------------------------------------------------------------------------



 



    direction of, the management or policies of such person or entity, whether
through the ownership of voting securities, by contract or otherwise.      
Agreement — this Airbus A319/A320/A321 purchase agreement, including all
exhibits and appendices attached hereto and any Letter Agreements between the
Seller and the Buyer relating by their terms hereto, as the same may be amended
or modified and in effect from time to time.       Aircraft — any or all of the
A319 Aircraft, A320 Aircraft or A321 Aircraft to be sold by the Seller and
purchased by the Buyer pursuant to this Agreement.       Aircraft Warranty
Period — as referred to in Clause 12.1.3 of this Agreement.       Airframe — any
Aircraft, excluding the Propulsion Systems therefore.       ANACS — Airbus North
America Customer Services, Inc., a corporation organized and existing under the
laws of Delaware, having its registered office located at 198 Van Buren Street,
Suite 300, Herndon, VA 20170, or any successor thereto.       AOLS — as referred
to in Clause 14.11.3.2 of this Agreement.       AOLS License — as referred to in
Clause 14.11.3.2 of this Agreement.       Applicable Date — as defined in Clause
21.3 of this Agreement.       Associated Contractors — collectively, the
principal subcontractors of the Manufacturer, which are the following, including
any successors thereto:



  (1)   Airbus France, S.A.S., whose principal office is at
316, route de Bayonne
31060 Toulouse
France     (2)   Airbus UK Ltd, whose principal office is at
Warwick House
PO Box 87
Farnborough Aerospace Centre
Farnborough
Hants GU14 6YU
England     (3)   Airbus España S.L., whose principal office is at
404 Avenida de Aragon
28022 Madrid
Spain

4



--------------------------------------------------------------------------------



 



  (4)   Airbus Deutschland GmbH , whose principal office is at
Kreetslag 10
Postfach 95 01 09
21111 Hamburg
Germany



    ATA Specification 100 — the specification issued by the Air Transport
Association of America relating to manufacturers’ technical data.       ATA
Specification 101 — the specification issued by the Air Transport Association of
America relating to ground equipment technical data.       ATA Specification 102
— the specification issued by the Air Transport Association of America relating
to software programs.       ATA Specification 200 — the specification issued by
the Air Transport Association of America relating to integrated data processing.
      ATA Specification 300 — the specification issued by the Air Transport
Association of America relating to the packaging of spare parts shipments.      
ATA Specification 2000 — the specification issued by the Air Transport
Association of America relating to an industry-wide communication system linking
suppliers and users for the purposes of spares provisioning, purchasing, order
administration, invoicing and information or data exchange.       ATA
Specification 2100 — the specification issued by the Air Transport Association
of America relating to the standards for the presentation of technical
information prepared as digital media (magnetic tape or CD ROM).       Aviation
Authority — when used with respect to any jurisdiction, the government entity
that, under the laws of such jurisdiction, has control over civil aviation or
the registration, airworthiness or operation of civil aircraft in such
jurisdiction.       Balance of the Final Contract Price — means the amount
payable by the Buyer to the Seller on the Delivery Date for an Aircraft after
deducting from the Final Contract Price for such Aircraft the amount of all
Predelivery Payments received by the Seller from the Buyer in respect of such
Aircraft on or before the Delivery Date for such Aircraft.       Base Price —
for any Aircraft, Airframe, SCNs or Propulsion Systems, as more completely
defined in Clause 3.1 of this Agreement.       Buyer Furnished Equipment (BFE) —
for any Aircraft, all the items of equipment that will be furnished by the Buyer
and installed or intended to be installed in the Aircraft by the Seller, as
defined in the Specification.

5



--------------------------------------------------------------------------------



 



    Certificate of Acceptance — as referred to in Clause 8.3 of this Agreement.
      Change in Law — as defined in Clause 7.3.1 of this Agreement.       Claims
— as defined in Clause 13.1.1 of this Agreement.       Customer Originated
Changes (COC) — Buyer-originated data that are introduced into Seller’s
Technical Data and Documentation, as more completely set forth in Clause 14.10
of this Agreement.       Customization Milestone Chart — as referred to in
Clause 2.2 of this Agreement.       Delivery — the transfer of title to the
Aircraft from the Seller to the Buyer, in accordance with Clause 9.      
Delivery Date — the date on which Delivery will occur, or occurs, as the context
may require.       Delivery Location — the facilities of the Manufacturer at the
location of final assembly of the Aircraft, which is currently at Airbus France
S.A.S. works in Toulouse, France, for the A320 model aircraft, and at Airbus
Deutschland GmbH works in Hamburg, Germany, for the A319 and A321 model
aircraft.       Development Changes — as defined in Clause 2.1.2.4 of this
Agreement.       DGAC — the Direction Générale de l’Aviation Civile of France,
or any successor thereto.       EASA — European Aviation Safety Agency or any
successor agency thereto.       Excusable Delay — delay in delivery or failure
to deliver an Aircraft due to causes specified in Clause 10.1 of this Agreement.
      Export Certificate of Airworthiness — an export certificate of
airworthiness issued by the Aviation Authority of the Delivery Location.      
FAA — the U.S. Federal Aviation Administration, or any successor thereto.      
Failure — as defined in Clause 12.2.1(ii) of this Agreement.       Final
Contract Price — as defined in Clause 3.2 of this Agreement.       Firm Aircraft
— the A319 Firm Aircraft and the A320 Firm Aircraft.       Free Carrier (FCA) —
defined in Incoterms 2000: ICC Official Rules for the Interpretation of Trade
Terms, published by the International Chamber of Commerce in 1999.

6



--------------------------------------------------------------------------------



 



    Indemnitee — as referred to in Clause 19.3 of this Agreement.      
Indemnitor — as referred to in Clause 19.3 of this Agreement.       Inexcusable
Delay — as referred to in Clause 11.1 of this Agreement.       In-house Warranty
— as referred to in Clause 12.1.8 of this Agreement.       In-house Warranty
Labor Rate — as defined in Clause 12.1.8(v)(b) of this Agreement.       Initial
Option Aircraft — any or all of the [***] A320 Family Aircraft on option order,
which may be sold by the Seller and purchased by the Buyer pursuant to this
Agreement, together with all components, equipment, parts and accessories
installed in or on such aircraft and the Propulsion Systems installed thereon
upon delivery.       Initial Payment — each of the initial payment amounts
described in Clause 5.3 of this Agreement.       Item — as defined in Clause
12.2.1(i) of this Agreement.       Interface Problem — as defined in Clause
12.4.1 of this Agreement.       LBA — Luftfahrt-Bundesamt of Germany or any
successor thereto.       LIBOR — the London Interbank Offered Rate for each
stated interest period, determined on the basis of the offered rates for
deposits in US dollars, for six-months deposits in US dollars, as it appears on
the Reuters Screen LIBO Page as of 11:00 a.m., London time, on the day that is
two (2) days (other than a Saturday, Sunday or a day that is a legal holiday or
a day on which banking institutions are authorized to close in the City of New
York, New York, London, England, or Paris, France) before the first day of an
interest period. If at least two (2) such offered rates appear on the Reuters
Screen LIBO Page, the rate for that interest period will be the arithmetic mean
of all such offered rates rounded to the nearest one-hundred thousandth of a
basis point. If only one (1) offered rate appears, the rate for that interest
period will be “LIBOR” as quoted by National Westminster Bank, plc. “Reuters
Screen LIBO Page” means the display designated as page “LIBO” on the Reuters
Monitor Money Rates Service (or any successor to such page or service).      
Losses — as referred to in Clause 19.1 of this Agreement.       Manufacturer —
Airbus, a Société en Nom Collectif, of the Republic of France.      
Manufacturer Specification Change Notice (MSCN) — as defined in Clause 2.1.2.3
of the Agreement.       Newco — as referred to in Clause 20.4 of this Agreement.

7



--------------------------------------------------------------------------------



 



    Option Aircraft — any or all of the Initial Option Aircraft, Rolling Option
Aircraft and Additional Rolling Option Aircraft.       Overdue Rate — as defined
in Clause 5.6.       Paris Convention — as referred to in Clause 13.1.1(iv) of
this Agreement.       Party — either of the Buyer or the Seller, as context may
require.       Predelivery Payment — any of the payments made in accordance with
Clause 5.2 of this Agreement.       Predelivery Payment Reference Price — as
defined in Clause 5.2.2 of this Agreement.       Propulsion Systems — any or all
of the A319 Propulsion Systems, A320 Propulsion Systems or A321 Propulsion
Systems.       Propulsion Systems Price Revision Formula — the Propulsion
Systems price revision formula set forth in Exhibit H hereto.       Ready for
Delivery — when (i) the Technical Acceptance Process has been successfully
completed for an Aircraft and (ii) the Export Certificate of Airworthiness has
been issued for such Aircraft.       Reference Price — as set forth in Clause
3.1.2 of the Agreement.       Resident Customer Support Representative — as
defined in Clause 15.2.1 of this Agreement.       Rolling Option Aircraft — any
or all of the up to [***] A320 Family Aircraft that may be placed on option
order pursuant to this Agreement and which may be sold by the Seller and
purchased by the Buyer pursuant to this Agreement, together with all components,
equipment, parts and accessories installed in or on such aircraft and the
Propulsion Systems installed thereon upon delivery.       Scheduled Delivery
Month — as defined in Clause 9.1.1 of the Agreement.       Seller Price Revision
Formula — the airframe price revision formula set forth in Exhibit G hereto.    
  Service Life Policy — as set forth in Clause 12.2 of this Agreement.      
Software License — as referred to in Clause 14.11.1 of this Agreement.

8



--------------------------------------------------------------------------------



 



    Specification — any or all of the A319 Standard Specification, A320 Standard
Specification, or A321 Standard Specification, as the context may require.      
Specification Change Notice (SCN) — as described in Clause 2.1.2.2 of this
Agreement.       Supplier — any supplier of Supplier Parts.       Supplier Part
— any component, equipment, accessory or part installed in an Aircraft at the
time of Delivery thereof, not including the Propulsion Systems or Buyer
Furnished Equipment, for which there exists a Supplier Product Support
Agreement.       Supplier Product Support Agreement — an agreement between the
Manufacturer and a Supplier containing enforceable and transferable warranties
(and in the case of landing gear suppliers, service life policies for selected
structural landing gear elements).       Technical Data — as defined in Clause
14.1 of this Agreement and as described in Exhibit F hereto.       Technical
Acceptance Process — as defined in Clause 8.1.1 of this Agreement.       Total
Loss — as referred to in Clause 10.4 of this Agreement.       Training
Conference — as defined in Clause 16.4.1 of this Agreement.       Training
Course Catalog — as referred to in Clause 16.4.1 of this Agreement.       Type
Certificate — as defined in Clause 7.1 of this Agreement.       Warranted Part —
as defined in Clause 12.1.1 of this Agreement.       Warranty Claim — as defined
in Clause 12.1.7(v) of this Agreement.       Working Day — with respect to any
action to be taken hereunder, a day other than a Saturday, Sunday or other day
designated as a legal holiday in the jurisdiction in which such action is
required to be taken.       The terms “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement, and not a particular
Clause thereof. The definition of a singular in this Clause will apply to
plurals of the same words.       Technical and trade terms not otherwise defined
herein will have the meanings assigned to them as generally accepted in the
aircraft manufacturing industry.

9



--------------------------------------------------------------------------------



 



1 –   SALE AND PURCHASE       The Seller will cause to be manufactured and will
sell and deliver, and the Buyer will purchase from the Seller and take delivery
of, the Aircraft at the Delivery Location, subject to the terms and conditions
in this Agreement.   2 –   SPECIFICATION   2.1   Specification Documents   2.1.1
  Specification       The A319 Aircraft will be manufactured in accordance with
the A319 Specification. The A320 Aircraft will be manufactured in accordance
with the A320 Specification. The A321 Aircraft will be manufactured in
accordance with the A321 Specification.   2.1.2   Specification Amendment  
2.1.2.1   Specification Amendment Process       The Parties understand and agree
that the Specifications may be amended following signature of this Agreement.
Any such amendment will take the written form of a “Specification Change Notice”
(SCN) or Manufacturer’s Specification Change Notice (MSCN). The contents of each
of these documents are described below in Clauses 2.1.2.2 and 2.1.2.3.
Implementation of an SCN or MSCN may affect a range of operational and
maintenance matters; however, neither of these documents discusses these
matters.       Before an SCN or MSCN is binding, the Seller will inform the
Buyer in writing (which may be in the form of e-mails or minutes of meetings) as
to the impact, if any, the SCN or MSCN, as applicable, may have on the Buyer’s
[***], design, [***], weight, maintenance requirements, operational
requirements, [***] or performance of the Aircraft affected thereby,
inter-changeability, replaceability or intermixability (compatible with Aircraft
that have either been delivered (as configured at Delivery) or are to be
delivered) requirements of the Specification with respect to any Aircraft, parts
or components thereof of the affected Aircraft. These disclosures shall include
references to Technical Data for maintenance such as the AMM, AWM, IPC and MPD,
and/or to Technical Data for operations such as the AFM, FCOM and MMEL, as
applicable. The maintenance and operational impact of such modification, if
incorporated in the Aircraft, will be incorporated in the relevant portions of
the Technical Data in accordance with the Seller’s obligations in Clause 14.2.4

10



--------------------------------------------------------------------------------



 



    To initiate an SCN, the Buyer will submit to the Seller a request for
change, if required. In addition, for certain amendments to the Specification
requiring an SCN, prior to finalization of such SCN, a study must be conducted
for the Seller to determine whether such amendment is feasible and for the Buyer
to decide whether to have an SCN implemented. Such a feasibility study will be
the subject of a separate SCN to be signed by the Parties. Following the Buyer’s
receipt of the results of such study and the information the Seller has provided
pursuant to the preceding paragraph, the Buyer may elect to sign the SCN
amending the Specification.   2.1.2.2   Specification Change Notice       The
Specifications may be amended in writing by the Buyer and the Seller by a
Specification Change Notice (SCN) in substantially the form set out in
Exhibit B-1 hereto. An SCN will set out the SCN’s effectivity and will also set
forth, in detail, the particular change to be made to the applicable
Specification and the effect, if any, of such change on design, [***],
performance, weight, Delivery Date of the Aircraft affected thereby,
interchangeability or replaceability requirements of the Specification, and text
of the applicable Specification with respect to any affected Aircraft parts or
components thereof listed in the Specification. An SCN may result in an
adjustment of the Base Price of the Aircraft, which adjustment if any, will be
specified in the SCN.   2.1.2.3   Manufacturer Specification Change Notice      
The Specifications may also be amended in writing by the Seller by a
“Manufacturer’s Specification Change Notice” (MSCN) in substantially the form
set out in Exhibit B-2 hereto. An MSCN will set out the MSCN’s effectivity and
will also set forth, in detail, the particular change to be made to the
applicable Specification and the effect, if any, of such change on design,
[***], performance, weight, Delivery Date of the Aircraft affected thereby,
interchangeability or replaceability requirements of the Specification, and text
of the applicable Specification with respect to any affected Aircraft parts or
components thereof listed in the Specification. An MSCN may result in an
adjustment of the Base Price of the Aircraft, which adjustment, if any, will be
specified in the MSCN. MSCNs will be subject to the Buyer’s acceptance, except
in the case of changes resulting from Airworthiness Directives,
government-mandated regulations or equipment obsolescence. [***].   2.1.2.4  
Development Changes       Also, changes may be made by the Seller without the
Buyer’s consent by a Manufacturer’s Information Document (MID) when changes to
the applicable Aircraft are deemed by the Seller to be necessary to improve the
Aircraft affected thereby, prevent delay or ensure compliance with this
Agreement (“Development Changes”), and such Development Changes do not adversely
affect price, Delivery

11



--------------------------------------------------------------------------------



 



    Date, [***], design, [***], weight, [***] or performance,
interchangeability, replaceability or intermixability (compatible with Aircraft
that have either been delivered or are to be delivered) requirements of the
Specification with respect to the Aircraft affected thereby. A Development
Change may affect the Buyer’s maintenance or operational requirements, however,
when taking into consideration the expected benefit of such Development Change
to the Buyer, such change [***].   2.2   Customization Milestones Chart      
The Seller will provide the Buyer with a customization milestones chart,
defining the lead times before Delivery needed for agreeing on items requested
by the Buyer from the Standard Specifications and Configuration Guides CD-ROM
made available by the Seller (the “Customization Milestone Chart”). The Seller
will provide the Customization Milestone Chart sufficiently in advance of the
lead times required in the Customization Milestone Chart to allow the Buyer to
make any required determinations.   2.3   Propulsion Systems   2.3.1   A319
Airframe       The A319 Airframe will be equipped with the A319 Propulsion
Systems.   2.3.2   A320 Airframe       The A320 Aircraft will be equipped with
the A320 Propulsion Systems.   2.3.3   A321 Airframe       The A321 Aircraft
will be equipped with the A321 Propulsion Systems.   3 –   PRICE   3.1   Base
Price of the Aircraft       The Base Price of each Aircraft is the sum of:



  (i)   the Base Price of the applicable Airframe, and     (ii)   the Base Price
of the applicable Propulsion Systems for the Aircraft.



3.1.1   Base Price of the Airframe   3.1.1.1   A319 Airframe

12



--------------------------------------------------------------------------------



 



    The Base Price of the A319 Airframe is the sum of the Base Prices set forth
below in (i), (ii) and (iii):



  (i)   the Base Price of the A319 Airframe, as defined in the A319 Standard
Specification, excluding Buyer Furnished Equipment, and SCNs, at delivery
conditions prevailing in January 2003, which is:         US $ [***]         (US
dollars — [***]),     (ii)   the Base Price of any and all SCNs for the A319
Aircraft mutually agreed upon prior to the signature of this Agreement and set
forth in Exhibit A-2 hereto (but excluding the SCN described below in Clause
3.1.1.1(iii)), at delivery conditions prevailing in January 2003, which is:    
    US $ [***]         (US dollars — [***]), and     (iii)   the Base Price of
the SCN for the increase in maximum takeoff weight from 64 metric tons to 75.5
metric tons, which is:         US $ [***]         (US dollars — [***]).



3.1.1.2   A320 Airframe       The Base Price of the A320 Airframe is the sum of
the Base Prices set forth below in (i), (ii) and (iii):



  (i)   the Base Price of the A320 Airframe, as defined in the A320 Standard
Specification, excluding Buyer Furnished Equipment and SCNs, at delivery
conditions prevailing in January 2003, which is:         US $ [***]         (US
dollars — [***]), and     (ii)   the Base Price of any and all SCNs for the A320
Aircraft mutually agreed upon prior to the signature of this Agreement and set
forth in Exhibit A-2 hereto (but excluding the SCN described below in Clause
3.1.1.2.(iii)), at delivery conditions prevailing in January 2003, which is:    
    US $ [***]

13



--------------------------------------------------------------------------------



 



      (US dollars — [***]), and     (iii)   the Base Price of the SCN for the
increase in maximum takeoff weight from 73.5 metric tons to 77 metric tons,
which is:         US $ [***]         (US dollars — [***]).



3.1.1.3   A321 Airframe       The Base Price of the A321 Airframe is the sum of
the Base Prices set forth below in (i) and (ii):



  (i)   the Base Price of the A321 Airframe, as defined in the A321 Standard
Specification, excluding Buyer Furnished Equipment, the increase in maximum
takeoff weight to 93 metric tons, and the two (2) auxiliary center tanks, at
delivery conditions prevailing in January 2003, which is:         US $ [***]    
    (US dollars — [***]), and     (ii)   the Base Price of any and all SCNs
mutually agreed upon prior to the signature of this Agreement and set forth in
Exhibit A-2 hereto, at delivery conditions prevailing in January 2003, which is:
        US $ [***]         (US dollars — [***]).



3.1.2   Base Price of the Propulsion Systems   3.1.2.1   Base Price of the A319
Propulsion Systems       The Base Price of the A319 Propulsion Systems, at
delivery conditions prevailing in January 2003, is:       US $ [***]       (US
dollars — [***]).       Said Base Price has been calculated from the Reference
Price for the A319 Propulsion Systems indicated by International Aero Engines of
US $ [***] (US

14



--------------------------------------------------------------------------------



 



    dollars — [***]) in accordance with delivery conditions prevailing in
January 2001.
  3.1.2.2   Base Price of the A320 Propulsion Systems       The Base Price of
the A320 Propulsion Systems, at delivery conditions prevailing in January 2003,
is:       US $ [***]       (US dollars — [***]).       Said Base Price has been
calculated from the Reference Price for the A320 Propulsion Systems indicated by
International Aero Engines of US $ [***] (US dollars — [***]) in accordance with
delivery conditions prevailing in January 2001.   3.1.2.3   Base Price of the
A321 Propulsion Systems       The Base Price of the A321 Propulsion Systems, at
delivery conditions prevailing in January 2003, is:       US $ [***]       (US
dollars — [***]).       Said Base Price has been calculated from the Reference
Price for the A321 Propulsion Systems indicated by International Aero Engines of
US $ [***] (US dollars — [***]) in accordance with delivery conditions
prevailing in January 2001.   3.2.   Final Contract Price   3.2.1   The Final
Contract Price of an A319 Aircraft will be the sum of:



  (i)   the Base Price of the A319 Airframe, as adjusted to the Delivery Date of
such A319 Aircraft in accordance with the Seller Price Revision Formula;    
(ii)   the price of any SCNs for the A319 Aircraft entered into after the date
of signature of this Agreement, as adjusted (as applicable) to the Delivery Date
of the applicable A319 Aircraft in accordance with the Seller Price Revision
Formula;     (iii)   the Reference Price of the A319 Propulsion Systems
constituting a part of such A319 Aircraft, as adjusted to the Delivery Date of
such A319 Aircraft in accordance with the Propulsion Systems Price Revision
Formula; and

15



--------------------------------------------------------------------------------



 



  (iv)   any other amount pursuant to any other provisions of this Agreement
and/or any other written agreement between the Buyer and the Seller relating to
the A319 Aircraft that, in both cases, expressly states an amount to be included
in the Final Contract Price of an A319 Aircraft.



3.2.2   The Final Contract Price of an A320 Aircraft will be the sum of:



  (i)   the Base Price of the A320 Airframe, as adjusted to the Delivery Date of
such A320 Aircraft in accordance with the Seller Price Revision Formula;    
(ii)   the price of any SCNs for the A320 Aircraft entered into after the date
of signature of this Agreement, as adjusted (as applicable) to the Delivery Date
of the applicable A320 Aircraft in accordance with the Seller Price Revision
Formula;     (iii)   the Reference Price of the A320 Propulsion Systems
constituting a part of such A320 Aircraft, as adjusted to the Delivery Date of
such A320 Aircraft in accordance with the Propulsion Systems Price Revision
Formula; and     (iv)   any other amount pursuant to any other provisions of
this Agreement and/or any other written agreement between the Buyer and the
Seller relating to the A320 Aircraft that, in both cases, expressly states an
amount to be included in the Final Contract Price of an A320 Aircraft.



3.2.3   The Final Contract Price of an A321 Aircraft will be the sum of:



  (i)   the Base Price of the A321 Airframe, as adjusted to the Delivery Date of
such A321 Aircraft in accordance with the Seller Price Revision Formula;    
(ii)   the price of any SCNs for the A321 Aircraft entered into after the date
of signature of this Agreement, as adjusted (as applicable) to the Delivery Date
of the applicable A321 Aircraft in accordance with the Seller Price Revision
Formula;     (iii)   the Reference Price of the A321 Propulsion Systems
constituting a part of such A321 Aircraft, as adjusted to the Delivery Date of
such A321 Aircraft in accordance with the Propulsion Systems Price Revision
Formula; and     (iv)   any other amount pursuant to any other provisions of
this Agreement and/or any other written agreement between the Buyer and the
Seller relating to the A321 Aircraft that, in both cases, expressly states an
amount to be included in the Final Contract Price of an A321 Aircraft.

16



--------------------------------------------------------------------------------



 



3.3   Taxes, Duties and Imposts   3.3.1   Except for taxes based on or measured
by net income of the Buyer or any taxes of a similar nature or charges levied
against the Buyer or its Affiliates for the privilege of doing business in any
jurisdiction, the Seller will pay any and all taxes, duties, imposts or similar
charges of any nature whatsoever that are (i) imposed upon the Buyer,
(ii) imposed upon the Seller with an obligation on the Buyer to withhold or
collect the amount thereof from the Seller or (iii) imposed upon the Buyer with
an obligation on the Seller to withhold or collect such amount from the Buyer,
and that are levied, assessed, charged or collected for or in connection with
the fabrication, manufacture, modification, assembly, sale, delivery, use of or
payment under this Agreement for any Aircraft, component, accessory, equipment
or part delivered or furnished hereunder (excluding Buyer Furnished Equipment),
provided such taxes, duties, imposts or similar charges have been levied,
assessed, charged, or collected under laws promulgated and enforceable in the
country of the Delivery Location [***] on or before Delivery ([***]) of such
Aircraft.   3.3.2   Except for taxes based on or measured by net income of the
Seller or any taxes of a similar nature or charges levied against the Seller or
its Affiliates for the privilege of doing business in any jurisdiction, the
Buyer will pay any and all taxes, duties, imposts or similar charges of any
nature whatsoever that are (i) imposed upon the Seller, (ii) imposed upon the
Buyer with an obligation on the Seller to collect the amount thereof for the
Buyer or (iii) imposed upon the Seller with an obligation for the Buyer to
withhold such amount from the Seller, and that are levied, assessed, charged or
collected for or in connection with the fabrication, manufacture, modification,
assembly, sale, delivery or use of or payment under this Agreement for any
Aircraft, component, accessory, equipment or part delivered or furnished
hereunder, provided such taxes, duties, imposts or similar charges have been
levied, assessed, charged or collected under laws promulgated and enforceable
[***].   3.3.3   If either Party receives a notice of claim or assessment of a
tax for which the other Party may be liable under Clause 3.3.1 or 3.3.2, the
Party receiving the notice shall promptly forward such notice to the other
Party. Upon receipt of such notice, the other Party shall promptly notify the
receiving Party whether it, in its sole discretion, elects to contest such claim
or assessment. If the other Party elects to pursue such contest, it shall
control such contest and shall pay all costs and expenses of pursuing such
contest. If the other Party elects not to pursue a contest of such claim, the
receiving Party may, at its own expense, elect to contest such claim, provided,
however, that the other Party’s liability under Clause 3.3.1 or 3.3.2 shall not
exceed the amount for which it would have otherwise been liable in the absence
of such a contest.

17



--------------------------------------------------------------------------------



 



3.3.4   The Seller will arrange for the exportation of the Aircraft from the
country of the Delivery Location and will pay any customs duties, taxes and fees
required to be paid with respect to such exportation of the Aircraft.   3.3.5  
The Buyer will arrange for the importation of the Aircraft into any country or
jurisdiction of its choosing and will pay any customs duties, taxes and fees
required to be paid with respect to such importation of the Aircraft. The Seller
will reasonably assist the Buyer in arranging such importation upon the Buyer’s
request.   3.3.6   [***]. Nothing in this Clause 3.3.6 will relieve either of
the Parties of any of their respective obligations under Clause 3.3.4 or 3.3.5,
as applicable, or compel either Party to act in contravention of any regulations
existing when the Aircraft is removed from the Delivery Location.   4 -   PRICE
REVISION   4.1   Seller Price Revision Formula       The Base Prices of the
Airframe and of SCNs are subject to revision up to and including the Delivery
Date, in accordance with the Seller Price Revision Formula.   4.2   Propulsion
Systems Price Revision       The Propulsion Systems Reference Price is subject
to revision in accordance with the Propulsion Systems Price Revision Formula up
to and including the Delivery Date.   4.3   Modification of Propulsion Systems
Reference Price and Propulsion Systems Price Revision Formula       The
Propulsion Systems Reference Prices, the prices of the related equipment and the
Propulsion Systems Price Revision Formula are based on information received from
the Propulsions Systems manufacturer and are subject to amendment by the
Propulsion Systems manufacturer at any time prior to Delivery. If the Propulsion
Systems manufacturer makes any such amendment, the amendment will be
automatically incorporated into this Agreement and the Propulsion Systems
Reference Price, the prices of the related equipment and the Propulsion Systems
Price Revision Formula will be adjusted accordingly. Each Party agrees to notify
the other Party as soon as it receives notice of any such amendment from the
Propulsion Systems manufacturer.   5 -   PAYMENT TERMS

18



--------------------------------------------------------------------------------



 



5.1   The Buyer will pay the Predelivery Payments, the Balance of the Final
Contract Price and any other amount due hereunder in immediately available funds
in United States dollars to Credit Lyonnais, New York Branch, for transfer by
Credit Lyonnais to the Seller’s account with Credit Lyonnais at 1, Esplanade
Compans Caffarelli, 31000 Toulouse, France, or to such other account within the
United States as may be designated by the Seller.       The Seller will pay any
amount due the Buyer hereunder in immediately available funds in United States
dollars to such account within the United States as the Buyer may designate in
writing to the Seller.   5.2   Predelivery Payments   5.2.1   Predelivery
Payments will be paid by the Buyer to the Seller for each Aircraft. Predelivery
Payments are nonrefundable (although amounts equal to Predelivery Payments may
be paid to the Buyer under Clauses 10.4 and 11.3 of this Agreement). The Buyer
will pay Predelivery Payments to the Seller totalling [***] of the Predelivery
Payment Reference Price defined below in Clause 5.2.2.   5.2.2   The Predelivery
Payment Reference Price is defined as:

     
A =
  Pb (1 + 0.04N)  
where
     
A =
  the Predelivery Payment Reference Price for an Aircraft to be delivered in
calendar year T.  
Pb =
  the Base Price of the Aircraft as defined in Clause 3 above.  
N =
  (T – 2003).  
T =
  the year of delivery of the relevant Aircraft.

19



--------------------------------------------------------------------------------



 



5.2.3   Predelivery Payments will be paid according to the following schedule.

                  Percentage of         Predelivery         Payment Payment Date

--------------------------------------------------------------------------------

      Reference Price

--------------------------------------------------------------------------------

[***]
  On signature of this Agreement
No later than the first Working Day of the following months:   [***] ([***])
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]

  TOTAL PAYMENT PRIOR TO DELIVERY   [***]



    All Predelivery Payments for which the payment due date falls before
signature of this Agreement will be paid at signature of this Agreement.   5.2.4
  The Seller will be entitled to hold and use any Predelivery Payment as
absolute owner thereof subject to (i) the obligation to deduct Predelivery
Payments from the Final Contract Price when calculating the Balance of the Final
Contract Price, (ii) Clause [***] of the Agreement, (iii) Clause [***] of the
Agreement, or (iv) [***] Predelivery Payments as may be set forth elsewhere in
this Agreement. The Seller will be under no obligation to segregate any
Predelivery Payment from the Seller’s funds generally.   5.3   Initial Payment  
    The Seller acknowledges that it has received from the Buyer the sum of US
$[***] (U.S. dollars — [***]), which represents an initial payment of US $[***]
(US dollars — [***]) for each Firm Aircraft. The Initial Payment paid with
respect to each particular Aircraft will be credited without interest against
the first Predelivery Payment for such Aircraft.   5.4   Payment of Balance of
the Final Contract Price       Concurrently with each Delivery, the Buyer will
pay to the Seller the Balance of the Final Contract Price for the applicable
Aircraft. The Seller’s receipt of the full amount of all Predelivery Payments
and of the Balance of the Final Contract Price, including any amounts due under
Clause 5.6, will be a condition precedent to the Seller’s obligation to deliver
such Aircraft to the Buyer.   5.5   Payment Set Off

20



--------------------------------------------------------------------------------



 



    Notwithstanding any other rights the Seller may have at contract or at law,
the Buyer and the Seller hereby agree that should any amount (whether under this
Agreement or under any other agreement between the Buyer and the Seller and
whether at the stated maturity of such amount, by acceleration or otherwise)
become due and payable by the Buyer or its Affiliates, and not be paid in full
in immediately available funds on the date due, then the Seller will have the
right to debit and apply, in whole or in part, the unused amount of any credit
made available by the Seller to the Buyer against such unpaid amount. The Seller
will promptly notify the Buyer in writing after such debiting and application.  
5.6   Overdue Payments       If any payment due under this Agreement to the
Seller, [***] is not received by the Seller on the date or dates agreed on
between the Buyer and the Seller, the Seller will have the right to claim from
the Buyer, and the Buyer will promptly pay to the Seller on receipt of such
claim interest, at [***] (as established by [***] or any successor thereto)
[***] per year (the “Overdue Rate”) on the amount of such overdue payment, to be
calculated from and including the due date of such payment to (but excluding)
the date such payment is received by the Seller. The Seller’s right to receive
such interest will be in addition to any other rights of the Seller hereunder or
at law. [***].   5.7   Proprietary Interest       Notwithstanding any provision
of law to the contrary, the Buyer will not, by virtue of anything contained in
this Agreement (including, without limitation, any Predelivery Payments
hereunder, or any designation or identification by the Seller of a particular
Aircraft as an Aircraft to which any of the provisions of this Agreement refers)
acquire any proprietary, insurable or other interest whatsoever in any Aircraft
before Delivery of and payment for such Aircraft, as provided in this Agreement.
This Clause 5.7 will not apply to BFE, which BFE will, at all times, except as
otherwise agreed elsewhere in the Agreement, remain the property of the Buyer.  
5.8   Payment in Full       The Buyer’s obligation to make payments to the
Seller hereunder will not be affected by and will be determined without regard
to any setoff, counterclaim, recoupment, defense or other right that the Buyer
may have against the Seller or any other person and all such payments will be
made without deduction or withholding of any kind. The Buyer will ensure that
the sums received by the Seller under this Agreement will be equal to the full
amounts expressed to be due the Seller hereunder, without deduction or
withholding on account of and free from any and all taxes, levies, imposts,
duties or charges of whatever nature, except that if the Buyer is compelled by
law to make any such deduction or withholding the Buyer will pay such additional
amounts to the Seller as may be

21



--------------------------------------------------------------------------------



 



    necessary so that the net amount received by the Seller after such deduction
or withholding will equal the amounts that would have been received in the
absence of such deduction or withholding.   6 -   INSPECTION   6.1   Inspection
Procedures   6.1.1   All work to be carried out on the Aircraft and all
materials and parts thereof will be open to inspection during business hours by
duly authorized representatives of the Buyer or its designee at the respective
works of the Manufacturer, Associated Contractors and, if possible, at the works
of their respective subcontractors. These representatives will have access to
such relevant technical data as are reasonably necessary for this purpose
(except that, if access to any part of the respective works where construction
is in progress or materials or parts are stored is restricted for security
reasons, the Manufacturer or Associated Contractors will be allowed a reasonable
time to make the items available for inspection elsewhere). The actual detailed
inspection of the Aircraft, materials and parts thereof will take place only in
the presence of the respective inspection department personnel of the
Manufacturer or Associated Contractors or their subcontractors. The Parties will
cooperate to ensure the reasonable availability of the respective inspection
department personnel of the Manufacturer or Associated Contractors or their
subcontractors and [***] on procedures for such inspections.   6.1.2   All
inspections, examinations and discussions with the Manufacturer’s, Seller’s,
Associated Contractors’ or their respective subcontractors’ engineering or other
personnel by the Buyer and its representatives will be performed in such a
manner as not to delay or hinder either the work to be carried out on the
Aircraft or the proper performance of this Agreement. In no event will the Buyer
or its representatives be permitted to inspect any aircraft other than the
Aircraft [***]. The Seller will not permit anyone other than the Buyer, its
representatives, and concerned governmental agencies to inspect the Aircraft
without the Buyer’s prior consent, such consent not to be unreasonably withheld.
  6.1.3   If, as a result of any inspection or examination of an Aircraft
conducted by the Buyer pursuant to this Clause 6, [***]).   6.2  
Representatives       For the purposes of Clause 6.1 above, starting at a
mutually agreed date until Delivery of the last Aircraft, the Seller will
furnish free of charge secretarial assistance and suitable space, office
equipment and facilities in or conveniently located with respect to the Delivery
Location for the use of not more than four (4) representatives of the Buyer
during the aforementioned period. The Seller will also provide to the Buyer’s
representative during the aforementioned period, free

22



--------------------------------------------------------------------------------



 



    of charge, reasonable use of electronic mail, internet access, facsimile and
telephone service.   7   CERTIFICATION       Except as set forth in this Clause
7, the Seller will not be required to obtain any certificate or approval with
respect to the Aircraft.   7.1   Type Certification       The Aircraft have been
type certificated under EASA procedures for joint certification in the transport
category. The Seller will obtain or cause to be obtained an FAA type certificate
(the “Type Certificate”) to allow the issuance of the Export Certificate of
Airworthiness.   7.2   Export Certificate of Airworthiness       Subject to the
provisions of Clause 7.3, each Aircraft will be delivered to the Buyer with an
Export Certificate of Airworthiness issued by the DGAC or the LBA, as
applicable, and in a condition enabling the Buyer (or an eligible person under
then applicable law) to obtain at the time of Delivery a Standard Airworthiness
Certificate issued pursuant to Part 21 of the US Federal Aviation Regulations.  
    If the FAA requires a modification to comply with additional aircraft import
requirements and/or supply of additional data before the issuance of the Export
Certificate of Airworthiness, the parties hereto will sign an SCN for such
modification, which the Seller will incorporate as specified in such SCN, and/or
the Seller will provide such data at costs to be borne by the Buyer.   7.3  
Specification Changes Before Delivery   7.3.1   If, any time before the date on
which the Aircraft is Ready for Delivery, any law, rule or regulation is
enacted, promulgated, becomes effective and/or an interpretation of any law,
rule or regulation is issued by the EAS that requires any change to the
Specification for the purposes of obtaining the Export Certificate of
Airworthiness (a “Change in Law”), the Seller will make the required
modification and the parties hereto will sign an SCN.   7.3.2   The Seller will
as far as practicable, but at its sole discretion and without prejudice to
Clause 7.3.3 (ii), take into account the information available to it concerning
any proposed law, rule or regulation or interpretation that could become a
Change in Law, in order to minimize the costs of changes to the Specification as
a result of such proposed law, regulation or interpretation becoming effective
before the applicable Aircraft is Ready for Delivery.

23



--------------------------------------------------------------------------------



 



7.3.3   The cost of implementing the required modifications referred to in
Clause 7.3.1 above will be:



  (i)   for the account of the Seller if a Change in Law became effective before
the date of this Agreement, and     (ii)   shared equally by the Seller and the
Buyer if Change in Law becomes effective after the date of this Agreement but
before the Aircraft is Ready for Delivery.



7.3.4   Notwithstanding the provisions of Clauses 7.3.3 (i) and (ii), if a
Change in Law relates to an item of BFE or to the Propulsion Systems (and, in
particular, to engine accessories, quick engine change units or thrust
reversers) the costs will be borne in accordance with such arrangements as may
be made separately between the Buyer and the manufacturer of the BFE or the
Propulsion Systems, as applicable, and the Seller will have no obligation with
respect thereto.   7.4   Specification Changes After Delivery       Nothing in
Clause 7.3 will require the Seller to make any changes or modifications to, or
to make any payments or take any other action with respect to, any Aircraft that
is Ready for Delivery before the compliance date of any law or regulation
referred to in Clause 7.3. Any such changes or modifications made to an Aircraft
after it is Ready for Delivery will be at the Buyer’s expense.   7.5  
Certificate of Sanitary Construction       The Seller will assist the Buyer in
obtaining at time of delivery of the first A319 Aircraft and first A320 Aircraft
a Certificate of Sanitary Construction issued by the US Public Health Service
Food and Drug Administration.   8 -   BUYER’S TECHNICAL ACCEPTANCE   8.1  
Technical Acceptance Process   8.1.1   Prior to Delivery, the Aircraft will
undergo a technical acceptance process developed by the Seller (the “Technical
Acceptance Process”). Completion of the Technical Acceptance Process will
demonstrate the satisfactory functioning of the Aircraft and will be deemed to
demonstrate compliance with the applicable Specification. Should it be
established that the Aircraft fails to complete the Technical Acceptance Process
satisfactorily, the Seller will without hindrance from the Buyer be entitled to
carry out any necessary changes and, as soon as practicable thereafter, resubmit
the Aircraft in order to complete the Technical Acceptance Process.   8.1.2  
The Technical Acceptance Process will

24



--------------------------------------------------------------------------------



 



  (i)   start on a date notified by the Seller to the Buyer at least ten
(10) days in advance,     (ii)   take place at the Delivery Location,     (iii)
  be carried out by the personnel of the Seller,     (iv)   include a technical
acceptance flight, which will not exceed three (3) hours, and     (v)   conclude
in five (5) working days



8.2   Buyer’s Attendance   8.2.1   The Buyer is entitled to attend and observe
the Technical Acceptance Process.   8.2.2   If the Buyer attends the Technical
Acceptance Process, the Buyer



  (i)   will comply with the reasonable requirements of the Seller, with the
intention of completing the Technical Acceptance Process within five (5) working
days, and     (ii)   may have a maximum of four (4) of its representatives (no
more than three (3) of whom will have access to the cockpit at any one time)
accompany the Seller’s representatives on the technical acceptance flight,
during which the Buyer’s representatives will comply with the instructions of
the Seller’s representatives.



8.2.3   If the Buyer does not attend or fails to cooperate in the Technical
Acceptance Process, the Seller will [***] Clause 8.1. [***].   8.3   Certificate
of Acceptance       Upon successful completion of the Technical Acceptance
Process, the Buyer will, on or before the Delivery Date, sign and deliver to the
Seller a certificate of acceptance in respect of the Aircraft in the form of
Exhibit D (the “Certificate of Acceptance”) hereto.   8.4   Finality of
Acceptance       The Buyer’s signature of the Certificate of Acceptance for the
Aircraft will constitute waiver by the Buyer of any right it may have under the
Uniform Commercial Code as adopted by the State of New York or otherwise to
revoke acceptance of the Aircraft for any reason, whether known or unknown to
the Buyer at the time of acceptance. Nothing in this Clause 8.4 shall be deemed
to

25



--------------------------------------------------------------------------------



 



    operate as a waiver of any other right or remedy that the Buyer may enjoy
under this Agreement.   8.5   Aircraft Utilization       The Seller will,
without payment or other liability, be entitled to use the Aircraft before
Delivery to obtain the certificates required under Clause 7. Such use will not
prejudice the Buyer’s obligation to accept Delivery hereunder.   9 -   DELIVERY
  9.1   Delivery Schedule   9.1.1   Subject to Clauses 2, 7, 8, 10 and 18, the
Seller will have the Firm Aircraft Ready for Delivery at the Delivery Location
within the following months (each a “Scheduled Delivery Month”):       The
Scheduled Delivery Months for the A319 Firm Aircraft are as follow:

      A319 Firm Aircraft   Month/Year of Delivery  
1
  [***]
2
  [***]
3
  [***]
4
  [***]
5
  [***]
6
  [***]
7
  [***]
8
  [***]
9
  [***]
10
  [***]



    The Scheduled Delivery Months for the A320 Firm Aircraft are as follow:

      A320 Firm Aircraft   Month/Year of Delivery  
1
  [***]
2
  [***]
3
  [***]
4
  [***]
5
  [***]



9.1.2   The Seller will give the Buyer [***]. Thereafter, the Seller will give
the Buyer [***] written notice of the anticipated date on which the Aircraft
will be Ready for Delivery. Thereafter, on becoming aware of any change to when
the Aircraft will be Ready for Delivery, the Seller will promptly notify the
Buyer of such

26



--------------------------------------------------------------------------------



 



    change and confirm a new date, which date will allow the Buyer reasonable
advance notice to attend the Technical Acceptance Process.   9.1.3  
[Intentionally left blank.]   9.1.4   The Seller will transfer title to the
Aircraft to the Buyer free and clear of all liens, claims, charges or
encumbrances of any kind whatsoever, except any liens, charges or encumbrances
applicable to BFE (other than those arising by or through the Seller, its
Affiliates or the Associated Contractors provided that the Balance of the Final
Contract Price has been paid by the Buyer pursuant to Clause 5.4 and that the
Certificate of Acceptance has been signed and delivered to the Seller pursuant
to Clause 8.3. The Seller hereby warrants that there will not be any liens,
claims, charges or encumbrances on the BFE arising through the Seller, its
Affiliates and the Associated Contractors and its affiliates. The Seller will
provide the Buyer with a bill of sale in the form of Exhibit E hereto and/or
such other documentation confirming transfer of title and receipt of the Final
Contract Price as may reasonably be requested by the Buyer. Property interest in
and risk of loss of or damage to the Aircraft will also be transferred to the
Buyer on Delivery.   9.1.5   If the Buyer fails to (i) deliver the signed
Certificate of Acceptance to the Seller on or before the Delivery Date, or
(ii) pay the Balance of the Final Contract Price for the Aircraft to the Seller
on the Delivery Date, then the Buyer will be deemed to have rejected Delivery
without warrant when the Aircraft was duly tendered to the Buyer hereunder. If
the Buyer rejects the Aircraft, the Seller will retain title to the Aircraft and
the Buyer will indemnify and hold the Seller harmless against any and all costs
(including but not limited to any parking, storage, and insurance costs) and
consequences resulting from the Buyer’s rejection, it being understood that the
Seller will be under no duty to store, park, or otherwise protect the Aircraft.
These rights of the Seller will be in addition to the Seller’s other rights and
remedies in this Agreement.   9.2   Flyaway       All expenses of, or connected
with, flying the Aircraft from the Delivery Location after Delivery will be
borne by the Buyer. The Buyer will make direct arrangements with the supplying
companies for the fuel and oil required for all post-Delivery flights.   9.2.3  
The Buyer will remove each Aircraft from the Delivery Location [***]. During any
such period following Delivery, [***].   10 -   EXCUSABLE DELAY AND TOTAL LOSS  
10.1   Scope of Excusable Delay

27



--------------------------------------------------------------------------------



 



    Neither the Seller, the Manufacturer, the Associated Contractors, nor any
Affiliate of any of the foregoing, will be responsible for or be deemed to be in
default on account of delays in delivery or failure to deliver or otherwise in
the performance of this Agreement or any part hereof due to causes reasonably
beyond the Seller’s, the Manufacturer’s or any Associated Contractor’s control
(“Excusable Delay”), including, but not limited to (provided that in each case
such event is due to causes reasonably beyond the Seller’s, the Manufacturer’s
or any Associated Contractor’s control): (i) acts of God or the public enemy,
natural disasters, fires, floods, storms beyond ordinary strength, explosions or
earthquakes; epidemics or quarantine restrictions; serious accidents; total or
constructive total loss; any law, decision, regulation, directive or other act
of any government or of the Council of the European Community or the Commission
of the European Community or of any national, Federal, State, municipal or other
governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign; governmental priorities, regulations or
orders affecting allocation of materials, facilities or a completed Aircraft;
war, civil war or warlike operations, terrorism, insurrection or riots; failure
of transportation; strikes or labor troubles causing cessation, slow down or
interruption of work; delay in obtaining any airworthiness or type certification
after due and timely diligence; inability after due and timely diligence to
procure materials, accessories, equipment or parts; or failure of a
subcontractor or Supplier to furnish materials, components, accessories,
equipment or parts; (ii) any delay caused by the Buyer; and (iii) delay in
delivery or otherwise in the performance of this Agreement by the Seller due to
any delay in or failure of the delivery of, or any other event or circumstance
relating to, the Propulsion Systems or Buyer Furnished Equipment.
Notwithstanding the foregoing, Excusable Delay will not include any delay
occasioned by the Seller’s, the Manufacturer’s or the Associated Contractor’s
fault or negligence.   10.2   Consequences of Excusable Delay   10.2.1   If an
Excusable Delay occurs the Seller will:



  (i)   as soon as practicable notify the Buyer of such Excusable Delay after
becoming aware of the same, [***];     (ii)   not be deemed to be in default in
the performance of its obligations hereunder as a result of such Excusable
Delay;     (iii)   not be responsible for any damages arising from or in
connection with such Excusable Delay suffered or incurred by the Buyer;     (iv)
  promptly after the removal of the cause of the delay, resume performance of
any of its obligations ([***]) under this Agreement that may have been suspended
during the period of the Excusable Delay and so inform Buyer of the same;    
(v)   use its commercially reasonable efforts to remove or alleviate the cause
of such Excusable Delay as quickly as possible; and

28



--------------------------------------------------------------------------------



 



  (vi)   keep the Buyer informed on a regular basis through the above process.



10.3   [***]   10.3.1   If any [***] as a result of [***] for a period of more
than [***] after the last day of the Scheduled Delivery Month, ([***]), [***] as
the case may be. However, [***].   10.3.2   If any [***] as a result of [***]
for a period of more than [***] after the last day of the Scheduled Delivery
Month, [***] period or, within [***] for a period of more than [***] after the
last day of the Scheduled Delivery Month, as the case may be. However, [***].  
10.3.3   [***], then the Seller will be entitled to reschedule delivery. The
[***] to terminate this Agreement under the terms of Clause 10.3.1. or 10.3.2 as
the case may be), [***]. The Seller will notify the Buyer of the new Scheduled
Delivery Month after the [***] ([***]), and this new Scheduled Delivery Month
will be deemed to be an amendment to the applicable Scheduled Delivery Month in
Clause 9.1.1 of the Agreement.   10.4   Total Loss, Destruction or Damage      
If prior to Delivery of an Aircraft, such Aircraft is lost, destroyed or in the
reasonable opinion of the Seller is damaged beyond economic repair [***] (“Total
Loss”), the Seller will give written notice to the Buyer to this effect within
[***] of such Total Loss and [***] of the event of Total Loss. The Seller will
include in said notice (or as soon after the issue of the notice as such
information becomes available to the Seller) the earliest date consistent with
the Seller’s other commitments and production capabilities ([***]) that an
aircraft to replace the Aircraft may be delivered to the Buyer, and the
Scheduled Delivery Month will be extended as specified in the Seller’s notice to
accommodate the delivery of the replacement aircraft; provided, however, that,
if the Scheduled Delivery Month is extended to a month exceeding twelve
(12) months after the last day of the original Scheduled Delivery Month, then
this Agreement will terminate with respect to said Aircraft unless



  (i)   the Buyer notifies the Seller within one (1) month of the date of
receipt of the Seller’s notice that it desires the Seller to provide a
replacement aircraft during the month quoted in the Seller’s notice; and    
(ii)   the Parties execute an amendment to this Agreement recording the
variation in the Scheduled Delivery Month.



    Nothing herein will require the Seller to manufacture and deliver a
replacement aircraft if such manufacture would require the reactivation of its
production line for the model or series of aircraft that includes the Aircraft.

29



--------------------------------------------------------------------------------



 



    Any termination pursuant to this Clause 10.4 as to a particular Aircraft
will discharge the obligations and liabilities of the Parties with respect to
such Aircraft, except that upon receipt of any available insurance proceeds and
in no event later than thirty (30) days following such termination, Seller will
pay to the Buyer an amount equal to all Predelivery Payments (without interest)
made by the Buyer in respect of such Aircraft, provided that such Total Loss is
not the result of any act or omission of the Buyer. [***].   10.5   REMEDIES    
  THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR
DELAYS IN DELIVERY OR FAILURE TO DELIVER, DUE TO TOTAL LOSS OR EXCUSABLE DELAY,
AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH WOULD OTHERWISE BE ENTITLED IN
RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO INCIDENTAL AND
CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. [***].   11 -   INEXCUSABLE DELAY
  11.1   Definition of “Inexcusable Delay”       Should an Aircraft not be Ready
for Delivery within thirty (30) days after the last day of the Scheduled
Delivery Month (as such month may be changed pursuant to Clauses 2, 7 or 10) and
such delay is not as a result of an Excusable Delay, Total Loss or [***], then
such delay will be termed an “Inexcusable Delay.”   11.2   Consequences of
Inexcusable Delay       If an Inexcusable Delay occurs the Seller will



  (i)   notify the Buyer of such Inexcusable Delay as soon as practicable after
becoming aware of the same, [***];     (ii)   use its commercially reasonable
efforts to remove or alleviate the cause of such Inexcusable Delay as quickly as
possible; and     (iii)   promptly after the removal of the cause of the
Inexcusable Delay ([***]) resume performance of any of its obligations under
this Agreement that may have been suspended during the period of the Inexcusable
Delay ([***]) and notify the Buyer of the revised Scheduled Delivery Month.



11.3   Liquidated Damages       In the event of an Inexcusable Delay, Seller
will pay the Buyer liquidated damages of US $ [***] (US dollars — [***]) for
each day of delay in the Delivery, starting thirty-one (31) days following the
scheduled delivery date within the Scheduled Delivery Month as provided in
Clause 9.1.2 (or if no such date has been set, the last day of the Scheduled
Delivery Month). The amount of liquidated

30



--------------------------------------------------------------------------------



 



    damages will in no event exceed the total of US $ [***] (US dollars — [***])
in respect of any one Aircraft.   11.4   Renegotiation       If, as a result of
an Inexcusable Delay, (a) Delivery does not occur within [***] after the last
day of the Scheduled Delivery Month or (b) [***] such Inexcusable Delay [***]
period, the Buyer will then have the right exercisable by written notice to the
Seller to require from the Seller a renegotiation of the Scheduled Delivery
Month for the affected Aircraft, provided that such notice is given, (i) in the
case of (a) above, within [***] following the expiration of the [***] period or,
(ii) in the case of (b) above, [***] period. Unless otherwise agreed between the
Parties during such renegotiation, the said renegotiation will not prejudice the
Buyer’s right to receive liquidated damages in accordance with Clause 11.3.  
11.5   Termination       If, as a result of an Inexcusable Delay, Delivery does
not occur within [***] months after the last day of the Scheduled Delivery Month
and the parties have not renegotiated the Delivery Date pursuant to Clause 11.4,
[***] to terminate this Agreement in respect of the affected Aircraft. In the
event of termination, neither party will have any claim against the other,
except that the Seller will pay to the Buyer any amounts due pursuant to Clause
11.1 and will repay the Buyer an amount equal to the Predelivery Payments
received from the Buyer hereunder in respect to the terminated Aircraft.   11.6
  REMEDIES       [***], THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY
OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH
DELAYS AS ARE COVERED BY CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO
WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING WITHOUT
LIMITATION ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC
PERFORMANCE.   12 -   WARRANTIES AND SERVICE LIFE POLICY       The Seller
represents and warrants that the Manufacturer has provided to the Seller the
following Warranty, Service Life Policy, Supplier Warranties and Interface
Commitment with respect to the Aircraft, which are reproduced below between the
words QUOTE and UNQUOTE and which are subject to the terms, conditions,
limitations and restrictions (including, but not limited to, the Exclusivity of
Warranties and General Limitations of Liability and Duplicate Remedies
provisions) as hereinafter set out, and that the same are in full force and
effect and have not been amended. The Seller hereby assigns to the Buyer, and

31



--------------------------------------------------------------------------------



 



    the Buyer hereby accepts, all of the Seller’s rights and obligations as the
“Buyer” under the said Warranty, Service Life Policy, Supplier Warranties and
Interface Commitment, and the Seller subrogates the Buyer to all such rights and
obligations in respect of the Aircraft. The Seller hereby warrants to the Buyer
that (i) it has all requisite authority to make the foregoing assignment to and
to effect the foregoing subrogation in favor of the Buyer, (ii) such assignment
and subrogation are effective to confer on the Buyer all of the foregoing rights
and obligations of the Seller, and the Seller is bound by said assignment and
subrogation (iii) the Seller will not enter into any amendment of the provisions
so assigned without the prior written consent of the Buyer.           The
provisions below between the words QUOTE and UNQUOTE reflect the Warranty,
Service Life Policy, Supplier Warranties, and Interface Commitment that the
Manufacturer has provided to the Seller with respect to the Aircraft. In the
provisions below between the words QUOTE and UNQUOTE, capitalized terms have the
meanings assigned thereto in this Agreement, except that the term “Buyer”
therein refers to the Seller, and the term “Seller” therein refers to the
Manufacturer. Once the assignment contemplated hereby is made, the term “Buyer”
will in the context of such assignment refer to the Buyer herein (i.e., Atlantic
Coast Airlines) and in the context of such assignment the term “Seller” will
refer to the Manufacturer.

QUOTE



12.1   WARRANTY   12.1.1   Nature of Warranty       Subject to the limitations
and conditions as hereinafter provided, except as provided in Clause 12.1.2, the
Seller warrants to the Buyer that each Aircraft and each Warranted Part (as such
term is defined below) will at Delivery be free from defects



  (i)   in material,     (ii)   in workmanship, including, without limitation,
processes of manufacture including, without limitation, [***],     (iii)   in
design (including, without limitation, selection of materials) having regard to
the state of the art at the date of such design, and     (iv)   arising from
failure to conform to the applicable Specification, except as to those portions
of such Specification that are expressly stated in such Specification to be
estimates or approximations or design aims.

32



--------------------------------------------------------------------------------



 



    The term “Warranted Part” will mean any Seller proprietary component,
equipment, accessory or part including, but not limited to, [***], it being
understood that any such item installed on an Aircraft will bear a part number
of the Seller that (a) is installed on an Aircraft at Delivery, (b) is
manufactured to the detail design of the Seller or a subcontractor of the Seller
and (c) bears a part number of the Seller at Delivery.   12.1.2   Exceptions    
  The warranties set forth in Clause 12.1.1 will not apply to Buyer Furnished
Equipment, to the Propulsion Systems, or to any component, accessory, equipment
or part purchased by the Buyer that is not a Warranted Part, provided, however,
that:



  (i)   any defect in the Seller’s workmanship in respect of the installation of
such items in the Aircraft, including, but not limited to any failure by the
Seller to conform to the installation instructions of the manufacturers of such
items that invalidates any applicable warranty from such manufacturers, will
constitute a defect in workmanship for the purpose of this Clause 12.1 and be
covered by the warranty set forth in Clause 12.1.1(ii), and     (ii)   any
defect inherent in the Seller’s design of the installation, considering the
state of the art at the date of such design, that impairs the use of such items
will constitute a defect in design for the purposes of this Clause 12.1 and be
covered by the warranty set forth in Clause 12.1.1(iii), and     (iii)   to the
extent that [***] with respect to the installation or design of the installation
referenced in Clause 12.1.2(i) or 12.1.2(ii), [***].



12.1.3   Aircraft Warranty Periods       The warranties described in Clauses
12.1.1 and 12.1.2 hereinabove will be limited to those defects that become
apparent within [***] after Delivery of the affected Aircraft, [***] (the
“Aircraft Warranty Period”).   12.1.4   Limitations of Warranty   12.1.4.1   The
Buyer’s remedy and the Seller’s obligation and liability under Clauses 12.1.1
and 12.1.2 hereinabove are limited to, as mutually agreed between the Parties,
and at the Seller’s expense, the repair, replacement or correction of, or the
supply of modification kits rectifying the defect to, any defective Warranted
Part. Upon the [***] the Seller may furnish a credit to the Buyer for the future
purchase of goods and services (not including Aircraft) equal to the price at
which the Buyer is then entitled to acquire a replacement for the defective
Warranted Part.

33



--------------------------------------------------------------------------------



 



12.1.4.2   If the Seller corrects a defect covered by Clause 12.1.1(iii) that
becomes apparent within the Aircraft Warranty Period set forth in Clause 12.1.3,
on the Buyer’s written request the Seller will correct any such defect in any
Aircraft that has not already been delivered to the Buyer. However, rather than
accept a delay in Delivery of any such Aircraft, the Buyer and the Seller may
agree to deliver such Aircraft with subsequent correction of the defect by the
Buyer at the Seller’s expense, or the Buyer may elect to accept Delivery and
thereafter file a Warranty Claim as though the defect had become apparent
immediately after Delivery of such Aircraft.   12.1.5   Cost of Inspection  
12.1.5.1   In addition to the remedies set forth in Clauses 12.1.4.1 and
12.1.4.2, the Seller will reimburse the Buyer for the direct labor costs spent
by the Buyer in performing inspections of the Aircraft that are conducted



  (i)   to determine whether a defect exists in any Warranted Part within the
Aircraft Warranty Period or     (ii)   pending the Seller’s provision of a
corrective technical solution.



12.1.5.2   The above commitment is subject to the following conditions:



  (i)   the inspections are performed outside the scope of a scheduled
maintenance check as recommended by the Buyer’s approved Maintenance Program.  
  (ii)   the labor rate for such labor being the labor rate defined in Clause
12.1.8(v)(b); and     (iii)   the hours used to determine such reimbursement
will not exceed [***] estimate of the hours required for such inspections.



12.1.6   Warranty Claim Requirements       The Buyer’s remedy and the Seller’s
obligation and liability under this Clause 12.1, with respect to each claimed
defect, are subject to the following conditions precedent:



  (i)   the defect becomes apparent within the Aircraft Warranty Period,    
(ii)   the Buyer submits to the Seller evidence reasonably satisfactory to the
Seller that the claimed defect is due to a matter covered under the provisions
of this Clause 12.1, and that such defect did not result from any failure by the
Buyer [***] to operate and maintain the affected Aircraft or part thereof in
accordance with the standards set forth in Clause 12.1.11,

34



--------------------------------------------------------------------------------



 



  (iii)   the Buyer returns as soon as practicable the Warranted Part claimed to
be defective to the repair facilities designated by the Seller [***], unless the
Buyer elects to repair a defective Warranted Part in accordance with the
provisions of Clause 12.1.8,     (iv)   the Seller receives a Warranty Claim
complying with the provisions of Clause 12.1.7(v) below.



12.1.7   Warranty Administration       The warranties set forth in Clause 12.1
will be administered as hereinafter provided:



  (i)   Claim Determination         Warranty Claim determination by the Seller
will be reasonably based on claim details, reports from the Seller’s regional
representative, historical data logs, inspections, tests, findings during
repair, defect analysis and other relevant documents and information.     (ii)  
Transportation Costs of a Warranted Part         The cost of transporting a
Warranted Part claimed to be defective to the facilities designated by the
Seller will be borne by the Buyer, provided, however, that, [***].     (iii)  
Return of an Aircraft         If [***] an Aircraft must be returned to the
Seller’s facility or to a repair facility reasonably designated by the Seller
for accomplishment of a warranted repair or correction, pursuant to a Warranty
Claim, the [***].         If the Seller reasonably desires to accomplish a
warranted repair or correction at the Buyer’s facilities or wherever the
Aircraft is located and the Buyer nevertheless desires to return the Aircraft to
the Seller for such repair or correction, the Seller will designate the facility
where the repair will be accomplished, and the [***].     (iv)   On-Aircraft
Work by the Seller         If the work to accomplish a repair or correction
pursuant to a Warranty Claim must be accomplished by a Seller working party, the
Seller will be responsible for all costs of labor and material [***].         If
such repair or correction is not required to be accomplished by a Seller working
party, but the Buyer nevertheless desires a Seller working party to

35



--------------------------------------------------------------------------------



 



      accomplish the same, the Seller will be responsible for all costs of labor
and material, [***].         On-Aircraft work by the Seller will only be
undertaken if, in the Seller’s opinion, the work requires the Seller’s technical
expertise. In such case, the Seller and the Buyer will agree on a schedule and
place for the work to be performed.     (v)   Warranty Claim Substantiation    
    For each claim under this Clause 12.1 the Buyer will give written notice to
the Seller that contains at least the data listed below with respect to an
Aircraft or Warranted Part, as applicable (“Warranty Claim”). The Buyer will
make such Warranty Claim within [***] of discovering the defect giving rise to
such Warranty Claim.



  (a)   Description of the defect and any action taken.     (b)   Date of
incident and/or removal.     (c)   Description of the Warranted Part claimed to
be defective.     (d)   Part number.     (e)   Serial number (if applicable).  
  (f)   Position on Aircraft, according to Catalog Sequence Number (CSN) of the
Illustrated Parts Catalog, Component Maintenance Manual or Structural Repair
Manual (as such documents are defined in Clause 14 and Exhibit F hereto) as
applicable.     (g)   Total flying hours or calendar times, as applicable, at
the date of appearance of a defect.     (h)   Time since last shop visit at the
date of appearance of defect.     (i)   Manufacturer’s serial number (MSN) of
the Aircraft and/or its registration number.     (j)   Aircraft total flying
hours and/or number of landings at the date of appearance of defect.     (k)  
Claim number.     (l)   Date of claim.

36



--------------------------------------------------------------------------------



 



  (m)   Date of delivery of an Aircraft or Warranted Part to the Buyer.        
Warranty Claims are to be addressed as follows:         AIRBUS
CUSTOMER SERVICES DIRECTORATE
WARRANTY ADMINISTRATION
ROND-POINT MAURICE BELLONTE
B.P. 33
F-31707 BLAGNAC CEDEX
FRANCE



  (vi)   Replacements         Replacements made pursuant to this Clause 12.1
will be made within the lead time defined in the Seller’s Spare Parts Price
Catalog. Replaced components, equipment, accessories or parts will become the
Seller’s property. The [***].         Title to and risk of loss of any Aircraft,
component, accessory, equipment or part returned by the Buyer to the Seller will
at all times remain with the Buyer, except that (i) when the Seller has
possession of a returned Aircraft, component, accessory, equipment or part to
which the Buyer has title, the Seller will have such responsibility therefore as
is chargeable by law to a bailee for hire, and in addition, the responsibility
to insure against any damage to or loss of each component, accessory, equipment
or part that is in the Seller’s possession, but the Seller will not be liable
for loss of use, and (ii) title to and risk of loss of a returned component,
accessory, equipment or part will pass to the Seller on shipment by the Seller
to the Buyer of any item furnished by the Seller to the Buyer as a replacement
therefore. Upon the Buyer’s receipt of any replacement component, accessory,
equipment or part provided by the Seller pursuant to this Clause 12.1, title to
and risk of loss of such component, accessory, equipment or part will pass to
the Buyer.     (vii)   Acceptance or Rejection         The Seller will provide
acceptance or rejection (with reasonable written substantiation in case of
rejection) of all Warranty Claims [***]. The Buyer will (a) [***] and (b) [***].
        [***].     (viii)   Inspection

37



--------------------------------------------------------------------------------



 



      The Seller will [***] have the right to reasonably inspect the affected
Aircraft and documents and other records relating thereto in the event of any
claim under this Clause 12.1.



12.1.8   In-house Warranty



  (i)   Authorization         The Buyer [***], is hereby authorized to repair
Warranted Parts, subject to the terms of this Clause 12.1.8 (“In-house
Warranty”). When the estimated cost of an In-house Warranty repair exceeds
$5,000 (five thousand US dollars), the Buyer will notify [***] the Resident
Customer Support Representative of its decision to perform any in-house repairs
before such repairs are commenced, [***]. The Buyer’s notice will include
sufficient detail regarding the defect, estimated labor hours and material to
allow the Seller to ascertain the reasonableness of the estimate. The Seller
will promptly respond and will not unreasonably withhold authorization.     (ii)
  Conditions of Authorization         The Buyer will be entitled to the benefits
under this Clause 12.1.8 for repair of Warranted Parts:     (a)   if adequate
facilities and qualified personnel are available to the Buyer,     (b)  
provided that repairs are to be performed in accordance with the Seller’s
written instructions set forth in applicable Technical Data, or such other
written instructions of the Seller pertaining to repair of such Warranted Part,
and     (c)   in the absence of the Seller’s written instructions, to the extent
reasonably necessary to correct the defect in accordance with the standards set
forth in Clause 12.1.11.     (iii)   Seller’s Rights         The Seller will
have the right to require the return of any Warranted Part (subject to the
provisions of Clause 12.1.8(vii)), or any part removed therefrom, which is
claimed to be defective, if, in the Seller’s judgment, the nature of the claimed
defect requires technical investigation. Such return will be subject to the
provisions of Clause 12.1.7(ii).

38



--------------------------------------------------------------------------------



 



      The Seller will have the right to have a representative present during the
disassembly, inspection and testing of any Warranted Part claimed to be
defective, subject to [***].     (iv)   In-house Warranty Claim Substantiation  
      Claims for In-house Warranty credit will be filed within the time period
set forth in and will contain the same information required in Warranty Claims
under Clause 12.1.7(v) and in addition will include:



  (a)   a report of technical findings with respect to the defect,     (b)   for
parts required to remedy the defect:



  –   part numbers,   –   serial numbers (if applicable),   –   description of
the parts,   –   quantity of parts,   –   unit price of parts,   –   related
Seller’s or third party’s invoices (if applicable),   –   total price of parts



  (c)   detailed number of labor hours,     (d)   In-house Warranty Labor Rate
(defined below in Clause 12.1.8(v)(b)), and     (e)   total claim value.



  (v)   Credit         The Buyer’s sole remedy, and the Seller’s sole obligation
and liability, in respect of In-house Warranty claims, will be a credit from the
Seller for goods and services, as provided for in Clause 12.1.1. This credit
will be equal to the sum of the direct labor cost expended in performing a
repair and to the direct cost of materials required in performing the repair.
Such costs will be determined as set forth below.



  (a)   To determine direct labor costs, only the manhours spent on disassembly,
inspection, repair, reassembly, and final inspection and test (including, but
not limited to, flight tests if flight tests prove necessary to confirm the
satisfactory completion of a repair under the In-house Warranty) of the
Warranted Part alone will be counted. The hours required for maintenance work
concurrently being carried out on the Aircraft or Warranted Part as well as for
removal and installation of the Warranted Part, will not be included.

39



--------------------------------------------------------------------------------



 



  (b)   The hours counted as set forth above will be multiplied by the labor
rate below, which is deemed to represent the Buyer’s composite average hourly
labor rate (excluding all fringe benefits, premium time allowances, social
security charges, business taxes and similar items) paid to the Buyer’s
employees or to a third party that the Buyer has authorized to perform the
repair, whose jobs, in both cases, are directly related to the performance of
the repair. This labor rate is US $ [***] (US dollars — [***]) at economic
conditions prevailing in January 2003 (the “In-house Warranty Labor Rate”).    
    The In-house Warranty Labor Rate is subject to adjustment annually by
multiplying by the ratio ECIn/ECIb. For the purposes of this Clause 12.1.8(v)
only, ECIn is equal to the Labor Index defined in the Seller Price Revision
Formula hereto for January of the year in which the hours are spent and ECIb is
equal to such Labor Index for January 2003.     (c)   Direct material costs are
determined by the prices (including but not limited to [***]) at which the Buyer
acquired such replacement material, excluding any parts and materials used for
overhaul furnished free of charge by the Seller.



  (vi)   Limitation on Credit         The Buyer, with respect to any In-House
Warranty credit, will in no event be credited for repair costs (labor and
material) for any Warranted Part exceeding sixty-five percent (65%) of the
Seller’s current catalog price for a replacement of such defective Warranted
Part or exceeding those costs that would have resulted if repairs had been
carried out at the Seller’s facilities. The Seller will substantiate these costs
in writing on reasonable request by the Buyer.     (vii)   Scrapped Material    
    The Buyer may, with the agreement of the Seller’s Resident Customer Support
Representative, scrap any such defective parts that are beyond economic repair
and not required for technical evaluation.         If the Buyer does not obtain
the agreement of the Seller’s Resident Customer Support Representative to scrap
a Warranted Part defective beyond economic repair, then the Buyer will retain
such Warranted Part and any defective part removed from a Warranted Part during
repair for a period of either one hundred and twenty (120) days after the date
of completion of repair or sixty (60) days after submission of a claim for
In-house Warranty credit relating thereto, whichever is longer. Such parts

40



--------------------------------------------------------------------------------



 



      will be returned to the Seller within thirty (30) days of receipt of the
Seller’s request to that effect.         Scrapped Warranted Parts will be
evidenced by a record of scrapped material certified by an authorized
representative of the Buyer, which will be kept in the Buyer’s file for at least
the duration of the Aircraft Warranty Periods.     (viii)   DISCLAIMER OF SELLER
LIABILITY FOR BUYER’S REPAIR         [***] THIS CLAUSE 12.1.8 [***] THE SELLER
WILL NOT BE LIABLE FOR ANY RIGHT, CLAIM OR REMEDY, AND THE BUYER WILL INDEMNIFY
THE SELLER AGAINST THE CLAIMS OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMANCE OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY REPAIR OF
WARRANTED PARTS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8 OR ANY OTHER
ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8, WHETHER SUCH CLAIM IS
ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE SELLER, PROVIDED
THAT THE FOREGOING INDEMNITY WILL NOT APPLY TO THE EXTENT THAT ANY SUCH CLAIM IS
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE SELLER.



12.1.9   Warranty Transferability       The warranties provided for in this
Clause 12.1 for any Warranted Part will accrue to the benefit of any airline in
revenue service other than the Buyer, if the Warranted Part enters into the
possession of any such airline as a result of a pooling agreement between such
airline and the Buyer, in accordance with the terms and subject to the
limitations and exclusions of the foregoing warranties and to applicable laws or
regulations.   12.1.10   Warranty for Corrected, Replacement or Repaired
Warranted Parts       Whenever any Warranted Part that contains a defect for
which the Seller is liable under Clause 12.1 has been corrected, repaired or
replaced pursuant to the terms of this Clause 12, the period of the Seller’s
warranty with respect to such corrected, repaired or replacement Warranted Part,
whichever may be the case, will be the remaining portion of the original
warranty in respect of such corrected, repaired or replacement Warranted Part.
If a defect is attributable to a defective repair or replacement by the Buyer, a
Warranty Claim with respect to such defect will be rejected, notwithstanding any
subsequent correction or repair.

41



--------------------------------------------------------------------------------



 



12.1.11   Good Airline Operation       The Buyer’s rights under this Clause 12.1
are subject to the Aircraft and each component, equipment, accessory and part
thereof being maintained, overhauled, repaired and operated in accordance with
all technical documentation and any other instructions issued by the Seller, the
Suppliers or the manufacturer of the Propulsion Systems (provided that [***])
and all applicable rules, regulations and directives of the relevant Aviation
Authorities. [***].       The Seller’s obligations under this Clause 12.1 will
not extend to normal wear and tear or to the extent that the defect giving rise
to the Warranty Claim arises from:



  (i)   any Aircraft or component, equipment, accessory or part thereof that has
been repaired, altered or modified after Delivery in a manner other than that
specified in the applicable Technical Data; or     (ii)   any Aircraft or
component, equipment, accessory or part thereof that has been knowingly operated
in a damaged state (other than that allowed with continued operation under
deferred defect or MEL conditions), to complete a flight in progress, or to
ferry the Aircraft directly to a repair facility.



    The Seller’s obligations under this Clause 12.1 also will not extend to any
component, equipment, accessory or part from which the trademark, trade name,
part or serial number or other identification marks have been intentionally
removed [***].   12.2   SELLER SERVICE LIFE POLICY   12.2.1   Scope and
Definitions       In addition to the warranties set forth in Clause 12.1 above,
the Seller further agrees that should a Failure occur in any Item (as these
terms are defined below), then, subject to the general conditions and
limitations set forth in Clause 12.2.4 below, the provisions of this Clause 12.2
will apply.       For the purposes of this Clause 12.2, the following
definitions will apply:



  (i)   “Item” means any of the Seller components, equipment, accessories or
parts listed in Exhibit C hereto that are installed on an Aircraft at any time
during the period of effectiveness of the Service Life Policy as defined below
in Clause 12.2.2.     (ii)   “Failure” means any breakage of, or defect in, an
Item that materially impairs the utility or safety of the Item, provided that
(a) any such breakage of, or defect in, any Item did not result from any
breakage or

42



--------------------------------------------------------------------------------



 



      defect in any other Aircraft part or component or from any other extrinsic
force and (b) has occurred or can reasonably be expected to occur on a
repetitive basis.



12.2.2   Periods and Seller’s Undertaking       Subject to the general
conditions and limitations set forth in Clause 12.2.4 below, the Seller agrees
that if a Failure occurs in an Item within one hundred forty-four (144) months
after the Delivery of such Aircraft, the Seller will, at its discretion, as
promptly as practicable and for a price that reflects the Seller’s financial
participation as hereinafter provided, either:



  (i)   design and furnish to the Buyer a [***] correction for such Item ([***])
and provide any parts required for such correction (including Seller designed
standard parts but excluding industry standard parts, unless a part of an Item),
or     (ii)   replace such Item.



12.2.3   Seller’s Participation in the Cost       Any part or Item that the
Seller is required to furnish to the Buyer under this Service Life Policy will
be furnished to the Buyer at the Seller’s current sales price therefore, less
the Seller’s financial participation, which will be determined in accordance
with the following formula:

            C (N — T)   P =   N           where               P:   financial
participation of the Seller,       C:   the Seller’s then current sales price
for the required Item or required Seller designed parts,       and,           T:
  total time in months at time of Failure since Delivery of the Aircraft in
which the Item subject to a Failure was originally installed,       and,        
  N:   [***].

43



--------------------------------------------------------------------------------



 



12.2.4   General Conditions and Limitations   12.2.4.1   Notwithstanding any
provision of this Clause 12.2, during the Aircraft Warranty Period, all Items
will be covered by the provisions of Clause 12.1 of this Agreement and not by
the provision of Clause 12.2.   12.2.4.2   The Buyer’s remedies and the Seller’s
obligations and liabilities under this Service Life Policy are subject to
compliance by the Buyer with the following conditions:



  (i)   The Buyer will maintain log books and other historical records with
respect to each Item required to be maintained by the applicable Aviation
Authority and such other information as the Parties may agree.     (ii)   The
Buyer will keep the Resident Customer Support Representative informed of any
significant incidents relating to an Aircraft, howsoever occurring or recorded.
    (iii)   The conditions of Clause 12.1.11 will have been complied with.    
(iv)   The Buyer will implement specific structural inspection programs for
monitoring purposes as may be established from time to time by the Parties. Such
programs will be compatible with the Buyer’s operational requirements and will
be carried out at the Buyer’s expense. Reports relating thereto will be
regularly furnished to the Seller.     (v)   The Buyer will report any breakage
or defect in writing to the Seller within sixty (60) days after any breakage or
defect in an Item becomes apparent, whether or not the breakage or defect can
reasonably be expected to occur in any other Aircraft (to the extent the Buyer
has such information available), and the Buyer will provide the Seller with
sufficient detail about the breakage or defect to enable the Seller to determine
whether said breakage or defect is subject to this Service Life Policy.



12.2.4.3   Except as otherwise provided in this Clause 12.2, any claim under
this Service Life Policy will be administered as provided in, and will be
subject to the terms and conditions of, Clause 12.1.6.   12.2.4.4   If the
Seller has issued a modification applicable to an Aircraft, the purpose of which
is to avoid a Failure, the Seller may elect to supply the necessary modification
kit free of charge or under a pro rata cost-sharing formula [***]. If such a kit
is so offered to the Buyer, then, in respect of such Failure and any Failures
that could ensue therefrom, the validity of the Seller’s commitment under this
Clause 12.2 will be subject to the Buyer’s incorporating such modification in
the relevant Aircraft, within a reasonable time (consistent with the Buyer’s

44



--------------------------------------------------------------------------------



 



    Aviation Authority requirements), as promulgated by the Seller and in
accordance with the Seller’s instructions.   12.2.4.5   THIS SERVICE LIFE POLICY
IS NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN AGREEMENT TO MODIFY ANY
AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW DEVELOPMENTS OCCURRING IN THE
STATE OF AIRFRAME DESIGN AND MANUFACTURING ART. THE SELLER’S OBLIGATION UNDER
THIS CLAUSE 12.2 IS TO MAKE ONLY THOSE CORRECTIONS TO THE ITEMS OR FURNISH
REPLACEMENTS THEREFORE AS PROVIDED IN THIS CLAUSE 12.2. THE BUYER’S SOLE REMEDY
AND RELIEF FOR THE NONPERFORMANCE OF ANY OBLIGATION OR LIABILITY OF THE SELLER
ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY WILL BE IN MONETARY
DAMAGES, LIMITED TO THE AMOUNT THE BUYER REASONABLY EXPENDS IN PROCURING A
CORRECTION OR REPLACEMENT FOR ANY ITEM THAT IS THE SUBJECT OF A FAILURE COVERED
BY THIS SERVICE LIFE POLICY AND TO WHICH SUCH NONPERFORMANCE IS RELATED, LESS
THE AMOUNT THAT THE BUYER OTHERWISE WOULD HAVE BEEN REQUIRED TO PAY UNDER THIS
CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR REPLACEMENT ITEM. WITHOUT LIMITING
THE EXCLUSIVITY OF WARRANTIES AND GENERAL LIMITATIONS OF LIABILITY PROVISIONS
SET FORTH IN CLAUSE 12.5, THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL
CLAIMS TO ANY FURTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING
LOSS OF PROFITS AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES, ARISING UNDER OR BY
VIRTUE OF THIS SERVICE LIFE POLICY, [***].   12.2.5   Transferability      
Except as otherwise permitted under this Agreement, the Buyer’s rights under
this Clause 12.2 will not be assigned, sold, transferred or otherwise alienated
by operation of law or otherwise, without the Seller’s prior written consent.  
    Any unauthorized assignment, sale, transfer or other alienation of the
Buyer’s rights under this Service Life Policy will, as to the particular
Aircraft involved, immediately thereafter void this Service Life Policy in its
entirety.   12.3   SUPPLIER WARRANTIES AND SERVICE LIFE POLICIES   12.3.1  
[Intentionally left blank.]   12.3.2   Supplier’s Default

45



--------------------------------------------------------------------------------



 



12.3.2.1   If any Supplier under any warranty obtained by the Seller pursuant to
Clause 17.1 hereof defaults in the performance of any material obligation under
such warranty with respect to a Supplier Part, and the Buyer has used [***]
efforts to enforce its rights under such warranty, and the Buyer, upon the
Seller’s request, submits reasonable evidence, within a reasonable time, that
such default has occurred, then Clause 12.1 of this Agreement will apply to the
extent it would have applied had such Supplier Part been a Warranted Part,
except that, for obligations covered under Clause 12.1, the Supplier’s warranty
period indicated in the Supplier Product Support Agreements manual will apply.
However, to the extent [***].   12.3.2.2   If any Supplier under any Supplier
service life policy obtained by the Seller pursuant to Clause 17.1 hereof
defaults in the performance of any material obligation with respect thereto, and
the Buyer has used [***] efforts to enforce its rights under such service life
policy, and the Buyer, upon the Seller’s request, submits evidence within a
reasonable time that such default has occurred, then Clause 12.2 of this
Agreement will apply to the extent the same would have applied had such
component, equipment, accessory or part been a part listed in Exhibit C hereto,
except that for obligations covered under Clause 12.2, the Supplier’s service
life policy period indicated in the Supplier Product Support Agreements will
apply, to the extent that the Seller can reasonably perform or caused to be
performed said Supplier’s obligations.   12.3.2.3   At the Seller’s request, the
Buyer will assign to the Seller, and the Seller will be subrogated to, all of
the Buyer’s rights against the relevant Supplier with respect to, and arising by
reason of any defaults of the Supplier that Seller has cured and the Buyer will
provide reasonable assistance to enable the Seller to enforce the rights so
assigned. Nothing stated herein will preclude the Buyer from proceeding against
the Supplier in any dispute with the Supplier with respect to any provisions of
the Supplier Warranty and/or Service Life Policy that have not been assigned to
the Seller.   12.4   INTERFACE COMMITMENT   12.4.1   Interface Problem       The
Buyer may experience technical problems in the operation of an Aircraft or its
systems due to a malfunction, the cause of which, after due and reasonable
investigation, is not readily identifiable by the Buyer, but which the Buyer
reasonably believes to be attributable to the design characteristics of one or
more components of the Aircraft (an “Interface Problem”). The Seller will, if
requested by the Buyer, promptly conduct or have conducted an investigation and
analysis of such problem to determine, if possible, the cause or causes of the
problem and recommend such corrective action as may be feasible. If, after such
due and reasonable investigation, the [***] Interface Problem was due to or
caused by [***] under Clause 12.1.11, [***]. The Buyer will furnish to the
Seller all data and information in the Buyer’s possession relevant to the
Interface

46



--------------------------------------------------------------------------------



 



    Problem and will reasonably cooperate with the Seller in the conduct of the
Seller’s investigations and such tests as may be required. At the conclusion of
such investigation the Seller will promptly advise the Buyer in writing of the
Seller’s opinion as to the cause or causes of the Interface Problem and the
Seller’s recommendations as to corrective action.   12.4.2   Seller’s
Responsibility       If the Interface Problem is primarily attributable to the
design of a Warranted Part, the Seller will, if requested by the Buyer, correct
the design of such Warranted Part, pursuant to the terms and conditions of
Clause 12.1.   12.4.3   Supplier’s Responsibility       If the Interface Problem
is primarily attributable to the design of any Supplier Part, the Seller will at
the Buyer’s request, reasonably assist the Buyer in processing any warranty
claim the Buyer may have against the manufacturer of such Supplier Part.  
12.4.4   Joint Responsibility       If the Interface Problem is attributable
partially to the design of a Warranted Part and partially to the design of any
Supplier Part, the Seller will, if requested by the Buyer, seek a solution to
the Interface Problem through cooperative efforts of the Seller and any Supplier
involved. Furthermore, if the Interface Problem is attributable to the
incompatibility of any two parts (be they Warranted Parts or Supplier Parts),
[***]. The Seller will promptly advise the Buyer of any corrective action
proposed by the Seller and any such Supplier. Such proposal will be consistent
with any then existing obligations of the Seller hereunder and of any such
Supplier to the Buyer. Such corrective action, unless reasonably rejected by the
Buyer, will constitute full satisfaction of any claim the Buyer may have against
either the Seller or any such Supplier with respect to such Interface Problem.  
12.4.5   General   12.4.5.1   All requests under this Clause 12.4 will be
directed both to the Seller and the affected Suppliers.   12.4.5.2   Except as
specifically set forth in this Clause 12.4, this Clause 12.4 will not be deemed
to impose on the Seller any obligations not expressly set forth elsewhere in
this Agreement.   12.4.5.3   All reports, recommendations, data and other
documents furnished by the Seller to the Buyer pursuant to this Clause 12.4 will
be deemed to be delivered under

47



--------------------------------------------------------------------------------



 



    this Agreement and will be subject to the terms, covenants and conditions
set forth in this Clause 12 and in Clause 22.7.   12.5   EXCLUSIVITY OF
WARRANTIES       [***] THIS CLAUSE 12 (INCLUDING ITS SUBPROVISIONS) SETS FORTH
THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE
SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS
AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR NONCONFORMITY OF ANY KIND IN
ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE
DELIVERED BY THE SELLER UNDER THIS AGREEMENT.       THE BUYER RECOGNIZES THAT
THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12 ARE ADEQUATE AND
SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR NONCONFORMITY OF ANY KIND IN
ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE
SUPPLIED UNDER THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES
ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND
ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER
EXPRESS OR IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH
RESPECT TO ANY NONCONFORMITY OR DEFECT OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:



  (1)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL
OR PARTICULAR PURPOSE;     (2)   ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (3)   ANY RIGHT,
CLAIM OR REMEDY FOR BREACH OF CONTRACT;     (4)   ANY RIGHT, CLAIM OR REMEDY FOR
TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED
TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE, [***], IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

48



--------------------------------------------------------------------------------



 



  (5)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR
ANY OTHER STATE OR FEDERAL STATUTE;     (6)   ANY RIGHT, CLAIM OR REMEDY ARISING
UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE
OR LOCAL STATUTE OR AGENCY;     (7)   ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR
BE COMPENSATED FOR:



  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;     (b)   LOSS OF, OR DAMAGE OF
ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED
UNDER THIS AGREEMENT;     (c)   LOSS OF PROFITS AND/OR REVENUES;     (d)   ANY
OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.



    THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT
BE EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE
SELLER AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD
FOR ANY REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF
THIS CLAUSE 12 WILL REMAIN IN FULL FORCE AND EFFECT.       FOR THE PURPOSE OF
THIS CLAUSE 12.5, “SELLER” WILL BE UNDERSTOOD TO INCLUDE THE SELLER, ITS
AFFILIATES, SUPPLIERS AND ASSOCIATED CONTRACTORS.   12.6   DUPLICATE REMEDIES  
    The remedies provided to the Buyer under this Clause 12 as to any defect in
respect of the Aircraft or any part thereof are mutually exclusive and not
cumulative. The Buyer will be entitled to the remedy that provides the maximum
benefit to it, as the Buyer may elect, pursuant to the terms and conditions of
this Clause 12 for any such particular defect for which remedies are provided
under this Clause 12; provided, however, that the Buyer will not be entitled to
elect a remedy under one part of this Clause 12 that constitutes a duplication
of any

49



--------------------------------------------------------------------------------



 



    remedy elected by it under any other part hereof for the same single defect.
If the Seller fails in its performance of its duties and obligations arising
under these warranties, the measure of the Buyer’s rights and remedies,
expressed in monetary terms shall be limited to the amount the Buyer expends
procuring a correction or replacement for any covered part subject to a defect
or due to nonperformance covered by this Clause 12. [***] as otherwise set forth
in this Clause 12.

UNQUOTE



    In consideration of the assignment and subrogation by the Seller under this
Clause 12 in favor of the Buyer in respect of the Seller’s rights against and
obligations to the Manufacturer under the provisions quoted above, the Buyer
hereby accepts such assignment and subrogation and agrees to be bound by all of
the terms, conditions and limitations therein contained, specifically including,
without limitation, the Exclusivity of Warranties and General Limitations of
Liability provisions and Duplicate Remedies provisions.       [***] THIS CLAUSE
12 (INCLUDING ITS SUBPROVISIONS) SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE
LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES
AVAILABLE TO THE BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE, ARISING FROM
ANY DEFECT OR NONCONFORMITY OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.       THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES
IN THIS CLAUSE 12 ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY
DEFECT OR NONCONFORMITY OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE SUPPLIED UNDER THIS AGREEMENT. THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS,
GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS, CLAIMS AND
REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR IMPLIED BY
CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY
OR DEFECT OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART,
SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO:



  (1)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL
OR PARTICULAR PURPOSE;

50



--------------------------------------------------------------------------------



 



  (2)   ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE;     (3)   ANY RIGHT, CLAIM OR REMEDY FOR
BREACH OF CONTRACT;     (4)   ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY
THEORY OF LIABILITY, HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS
AND/OR CLAIMS FOR NEGLIGENCE, [***], IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT
LIABILITY OR FAILURE TO WARN;     (5)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER
THE UNIFORM COMMERCIAL CODE OR ANY OTHER STATE OR FEDERAL STATUTE;     (6)   ANY
RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY ANY
INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;     (7)   ANY RIGHT,
CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:



  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY PART, SOFTWARE OR DATA PROVIDED UNDER THIS AGREEMENT;     (b)   LOSS
OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY,
PART, SOFTWARE OR DATA PROVIDED UNDER THIS AGREEMENT;     (c)   LOSS OF PROFITS
AND/OR REVENUES;     (d)   ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.



      THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT
BE EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE
SELLER AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD
FOR ANY REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE

51



--------------------------------------------------------------------------------



 



      REMAINDER OF THIS CLAUSE 12 WILL REMAIN IN FULL FORCE AND EFFECT.        
The remedies provided to the Buyer under this Clause 12 as to any defect in
respect of the Aircraft or any part thereof are mutually exclusive and not
cumulative. The Buyer will be entitled to the remedy that provides the maximum
benefit to it, as the Buyer may elect, pursuant to the terms and conditions of
this Clause 12 for any such particular defect for which remedies are provided
under this Clause 12; provided, however, that the Buyer will not be entitled to
elect a remedy under one part of this Clause 12 that constitutes a duplication
of any remedy elected by it under any other part hereof for the same single
defect. If the Seller fails in its performance of its duties and obligations
arising under these warranties, the measure of the Buyer’s rights and remedies,
expressed in monetary terms shall be limited to the amount the Buyer expends
procuring a correction or replacement for any covered part subject to a defect
or nonperformance covered by this Clause 12. [***] as otherwise set forth in
this Clause 12.



12.7   NEGOTIATED AGREEMENT       The Buyer specifically recognizes that:



  (i)   this Agreement, and in particular this Clause 12, has been the subject
of discussion and negotiation and is fully understood by the Buyer; and     (ii)
  the price of the Aircraft and the other mutual agreements of the Buyer set
forth in this Agreement were arrived at in consideration of, inter alia, the
provisions of this Clause 12, specifically including the Exclusivity of
Warranties set forth in Clause 12.5.



13 -   INTELLECTUAL PROPERTY INDEMNITY       The Seller represents and warrants
to the Buyer that the Manufacturer has provided to the Seller the following
indemnity against patent copyright, [***] with respect to the Aircraft which are
reproduced below the words “Quote” and “Unquote” and which are subject to the
terms, conditions, limitations and restrictions (including, but not limited to,
the Exclusivity of Warranties and Duplicate Remedies provisions) as hereinafter
set out. Seller also represents and warrants that it has the right to assign
this indemnity to the Buyer and that this indemnity is perpetual, irrevocable
and in full force and effect, and that its terms have not been amended. [***].  
    The benefit of the indemnity so assigned extends to the Buyer and its
Affiliates and their respective officers, directors, agents, members (if the
Buyer or any of its Affiliates is a limited liability corporation or similar
entity), and employees. The

52



--------------------------------------------------------------------------------



 



    Seller hereby assigns to the Buyer, and the Buyer hereby accepts, all of the
Seller’s rights as the “Buyer” as well as the Seller’s obligations set forth in
Clause 13.2 as the “Buyer” under the following Manufacturer indemnity against
patent and copyright infringements, and the Seller subrogates the Buyer to all
such rights and obligations in respect of the Aircraft. The Seller hereby
covenants and warrants to the Buyer that (i) it has all requisite authority to
make the foregoing assignment and to effect the foregoing subrogation in favor
of the Buyer, (ii) such assignment and subrogation are effective to confer on
the Buyer all of the following Seller’s rights, and the Seller’s obligations set
forth in Clause 13.2, and (iii) the Seller will not enter into any amendment of
the provisions so assigned without the prior written consent of the Buyer.    
It is understood that, in the provisions below between the words QUOTE and
UNQUOTE, capitalized terms have the meanings assigned thereto in this Agreement,
except that (i) the term “Seller,” which means the Manufacturer as between the
Manufacturer and the Seller, also means the Manufacturer in this Agreement, and
(ii) the term “Buyer,” which means the Seller as between the Manufacturer and
the Seller, means the Buyer in this Agreement.

QUOTE



13.1   Indemnity   13.1.1   Subject to the provisions of Clause 13.2.3, the
Seller will indemnify, defend and hold harmless the Buyer and its Affiliates and
their respective officers, directors, members (if the Buyer or any of its
Affiliates is a limited liability corporation or similar entity) and employees
from and against any damages, costs and expenses including legal costs [***]
(excluding damages, costs, expenses, loss of profits and other liabilities in
respect of or resulting from loss of use of the Aircraft) resulting from any
action for infringement or claim of infringement by (collectively, “Claims”)
resulting from or rising out of or in connection with any infringement or claim
that the Airframe, or any component, part, [***] installed therein at Delivery
violates or constitutes an infringement or misappropriation of



  (i)   any British, French, German, Spanish or U.S. patent; and     (ii)   any
patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that from the time of design of such
Airframe or any part or software installed therein at Delivery and until
infringement claims are resolved, the country of the patent and the flag country
of the applicable Aircraft are both parties to:     (iii)   the Chicago
Convention on International Civil Aviation of December 7, 1944, and are each
fully entitled to all benefits of Article 27 thereof, or,

53



--------------------------------------------------------------------------------



 



  (iv)   the International Convention for the Protection of Industrial Property
of March 20, 1883 (the “Paris Convention”); and     (v)   in respect of computer
software installed on the Aircraft, any copyright, provided that the Seller’s
obligation to indemnify will be limited to infringements in countries which, at
the time of infringement, are members of The Berne Union and recognize computer
software as a “work” under the Berne Convention.



13.1.2   Clause 13.1.1 will not apply to



  (i)   Buyer Furnished Equipment;     (ii)   the Propulsion Systems;     (iii)
  Supplier Parts; or     (iv)   software not developed by the Seller.



13.1.3   If the Buyer, due to circumstances contemplated in Clause 13.1.1 is
prevented [***] from using the Aircraft (whether by a valid judgment of a court
of competent jurisdiction or by a settlement arrived at among the claimant, the
Seller and the Buyer, or otherwise), the Seller will at its expense either



  (i)   as promptly as possible procure for the Buyer the right to use the
affected Airframe, part or software free of charge, or     (ii)   replace the
infringing part or software as soon as possible with a non-infringing substitute
reasonably satisfactory to the Buyer.



13.2   Administration of Patent and Copyright Indemnity Claims   13.2.1   If the
Buyer receives a written claim or a suit is threatened or begun against the
Buyer for which the Buyer will seek indemnity from the Seller pursuant to Clause
13.1, the Buyer will



  (i)   forthwith notify the Seller, giving particulars thereof;     (ii)  
furnish to the Seller all relevant data, papers and records within the Buyer’s
control or possession relating to such patent or claim;     (iii)   refrain from
admitting any liability or otherwise acting in a manner prejudicial to the
defense or denial of the suit or claim,     (iv)   except as required by
applicable law (including but not limited to applicable regulations) refrain
from making any payment, or assuming

54



--------------------------------------------------------------------------------



 



      any expenses, damages, costs or royalties, it being agreed that nothing in
this Clause 13.2.1(iv) will prevent the Buyer from paying the sums that may be
required to obtain the release of the Aircraft, provided that payment is
accompanied by a denial of liability and is made without prejudice;   (v)  
fully cooperate with, and render all assistance to, the Seller at the Seller’s
expense, as may be pertinent to the defense or denial of the suit or claim ;    
(vi)   reasonably cooperate with the Seller to mitigate damages and/or to reduce
the amount of royalties that may be payable, and act to minimize costs and
expenses.



13.2.2   The Seller will be entitled either in its own name or on behalf of the
Buyer to conduct negotiations with the party or parties alleging infringement
and may [***].   13.2.3   The Seller’s liability hereunder will be [***] to the
extent that [***] by the Buyer’s failure to comply with the terms of this
Clause. The Seller’s liability hereunder is in lieu of any other liability to
the Buyer, whether express or implied, which the Seller might incur at law as a
result of any infringement or claim of infringement of any patent or copyright.
  13.2.4   The provisions of this Clause 13 will survive any termination of this
Agreement.

UNQUOTE



    In consideration of the assignment and subrogation by the Seller under this
Clause 13 in favor of the Buyer in respect of the Seller’s rights against and
obligations to the Manufacturer under the provisions quoted above, the Buyer
hereby accepts such assignment and subrogation and agrees to be bound by all of
the terms, conditions and limitations therein contained (specifically including,
without limitation, the waiver, release and renunciation provision).       THE
INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF THE
SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE BUYER
HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR
CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT
INFRINGEMENT OR THE LIKE BY ANY

55



--------------------------------------------------------------------------------



 



    AIRFRAME, PART OR SOFTWARE INSTALLED THEREIN AT DELIVERY, OR THE USE OR SALE
THEREOF, PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD
FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS
CLAUSE WILL REMAIN IN FULL FORCE AND EFFECT. THIS INDEMNITY AGAINST PATENT AND
COPYRIGHT INFRINGEMENTS WILL NOT BE EXTENDED, ALTERED OR VARIED EXCEPT BY A
WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER.   14 -   TECHNICAL DATA
AND SOFTWARE SERVICES   14.1   Scope       This Clause covers the terms and
conditions for the supply of technical data and software services (hereinafter,
“Technical Data”).   14.2   General   14.2.1   Range, form, type, format,
ATA/non-ATA compliance, revision and quantity of the Technical Data are covered
in Exhibit F hereto. Within a reasonable period of time following commencement
of revenue service with A320 Family Aircraft, the Parties will review and adjust
as reasonably necessary the quantities of Technical Data set forth in Exhibit F
hereto.   14.2.2   The Technical Data will be supplied in the English language
using aeronautical terminology in common use.   14.2.3   The Buyer will not
receive credit or compensation for any partially used Technical Data or unused
Technical Data provided pursuant to this Clause 14.   14.2.4   The configuration
of the Aircraft will be introduced into the Technical Data on or before Delivery
of the Aircraft, unless changes are made to the configuration in a lead-time
before production of Technical Data that does not allow incorporation by such
time in which case such configuration will be incorporated in the Technical Data
no later than [***] after delivery of each Aircraft (and [***]).   14.2.5   If
feasible, upon receipt of the Buyer’s purchase order, the Seller will comply
with the Buyer’s request to change the form or quantity of any of the Technical
Data specified in Exhibit F.   14.3   Aircraft Identification for Technical Data
      For the Technical Data that is customized to the Aircraft and/or
operations listed below, the Buyer agrees to the allocation of Fleet Serial
Numbers (FSNs) in the form of a block of numbers selected in the range from 001
to 999.

56



--------------------------------------------------------------------------------



 



    The sequence will be interrupted only if two (2) different Propulsion
Systems or different Aircraft models are selected.       The Buyer will indicate
to the Seller the FSNs corresponding to the Aircraft as listed in Clause 9 of
this Agreement within forty-five (45) days after execution of this Agreement.
The allocation of FSNs to such Aircraft will not constitute any proprietary,
insurable or other interest of the Buyer in any Aircraft before delivery of and
payment for Aircraft as provided in this Agreement.       For purposes of this
Clause 14.3, the customized Technical Data are:



  –   Aircraft Maintenance Manual and associated products     –   Illustrated
Parts Catalog     –   Trouble Shooting Manual     –   Aircraft Wiring Manual    
–   Aircraft Schematics Manual     –   Aircraft Wiring Lists



14.4   Supplier Equipment and Buyer Furnished Equipment       Data relating to
Supplier equipment that is installed on the Aircraft by the Seller will be
included free of charge in the basic issue of the customized Technical Data.    
  The Buyer will supply to the Seller, [***], the technical data related to
Buyer Furnished Equipment, in English, before the scheduled delivery of the
customized Technical Data. The Seller will inform Buyer as to any deficiencies
in such information as soon as Seller discovers the same. The Seller will
incorporate the BFE technical data into the Technical Data at [***]. If such BFE
technical data are supplied to the Seller at least [***] before the scheduled
Delivery of an Aircraft, the Seller will include such data in the customized
Technical Data before such Delivery; if such BFE technical data are supplied
fewer than [***] before such Delivery, the Seller will make reasonable efforts
to include such BFE technical data in such Technical Data at the first revision
of the Technical Data following Delivery, with the actual inclusion data of such
BFE technical data in the Technical Data depending on the volume and delivery
date to the Seller of such data.   14.5   Delivery   14.5.1   The Technical Data
and corresponding revisions to be supplied by the Seller will be sent to one
address only as advised by the Buyer.   14.5.2   Technical Data and revisions
will be packed and shipped by the quickest transportation methods reasonably
available. Shipment will be Free Carrier (FCA) Toulouse, France, and/or Free
Carrier (FCA) Hamburg, Germany.

57



--------------------------------------------------------------------------------



 



    [The Buyer will provide no less than [***] notice to the Seller if a change
is requested to the delivery schedule for the Technical Data.]   14.6   Revision
Service       Unless otherwise specifically stated, revision service for all
Technical Data will be offered [***] accordance with quantities listed in
Exhibit F hereto, for [***]. Thereafter, revision service will be provided in
accordance with the terms and conditions found in the then current Airbus North
America Customer Services Catalog. As long as the Buyer is taking delivery of
Aircraft MSCNs will be incorporated into Technical Data at no charge.   14.7  
Service Bulletin (SB) Incorporation       During the period of revision service
and upon the Buyer’s request for incorporation, which will be made within two
(2) years after issuance of a Service Bulletin, Seller’s Service Bulletin
information will be incorporated into the Technical Data for the Aircraft after
formal notification by the Buyer of its intention to accomplish a Service
Bulletin. The split effectivity for the corresponding Service Bulletin will
remain in the Technical Data until notification from the Buyer that embodiment
has been completed on all the Aircraft. For the operational Technical Data, only
the pre- or post- Service Bulletin status will be shown. The Seller will
incorporate each incorporated Service Bulletin into the Technical Data no later
than the second revision after the accomplishment of the Service Bulletin on the
applicable Aircraft. This obligation will remain in effect for so long as the
Buyer has revision service.   14.8   Future Developments       The Buyer agrees
to consider for implementation any new technological development applicable to,
and deemed by the Seller to be beneficial and economical for, the production and
transmission of data and documents.   14.9   Technical Data Familiarization    
  Upon request by the Buyer, the Seller will provide [***] of Technical Data
familiarization training, at the Seller’s or Buyer’s facility. If such
familiarization is conducted at the Buyer’s facilities, the Buyer will reimburse
the Seller in accordance with Clause 16.6.2.1.   14.10   Customer Originated
Changes   14.10.1   At the Buyer’s request, the Seller will incorporate Customer
Originated Changes (COC) into the following customized Technical Data:

58



--------------------------------------------------------------------------------



 



  –   Aircraft Maintenance Manual and associated products     –   Illustrated
Parts Catalog     –   Trouble Shooting Manual     –   Aircraft Wiring Manual    
–   Aircraft Schematics Manual     –   Aircraft Wiring Lists     –   Flight Crew
Operating Manual     –   Quick Reference Handbook



14.10.2   COC data will be developed by the Buyer according to the “Customer
Guide for Customer Originated Changes (COC)” issued by the Seller. The Buyer
will ensure that any such COC data are in compliance with the requirements of
its local Aviation Authorities.       COC data will be incorporated by the
Seller in the customized Technical Data listed in Clause 14.10.1 unless the
Buyer specifies in writing into which customized Technical Data the Buyer
desires that the COC data be incorporated. Following incorporation of the COC
data as requested by the Buyer, the relevant customized Technical Data will show
only the aircraft configuration that reflects the COC data and not the
configuration before incorporation of the COC data. The Seller will use all
reasonable efforts to introduce the COC into the relevant Technical Data as soon
as possible following the receipt of complete and accurate data for processing,
but no later than two (2) revisions after submission of the COC. The COC data
will be labeled as such. The method of labeling varies from Technical Data
document to Technical Data document, which is explained in each Technical Data
document.   14.10.3   The Buyer hereby acknowledges and accepts that the
incorporation of any COC into the Technical Data will be at the Buyer’s sole
risk, and the Seller will have no liability whatsoever with respect to: (a) the
contents of any COC (including, but not limited to, any omissions or
inaccuracies therein) (b) any effect that the incorporation of such COC may have
on the Technical Data or (c) any costs of any nature that any COC may have on
all subsequent Service Bulletins and modifications.       The Seller will not be
required to check the accuracy or validity of any COC data submitted for
incorporation into the Technical Data   14.10.4   [***] except in the case of
[***] as a result of incorporation of any COC into the Technical Data issued by
the Seller.   14.10.5   [***], no liability on the part of the Seller will arise
by any communication, whether written or oral, between the Seller and the Buyer
with respect to COC data or the incorporation of such data into the Technical
Data.

59



--------------------------------------------------------------------------------



 



14.10.6   The Seller’s costs with respect to the incorporation of any COC will
be invoiced to the Buyer under conditions specified in ANACS’ Customer Services
Catalog in effect at the time of the Buyer’s request for incorporation.   14.11
  Software Services   14.11.1   Performance Engineer’s Programs       In
addition to the standard operation manuals, the Seller will provide to the Buyer
Performance Engineer’s Programs (PEPs) under the terms and conditions of the
License for use of Software attached as Appendix 1 to Exhibit F hereto (the
“Software License”). Use of PEP will be limited to one (1) copy installed on one
(1) computer. PEP is intended for use on the ground only and will not be
installed on an Aircraft. The Seller will provide the Buyer with a three-day
installation and review visit regarding the PEPs.       The Software License for
use of PEP will be granted free of charge for a period coextensive with the
period of time within which the Buyer is entitled to free Technical Data
revision service under the terms of Clause 14.6. At the expiration of that
period, the Buyer will be entitled to continue to use the PEP Software free of
charge, but the Buyer will be charged for all revisions, in accordance with the
terms and conditions of the then current Airbus North America Customer Services
Catalog.   14.11.2   AirN@vmailto:       The following Technical Data are
provided on DVD (digital video disk) under the terms and conditions of the
Software License:       –   Trouble Shooting Manual       –   Aircraft
Maintenance Manual       –   Illustrated Parts Catalog       From time to time,
the Seller may make additional Technical Data available on DVD and may impose
other reasonable license conditions with respect thereto not inconsistent with
this Agreement. mailto:       The Software License for use of AirN@v will be
granted free of charge for a period coextensive with the period of time within
which the Buyer is entitled to free Technical Data revision service under the
terms of Clause 14.6. At the expiration of that period, the Buyer will be
entitled to continue to use the software free of charge, but the Buyer will be
charged for all revisions, in accordance with the terms and conditions of the
then current Airbus North America Customer Services Catalog.   14.11.3   Airbus
On-Line Services

60



--------------------------------------------------------------------------------



 



14.11.3.1   AOLS is a database allowing the Buyer to access a wide range of
services through a web portal. AOLS, including a description of those Technical
Data that are available through the use of AOLS, are described in Attachment 1
to Appendix 2 to Exhibit F. The Buyer will be entitled to use the AOLS software
free of charge for so long as the Buyer operates at least one Aircraft.  
14.11.3.2   The Seller will provide to the Buyer Airbus On-Line Services
(“AOLS”) under the terms and conditions of the License Agreement for use of AOLS
attached as Appendix 2 to Exhibit F here to (the “AOLS License”) and to the
Software License attached as Appendix 1 to Exhibit F.   14.11.3.3   Those
Technical Data that are available through AOLS and individual documents
contained therein will be subject to change, revision and/or replacement from
time to time. Revisions will be available free of charge for a period
coextensive with the period of time within which the Buyer is entitled to free
Technical Data revision service under the terms of Clause 14.6. At the
expiration of that period, the Buyer will be entitled to continue to use the
software free of charge, but the Buyer will be charged for all revisions, in
accordance with the terms and conditions of the then current Airbus North
America Customer Services Catalog.   14.12   Warranty       The provisions of
Clause 12 and in particular of Clause 12.6 (EXCLUSIVITY OF WARRANTIES AND
GENERAL LIMITATIONS OF LIABILITY), will apply to the provision of Technical Data
under this Clause 14.   14.13   Proprietary Rights       All proprietary rights,
including but not limited to patent, design and copyrights, relating to
Technical Data will remain with the Seller (except COCs, BFE data and any other
Technical Data supplied by or through the Buyer). All Technical Data are
supplied to the Buyer for the sole use of the Buyer, who undertakes not to
divulge the contents thereof to any third party save as permitted therein or
otherwise pursuant to any governmental or legal requirement imposed on the
Buyer.       These proprietary rights will also apply to any translation into a
language or languages or media that may have been performed or caused to be
performed by the Buyer.   14.14   Confidentiality.       Notwithstanding the
provisions of Clause 22.7, this Clause 14.14 provides the confidentiality terms
with respect to Technical Data. The Technical Data and their content are
designated as confidential. All such Technical Data are supplied to the Buyer
for the sole use of the Buyer who undertakes not to disclose the contents
thereof to any third party without the prior written consent of the Seller as

61



--------------------------------------------------------------------------------



 



    permitted therein or otherwise pursuant to any government or legal
requirement imposed upon the Buyer. [***].       If the Buyer authorizes the
Seller to disclose Technical Data to third parties, as required for maintenance
and/or operation of the Aircraft in the Buyer’s fleet, the Buyer will undertake
that such third party agree to be bound by the same conditions as the Buyer with
respect to the confidentiality of the Technical Data in the form set forth in
the Data Release Agreement.   15 -   SELLER REPRESENTATIVES   15.1   The Seller
will provide or cause to be provided at no charge to the Buyer the services
described in this Clause 15, at the Buyer’s main base or at other locations the
Buyer may designate.   15.2   Resident Customer Support Representatives   15.2.1
  The Seller will provide representatives to act in an advisory capacity at the
Buyer’s main base or at other locations (“Resident Customer Support
Representative”) to be mutually agreed.



  (i)   At a mutually agreed date, the Seller will provide a dedicated Resident
Customer Support Representative who will remain on-site as long as the Buyer has
at least one (1) Aircraft in its fleet that is dedicated to the Buyer’s
operation.     (ii)   In addition, the Seller will provide a total of [***]
man-months’ of Resident Customer Support Representatives. The actual number of
Customer Support Representatives assigned to the Buyer at any one time will be
mutually agreed.



15.2.2   The Seller will provide to the Buyer a regular written account of the
consumed man-months and any remaining balance of such months provided above
under Clause 15.2.1(ii). This account will be made [***] until the man-months
are consumed.   15.2.3   Should the Buyer request additional services that
exceed the amounts set forth in Clause 15.2.1(ii), the Seller may provide
additional service subject to the terms and conditions agreed by the Buyer and
the Seller at the time of such request.   15.2.4   The Parties will consult to
determine if and when similar services will be provided by the Propulsion System
manufacturer and Suppliers.   15.3   Customer Support Director

62



--------------------------------------------------------------------------------



 



    The Seller will assign the services of one (1) Customer Support Director
based in Herndon, Virginia, to liaise between the Manufacturer and the Buyer on
product support matters after signature of this Agreement for as long as the
Buyer has at least one (1) Aircraft in its fleet.   15.4   Buyer’s Service  
15.4.1   From the date of arrival of the first Resident Customer Support
Representative and for until the duration of the assignment, the Buyer will
furnish free-of-charge suitable space, office equipment and facilities in or
conveniently located with respect to the Buyer’s maintenance facilities for the
use by the Resident Customer Support Representatives during the aforementioned
period. The Buyer will also provide to the Seller’s Resident Customer Support
Representatives during the aforementioned period, free of charge, reasonable use
of electronic mail, internet access, facsimile and telephone service.   15.4.2  
In accordance with the Buyer’s regulations, the Buyer will provide at no charge
to the Seller transportation for each Resident Customer Support
Representative(s) in coach class between the locations established pursuant to
Clause 15.2.1 and the place of assignment, when said Resident Customer Support
Representative(s) is assigned away from such locations at the Buyer’s request.  
15.4.3   The Parties will give each other all necessary reasonable assistance
with general administrative functions specific to their respective countries and
procurement of the documents necessary to live and work there.   15.5  
Temporary Assignment and Withdrawal of Resident Customer Support Representatives
      The Seller will have the right upon written notice to and communication
with the Buyer to transfer or recall any Resident Customer Support
Representative(s) on a temporary or permanent basis if, in the Seller’s
reasonable opinion, conditions are dangerous to the Resident Customer Support
Representative’s safety or health or prevent the fulfillment of such Resident
Customer Support Representative’s contractual tasks. The Buyer will receive
credit for the man-days during which any Resident Customer Support
Representative is absent from the Buyer’s facility pursuant to this Clause 15.5.
  15.6   Representatives’ Status       In providing the above technical service,
the Seller’s employees, including, but not limited to, Resident Customer Support
Representative(s) and the Customer Support Director, are deemed to be acting in
an advisory capacity only and at no time will they be deemed to be acting,
either directly or indirectly, as the Buyer’s employees or agents and will for
all purposes be independent contractors as to the Buyer. Nevertheless, the
Seller’s employees, including, but not limited to, the

63



--------------------------------------------------------------------------------



 



    Resident Customer Support Representative(s) and the Customer Support
Director, shall comply with the Buyer’s reasonable internal procedures, rules,
and regulations.   15.7   The Seller has established a global technical services
network available for the nonexclusive use of operators of aircraft manufactured
by the Manufacturer. The Buyer will have free access to this global network at
any time in the course of its operation of the Aircraft. In particular, the
Buyer will have access to the regional customer support representatives closest
to the Buyer’s main base to cover for the temporary absence of the Customer
Support Representative(s). A list of the contacts for the global technical
services network, including but not limited to, the regional customer support
representatives, will be provided to the Buyer.   16 -   TRAINING AND TRAINING
AIDS   16.1.   General       This Clause covers the terms and conditions for the
supply of training and training aids for the Buyer’s personnel to support the
Aircraft operation.   16.2.   Scope   16.2.1   The range and quantity of
training and training aids to be provided free of charge under this Agreement
are covered in Appendix A to this Clause 16. The Seller will arrange
availability of such training and training aids in relation to the delivery
schedule for the Aircraft set forth in Clause 9.1.1, in accordance with the plan
developed and agreed at the Training Conference (as defined below), as such plan
and delivery schedule may be changed from time to time by mutual agreement of
the Parties.   16.2.2   The contractual training courses, defined in Appendix A
to this Clause 16, will be provided for up to one (1) year after delivery of the
last Aircraft.   16.2.3   In the event that the Buyer should use none or only
part of the training or training aids to be provided pursuant to this Clause, no
compensation or credit of any sort will be provided.   16.3.   Training
Organization / Location   16.3.1   The Seller will use commercially reasonable
efforts to provide the training at the Airbus/CAE Cooperation Network Training
Center in Miami, Florida.   16.3.2   If the unavailability of facilities or
scheduling imperatives make it not feasible for the Seller to provide training
as set forth in Clause 16.3.1, then the Seller will provide training at other
Airbus/CAE Cooperation Network Training Centers [***], to the extent reasonably
possible. Otherwise, the Seller will provide

64



--------------------------------------------------------------------------------



 



    training at another available FAA-approved training center that will be
acceptable to the Parties.

16.3.3   Upon the Buyer’s request the Seller may also provide certain training
at one of the Buyer’s bases, if and when practicable for the Seller, under terms
and conditions to be mutually agreed upon. In this event, all additional charges
listed in Clause 16.6.2 will be borne by the Buyer.   16.4   Training Courses  
16.4.1   Training courses, as well as the minimum and maximum numbers of
trainees per course provided for the Buyer’s personnel, are defined in the
Seller’s applicable training course catalog (the “Training Course Catalog”) and
will be scheduled as mutually agreed upon during a training conference (the
“Training Conference”) that will be held no later than sixty (60) days after
signature of this Agreement.   16.4.2   The following terms will apply when
training is performed by the Seller:



  (i)   Training courses will be the Seller’s standard courses as described in
the Seller’s applicable and then current Training Course Catalog. The Seller
will be responsible for all training course syllabi, training aids and training
equipment necessary for the organization of the training courses. The Seller
will [***].     (ii)   It is possible that the training curricula and the
training equipment will not be fully customized. However, they will be modified
to include the most significant aspects of the Specification as known at the
latest six (6) months prior to the date of the first training course planned for
the Buyer and will be configured in order to obtain the relevant Aviation
Authority’s approval and to support the Seller’s teaching programs. As part of
the training allowances provided hereunder, the Seller will provide the Buyer
differences training for A320 Family Aircraft for flight crew, maintenance,
dispatch, and/or flight attendant personnel.     (iii)   Training data and
documentation necessary for training detailed in Appendix A to this Clause 16
will be free-of-charge and will not be revised once provided to trainees.
Training data and documentation will be marked “FOR TRAINING ONLY” and as such
will be supplied for the sole and express purpose of training.     (iv)   Upon
the request of the Buyer and at no charge to the Buyer, the Seller will collect
and pack for consolidated shipment to the Buyer’s facility, all training data
and documentation of the Buyer’s trainees attending training at the Airbus
Training Center in Miami, Florida, Blagnac, France or Beijing, China as
applicable. This training data and documentation will be delivered Free Carrier
(FCA) Miami International Airport. It is

65



--------------------------------------------------------------------------------



 



      understood that title to and risk of loss of the training data and
documentation will pass to the Buyer upon delivery.



16.4.3   The Buyer will give the Seller a minimum of [***] calendar days’ prior
written notice if any cancellation or rescheduling is required. [***].   16.4.4
  [***] under this Clause 16 [***]. If a scheduled training session within a
confirmed course is cancelled [***] the Parties will [***].   16.4.5   In
fulfillment of its obligation to provide training courses, when the Seller
performs the training courses, the Seller will deliver to the trainees a
certificate of completion at the end of any such training course. The Seller’s
certificate does not represent authority or qualification by any official
Aviation Authorities but may be presented to such officials in order to obtain
relevant formal qualification.       If training is provided by a training
provider selected by the Seller, the Seller will cause such training provider to
deliver a certificate of completion at the end of any such training course. Such
certificate will not represent authority or qualification by any official
Aviation Authorities but may be presented to such officials in order to obtain
relevant formal qualification.       Notwithstanding the foregoing, the training
courses shall be approved by the FAA and shall meet certification requirements
as established by the FAA for aircraft type ratings or maintenance certificates
as necessary to allow the Buyer to meet regulatory obligations to operate and
maintain the Aircraft.   16.5   Prerequisites   16.5.1   Training will be
conducted in English and all training aids are written in English using common
aeronautical terminology. Trainees must have the prerequisite experience as
defined in Appendix B to this Clause 16, unless otherwise agreed by the Parties.
      The Buyer will be responsible for the selection of the trainees and for
any liability with respect to the entry knowledge level of the trainees.  
16.5.2   The Buyer will provide the Seller with an attendance list of the
trainees for each course with the validated qualification of each trainee. The
Seller reserves the right to verify the trainees’ proficiency and previous
professional experience. The Seller will in no case warrant or otherwise be held
liable for any trainee’s performance as a result of any training services
provided, [***].   16.5.3   Upon the Buyer’s request, the Seller may be
consulted to direct the above mentioned trainee(s) through a relevant entry
level training program, which will be at the Buyer’s charge, and, if necessary,
to coordinate with competent outside

66



--------------------------------------------------------------------------------



 



    organizations for this purpose. Such consultation will be held as soon as it
is apparent that the trainees do not meet minimum standards.

    If the Seller and the Buyer agree that a trainee lacks the required
competency, such trainee will be withdrawn from the training program. The
Seller, after finding the qualification information provided for a trainee is in
error, may, following consultation with the Buyer, withdraw such trainee from
the program.       Upon such withdrawals, [***]. To the extent [***], the Seller
may deduct the allowance from the total allowance for the applicable training.  
16.6.   Logistics   16.6.1   Trainees   16.6.1.1   When training is done at the
Airbus Training Center in Miami, Florida, the Seller will provide a
free-of-charge rental car for all of the Buyer’s trainees for the period of the
training course on the basis of one (1) rental car per four (4) maintenance,
operations and cabin attendant trainees or other trainees of the Buyer and one
(1) rental car per each flight crew.       The Seller will provide rental cars
with unlimited mileage, and the Buyer will pay for gas, and fines, if any.
However, the Buyer will indemnify and hold the Seller harmless from and against
all liabilities, claims, damages, costs and expenses for any injury to or death
of any of the Buyer’s trainees occasioned during the course of such
transportation.   16.6.1.2   When training is done at the Airbus Training Center
in Blagnac, France, or Beijing, China, the Seller will provide free local
transportation by bus for the Buyer’s trainees to and from designated pick up
points and the training center   16.6.1.3   Living expenses for the Buyer’s
trainees are to be borne by the Buyer.   16.6.2   Training at External Location
  16.6.2.1   Seller’s Instructors       If, at the Buyer’s request, training is
provided by the Seller’s instructors at any location other than the Seller’s
training centers, [***].   16.6.2.2   Living Expenses for the Seller’s
Instructors       Such expenses, covering the entire period from day of
secondment to day of return to the Seller’s base, will cover reasonable lodging,
laundry, telephone, food and local transportation to and from the place of
lodging and the training course location. [***].

67



--------------------------------------------------------------------------------



 



16.6.2.3   Air Travel       [***].   16.6.2.4   Training Material       The
Buyer will reimburse the Seller for the reasonable cost of shipping the training
material needed to conduct such courses.   16.6.2.5   Training Equipment
Availability       Training equipment necessary for course performance at any
course location other than the Seller’s training centers or the facilities of
the training provider selected by the Seller will be provided by the Buyer in
accordance with the terms specified herein, as the Parties may modify the same
in writing.   16.7   Flight Operations Training   16.7.1   Flight Crew Training
Course       The Seller will perform a flight crew training course program for
the Buyer’s flight crews. A flight crew will consist of one captain (1) and one
(1) first officer, as defined in Appendix A to this Clause 16. The training
manual used will be the Seller’s Flight Crew Operating Manual, [***].   16.7.2.
  Flight Crew Line Initial Operating Experience   16.7.2.1   In order to assist
the Buyer with initial operating experience after delivery of the first
Aircraft, the Seller will provide to the Buyer pilot instructor(s) as defined in
Appendix A to this Clause 16. The maximum number of Seller’s pilot instructors
present at the Buyer’s site at one time will be mutually agreed between the
Parties during the Training Conference.   16.7.2.2   Additional pilot
instructors can be provided at the Buyer’s expense upon conditions to be
mutually agreed.   16.7.2.3   Prior to any flight training to be performed by
the Seller on the Buyer’s Aircraft, the Buyer will provide to the Seller a copy
of the certificate of insurance as requested in Clause 19.   16.7.3   Cabin
Attendants’ Familiarization Course       The Seller will provide cabin
attendants’ course(s) to the Buyer’s cabin attendants, as defined in Appendix A
to this Clause 16.

68



--------------------------------------------------------------------------------



 



    The cabin attendants’ course, when incorporating visits to the Aircraft,
will be provided at mutually agreed upon times.   16.8   Maintenance Training  
16.8.1   The Seller will provide maintenance training for the Buyer’s ground
personnel as defined in Appendix A to this Clause 16.       The available
courses are listed in the Seller’s applicable Training Course Catalog.       The
practical training provided in the frame of maintenance training is performed
exclusively on the training devices in use in the Seller’s Training Center or
Affiliated Training Centers. If additional practical training is required, such
additional practical training can be organized with the assistance of the
Seller, in accordance with Clause 16.8.2 hereunder.   16.8.2   Practical
Training       If the Buyer requires practical training to be organized at
another airline’s facilities, then the Seller will assist the Buyer in
organizing this training without guaranteeing the availability of any other
airline’s facilities.       Such practical training will be deducted from the
trainee-day allowance defined in Paragraph 2.1 of Appendix A to this Clause 16
in the manner defined in Paragraph 3 of such Appendix.   16.8.3   Line
Maintenance Initial Operating Experience Training       In order to assist the
Buyer during the entry into service of the Aircraft, the Seller will provide to
the Buyer maintenance instructor(s) at the Buyer’s base as defined in Appendix A
to this Clause 16.   16.8.3.1   This line maintenance initial operating
experience training will cover training in handling and servicing of Aircraft,
flight crew and maintenance coordination, use of paper and/or electronic
documentation and/or any other activities which may be deemed necessary after
delivery of the first [***]).   16.9   Supplier and Engine Manufacturer Training
      The Seller will ensure that major Suppliers and the Propulsion System
manufacturer provide maintenance training and overhaul training on their
products at appropriate times.       A copy of the Supplier Training Catalogue,
listing the suppliers that provide training, will be supplied to the Buyer on
request.

69



--------------------------------------------------------------------------------



 



16.10   Training Aids for the Buyer’s Training Organization   16.10.1   The
Seller will provide to the Buyer the Airbus Computer Based Training, and
training aids, as used in the Seller’s Training Centers, free of charge as
defined in Appendix A to this Clause 16. Subject to Paragraph 6.2 of Appendix C
to this Clause 16, the Buyer shall be permitted to incorporate the contents of
the training aids, which have been provided by the Seller into the Buyer’s
in-house training program at no charge to the Buyer.       The Airbus CBT System
and training aids supplied to the Buyer will be similar to those used at the
Airbus Training Centers for training such as that to be provided for the Buyer.
The Seller has no obligation to cause the Manufacturer to revise the Airbus CBT
System. The Airbus CBT System in use at the Seller’s Training Center may be
revised on a regular basis including to reflect any significant change related
to a technical evolution of the Aircraft, and such revisions, if any, will be
provided to the Buyer free of charge up to [***].   16.10.2   Delivery  
16.10.2.1   The Seller will deliver to the Buyer the Airbus CBT System, training
aids as defined in Appendix A to this Clause 16, at a date to be mutually agreed
during the Training Conference.   16.10.2.2   Those items supplied to the Buyer
pursuant to Clause 16.10.1 above will be delivered FCA Toulouse, France, and/or
FCA Hamburg, Germany. Title to and risk of loss of said items will pass to the
Buyer upon delivery.   16.10.3   Installation   16.10.3.1   The Buyer will
provide any and all the necessary hardware on which the Airbus CBT System will
be installed and Seller will not be responsible for any incompatibility of such
hardware with the Airbus CBT System.   16.10.3.2   The Airbus CBT System will be
installed, with Seller’s assistance, by the Buyer’s personnel who have completed
the Airbus CBT training, and the Seller will be held harmless from any damage to
person and/or to property caused by or in any way connected with the handling
and/or installation of the Airbus CBT System by the Buyer’s personnel.  
16.10.3.3   The Buyer will reimburse the expenses in accordance with Clause
16.6, for the Seller’s personnel required at the Buyer’s facility to conduct
Airbus CBT Training and/or provide installation assistance.   16.10.4   License

70



--------------------------------------------------------------------------------



 



    The Seller will grant the Buyer a license to use the Airbus CBT System, as
defined in Appendix C to this Clause 16.       Supply of additional sets of
courseware supports (DVD and/or CD-ROM) as well as any extension to the license
for such courseware, will be subject to terms and conditions to be mutually
agreed. The Seller will not unreasonably withhold its consent to any request
from the Buyer for additional sets of courseware supports (and any additional
licenses necessary for the Buyer’s use of the same) if the Buyer needs such
additional supports to develop the Buyer’s training program for the training of
the Buyer’s personnel or the Buyer’s subcontractor(s).   16.10.5   The Seller
will not be responsible and hereby disclaims any and all liabilities resulting
from or in connection with the use by the Buyer of the training aids at the
Buyer’s facilities.   16.11   Proprietary Rights       The Seller’s training
data and documentation, Airbus CBT System and training aids are proprietary to
the Manufacturer and its suppliers. The Buyer agrees not to disclose the content
of the courseware or any information or documentation provided by the Seller in
relation to training, in whole or in part, to any third party, without the prior
written consent of the Seller, it being understood that [***].

71



--------------------------------------------------------------------------------



 



APPENDIX A TO CLAUSE 16

TRAINING ALLOWANCES



1.   FLIGHT OPERATIONS TRAINING   1.1   Flight Crew Training       The Seller
will provide flight crew training (regular transition) up to CAT III free of
charge for [***] crews per Aircraft. Alternatively, the Seller may provide
training for [***] crews per Aircraft provided that at least [***] of such crews
are already certified on Airbus A320 family aircraft and thereby qualify for a
condensed course.       The Seller will also provide transition training and
instructor training for [***] of the Buyer’s instructor pilots, including, but
not limited to, instruction in simulator operation.   1.2   Flight Crew Line
Initial Operating Experience       The Seller will provide to the Buyer pilot
instructor(s) for [***] pilot instructor months to assist with flight-crew
initial operating experience.       The maximum number of pilot instructors
present at any one time will be [***].   1.3   Cabin Attendants’ Familiarization
Course       The Seller will provide to the Buyer up to [***] cabin attendants’
training familiarization courses free of charge for no more than [***] in total
number of the Buyer’s cabin attendants.   1.4   Dispatch/Performance/Operations
Course(s)       The Seller will provide to the Buyer [***] trainee days of
dispatch/performance/operations training free of charge for the Buyer’s
dispatchers, performance engineers and load-master specialists.       The above
trainee days will be used solely for the performance/operations training courses
as defined in the Seller’s applicable Training Course Catalog.   2.  
MAINTENANCE TRAINING   2.1   Maintenance Training Courses       The Seller will
provide to the Buyer [***] trainee days of maintenance training free of charge
for the Buyer’s personnel.

72



--------------------------------------------------------------------------------



 



    These trainee days will be used solely for the Maintenance training courses
as defined in the Seller’s applicable Training Course Catalog, [***].   2.2  
Line Maintenance Initial Operating Experience Training       The Buyer will have
the right to replace any or all of the [***] pilot instructor months provided in
Paragraph 1.2 above, with maintenance instructor months to assist with line
maintenance initial operating experience, it being understood that such line
maintenance initial operating experience will consist of maintenance instructors
provided by the Seller to provide on-the-job maintenance training at the Buyer’s
maintenance bases.   3.   TRAINEE DAYS ACCOUNTING       Trainee days are counted
as follows:



  (i)   For instruction at the Seller’s training center or affiliated training
center, one day of instruction for one (1) trainee equals one (1) trainee day,
and, in the case of cancellation or rescheduling by the Buyer [***].     (ii)  
For instruction outside of the Seller’s training center or affiliated training
center, not including practical training, one (1) day of instruction by one
(1) Seller instructor equals the actual number of trainees attending the course
or a minimum of [***] trainee days.     (iii)   For instruction outside of the
Seller’s training center or affiliated training center that is practical
training, one (1) day of instruction by one (1) Seller instructor equals the
actual number of trainees attending the course or a minimum of [***] trainee
days.



    In the event of training being provided outside of the Seller’s training
center or affiliated training centers specifically at the Seller’s request,
Paragraph 3(i) above shall be applicable to the trainee days accounting for such
training facility.   4.   TRAINING AIDS AND CBT SYSTEM FOR BUYER’S TRAINING
ORGANIZATION   4.1   The Seller will provide to the Buyer one (1) “Airbus CBT
System,” defined in Paragraph 2.1.3 of Appendix C to Clause 16, related to the
Aircraft. The Seller will also provide free of charge updates to courseware in
this Paragraph below when developed by the Manufacturer, continuing through the
[***] year following delivery of the last Aircraft. To the extent any of the
courseware so provided is delivered to the Buyer in a printed or other “hard”
format, the Seller will provide the Buyer with an electronic searchable copy of
the same if available to the Seller.

73



--------------------------------------------------------------------------------



 



    The Airbus CBT System supplied to the Buyer will consist of



  –   one (1) Airbus CBT installation/utilization guide     –   one (1) set of
CD-ROMs/DVDs with run time software related to the delivered courseware.



    For Flight Operations Training       The A320 Family flight crew Airbus CBT
courseware will be delivered with



  –   one (1) set of CD ROMs/DVDs with Airbus CBT courseware files, including
but not limited to, [***]



    For Maintenance Training       The A320 Family maintenance Airbus CBT
courseware will be delivered with



  –   one (1) set of CD ROMs with Airbus CBT courseware files     –   one
(1) set of electronic training documentation masters, whenever applicable     –
  one (1) set of menu listings     –   one (1) set of DVDs, whenever applicable



    For Performance/Operations Training       The A320 Family
performance/operations Airbus CBT courseware will be delivered with



  –   one (1) set of CD ROMs with Airbus CBT courseware files     –   one
(1) set of electronic training documentation masters, whenever applicable     –
  one (1) set of menu listings     –   one (1) Training Interface for
Performance and Weight and Balance (TIPWB)



    For Inflight Training       The A320 Family Inflight Airbus CBT courseware
will be delivered with



  –   one (1) set of CD ROMs with Airbus CBT courseware files     –   one
(1) set of electronic training documentation masters, whenever applicable     –
  one (1) set of menu listings

74



--------------------------------------------------------------------------------



 



APPENDIX B TO CLAUSE 16

MINIMUM RECOMMENDED QUALIFICATION

IN RELATION TO TRAINING REQUIREMENTS

(Standard Transition Courses)

The prerequisites listed below are the minimum recommended requirements
specified for Airbus training. If the appropriate Aviation Authority or the
specific airline policy of the trainee demand greater or additional
requirements, such requirements will be considered as prerequisites, unless the
Parties otherwise agree.



–   CAPTAIN prerequisites



  •   Fluency in English     •   1500 hours minimum flying experience as pilot  
  •   1000 hours experience on FAR/JAR 25 aircraft     •   200 hours experience
as airline, corporate pilot or military pilot     •   Must have flown transport
type aircraft, as flying pilot, within the last 12 months.



–   FIRST OFFICER prerequisites



  •   Fluency in English     •   500 hours minimum flying experience as pilot of
fixed wing aircraft     •   300 hours experience on FAR/JAR 25 aircraft     •  
200 hours flying experience as airline pilot or a corporate pilot or military
pilot     •   Must have flown transport type aircraft, as flying pilot, within
the last 12 months.         For both CAPTAIN and FIRST OFFICER, if one or
several of the above criteria are not met, unless otherwise agreed by the Buyer
and Seller, the trainee must follow



  (i)   an adapted course or     (ii)   an Entry Level Training (ELT) program
before entering the regular or the adapted course.         Such course(s), if
required, will be at the Buyer’s expense.



–   MAINTENANCE PERSONNEL prerequisites



  (i)   For all Maintenance courses:



  •   Fluency in English

75



--------------------------------------------------------------------------------



 



  •   Experience on first or second generation jet transport category aircraft



  (ii)   Additional prerequisites for Aircraft Rigging, Engine Run-Up and
Maintenance Initial Operating Course:



  •   Qualified as line or line and base mechanic on the concerned Airbus
aircraft type (for Maintenance Initial Operating Experience Course).



  (iii)   Maintenance Training Difference Courses additional prerequisites:



  •   Be currently qualified on one of the A320 family aircraft types.

76



--------------------------------------------------------------------------------



 



APPENDIX C TO CLAUSE 16

     LICENSE FOR USE OF AIRBUS COMPUTER BASED TRAINING AND AQP MATERIAL



1.   GRANT       The Seller grants the Buyer the right, pursuant to the terms
and conditions herein, to use the Airbus CBT System for the term (defined in
Paragraph 4 below) of this license (the “License”).   2.   DEFINITIONS   2.1  
For the purpose of this Appendix C to Clause 16, the following definitions will
apply :   2.1.1   “Airbus CBT Courseware” means the programmed instructions that
provide flight crew and maintenance training.   2.1.2   “Airbus CBT Software”
means the system software that permits the use of the Airbus CBT Courseware.  
2.1.3   “Airbus CBT System” means the combination of the Airbus CBT Software and
the Airbus CBT Courseware.   2.1.4   “Student/Instructor Mode” means the mode
that allows the user to run the Airbus CBT Courseware.   2.1.5   “Airbus CBT
Training” means the training enabling the Buyer to load and use the Airbus CBT
System.   2.1.6   “AQP Material” means any relational database system comprising
flight-crew training objectives and training and task analysis developed by the
Manufacturer, for use by the Buyer to develop training curriculum, training
courseware and student training materials up to Phase III of AQP.   2.1.7  
“User Guide” means the documentation, which may be in electronic format designed
to assist the Buyer to use the Airbus CBT.   2.2   For the purpose of
clarification, it is hereby stated that all related hardware required for the
operation of the Airbus CBT System is not part of the Airbus CBT System and all
related hardware required for the operation of the AQP Material will be procured
under the sole responsibility of the Buyer.   3.   COPIES

77



--------------------------------------------------------------------------------



 



3.1   The Buyer will be permitted to copy (i) the Airbus CBT System for back-up
and archiving purposes and for loading of the Airbus CBT System and (ii) the AQP
Material exclusively on the Buyer’s workstations and for the Buyer’s training
its own personnel or the Buyer’s third-party contract maintenance provider. In
such cases, the Buyer will advise the Seller in writing stating the number and
purpose of any copies made. Any other copying is strictly prohibited.   3.2  
The Buyer agrees to reproduce the copyright and other notices as they appear on
or within the original media on any copies that the Buyer makes of the Airbus
CBT Software or AQP Material.   4.   TERM       The rights under this License
will be granted to the Buyer for as long as the Buyer operates the aircraft
model to which the Airbus CBT Software, Airbus CBT courseware or AQP Material
applies. When the Buyer stops operating said Aircraft model, the Buyer will use
its commercially reasonable efforts to return the Airbus CBT System and AQP
Material and any copies thereof to the Seller, accompanied by a note certifying
that the Buyer has returned the Airbus CBT System and/or AQP Material, as
applicable, and any copies thereof (or, to the degree applicable, has so exerted
its commercially reasonable efforts).   5.   PERSONAL ON-SITE LICENSE   5.1  
The License granted herein is personal to the Buyer for use of the Airbus CBT
System and AQP Material within the Buyer’s premises only, and is nontransferable
and nonexclusive.   5.2   Except as otherwise agreed in writing by the Parties,
the Buyer may not (i) distribute or sublicense any portion of the Airbus CBT
System or AQP Material, (ii) modify or prepare derivative works from the Airbus
CBT Software or AQP Material, (iii) publicly display visual output of the Airbus
CBT Software or AQP Material, or (iv) transmit the Airbus CBT Software or AQP
Material electronically by any means.   5.3   The Buyer will use the Airbus CBT
exclusively in the technical environment defined in the User Guide.      
Notwithstanding the above, the right to use the Airbus CBT on the Buyer’s
internal network installation is granted to the Buyer subject to the Buyer
strictly complying with the conditions of use and the confidentiality
commitments set forth in this Airbus CBT License.   6.   CONDITIONS OF USE   6.1
  Use of the Airbus CBT Software       For the student delivery mode, the Buyer
will use the Airbus CBT Software for the exclusive purpose of

78



--------------------------------------------------------------------------------



 



  (i)   including students on the roster for one or several courses syllabi in
order to follow students’ progression, and     (ii)   rearranging course syllabi
or creating new ones using available courseware modules, it being understood
that the Seller disclaims any responsibility regarding any course(s) that may be
modified or rearranged by the Buyer.



6.2   Use of the Airbus CBT Courseware       The Buyer will use the Airbus CBT
Courseware for the exclusive purpose of performing training instructions for its
personnel, or for third party personnel contracted to perform work on the
Aircraft on behalf of the Buyer. Such training will be performed at the Buyer’s
facility or at a subcontractor’s facility provided it is conducted by the
Buyer’s personnel.       The Buyer will use the AQP Material for the exclusive
purpose of designing training programs for the Buyer’s personnel conducted
within the Buyer’s own training program.   6.3   Intranet Use       For the
purposes of this paragraph, the following definitions shall apply:      
“Network” means the group of the Buyer’s computers connected to each other
allowing the transmission of data and instructions which can be used by all or
some of the Buyer’s computers so linked.       “Server” means the computer
dedicated to the administration of a Network and on which the Airbus CBT System
is installed and can be accessed through the Network.       “Intranet” means the
Buyer’s private and local Network using the same technical protocols as internet
but which is not open to public connection, the hosting of which may be
subcontracted to a third party.       It is agreed that when technically
possible the Buyer is authorized to use the Airbus CBT System on the Server, on
the Network or on the Intranet provided that the access is limited to the
Buyer’s employees. Furthermore, the Buyer shall take all commercially reasonable
measures to ensure the security and integrity of its Network. Upon the Seller’s
request, the Buyer will describe in reasonable detail the nature of the security
measures in place at the time of such request with respect to the Intranet and
will reasonably cooperate with the Seller in resolving reasonable concerns the
Seller may have with regard to the security of the Airbus CBT system when
installed on the Intranet.   7.   PROPRIETARY RIGHTS AND NONDISCLOSURE       The
Airbus CBT Software, Airbus CBT Courseware and AQP Material, the copyrights and
any and all other author rights, intellectual, commercial or industrial
proprietary rights of

79



--------------------------------------------------------------------------------



 



    whatever nature in the Airbus CBT Software, Airbus CBT Courseware and AQP
Material are and will remain with the Seller or its suppliers, as the case may
be. The Airbus CBT Software, Airbus CBT Courseware and AQP Material and their
contents are designated as confidential. The Buyer will not take any commercial
advantage by copy or presentation to third parties of the Airbus CBT Software,
the documentation, the Airbus CBT Courseware, or the AQP Material and/or any
rearrangement, modification or copy thereof.       The Buyer acknowledges the
Manufacturer’s proprietary rights in the Airbus CBT System and the AQP Material
and undertakes not to disclose the Airbus CBT Software, Airbus CBT Courseware or
AQP Material or parts thereof or their contents to any third party without the
prior written consent of the Seller, except to the extent permitted in Clause
22.7 of the Agreement. Insofar as it is necessary to disclose aspects of the
Airbus CBT Software, Airbus CBT Courseware or AQP Material to the Buyer’s
personnel, such disclosure is permitted only for the purpose for which the
Airbus CBT Software, Airbus CBT Courseware and AQP Material are supplied to the
Buyer under the License for Use of Airbus Computer Based Training and AQP
Material. Notwithstanding the foregoing, the Buyer may disclose the Airbus CBT
Software or Airbus CBT Courseware to the Buyer’s Aviation Authority to the
extent required by such Aviation Authority or to the extent required by third
party service providers assisting the Buyer in implementing such software or
courseware into the Buyer’s curriculum for the Buyer’s training needs provided
that such service providers (i) are not an airframe manufacturer or an Affiliate
of an airframe manufacturer other than the Manufacturer or its Affiliates and
(ii) agree to be bound in writing by the same terms and conditions as the Buyer
under this License with regard to the confidential treatment of the Airbus CBT
Software or Airbus CBT Courseware and recognition of the proprietary rights of
the Seller, the Manufacturer and/or their suppliers in the Airbus CBT Software
or Airbus CBT Courseware.   8.   LIMITED WARRANTY   8.1   The Seller warrants
that the Airbus CBT System and AQP Material are prepared in accordance with the
state of the art at the date of their development. Should the Airbus CBT System
or AQP Material be found to contain any nonconformity or defect, the Buyer will
notify the Seller promptly thereof, and the sole and exclusive liability of the
Seller under this Paragraph 8.1 of this License for Use of Airbus Computer Based
Training and AQP Material will be to correct the same at its own expense.   8.2
  EXCLUSIVITY OF LIABILITY       THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF
THE SELLER AND REMEDIES OF THE BUYER SET FORTH IN THIS LICENSE ARE EXCLUSIVE AND
IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL
OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND RIGHTS, CLAIMS
AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING BY LAW
OR OTHERWISE WITH RESPECT TO ANY NONCONFORMITY OR DEFECT IN

80



--------------------------------------------------------------------------------



 



    AIRBUS CBT SYSTEM DELIVERED UNDER THIS LICENSE INCLUDING BUT NOT LIMITED TO:
      ANY WARRANTY AGAINST HIDDEN DEFECTS;       ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS;       ANY IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;       ANY OBLIGATION,
LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER CONTRACTUAL OR IN TORT AND WHETHER OR
NOT ARISING FROM THE SELLER’S NEGLIGENCE, ACTUAL OR IMPUTED; AND       ANY
OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OR DAMAGE TO ANY
AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART THEREOF.       THE SELLER WILL
HAVE NO OBLIGATION OR LIABILITY, HOWSOEVER ARISING, FOR LOSS OF USE, REVENUE OR
PROFIT OR FOR ANY OTHER DIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES WITH
RESPECT TO ANY NONCONFORMITY OR DEFECT IN THE AIRBUS CBT SYSTEM DELIVERED UNDER
THIS LICENSE.       FOR THE PURPOSES OF THIS CLAUSE 8.2, THE “SELLER” WILL
INCLUDE THE SELLER AND ITS AFFILIATES.

81



--------------------------------------------------------------------------------



 



17 –   SUPPLIER PRODUCT SUPPORT   17.1   Equipment Supplier Product Support
Agreements       The Seller represents and warrants to the Buyer that all
transferable warranties and service life policies applicable to Supplier Parts
in respect of each aircraft are contained in the Supplier Product Support
Agreements and will be transferred and assigned to the Buyer at Delivery of such
Aircraft. The Supplier Product Support Agreements are contained in a CD-ROM. The
Seller will update the Buyer with respect to any increase in such warranties and
will transfer and support the same. The Seller further represents to the Buyer
that [***].       The Supplier Product Support Agreements address the following
areas:



  (i)   Technical data and manuals required to operate, maintain, service and
overhaul the Supplier items will (a) be prepared in accordance with the
applicable provisions of ATA Specification 100 and 101 in accordance with Clause
14 of this Agreement, (b) include revision service, and (c) be published in the
English language. The Seller recommends that software data, supplied in the form
of an appendix to the Component Maintenance Manual, be provided in compliance
with ATA Specification 102 up to level 3 to protect Supplier’s proprietary
interests.     (ii)   Warranties and guarantees, including, but not limited to,
Suppliers’ standard warranties, and in the case of Suppliers of landing gear,
service life policies for selected landing gear structures.     (iii)   Training
to ensure efficient operation, maintenance and overhaul of the Suppliers’ items
for the Buyer’s instructors, shop and line service personnel.     (iv)   Spares
data in compliance with ATA Specification 200 or 2000, initial provisioning
recommendations, spares and logistics service, including, but not limited to,
routine and emergency deliveries.     (v)   Technical service to assist the
Buyer with maintenance, overhaul, repair, operation and inspection of Supplier
items as well as required tooling and spares provisioning.



17.2   Supplier Compliance   17.2.1   The Seller will monitor Supplier
compliance with support commitments defined in the Supplier Product Support
Agreements and, upon the Buyer’s reasonable request, will take action together
with the Buyer as may be necessary to enforce such commitments.

82



--------------------------------------------------------------------------------



 



17.2.2   [***].   17.3   Supplier Part Repair Stations   17.3.1   The Seller has
developed with the Suppliers a comprehensive network of repair stations in the
United States of America and Canada for those Supplier Parts originating from
outside these countries. As a result, most Supplier Parts are repairable in the
United States of America and Canada. The repair stations in the network are
listed in the AOG and Repair Guide, which is issued and regularly updated by the
Manufacturer       Supplier Parts that have to be forwarded for repair will be
sent back to the Buyer with proper tagging as required by the FAA.   17.3.2  
The Seller will support the Buyer in cases where the agreed repair turn time of
an approved repair station is not met by causing free-of-charge loans or
exchanges as specified in the relevant Supplier Product Support Agreements to be
offered to the Buyer.   18 –   BUYER FURNISHED EQUIPMENT   18.1   Administration
  18.1.1   Without additional charge and in accordance with the Specification,
the Seller will cause the Manufacturer to provide for the installation of the
Buyer Furnished Equipment (BFE), provided that the BFE is referred to in the
Airbus BFE Catalog of Approved Suppliers by Products valid at the time
stipulated in the Customization Milestones Chart for “Customer Definition
Freeze” or as otherwise mutually agreed. Seller agrees to provide the Buyer with
revised copies of such Airbus BFE Catalog of Approved Suppliers as the same
become available. Upon the Buyer’s request, the Parties will address the
conditions, including additional costs, under which BFE [***] may be installed
on the Aircraft.       The Seller will cause the Manufacturer to advise the
Buyer reasonably in advance of the dates by, and location to which, in the
planned release of engineering for the Aircraft, the Seller requires a written
detailed engineering definition. This definition will include the description of
the dimensions and weight of BFE, the information related to its certification
and information necessary for the installation and operation thereof. The Buyer
will furnish such detailed description and information by the dates specified.
Thereafter, no information, dimensions or weights will be revised unless
authorized by an SCN.       The Seller will also provide the Buyer with a
schedule of dates and shipping addresses for delivery of BFE reasonably in
advance of the applicable on-dock dates for BFE in order to permit installation
of the BFE in the Aircraft and delivery of the Aircraft in accordance with the
delivery schedule. When

83



--------------------------------------------------------------------------------



 



    reasonably requested by the Seller, the Buyer will arrange for the
availability of additional spare BFE to permit installation in the Aircraft and
Delivery of the Aircraft in accordance with the delivery schedule, provided that
[***] as described in Clause 18.4), [***] under this Clause [***]. The Buyer
will provide the BFE by such dates in a serviceable condition, to allow
performance of any assembly, test, or acceptance process in accordance with the
industrial schedule.       The Buyer will also provide or cause to be provided,
when reasonably requested by the Manufacturer, at Airbus France S.A.S.’s works
and/or at Airbus Deutschland Gmbh’s works, as applicable and needed, adequate
field service, including, but not limited to, support from BFE suppliers to act
in a technical advisory capacity to the Seller in the installation and
calibration of any BFE.   18.1.2   The BFE will be imported into France or into
Germany by the Buyer under a suspensive customs system (“Régime de l’entrepôt
industriel pour fabrication coordonnée” or “Zollverschluss”) without application
of any French or German tax or customs duty, and will be Delivered Duty Unpaid
(DDU) (as defined in Incoterms 2000: ICC Official Rules for the Interpretation
of Trade Terms, published by the International Chamber of Commerce), to



    AIRBUS FRANCE S.A.S.
316 Route de Bayonne
31300 Toulouse
FRANCE     or

AIRBUS DEUTSCHLAND GMBH
Division Hamburger Flugzeugbau
Kreetslag 10
21129 HAMBURG
FEDERAL REPUBLIC OF GERMANY       as provided in Clause 18.1.1.



18.1.3   If the Buyer requests the Seller to supply directly certain items that
are considered BFE according to the Specification, and if such request is
notified to the Seller in due time in order not to affect the Delivery Date of
the Aircraft, (i) the Seller may agree to order such items subject to the
execution of an SCN reflecting the effect on price, escalation adjustment, and
any other conditions of the Agreement; (ii) the Seller will be entitled to the
payment of a reasonable handling charge, which will be reflected in the
applicable SCN , which will be reflected in such SCN; and (iii) the Seller will
bear no liability in respect of delay (unless such delay is caused by the
Seller) and product support commitments for such items.   18.2   Requirements

84



--------------------------------------------------------------------------------



 



    The Buyer is responsible for assuring and warranting, at its expense, that
BFE will (i) be manufactured by a qualified supplier in accordance with the
provisions of Clause 18.1.1 above, (ii) meet the requirements of the applicable
Specification, (iii) comply with applicable requirements incorporated by
reference to the Type Certificate and listed in the Type Certificate Data Sheet,
and (iv) be approved by the applicable Aviation Authority delivering the Export
Certificate of Airworthiness and by the Buyer’s Aviation Authority for
installation and use on the Aircraft at the time of Delivery of such Aircraft.
The Seller will be entitled to refuse any item of BFE that does not comply with
the applicable Specification; the engineering definition mentioned above in
Clause 18.1.1 or the certification requirements.   18.3   Buyer’s Obligation and
Seller’s Remedies   18.3.1   Any delay or failure in



  (i)   furnishing the BFE in serviceable condition at the requested delivery
date provided pursuant to Clause 18.1.1,     (ii)   complying with the warranty
in Clause 18.2 or in providing the descriptive information or service
representatives mentioned in Clause 18.1.1, or     (iii)   obtaining any
required approval for such equipment under the above mentioned Aviation
Authorities regulations.



    may cause delay in the performance of any act to be performed by the Seller,
and may, to the extent such delay in performance by the Seller was caused by the
delay or failure described in Clauses 18.3.1(i) through (iii), cause the Final
Contract Price of the Aircraft to be adjusted in accordance with the updated
delivery schedule. Also, the Buyer will reimburse the Seller for any additional
reasonable costs the Seller incurs that are attributable to the delay or failure
described above, such as storage, taxes, insurance and costs of out-of sequence
installation. The Seller will provide the Buyer reasonably prompt notice of
noncompliance with Clause 18.3.1, and include in such notice the date by which
such BFE must be brought into compliance in order not to affect the manufacture
and/or Delivery of the Aircraft.   18.3.2   In addition to the consequences
outlined in Clause 18.3.1, in the event of a delay or failure described in
Clause 18.3.1,



  (i)   [***], the Seller may select, purchase and install equipment similar to
the BFE at issue, in which event the Final Contract Price of the affected
Aircraft will also be increased by the purchase price of such equipment, plus
reasonable costs and expenses incurred by the Seller for handling charges,

85



--------------------------------------------------------------------------------



 



      transportation, insurance, packaging and, if required and not already
provided for in the price of the Aircraft, for adjustment and calibration; or  
  (ii)   if the BFE is delayed more than thirty (30) days beyond, or unapproved
within thirty (30) days of the date pursuant to Clause 18.1.1, then the Seller
may deliver or the Buyer may elect to have the Aircraft delivered without the
installation of such equipment, notwithstanding the terms of Clause 7.2 insofar
as it may otherwise have applied, whereon the Seller will be relieved of all
obligations to install such equipment.



18.4   Title and Risk of Loss       Title to and risk of loss of BFE will at all
times remain with the Buyer, except that risk of loss (limited to cost of
replacement of said BFE and excluding in particular loss of use) will be with
the Seller for as long as the BFE is in the care, custody and control of the
Seller. In addition to the foregoing, the Seller’s responsibility with respect
to such BFE is as chargeable to a bailee for hire. Nothing in this Clause 18.4
will be deemed to contravene Clause 10 or 11 of the Agreement; and the Parties
will reasonably cooperate to minimize the extent of and eliminate any delay
[***].   18.5   Disposition of BFE following Termination   18.5.1   If a
termination of this Agreement pursuant to the provisions of Clause 21 hereof
occurs with respect to an Aircraft in which all or any part of the BFE has been
installed prior to the date of such termination, the Seller will be entitled,
but not required, to remove all items of BFE which can be removed without damage
to the Aircraft and to undertake commercially reasonable efforts to facilitate
the sale of such items of BFE to other customers, retaining and applying the
proceeds of such sales to reduce Seller’s damages resulting from the
termination.   18.5.2   The Buyer will cooperate with the Seller in facilitating
the sale of BFE pursuant to Clause 18.5.1 above and will be responsible for all
costs incurred by the Seller in removing and facilitating the sale of such BFE.
The Buyer will reimburse the Seller for all such costs within five (5) Business
Days of receiving documentation of such costs from the Seller.   18.5.3   The
Seller will notify the Buyer as to those items of BFE not sold by the Seller
pursuant to Clause 18.5.1 above and, at the Seller’s request, the Buyer will
undertake to remove such items from the Seller’ facility within thirty (30) days
of the date of such notice. The Buyer will have no claim against the Seller for
damage or destruction of any item of BFE removed from the Aircraft and not
removed from Seller’s facility within such period.   18.5.4   The Buyer will
have no claim against the Seller for damage to or destruction of any item of BFE
damaged or destroyed in the process of being deinstalled from

86



--------------------------------------------------------------------------------



 



    the Aircraft, provided that the Seller will use reasonable care in such
deinstallation.   18.5.5   The Buyer will grant title to the Seller for any BFE
items that cannot be removed from the Aircraft without causing damage to the
Aircraft or rendering any system in the Aircraft unusable.   19 –   INDEMNITIES
AND INSURANCE   19.1   Seller’s Indemnities



  (a)   The Seller will, except in the case of gross negligence or willful
misconduct of the Buyer, its Affiliates and each of their directors, officers,
agents, or and employees, be solely liable for and will indemnify and will hold
harmless the Buyer, its directors, officers, agents or employees and its
Affiliates and their insurers against all losses, liabilities, claims, damages,
costs and expenses, including, but not limited to, court costs and reasonable
attorneys’ fees (“Losses”), arising from claims for injuries to, or deaths of,
the Seller’s, Manufacturer’s or any Associated Contractor’s respective
directors, officers, agents or employees, or loss or damage to property of the
Seller, Manufacturer or any Associated Contractor or their respective employees
when such Losses occur during or are incidental to (i) the Buyer’s exercise of
its inspection rights under Clause 6, (ii) the Technical Acceptance Process
described in Clause 8, (iii) the provision of Resident Customer Support
Representative’s assistance pursuant to Clause 15, or (iv) the provision of
training pursuant to Clause 16, or (v) otherwise to the extent such Loss occurs
at the Buyer’s facilities.     (b)   The Seller will, except in the case of
gross negligence or willful misconduct of the Buyer, its directors, officers,
agents, or employees, be solely liable for and will indemnify and will hold
harmless the Buyer, its directors, officers, agents or employees, and its
Affiliates against all, Losses arising from claims for injuries to or deaths of
third parties, or loss of property of third parties, occurring during, or
incidental to (i) the Buyer’s exercise of its inspection rights pursuant to
Clause 6 or (ii) the Technical Acceptance Process described in Clause 8.



19.2   Buyer’s Indemnities       The Buyer will, except in the case of gross
negligence or willful misconduct of the Seller, the Manufacturer, any Affiliates
thereof, any Associated Contractor (or any of their affiliates) and their
respective directors, officers, agents and employees, be solely liable for and
will indemnify and will hold harmless the Seller, the Manufacturer, each of the
Associated Contractors and their Affiliates, the Seller’s representatives, and
the respective assignees, directors, officers, agents, and employees of each of
the foregoing, against all Losses arising from:

87



--------------------------------------------------------------------------------



 



  (a)   claims for injuries to or deaths of the Buyer’s directors, officers,
agents or employees, or Losses or damage to property of the Buyer or its
employees or agents, when such Losses occur during or are incidental to (i) the
Buyer’s exercise of its inspection rights under Clause 6; (ii) the Technical
Acceptance Process described in Clause 8, (iii) the provision of Field
Assistance pursuant to Clause 15, or (iv) the provision of training pursuant to
Clause 16, or (v) or otherwise to the extent such Loss occurs at Seller’s
facilities; and     (b)   claims for injuries to or deaths of third parties, or
loss of property of third parties, where such Losses occur during or incidental
to (i) the provision of Field Services under Clause 15 or (ii) arise out of the
provision of training pursuant to Clause 16.



19.3   Notice and Defense of Claims



  (a)   If any claim is made or suit is brought against a party or entity
entitled to indemnification under this Clause 19 (the “Indemnitee”) for damages
for which liability has been assumed by the Party responsible to indemnify such
party or entity entitled to indemnification under this Clause 19, (the
“Indemnitor”), the Indemnitee will promptly give notice to the Indemnitor and
the Indemnitor (unless otherwise requested by the Indemnitee) will assume and
conduct the defense, or settlement, of such suit, as the Indemnitor will deem
prudent, but in no event will the Indemnitor be allowed to so defend or settle
such suit in a manner that admits liability or breach of law of any Indemnitee
without such Indemnitee’s express prior written permission to do so. Notice of
the claim or suit will be accompanied by all information pertinent to the matter
as is reasonably available to the Indemnitee and will be followed by such
cooperation by the Indemnitee as the Indemnitor or its counsel may reasonably
request at the expense of the Indemnitor.     (b)   If the Indemnitor fails or
refuses to assume the defense of any claim or lawsuit notified to it under this
Clause 19, the Indemnitee will have the right to proceed with the defense or
settlement of the claim or lawsuit as it deems prudent and will have a claim
against the Indemnitor for any resulting judgments, settlements, costs or
expenses, including reasonable attorneys’ fees. Further, in such event, the
Indemnitor will be deemed to have waived any objection or defense to the
Indemnitee’s claim based on the reasonableness of any settlement.



19.4   Insurance       For all training periods on any Aircraft pursuant to
Clause 16, the Buyer will cause the Seller, as defined in Clause 19.5 hereof,
its Affiliates and its Suppliers, to be named as additional insureds ([***])
under the Buyer’s Comprehensive Aviation Legal Liability insurance policies,
including War Risks and Allied Perils, to the extent of the Buyer’s undertaking
set forth in Clause 19.2. With

88



--------------------------------------------------------------------------------



 



    respect to the Buyer’s Hull All Risks and Hull War Risks insurances and
Allied Perils, the Buyer will cause the insurers of the Buyer’s hull insurance
policies to waive all rights of subrogation against the Seller (except for
aircraft manufacturer’s liability), as defined in Clause 19.5 hereof, its
Affiliates and its Suppliers, to the extent of the Buyer’s undertaking set forth
in Clause 19.2.       Any applicable deductible will be borne by the Buyer. With
respect to the above policies, the Buyer will furnish to the Seller, not less
than seven (7) working days prior to the start of any such training period,
certificates of insurance, in English, evidencing the limit of liability cover
and period of insurance to the Seller from the Buyer’s insurance broker(s)
certifying that such policies have been endorsed as follows:



  (i)   under the Comprehensive Aviation Legal Liability Insurances, the Buyer’s
policies are primary and non-contributory to any insurance maintained by the
Seller.     (ii)   Such insurance can only be cancelled or materially altered by
the giving of not less than thirty (30) days’ (but seven (7) days’ or such
lesser period as may be customarily available in respect of War Risks and Allied
Perils and [***]) prior written notice thereof to the Seller; and     (iii)  
Under any such cover, all rights of subrogation against the Seller, its
Affiliates and its Suppliers have been waived ([***]) to the extent of the
Buyer’s undertaking and specially referring to Clause 19.2 and to this Clause
19.4.



    For the purposes of this Clause 19, “the Seller and its Affiliates”
includes, but is not limited to, the Seller, its Affiliates, ANACS, Hua-Ou
Airbus — CASC Aviation Training Center, the Associated Contractors, Airbus
S.A.S. and its shareholders, each of the associated subcontractors, the
assignees of each of the foregoing, and their respective directors, agents and
employees.   19.5   Notice of Claims       If any claim is made or suit is
brought against either Party (or its respective directors, officers, agents or
employees) for damages for which liability has been assumed by the other Party
in accordance with the provisions of this Agreement, the party against which a
claim is so made or suit is so brought will promptly give notice to the other
Party, and the latter will (unless otherwise requested by the former Party
against which a claim is so made or suit is so brought, in which case the other
party nevertheless will have the right to) assume and conduct the defense
thereof, or effect any settlement which it, in its opinion, deems proper.   20  
ASSIGNMENTS AND TRANSFERS

89



--------------------------------------------------------------------------------



 



20.1   Assignments by Buyer       Except as hereinafter provided, the Buyer may
not sell, assign or transfer its rights or obligations under this Agreement to
any person without the prior written consent of the Seller.   20.2   Assignments
on Sale, Merger or Consolidation       The Buyer will be entitled to assign its
rights under this Agreement at any time due to a merger, consolidation or a sale
of all or substantially all of its assets, provided the Buyer first obtains the
written consent of the Seller. The Seller will provide its consent if



  (i)   the surviving or acquiring entity is organized and existing under the
laws of the United States;     (ii)   the surviving or acquiring entity has
executed an assumption agreement, in form and substance reasonably acceptable to
the Seller, agreeing to assume all of the Buyer’s obligations under this
Agreement;     (iii)   at the time, and immediately following the consummation,
of the merger, consolidation or sale, no event of default exists or will have
occurred and be continuing;     (iv)   there exists with respect to the
surviving or acquiring entity no basis for a Termination Event within the
meaning of Clause 21 of this Agreement;     (v)   the surviving or acquiring
entity holds an Operating Certificate [***] issued by the FAA or relevant
Aviation Authority at the time, and immediately following the consummation, of
such sale, merger or consolidation; and     (vi)   following the sale, merger or
consolidation, in a financial condition at least equal to that of the Buyer at
time of execution of the Agreement.



20.3   Designations by Seller       The Seller may at any time by notice to the
Buyer designate facilities or personnel of the Manufacturer, ANACS, [***] or any
Affiliate of the Manufacturer [***] at which or by whom the services to be
performed under this Agreement will be performed. The Seller may also designate
the Manufacturer, ANACS, any Associated Contractor or any Affiliate of the
Manufacturer or any Affiliate of an Associated Contractor as the party

90



--------------------------------------------------------------------------------



 



    responsible on behalf of the Seller for providing to the Buyer all or any of
the services described in or receiving money due the Seller under this
Agreement. Notwithstanding such designation, the Seller will remain ultimately
responsible for fulfillment of all obligations undertaken by the Seller in this
Agreement.   20.4   Transfer of Rights and Obligations upon Reorganization      
If at any time until the date upon which all the obligations and liabilities of
the Seller under this Agreement have been discharged, the legal structure, the
membership or the business of the Seller is reorganized or the legal form of the
Seller is changed and as a consequence thereof the Seller wishes the Buyer to
accept the substitution of the Seller by another entity within the restructured
Airbus group (or the Seller in its new legal form) (“Newco”) as contemplated
below, the Seller will promptly notify the Buyer of its wish.       In such
event, the Seller may request the Buyer to enter into a novation agreement
and/or other agreement having the same effect, whereby the Seller’s rights and
obligations under this Agreement are novated or transferred in favor of Newco.
Upon receipt of such request, the Buyer will enter into a novation agreement
and/or other appropriate agreement, provided that the Buyer’s rights and
obligations under this Agreement are not materially adversely affected by such
novation and/or other agreement.       Until any such novation agreement/other
appropriate documentation has come into effect, this Agreement will remain in
full force and effect, and each party will act diligently and in good faith to
implement the novation agreement and/or other appropriate documentation as soon
as practicable after Newco has come into existence.   21 –   TERMINATION   21.1
  Termination Events       Each of the following will constitute a “Termination
Event”:



  (1)   The Buyer or any of its Affiliates will commence in any jurisdiction any
case, proceeding or other action with respect to the Buyer or any of its
Affiliates or their respective properties relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation, dissolution or other relief from, or
with respect to, or readjustment of, the Buyer’s or any of its Affiliates’ debts
or obligations.     (2)   An action is commenced in any jurisdiction seeking the
appointment of a receiver, trustee, custodian or other similar official for the
Buyer or any of its Affiliates or for all or any substantial part of their
respective assets, and

91



--------------------------------------------------------------------------------



 



      such action remains unstayed, undismissed or undischarged for sixty
(60) days, or the Buyer or any of its Affiliates makes a general assignment for
the benefit of the Buyer’s or any of its Affiliates’ its creditors.     (3)   An
action is commenced in any jurisdiction against the Buyer or any of its
Affiliates seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of their respective assets,
and [***].     (4)   The Buyer or any of its Affiliates becomes the object, in
any jurisdiction, of a case, proceeding or action similar or analogous to any of
the events mentioned in Clause 21.1.(1), (2) or (3).     (5)   The Buyer or any
of its Affiliates will generally not, or will be unable to, or will admit in
writing its inability to, pay its debts as they become due.     (6)   The Buyer
or any of its Affiliates commences negotiations with significant creditors,
existing or potential, with the intention of restructuring all or substantially
all of either’s outstanding obligations or in preparation for a bankruptcy
filing under the U.S. Bankruptcy Code.     (7)   The Buyer or any of its
Affiliates fails to make (i) any payment required to be made under this
Agreement or any other material agreement between the Buyer or any of its
Affiliates and the Seller or any of its Affiliates when such payment is due,
(ii) any Predelivery Payment required to be made under this Agreement when such
payment is due, or (iii) payment of all or part of the Final Contract Price of
any Aircraft required to be made under this Agreement.     (8)   The Buyer
repudiates, cancels or terminates this Agreement in whole or in part.     (9)  
The Buyer defaults in its obligation to take delivery of an Aircraft as required
in this Agreement.     (10)   The Buyer or any of its Affiliates defaults in the
observance or performance of any other covenant, undertaking or obligation
contained in this Agreement or any other material agreement between the Buyer or
its Affiliates, on the one hand, and the Seller or any of its Affiliates on the
other hand, provided that, if such breach or default is capable of being cured,
such breach or default is not cured within any specified cure period, or if no
cure period is specified, within ten (10) days of such breach or default.    
(11)   The Buyer defaults under the terms of any financing agreement between the
Buyer and the Seller or any of the Seller’s Affiliates or under the terms of any
agreements contemplated by such financing, including any sell-

92



--------------------------------------------------------------------------------



 



      down of said financing by the financing party.     (12)   The Buyer
defaults in making any payment as it becomes due to or for the benefit of
(i) the Propulsion Systems manufacturer under any financing provided or caused
to be provided by the Propulsion Systems manufacturer for A320 Family Aircraft
or (ii) any operating lessor under any lease by the Buyer for A320 Family
Aircraft, provided that the cure period applicable to such payment, if any, has
expired.     (13)   Any other event that the parties will have agreed in writing
constitutes a Termination Event hereunder.



21.2   If a Termination Event will occur, the Buyer will be in material breach
of this Agreement, and the Seller will have the right to resort to any remedy
under applicable law, and may, without limitation, by written notice to the
Buyer, immediately:



  (1)   Elect to: (i) suspend its performance under this Agreement with respect
to any or all Aircraft, (ii) reschedule the Schedule Delivery Month of any or
all Aircraft remaining to be delivered under this Agreement, (iii) reschedule
the date for performance under this Agreement with respect to any or all
equipment, services, data and other items, and/or (iv) cancel or terminate this
Agreement (a “Termination”) with respect to any or all Aircraft, equipment,
services, data and/or other items related thereto;     (2)   In addition, claim
of and receive payment from the Buyer a sum equal to the Seller’s actual damages
resulting from such Termination Event, except that in the event of a Termination
under the foregoing Clause 21.2 (1) (iv) only, the Seller will, in lieu of
actual damages, be entitled to receive payment from the Buyer, as liquidated
damages and not as a penalty, an amount equal to, for each Affected Aircraft (as
defined below), the sum of (A) and (B) below, where



  (A)   is the amount set forth as follows:



  (i)   if the Applicable Date (as defined below) occurs before the first day of
the [***] month prior to the Scheduled Delivery Month of such Aircraft: [***]
percent ([***]%) of the Escalated Price per such Aircraft,     (ii)   if the
Applicable Date occurs on or after the first day of the [***] month but before
the first day of the [***] month prior to the Scheduled Delivery Month of such
Aircraft: [***] percent ([***]%) of the Escalated Price per such Aircraft,

93



--------------------------------------------------------------------------------



 



  (iii)   if the Applicable Date occurs on or after the first day of the [***]
month but before the first day of the [***] month prior to the Scheduled
Delivery Month of such aircraft: [***] percent ([***]%) of the Escalated Price
per such Aircraft,     (iv)   if the Applicable Date occurs on or after the
first day of the [***] month but before the first day of the [***] month prior
to the Scheduled Delivery Month of such Aircraft: [***] percent ([***]%) of the
Escalated Price per such Aircraft,     (v)   if the Applicable Date occurs on or
after the first day of the [***] month but before the first day of the [***]
month prior to the Scheduled Delivery Month of such Aircraft: [***] percent
([***]%) of the Escalated Price per such Aircraft,     (vi)   if the Applicable
Date occurs on or after the first day of the [***] month before the Scheduled
Delivery Month but before the Delivery Date of such Aircraft: [***] percent
([***]%) of the Escalated Price per such Aircraft, and



  (B)   is interest on the foregoing amounts at the rate of [***]% per month
from the relevant Applicable Date to the date of actual payment of such amount.



  (3)   Actual or liquidated damages will be payable by Buyer promptly, and in
any event within ten (10) days of the date of written notice and demand
therefore from the Seller, such demand to set forth in reasonable detail the
calculation of such actual or liquidated damages and will identify the
Termination Event upon which the Seller is relying. The parties agree that the
remedy of actual or liquidated damages is not to be denied the Seller due to the
inability of the Seller to deliver a notice and demand for payment thereof due
to the operation of law following a bankruptcy or other Termination Event under
Clause 21.1.1(1) — (4). The parties further agree that in circumstances where a
Termination Event has occurred and the Seller seeks to recover its actual
damages resulting therefrom, the amount of actual damages payable by the Buyer
will not exceed the amount of liquidated damages that could have been claimed by
the Seller pursuant to Clause 21.2 (2) had the Seller elected to claim, as a
result of such Termination Event, liquidated damages pursuant to Clause 21.2(2).
    (4)   The parties to this Agreement are commercially sophisticated parties
represented by competent counsel. The parties expressly agree and declare that
damages for material breach of this Agreement by the Buyer resulting in a
Termination of this Agreement as to any or all Aircraft have been liquidated at
amounts which are reasonable in light of the anticipated or actual harm caused
by the Buyer’s breach, the difficulties of proof of

94



--------------------------------------------------------------------------------



 



      loss and the nonfeasibility of otherwise obtaining an adequate remedy. It
is understood and agreed by the parties that the amount of liquidated damages
set forth herein is the total amount of monetary damages, no more and no less,
to which the Seller will be entitled for and with respect to any Aircraft as
recovery for material breach of this Agreement by Buyer resulting in a
Termination by the Seller of this Agreement as to such Aircraft. However, it is
understood that the Seller’s rights to payment for services or spare parts
actually delivered to the Buyer will not be limited by the liquidated damages
provision included herein.



21.3   The terms “Affected Aircraft,” “Applicable Date” and “Escalated Base
Price” are defined as follows:       “Affected Aircraft” — any or all Aircraft
with respect to which the Seller has cancelled or terminated this Agreement
pursuant to Clause 21.2 (1)(iv).       “Applicable Date” — for any Affected
Aircraft the date of the Termination Event which the Seller specifies in its
notice and demand for payment of liquidated damages delivered under Clause
21.2.(3).       “Escalated Price” — the sum of (i) the Base Price of the
Airframe (set forth in Clause 3.1.1 hereof), (ii) the Base Price of SCNs and
MSCNs entered into after the date of this Agreement, and (iii) the Reference
Price of the Propulsion Systems, all as escalated to the Applicable Date in
accordance with the provisions of Clause 4 of this Agreement.   21.4   Promptly
upon obtaining knowledge of the occurrence of a Termination Event by the Buyer,
the Buyer will notify the Seller of such occurrence in writing, provided, that
any failure by the Buyer to notify the Seller will not prejudice the Seller’s
rights or remedies hereunder.   21.5   If at any time prior to Scheduled
Delivery Date of an Aircraft, the Seller has reasonable grounds for insecurity
as to the ability of the Buyer to perform its obligation to take Delivery of
such Aircraft, then the Seller will send the Buyer a written demand for adequate
assurance of performance. If adequate assurance acceptable to the Seller is not
received within thirty (30) days following the date of such written demand, then
the Seller will have the right to either (a) exercise the remedies provided
under Section 2-609 of the Uniform Commercial Code or (b) exercise any of its
remedies under Clause 21.2 of this Agreement.   22 –   MISCELLANEOUS PROVISIONS
  22.1   Data Retrieval       On the Seller’s reasonable written request at a
frequency to be mutually agreed, the Buyer will provide the Seller with data, as
customarily compiled by the Buyer

95



--------------------------------------------------------------------------------



 



    or as otherwise agreed by the Parties pertaining to the operation and
maintenance of the Aircraft and its components, to assist the Seller in making a
survey of all reliability, maintenance, operational and cost data with a view to
improving the Buyer’s safety, availability and operational costs of the
Aircraft.   22.2   Notices       All notices and requests required or authorized
hereunder will be given in writing either by personal delivery to a responsible
officer of the party to whom the same is given or by commercial courier or
facsimile (with proof of delivery) at the addresses and numbers set forth below.
The date on which any such notice or request is [***] delivered, [***] (as
evidenced by the proof of delivery supplied by the server or courier), will be
deemed to be the effective date of such notice or request. Certain classes of
notices must be made as follows:



  (i)   Notices of [***] must be made either by personal delivery to a
responsible officer of the party to whom the same is given or by commercial
courier.     (ii)   Notices of [***] must be made by both facsimile with proof
of successful transmission and e-mail with confirmation of delivery to the
sender. Notices to the Buyer will be sent by facsimile and email to both the
Chief Financial Officer and the General Counsel. In addition in the case of
email a copy will be sent to the Comptroller. Failure of transmission by either
facsimile or email, but not both, due to failure in or non-operation of the
receiving Party’s facsimile or email systems will not invalidate the effectivity
of the notice.     (iii)   Notices for reasons other than those listed in Clause
22.2(i) or (ii) above may be made by either facsimile with proof of successful
transmission or e-mail with confirmation of delivery to the sender. Failure of
successful transmission by email due to failure in or non-operation of the
receiving Party’s email system will not invalidate the effectivity of the
notice.



    The Seller will be addressed at:
      2, rond-point Maurice Bellonte
31700 BLAGNAC FRANCE
Attention: Director — Contracts       Telephone: 33 05 61 30 40 12
Fax: 33 05 61 30 40 11
E-mail: to be notified to the Buyer



    The Buyer will be addressed at:


96



--------------------------------------------------------------------------------



 



    45200 Business Court
Dulles, Virginia 20166
Attention: Chief Financial Officer       Telephone: 703-650-6000
Fax: 703-650-6294
E-mail: to be notified to the Seller
      and
      45200 Business Court
Dulles, Virginia 20166
Attention: General Counsel
      Telephone: 703-650-6000
Fax: 703-650-6201
E-mail: to be notified to the Seller       Either Party may, from time to time
by written notice designate for itself another address or another person to
whose attention such notice is sent.



22.3   Waiver       The failure of either Party to enforce at any time any of
the provisions of this Agreement, to exercise any right herein provided or to
require at any time performance by the other Party of any of the provisions
hereof will in no way be construed to be a present or future waiver of such
provisions nor in any way to affect the validity of this Agreement or any part
hereof or the right of the other party thereafter to enforce each and every such
provision. The express waiver by either Party of any provision, condition or
requirement of this Agreement will not constitute a waiver of any future
obligation to comply with such provision, condition or requirement.   22.4  
INTERPRETATION AND LAW   22.4.1   THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED AND THE PERFORMANCE THEREOF WILL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS
PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.       Each Party (i) hereby irrevocably submits itself to the
nonexclusive jurisdiction of [***] the United States District Court for the
[***], for the purposes of any suit, action or other proceeding arising out of
this Agreement, the subject matter hereof

97



--------------------------------------------------------------------------------



 



    or any of the transactions contemplated hereby brought by any Party hereto,
and (ii) hereby waives, and agrees not to assert, by way of motion, as a defense
or otherwise, in any such suit, action or proceeding, to the extent permitted by
applicable law, any defense based on sovereign or other immunity or that the
suit , action or proceeding which is referred to in clause (i) above is brought
in an inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement or the subject matter hereof or any of the
transactions contemplated hereby may not be enforced in or by these courts.    
  THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON CONTRACTS
FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO THIS TRANSACTION.   22.4.2
  The assumption in Clause 22.4.3 below made for the purpose of effecting the
service of process will not affect any assertion of diversity by either party
hereto initiating a proceeding in the Federal Courts of [***].   22.4.3  
Service of process in any suit, action or proceeding in respect of any matter as
to which the Seller or the Buyer has submitted to jurisdiction under Clause 22.4
may be made on the Seller by delivery of the same personally or by dispatching
the same via Federal Express, UPS, or similar international air courier service
prepaid to, CT Corporation, New York City offices as agent for the Seller, it
being agreed that service upon CT Corporation will constitute valid service upon
the Seller or by any other method authorized by the laws of the State of New
York, and (ii) may be made on the Buyer by delivery of the same personally or by
dispatching the same by Federal Express, UPS, or similar international air
courier service prepaid, return receipt requested to: Chief Financial Officer,
45200 Business Court, Dulles, VA 20166, or by any other method authorized by the
laws of the State of New York.   22.5   Waiver of Jury Trial       EACH OF THE
PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT
OF OR RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM OR CROSS-CLAIM
THEREIN.   22.6   No Representations Outside of This Agreement       Both
Parties declare that, prior to the execution of this Agreement, they, with the
advice of their respective counsel, apprised themselves of sufficient relevant
data in order that they might intelligently exercise their own judgments in
deciding whether to execute this Agreement and in deciding on the contents of
this Agreement. Each Party further declares that its decision to execute this
Agreement is not predicated on or influenced by any declarations or
representations by any other person, party, or any predecessors in interest,

98



--------------------------------------------------------------------------------



 



    successors, assigns, officers, directors, employees, agents or attorneys of
any said person or party, except as set forth in this Agreement. This Agreement
resulted from negotiation involving counsel for both of the Parties and no term
herein will be construed or interpreted against any Party under the contra
proferentum or any related doctrine.   22.7   Confidentiality       Subject to
any legal or governmental requirements of disclosure, the Parties (which for
this purpose will include their respective employees, agents and advisors, the
Manufacturer, their Affiliates, and the Associated Contractors and their
affiliates) will maintain the terms and conditions of this Agreement and any
reports or other data furnished hereunder strictly confidential. Without
limiting the generality of the foregoing, each of the Parties will guard the
confidentiality of this Agreement and each of its provisions with the same
diligence and to the same standards they would guard their own proprietary,
confidential information. The Parties agree to limit the disclosure of the
contents of this Agreement to the extent legally permissible (or [***]) in any
filing required to be made by such Party with any governmental agency and will
make such applications as will be necessary to implement the foregoing. With
respect to any public disclosure or filing, each Party agrees to submit to the
other Party a copy of the proposed document to be filed or disclosed and will
endeavor to give such other Party a reasonable period of time in which to review
said document. The Buyer and the Seller will consult with each other prior to
the making of any public disclosure or filing, permitted hereunder, of this
Agreement or the terms and conditions thereof.       [***],       The provisions
of this Clause 22.7 will survive any termination of this Agreement.   22.8  
Severability       If any provision of this Agreement should for any reason be
held to be without effect, the remainder of this Agreement will remain in full
force and effect. To the extent permitted by applicable law, each party hereto
hereby waives any provision of law which renders any provision of this Agreement
prohibited or unenforceable in any respect.   22.9   Alterations to Contract    
  This Agreement, including its Exhibits and Appendices, contains the entire
agreement between the Parties with respect to the subject matter hereof and
thereof and supersedes any previous understanding, commitments or
representations whatsoever, whether oral or written. This Agreement will not be
amended or modified except by an instrument in writing of even date herewith or

99



--------------------------------------------------------------------------------



 



    subsequent hereto executed by both Parties or by their fully authorized
representatives.   22.10   Inconsistencies       In the event of any
inconsistency between the terms of this Agreement and the terms contained in
either (i) the Specifications annexed in Exhibit A-1 hereto, or (ii) any other
Exhibit hereto, in each such case the terms of this Agreement will prevail over
the terms of the Specifications or any other Exhibit hereto. For the purpose of
this Clause 22.10, the term Agreement will not include the Specifications or any
other Exhibit hereto.   22.11   Language       All correspondence, documents and
any other written matters in connection with this Agreement will be in English.
  22.12   Headings       All headings in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement.   22.13  
Counterparts       This Agreement may be signed by the Parties in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute but one and the same
instrument.   22.14   Information Covenants       For so long as the Buyer has
Aircraft firmly ordered hereunder that have not yet been delivered, Buyer will
supply Seller the following information:



  (a)   Quarterly Statements. As soon as practicable after the end of the first,
second, and third quarterly fiscal periods in each fiscal year of Buyer, and in
any event within sixty (60) days thereafter, duplicate copies, in English, of:



  (i)   a consolidated balance sheet of ACAH as at the end of such quarter,    
(ii)   consolidated statements of income and retained earnings of ACAH for such
quarterly period, and     (iii)   consolidated statements of cash flow of ACAH
for the portion of the fiscal year ending with said quarter;

100



--------------------------------------------------------------------------------



 



      provided, that while Buyer or ACAH is subject to the reporting
requirements of the Securities Exchange Act of 1934, the posting on the SEC’s
website of a copy of Buyer’s or ACAH’s report on Form 10-Q for such fiscal
quarter (excluding exhibits) will satisfy this clause (a); provided, further,
that if Buyer is no longer a consolidated subsidiary of ACAH, Buyer shall
provide the statements and forms listed in clauses (i), (ii), and (iii) above
for and of Buyer for such period or periods.     b)   Annual Statements. As soon
as practicable after the end of each fiscal year, and in any event within one
hundred eighty (180) days thereafter, duplicate copies, in English, of:



  (i)   a consolidated balance sheet of ACAH as at the end of such year, and    
(ii)   consolidated statements of income and retained earnings and of cash flow
of ACAH for such year, prepared in accordance with generally accepted accounting
principles (except as set forth in the auditor’s opinion) accompanied by an
auditor’s report of a firm of independent certified public accountants of
recognized standing in the United States (which report may be adverse, qualified
or disclaim an opinion);         provided, that while Buyer or ACAH is subject
to the reporting requirements of the Securities Exchange Act of 1934, the
posting on the SEC’s website of a copy of Buyer’s or ACAH’s report on Form 10-K
for such fiscal year (excluding exhibits) will satisfy this clause (b);
provided, further, that if Buyer is no longer a consolidated subsidiary of ACAH,
Buyer shall provide the statements and forms listed in clauses (i) and
(ii) above for and of Buyer for such period or periods.



  c)   Additional Information. Buyer will furnish to Seller such other
information reasonably requested by Seller with respect to the financial
condition, operations, business and property of Buyer, concerning Buyer’s
business which Buyer releases or otherwise makes available to ACAH stockholders
and/or creditors generally.



23 –   CERTAIN REPRESENTATIONS OF THE PARTIES   23.1.   Buyer’s Representations
      The Buyer represents and warrants to the Seller:

101



--------------------------------------------------------------------------------



 



  (i)   the Buyer is a corporation organized and existing in good standing under
the laws of the State of California and has the corporate power and authority to
enter into and perform its obligations under this Agreement;     (ii)   neither
the execution and delivery by the Buyer of this Agreement, nor the consummation
of any of the transactions by the Buyer contemplated thereby, nor the
performance by the Buyer of the obligations thereunder, constitutes a breach of
any agreement to which the Buyer is a party or by which its assets are bound;  
  (iii)   this Agreement has been duly authorized, executed and delivered by the
Buyer and constitutes the legal, valid and binding obligation of the Buyer.



23.2   Seller’s Representations       The Seller represents and warrants to the
Buyer:



  (i)   the Seller is a societe à responsabilité limitée organized and existing
in good standing under the laws of the Republic of France and has the corporate
power and authority to enter into and perform its obligations under the
Agreement;     (ii)   neither the execution and delivery by the Seller of this
Agreement, nor the consummation of any of the transactions by the Seller
contemplated thereby, nor the performance by the Seller of the obligations
thereunder, constitutes a breach of any agreement to which the Seller is a party
or by which its assets are bound;     (iii)   this Agreement has been duly
authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller.

IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

            AVSA, S.A.R.L.
      By:                 Title:                 Date:     

         

102



--------------------------------------------------------------------------------



 



            ATLANTIC COAST AIRLINES
      By:                 Title:                 Date:     

103



--------------------------------------------------------------------------------



 



GUARANTY

The undersigned, AIRBUS S.N.C, a societe en nom collectif, established under the
laws of the French Republic (the “Guarantor”), is delivering this consent and
guaranty (the “Guaranty”) pursuant to the A319/320/321 Purchase Agreement dated
as of             , 2004 between AVSA, S.A.R.L., a société à responsabilité
limitée organized and existing under the laws of the French Republic (the
“Seller”) and Atlantic Coast Airlines, a corporation duly organized and existing
under the laws of California (the “Buyer”) (the “Purchase Agreement”).
Capitalized terms used herein and not otherwise defined have the same
definitions applied to them in the Purchase Agreement.

1.      Consent. The Guarantor hereby acknowledges notice of and consents to all
of the terms of the Purchase Agreement, including, without limitation, the
assignment by the Seller to the Buyer of its rights under its agreements with
the Guarantor contained in Clauses 12 and 13 of the Purchase Agreement
(collectively, the “Seller’s Rights”), and agrees that:



(a)   all representations, warranties, indemnities and agreements of the
Guarantor regarding the Seller’s Rights under its arrangements with the Seller
with respect to the Aircraft (the “Arrangements”) shall inure to the benefit of
the Buyer to the same extent as if originally named the “Buyer” therein,
irrespective of any action or inaction on the part of the Seller;   (b)   the
Buyer shall not be liable for any of the obligations or duties of the Seller
under the Arrangements, nor shall the assignment of the Seller’s Rights to the
Buyer give rise to any duties or obligations whatsoever on the part of the Buyer
owing to the Guarantor or any of its subsidiaries except as specifically set
forth in the Clauses 12 and 13 of the Purchase Agreement;   (c)   anything
contained in the Arrangements to the contrary notwithstanding, the Buyer shall
not have any responsibility to the Guarantor for failure by the Buyer to comply
with any of the other terms of the Arrangements with respect to any of the
Aircraft;   (d)   from and after the Delivery of any Aircraft and payment in
full therefore pursuant to the Purchase Agreement, neither the Guarantor nor any
of the Associated Contractors will assert any lien or claim against such
Aircraft or any part thereof arising with respect to or in connection with any
work or other services performed before Delivery and acceptance of such
Aircraft; and   (e)   it will not enter into any amendment of the Seller’s
Rights without the prior written consent of the Buyer.

2.      Unconditional Guaranty. The Guarantor hereby irrevocably and
unconditionally guarantees to the Buyer, subject to the terms and limitations
contained in the Purchase Agreement, the due and punctual payment and
performance by the Seller of all of the Seller’s obligations under the Purchase
Agreement (the “Guaranteed Obligations”) provided that, as regards any
Guaranteed Obligations not involving the payment of money, to be performed

104



--------------------------------------------------------------------------------



 



outside the French Republic, the Guarantor’s obligations hereunder shall be to
cause such Guaranteed Obligations to be performed by the Seller or another
person designated by the Guarantor and not by the Guarantor itself if the
Guarantor’s own performance of such Guaranteed Obligations would require it to
register or qualify to do business in or subject itself to the taxing or
regulatory jurisdiction of, any other country. Subject to the aforesaid, the
Guarantor’s guaranty hereunder is an absolute, unconditional guaranty of
performance and, where applicable, of payment and shall not be released,
discharged or otherwise affected by any matter whatsoever, including, without
limitation, (i) the bankruptcy, insolvency, reorganization or dissolution of the
Seller or the disaffirmance in whole or in part of any of the Guaranteed
Obligations in any such proceeding, or any action taken by any trustee or
receiver or by any court in any such proceeding, (ii) any modification or
amendment of or supplement to the Purchase Agreement or the Guaranteed
Obligations, (iii) any consent, release or waiver by the Seller with respect to
any of its rights under the Purchase Agreement, (iv) any assignment or transfer
of the Purchase Agreement or of any rights or obligations thereunder in
accordance with the terms thereof, (v) any merger or consolidation of the Seller
into or with any other corporation, or any sale, lease or other transfer of any
of the assets of the Seller to any other person or entity, or (vi) any lack of
authority or lack of authorization for the Seller to incur the Guaranteed
Obligations.

3.      Demand on Guaranty. This Guaranty is callable only in case of failure by
the Seller to perform its Guaranteed Obligations upon the Buyer’s first making a
written demand upon the Seller performance of such Guaranteed Obligations
delivered to the Seller in accordance with the notice provisions of the Purchase
Agreement. In the event that the Buyer shall have made such a demand upon the
Seller and the Seller has not complied with such demand and such non compliance
is not otherwise excused under the Purchase Agreement, the Buyer shall not be
required to take further steps to enforce any of the Guaranteed Obligations, and
shall provide written notice to the Guarantor of such non-compliance by the
Seller. Performance of the unsatisfied Guaranteed Obligation(s) by the Guarantor
under the foregoing guaranty shall be due fifteen (15) days following such
notice to the Guarantor of the Seller’s failure to perform such Guaranteed
Obligation(s). Notwithstanding the foregoing, in the event that any injunction,
stay or the like enjoins or otherwise prohibits the Buyer from making a demand
upon the Seller, which would otherwise be required or permitted, for payment or
performance of the Guaranteed Obligations, the Buyer may demand payment or
performance directly from the Guarantor, without making demand upon the Seller.

4.      Rights to deal with the Seller. At any time and from time to time,
without terminating, affecting or impairing the validity of this Guaranty or the
obligations of the Guarantor hereunder, the Buyer may deal with the Seller in
the same manner and as fully as if this Guaranty did not exist and shall be
entitled, among other thing, to grant the Seller such extension or extensions of
time to perform, or to waive any obligations of the Seller to perform any act or
acts as may be deemed by Buyer to be advisable; provided however that no such
waiver or extension shall in any way limit or otherwise affect any of the rights
of the Buyer in respect of the Guarantor’s obligations hereunder other than to
the extent of such waiver or extension.

105



--------------------------------------------------------------------------------



 



5.      Recourse Obligations. The obligations of the Guarantor set forth herein
constitute the full obligations of the Guarantor enforceable against it to the
full extent of all its assets and properties.

6.      Representations. The Guarantor hereby represents and warrants to the
Buyer that (A) the Guarantor is a societe en nom collectif duly organized and
existing under the laws of the French Republic, (B) the making and performance
of the Arrangements and this Guaranty have been duly authorized by all necessary
action on the part of the Guarantor, do not require any approval of the members
of the Guarantor or any governmental authority or agency of the French Republic
or any subdivision thereof, and do not contravene any indenture, credit
agreement or other contractual agreement to which the Guarantor is a party or by
which it is bound, or any law binding on the Guarantor, and (C) this Guaranty
and the Arrangements constitute binding obligations of the Guarantor enforceable
against the Guarantor in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium and other similar laws affecting the enforcement of creditor’s rights
and remedies generally.

7.      Notices. All notices to the Guarantor required to be served under this
Guaranty shall be in writing and shall be delivered by facsimile, commercial
overnight delivery services or registered mail and shall be addressed as
follows:



      Airbus S.N.C
1 Rond-Point Maurice Bellonte
BP 33
31707 Blagnac Cedex
FRANCE
Attn: Vice President Contracts and Pricing

or at such other address as the Guarantor may from time to time designate in
writing to the Buyer. All notices required to be served under this Guaranty will
be effective when received by the addressee.

8.      Assignment of the Purchase Agreement.

(a)     This Guaranty shall, without prior notice to the Guarantor, remain in
full force and effect with respect to, shall inure to the benefit of, and shall,
save as provided herein, be binding upon, any assignee of the Buyer permitted by
the Purchase Agreement (“Permitted Assignee”) insofar as it relates to the
Guaranteed Obligations under the Purchase Agreement. If requested by the Buyer
or any such Permitted Assignee, the Guarantor shall confirm that, upon
assignment of the Purchase Agreement to a Permitted Assignee, this Guaranty
remains in full force and effect in favor of such Permitted Assignee as to the
Guaranteed Obligations under the assigned Purchase Agreement without prior
notice to the Guarantor. On request by the Permitted Assignee and/or the Buyer,
the Guarantor agrees, upon assignment of the Purchase Agreement to a Permitted
Assignee, to execute and deliver to a Permitted Assignee a separate guaranty (in
substantially the form of this Guaranty) in respect of the Guaranteed
Obligations.

106



--------------------------------------------------------------------------------



 



(b)     In the event of an assignment by the Seller of the Purchase Agreement as
permitted by Clause 20 thereof, this Guaranty shall remain in full force and
effect with respect to, shall continue to inure to the benefit of, and be
binding upon, the Buyer or any permitted assignee of the Buyer as though such
assignment by the Seller had not occurred.

9.      Replacement of the Guarantor

If at any time until the date upon which all the Guaranteed Obligations have
been fully paid or performed, the legal structure, the membership or the
business of the Guarantor is reorganized or the legal form of the Guarantor is
changed and as a consequence thereof the Guarantor wishes the Buyer or the
Permitted Assignee, as the case may be, to accept the substitution for the
Guarantor of the parent company of the Guarantor (Airbus S.A.S) or the Guarantor
in its new legal form (“New Guarantor”) as contemplated below, the Guarantor
shall promptly inform the Buyer of its wish.

In such event, the Guarantor may request the Buyer or any Permitted Assignee, as
the case may be, to accept the substitution for the Guarantor of New Guarantor
as the guarantor of the Seller’s obligations upon the same terms and conditions
as those contained in this Guaranty. Such substitution shall be accepted and
become effective vis-à-vis the Buyer upon proper service of such request without
any further action from any party being required.

10.     Governing Law; Jurisdiction. This Consent and Guaranty shall be governed
by, and construed in accordance with, the laws of New York without application
of any conflict of laws principles that would result in the application of the
law of any other jurisdiction.

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS CONSENT AND GUARANTY OR THE
PURCHASE AGREEMENT OR ANY TRANSACTIONS IN CONNECTION WITH OR RELATING HERETO OR
THERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN), OR ANY ACTIONS OF THE BUYER OR THE GUARANTOR MAY BE BROUGHT IN THE
COURTS OF THE STATE OF VIRGINIA OR THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA, AND THE GUARANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. THE GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTIONS, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS. THE GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN SUCH ACTION OR PROCEEDING BY DELIVERY OF
COPIES OF SUCH PROCESS BY COMMERCIAL COURIER TO THE GUARANTOR AT ITS ADDRESS
SPECIFIED ABOVE OR IN ANY OTHER MANNER PERMITTED BY LAW.

Nothing contained herein shall preclude the Buyer from bringing any legal suit,
action or proceeding against the Guarantor in the courts of any jurisdiction
where the Guarantor or any of

107



--------------------------------------------------------------------------------



 



its property or assets may be found or located. To the extent permitted by the
applicable laws of any such jurisdiction, the Guarantor hereby irrevocably
submits to the jurisdiction of any such court and expressly waives, in respect
of any such suit, action or proceeding, the jurisdiction of any court or courts
which now or hereafter, by reason of its present or future domiciles, or
otherwise, may be available to it.

11.     Miscellaneous. If any terms in this Guaranty or any application thereof
shall be invalid or unenforceable, the remainder of this Guaranty and any other
application of such terms shall not be affected thereby. The terms of this
Guaranty shall not be waived, altered or modified, amended or terminated
whatsoever except by written instrument signed by the parties thereto. This
Guaranty shall be binding upon the Guarantor, its successors and assigns. This
Guaranty may be executed in several counterparts, such counterparts together
constituting but one and the same instrument.

108



--------------------------------------------------------------------------------



 



Atlantic Coast Airlines — Selection List

                             
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]       [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]            
[***]
  [***]   [***]           [***]        
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]   [***]           [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
      [***]                    
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]

109



--------------------------------------------------------------------------------



 



Atlantic Coast Airlines — Selection List

                             
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
      [***]   [***]   [***]            

      [***]   [***]       [***]        

      [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
      [***]                    
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]        
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]        
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           

110



--------------------------------------------------------------------------------



 



Atlantic Coast Airlines — Selection List

                             
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]           [***]   [***]
[***]
  [***]   [***]   [***]   [***]       [***]   [***]
[***]
  [***]   [***]   [***]           [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]

111



--------------------------------------------------------------------------------



 



Atlantic Coast Airlines — Selection List

                             
[***]
  [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]
      [***]                    
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
  [***]   [***]       [***]            
[***]
  [***]   [***]           [***]        
[***]
                           
[***]
  [***]   [***]       [***]   [***]   [***]   [***]
[***]
                           
[***]
                           

          [***]   [***]   [***]        

112



--------------------------------------------------------------------------------



 



AVSA SPECIFICATION CHANGE NOTICE
(SCN) PAGE AS FOLLOWING

     
AVSA
SPECIFICATION CHANGE NOTICE
(SCN)
  SCN No.
Issue
Dated
Page No.

TITLE

DESCRIPTION

EFFECT ON WEIGHT
Manufacturer’s Weight Empty Change:

Operational Weight Empty Change:

Allowable Payload Change:

REMARKS/REFERENCES
Response to RFC

SPECIFICATION CHANGED BY THIS SCN

THIS SCN REQUIRES PRIOR OR CONCURRENT ACCEPTANCE OF THE FOLLOWING SCN(s)

PRICE PER AIRCRAFT

US DOLLARS:

AT DELIVERY CONDITIONS:

This change will be effective on            Aircraft No.             and
subsequent provided approval is received by                                    
.

     
BUYER APPROVAL
  SELLER APPROVAL
 
   
By:
  By:

113



--------------------------------------------------------------------------------



 



     
Title: (Authorized Finance Department Officer)
  Date:

By:

Title: (Authorized maintenance or flight operations officer)

Date:

     
AVSA
SPECIFICATION CHANGE NOTICE
(SCN)
  SCN No.
Issue
Dated
Page No.

SCOPE OF CHANGE (FOR INFORMATION ONLY)

114



--------------------------------------------------------------------------------



 



SELLER SERVICE LIFE POLICY



1.   The Items of primary and auxiliary structure described hereunder are
covered by the Service Life Policy described in Subclause 12.2 of the Agreement.
  2.   WINGS — CENTER AND OUTER WING BOX   2.1   Spars   2.2   Ribs and
stringers Inside the Wing Box   2.3   Upper and Lower panels of the wing box  
2.4   Fittings   2.4.1   Attachment fittings for the flap structure   2.4.2  
Attachment fittings for the engine pylons   2.4.3   Attachment fittings for the
main landing gear   2.4.4   Attachment fittings for the center wing box   2.5  
Auxiliary Support Structure   2.5.1   For the slats:   2.5.1.1   Ribs supporting
the track rollers on wing box structure   2.5.1.2   Ribs supporting the
actuators on wing box structure   2.5.2   For the ailerons:   2.5.2.1   Hinge
brackets and ribs on wing box rear spar or shroud box   2.5.2.2   Actuator
fittings on wing box rear spar or shroud box

115



--------------------------------------------------------------------------------



 



SELLER SERVICE LIFE POLICY



2.5.3   For airbrakes, spoilers, lift dumpers:   2.5.3.1   Hinge brackets and
ribs on wing box rear spar or shroud box   2.5.3.2   Actuator fittings on wing
box rear spar or shroud box   3.   FUSELAGE   3.1   Fuselage Structure   3.1.1  
Fore and aft bulkheads   3.1.2   Pressurized floors and bulkheads surrounding
the main and nose gear wheel well and center wing box   3.1.3   Skins with
doublers, stringers and frames from the forward pressure bulkheads to the frame
supporting the rear attachment of horizontal stabilizer   3.1.4   Window and
windscreen attachment structure but excluding transparencies   3.1.5   Passenger
and cargo doors internal structure   3.1.6   Sills, excluding scuff plates, and
upper beams surrounding passenger and cargo door apertures   3.1.7   Cockpit
floor structure and passenger cabin floor beams excluding floor panels and seat
rails   3.1.8   Keel beam structure   3.2   Fittings   3.2.1   Landing gear
attachment fittings

116



--------------------------------------------------------------------------------



 



EXHIBIT C

SELLER SERVICE LIFE POLICY



3.2.2   Support structure and attachment fittings for the vertical and
horizontal stabilizers   4.   STABILIZERS   4.1   Horizontal Stabilizer Main
Structural Box   4.1.1   Spars

117



--------------------------------------------------------------------------------



 



EXHIBIT C

SELLER SERVICE LIFE POLICY



4.1.2   Ribs   4.1.3   Upper and lower skins and stringers   4.1.4   Attachment
fittings to fuselage and trim screw actuator   4.1.5   Elevator support
structure   4.1.5.1   Hinge bracket   4.1.5.2   Servocontrol attachment brackets
  4.2   Vertical Stabilizer Main Structural Box   4.2.1   Spars   4.2.2   Ribs  
4.2.3   Skins and stringers   4.2.4   Attachment fittings to fuselage   4.2.5  
Rudder support structure   4.2.5.1   Hinge brackets   4.2.5.2   Servocontrol
attachment brackets   5.   Bearing and roller assemblies, bearing surfaces,
bushings, fittings other than those listed above, access and inspection doors,
including manhole doors, latching mechanisms, all system components, commercial
interior parts, insulation and related installation and connecting devices are
excluded from this Seller Service Life Policy.

118



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACCEPTANCE
for [A319][A320][A321] Aircraft

In accordance with the terms of that certain A319/A320/A321 Purchase Agreement
dated as of __________, between Atlantic Coast Airlines (“Atlantic Coast”) and
AVSA, S.A.R.L. (“AVSA”), (the “Purchase Agreement”), the acceptance tests
relating to the Airbus [A319][A320][A321] aircraft, Manufacturer’s Serial
Number: ______, U.S. Registration Number: _______ with two (2) [manufacturer]
__________ series Propulsion Systems installed thereon, serial nos. _______
(position #1) and _______ (position #2) (the “[A319][A320][A321] Aircraft”),
have taken place at ___________ on the ___ day of ________, ____.

In view of said tests having been carried out with satisfactory results,
Atlantic Coast hereby approves the [A319][A320][A321] Aircraft as being in
conformity with the provisions of the Purchase Agreement.

Said acceptance does not impair the rights of Atlantic Coast that may be derived
from the warranties relating to the [A319][A320][A321] Aircraft set forth in the
Purchase Agreement.

Subject to the terms of the Purchase Agreement, Atlantic Coast specifically
recognizes that it has waived any right it may have at law or otherwise to
revoke this acceptance of the [A319][A320][A321] Aircraft.

        RECEIPT AND ACCEPTANCE OF THE
ABOVE-DESCRIBED [A319][A320][A321] AIRCRAFT
ACKNOWLEDGED
 
   

  By: ___________________
 
   

  Atlantic Coast Airlines’s: __________________

119



--------------------------------------------------------------------------------



 



BILL OF SALE for A319 Aircraft

Know all persons by these presents that AVSA, S.A.R.L. (“AVSA”), a société à
responsabilité limitée organized and existing under the laws of the Republic of
France,whose address is 2 rond-point Maurice Bellonte, 31700 Blagnac, FRANCE, is
the owner of the title to the following airframe (the “Airframe”), the attached
engines as specified (the “Engines”) and all appliances, components, parts,
instruments, accessories, furnishings, modules and other equipment of any
nature, excluding buyer furnished equipment, incorporated therein, installed
thereon or attached thereto on the date hereof (the “Parts”):

      MANUFACTURER OF AIRFRAME:   MANUFACTURER OF ENGINES:  
AIRBUS S.N.C.
  [                    ]
 
   
MODEL:     A319-100
  MODEL:     [     ]
 
   
SERIAL NUMBER:     [          ]
  SERIAL NUMBERS:

  LH :     [          ]
REGISTRATION NO:     [          ]
  RH :     [          ]

The Airframe, Engines and Parts are hereafter together referred to as the
aircraft (the “A319 Aircraft”).

AVSA does this ____ day of ________ sell, transfer and deliver all of its above
described rights, title and interest to the A319 Aircraft to the following
company forever, said A319 Aircraft to be the property thereof:

[Customer] (the “Buyer”)

AVSA hereby warrants to the Buyer that it has on the date hereof good and lawful
right to sell, deliver and transfer title to the A319 Aircraft to the Buyer and
that there is hereby conveyed to the Buyer on the date hereof good, legal and
valid title to the A319 Aircraft, free and clear of all liens, claims, charges,
encumbrances and rights of others and that [***].

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this ____ day of [               ]

AVSA, S.A.R.L.
By:
Title:
Signature:

120



--------------------------------------------------------------------------------



 



BILL OF SALE for A320 Aircraft

Know all persons by these presents that AVSA, S.A.R.L. (“AVSA”), a société à
responsabilité limitée organized and existing under the laws of the Republic of
France,whose address is 2 rond-point Maurice Bellonte, 31700 Blagnac, FRANCE, is
the owner of the title to the following airframe (the “Airframe”), the attached
engines as specified (the “Engines”) and all appliances, components, parts,
instruments, accessories, furnishings, modules and other equipment of any
nature, excluding buyer furnished equipment, incorporated therein, installed
thereon or attached thereto on the date hereof (the “Parts”):

     
MANUFACTURER OF AIRFRAME:
  MANUFACTURER OF ENGINES:
AIRBUS S.N.C.
  [                    ]
 
   
MODEL:     A320-100
  MODEL:     [     ]
 
   
SERIAL NUMBER:     [          ]
  SERIAL NUMBERS:

  LH :     [          ]
REGISTRATION NO:     [          ]
  RH :     [          ]

The Airframe, Engines and Parts are hereafter together referred to as the
aircraft (the “A320 Aircraft”).

AVSA does this _____ day of __________ sell, transfer and deliver all of its
above described rights, title and interest to the A320 Aircraft to the following
company forever, said A320 Aircraft to be the property thereof:

[Customer] (the “Buyer”)

AVSA hereby warrants to the Buyer that it has on the date hereof good and lawful
right to sell, deliver and transfer title to the A320 Aircraft to the Buyer and
that there is hereby conveyed to the Buyer on the date hereof good, legal and
valid title to the A320 Aircraft, free and clear of all liens, claims, charges,
encumbrances and rights of others and that [***].

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this _____ day of [            ]

AVSA, S.A.R.L.
By:
Title:
Signature:

121



--------------------------------------------------------------------------------



 



BILL OF SALE for A321 Aircraft

Know all persons by these presents that AVSA, S.A.R.L. (“AVSA”), a société à
responsabilité limitée organized and existing under the laws of the Republic of
France,whose address is 2 rond-point Maurice Bellonte, 31700 Blagnac, FRANCE, is
the owner of the title to the following airframe (the “Airframe”), the attached
engines as specified (the “Engines”) and all appliances, components, parts,
instruments, accessories, furnishings, modules and other equipment of any
nature, excluding buyer furnished equipment, incorporated therein, installed
thereon or attached thereto on the date hereof (the “Parts”):

     
MANUFACTURER OF AIRFRAME:
  MANUFACTURER OF ENGINES:
AIRBUS S.N.C.
  [                ]
 
   
MODEL:     A321-100
  MODEL:     [     ]
 
   
SERIAL NUMBER:     [          ]
  SERIAL NUMBERS:

  LH :     [          ]
REGISTRATION NO:     [          ]
  RH :     [          ]

The Airframe, Engines and Parts are hereafter together referred to as the
aircraft (the “A321 Aircraft”).

AVSA does this ____ day of __________ sell, transfer and deliver all of its
above described rights, title and interest to the A321 Aircraft to the following
company forever, said A321 Aircraft to be the property thereof:

[Customer] (the “Buyer”)

AVSA hereby warrants to the Buyer that it has on the date hereof good and lawful
right to sell, deliver and transfer title to the A321 Aircraft to the Buyer and
that there is hereby conveyed to the Buyer on the date hereof good, legal and
valid title to the A321 Aircraft, free and clear of all liens, claims, charges,
encumbrances and rights of others and that [***].

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this _____ day of [            ]

AVSA, S.A.R.L.
By:
Title:
Signature:

122



--------------------------------------------------------------------------------



 



TECHNICAL DATA

GENERAL



    This Exhibit F lists the form, type, quantity and delivery dates for the
Technical Data and Software Services (hereinafter “Technical Data”) to be
provided to the Buyer pursuant to Clause 14 of the Agreement.       The
Technical Data are published in accordance with ATA Specification 100 revision
23, with the exception of certain Component Maintenance Manuals, which may be
written to an ATA Specification 100 revision other than revision 23.       The
designation “C” after the title of a Technical Publication indicates that such
Technical Publication may be customized.   1.   ENGINEERING DOCUMENTS   1.1  
Installation and Assembly Drawings (IAD) — C       The IAD will be delivered
according to the Buyer’s standard for the major Assembly and Installation
drawings, including detail drawings.   1.2   Drawing Number Index (DNI) — C    
  The DNI lists applicable drawings of the Aircraft delivered under the
Agreement.   1.3   Process and Material Specification (PMS)       The PMS
contains data related to manufacturing processes, material identification and
treatments used in the construction and assembly of the Aircraft.   1.4  
Standards Manual (SM)       The SM contains data about Seller approved standards
and includes cross-reference lists. The SM will include US standards/equivalents
for all hardware clamps, O-rings, bearings, fasteners, sealants, adhesive and
compounds, raw materials, processes and procedures.   1.5   Electrical Load
Analysis (ELA)
The Electrical Load Analysis provides the necessary minimum/maximum electrical
load used by the various aircraft systems/subsystems in different configurations
and flight phases.   2.   MAINTENANCE AND ASSOCIATED MANUALS

123



--------------------------------------------------------------------------------



 



2.1   APU Build-up Manual (ABM)       The ABM follows the format adopted for the
Power Plant Build-up Manual.   2.2   Aircraft Maintenance Manual (AMM) — C      
The component location section of the AMM will show those components detailed in
the AMM maintenance procedures. The troubleshooting part is covered in
Subparagraph 2.21 below.       *Aircraft Maintenance Manual Chapter 05 Time
Limits (Service Life Limits) and Maintenance Checks are only delivered in hard
copies.   2.3   Aircraft Schematics Manual (ASM) — C       The ASM is part of
the Wiring Manual. Supplied as a separate manual for schematics.   2.4  
Aircraft Wiring Manual (AWM) — C       The AWM is part of the Wiring Manual.
Supplied as a separate manual for wirings.   2.5   Aircraft Wiring Lists (AWL) —
C       The AWL is part of the Wiring Manual. Supplied as a separate document
for lists. The AWL includes wire terminations, connector, terminal, strip
locations, wire routings, and clamping diagrams.   2.6   Component Location
Manual (CLM)       The CLM is designed to provide a quick and accurate means to
locate a component.   2.7   Consumable Material List (CML)       The CML details
the characteristics and gives procurement sources of consumable materials such
as grease, oil, etc.   2.8   Duct Repair Manual (DRM)       The DRM contains all
the data necessary to locate, identify, repair and/or replace sub-assemblies of
metallic ducts. It also includes details of tests necessary after repair.   2.9
  Fuel Pipe Repair Manual (FPRM)

124



--------------------------------------------------------------------------------



 



    The FPRM provides workshop repair procedures and data for specific fuel
pipes, after removal from any aircraft of the Manufacturer of the type of the
Aircraft.   2.10   Illustrated Parts Catalog (IPC) — C       The IPC identifies
and illustrates all line replaceable parts and units of the aircraft, excluding
the power plant parts.   2.11   Illustrated Parts Catalog (power plant) (PIPC) —
C       The PIPC covers line replaceable parts and units of the power plant,
provided by the Propulsion Systems manufacturer.   2.12   Illustrated Tool and
Equipment Manual (TEM)       The TEM provides information on Ground Equipment
and Tools listed in the Seller’s Aircraft Maintenance Manual.   2.13  
Maintenance Facility Planning (MFP)       The MFP provides information that will
assist airline personnel concerned with long term planning of ramp or terminal
operations, Aircraft maintenance on the ramp and in the hangar, overhaul and
testing of structure and system components.   2.14   Maintenance Planning
Document (MPD)       The MPD provides maintenance data necessary to plan and
conduct Aircraft maintenance checks and inspections.   2.15   Support Equipment
Summary (SES)       The SES lists support equipment recommended by the Seller,
the Propulsion Systems manufacturer and Vendors.   2.16   Tool\Equipment
Drawings (TED)       TEDs will be supplied in the form of aperture cards for the
Seller and, when available, Vendor maintenance tools.   2.17   Tool and
Equipment Drawing Index (TEI)       The TEI is an alpha-numeric listing of the
TED’s.   2.18   Tool and Equipment Bulletin (TEB)

125



--------------------------------------------------------------------------------



 



    The TEB provides advance information related to tools and test equipment
development.   2.19   Trouble Shooting Manual (TSM) — C       The TSM
complements the CFDS and provides trouble-shooting data in the following three
levels:



  Level 1 —   Aimed at line use. Fault isolation guidance for systems or parts
of systems monitored mainly by CFDS. Also guidance for systems not monitored by
CFDS.     Level 2 —   Aimed at hangar use. Fault isolation guidance for non-CFDS
monitored systems in the form of functional block diagrams, charts and tables.  
  Level 3 —   Aimed at engineering use. List of CFDS messages and decoding of
troubleshooting data (decoding of coded messages provided by the CFDS). Level 3
is supplied on floppy disk.



3.   MISCELLANEOUS DOCUMENTATION   3.1   Airplane Characteristics for Airport
Planning (AC)       The AC will be in general accordance with Specification NAS
3601.   3.2   Aircraft Recovery Manual (ARM)       The ARM provides the
following planning information: preparing and moving a disabled aircraft that
may be obstructing airport traffic.   3.3   Cargo Loading System Manual (CLS)  
    The CLS details handling procedures for the Cargo Loading System.   3.4  
Crash Crew Chart (CCC)       The CCC provides information concerning access to
the Aircraft interior, location of safety equipment, hazardous liquids, etc.  
3.5   List of Radioactive and Hazardous Elements (LRE)       The LRE provides
information on components and materials for which specific precautions have to
be taken.

126



--------------------------------------------------------------------------------



 



3.6   List of Applicable Publications (LAP) — C       The LAP will record the
Seller’s various Airframe Technical Data indicating the last valid revision
number and issue date.   3.7   Livestock Transportation Manual (LTM)       The
LTM details the facilities, equipment and procedures necessary for live animal
transportation in aircraft of the Manufacturer of the type of the Aircraft.  
3.8   Service Bulletins (SB) — C       The Buyer will receive all Service
Bulletins applicable to the Aircraft.   3.9   Service Information Letters (SIL)
      SILs give information of a general nature and also about minor changes or
inspections the Buyer may wish to apply under the Buyer’s authority.   3.10  
Transportability Manual (TM)       The TM gives cargo hold dimensions for
currently available cargo Aircraft, transportation information and requirements
for large Aircraft components. Component dimensions, weights and shelf life
limitations are also given.   3.11   Supplier Product Support Agreements (SPSA)
      The SPSA is a collection of product support conditions negotiated by the
Manufacturer with the suppliers of Aircraft equipment.   3.12   Vendor
Information Manual (VIM)       The VIM provides Vendor contact information.  
3.13   Vendor Information Manual (GSE) (VIM/GSE)       The VIM/GSE gives contact
names and addresses of Ground Support Equipment (GSE) vendors and their product
support organizations.   4.   OPERATIONAL MANUALS   4.1   Abnormal\Emergency
Check List\Quick Reference Handbook (CL\QRH) — C

127



--------------------------------------------------------------------------------



 



    The CL is an extract from the FCOM presented as a booklet for quick
in-flight use.   4.2   FAA Approved Flight Manual (FM) — C       The AFM
provides Aircraft performance operating limitations and other flight data
required by the relevant Airworthiness Authorities for certification. It
includes the Configuration Deviation List (CDL).   4.3   Flight Crew Operating
Manual (FCOM) — C       The FCOM provides Aircraft and systems descriptions,
normal, abnormal and emergency procedures as well as operational performance.  
4.4   Master Minimum Equipment List (MMEL)       The MMEL defines the components
and the related conditions under which, when the components are defective, the
Aircraft may be cleared for flight. In addition, the MMEL provides the necessary
information to establish the Buyer’s own Minimum Equipment List (MEL).   4.5  
Performance Engineering Program (PEP)       The PEP consists of a Low Speed
Performance data base and a High Speed Performance data base together with their
respective programs. The Performance Engineering Program may be used by the
Buyer under the license conditions set forth in Appendix 1 to this Exhibit F.  
    The Low Speed Performance programs consist of the Take-off and Landing Chart
computation program (TLC) which permits the computation of:       – regulatory
take-off and landing performance,       – noncertified take-off performance
accounting for runway data and weather, together with the Tabulation and
Interpolation program (TAB), issued with the AFM, which permits the reading,
editing and interpolation of the tables listed in the AFM.       The High Speed
Performance programs are the In Flight Performance computation program
(IFP) which permits computation of Aircraft performance for each flight phase
and the Aircraft Performance Monitoring program (APM) which permits analysis of
Aircraft cruise performance from data recorded during stabilized flight periods.
  4.6   Performance Program Manual (PPM)       The PPM is the users’ guide for
the Performance Engineering Program (PEP).

128



--------------------------------------------------------------------------------



 



4.7   Weight and Balance Manual (WBM) and Weight and Balance Manual Supplements
— C       The corresponding supplements:     – Delivery Weighing Report,    
– Equipment List,     will be delivered with each Aircraft.

129



--------------------------------------------------------------------------------



 



5.   OVERHAUL DATA   5.1   Cable Fabrication Manual (CFM)       The CFM contains
all the data necessary to locate, identify, manufacture and test control cables
used on the Aircraft. An appendix contains cable end fitting specification
sheets, and detailed manufacturing instructions.   5.2   Component Documentation
Status (CDS) — C       The CDS lists Component Maintenance Manuals in accordance
with Subparagraphs 5.4 and 5.5 below.   5.3   Component Evolution List (CEL)    
  The CEL is a noncustomized document listing all components on the Aircraft and
also gives the evolution of each component.       The information is provided in
order of:       - part number       - FSCM       - ATA reference.   5.4  
Component Maintenance Manual Manufacturer (CMMM)       The CMMM contains all the
data necessary to locate, identify and maintain Aircraft components manufactured
by the Seller.   5.5   Component Maintenance Manual Vendor (CMMV)       The
Seller will ensure that each Vendor of repairable components will deliver to the
Buyer a Component Maintenance Manual Vendor with revision service.   6.  
STRUCTURAL MANUALS   6.1   Nondestructive Testing Manual (NTM)       The NTM
supplies Airframe data necessary to carry out nondestructive testing.   6.2  
Structural Repair Manual (SRM)       The SRM contains descriptive information
for identification and repair of the Airframe primary and secondary structure
and will include substantial structural analysis.

130



--------------------------------------------------------------------------------



 



FORM

      CD-A  
CD-ROM: Advanced Consultation and Navigation System
CD-P  
CD-ROM: in PDF — Portable Document Format
D  
DISKETTE (Floppy Disk)
DD  
DIGITAL DATA. Stands generally for SGML format on CD-ROM.
DVD  
DIGITAL VERSATILE DISK.
OL-A  
ON-LINE through AOLS (Airbus On-Line Services): Advanced Consultation and
Navigation System
OL-IDIS  
ON-LINE Interactive Distribution Information and Support: Central Repository for
Supplier Documentation accessible On-Line through AOLS.
P1  
PRINTED ONE SIDE. Refers to manuals in paper with print on one side of the
sheets only.
P2  
PRINTED BOTH SIDES. Refers to manuals with print on both sides of the sheets.

TYPE

      C  
CUSTOMIZED. Refers to manuals which are customized to specific MSNs.
G  
GENERIC. Refers to manuals which are for all aircraft types/models/series.
E  
ENVELOPE. Refers to manuals which are not customized.
P  
PRELIMINARY. Refers to preliminary data or manuals which may consist of:
   
-either one time issue not maintained by revision service, or
   
-preliminary issues maintained by revision service until final manual or data
delivery, or
   
-supply of best available data under final format with progressive completion
through revision service.

131



--------------------------------------------------------------------------------



 



ATA

Manuals established in general compliance with ATA 100 Revision 23 and digital
Standards established in general compliance with ATA Specification 2200 (iSpec
2200) Information Standards for Aviation Maintenance.

Subsequent revisions of the ATA Specification will be considered.

DELIVERY

Delivery of Technical Data is expressed either as the number of days prior to
delivery of the first Aircraft or as nil (0), which designates the date of
delivery of the first Aircraft.

It is agreed that the number of days indicated will be rounded up to the next
regular revision release date.

QUANTITY

Self-Explanatory

MANUALS AVAILABLE (headlines)

1 — ENGINEERING DOCUMENTS
2 — MAINTENANCE & ASSOCIATED MANUALS
3 — MISCELLANEOUS PUBLICATIONS
4 — OPERATIONAL MANUALS AND DATA
5 — OVERHAUL DATA
6 — STRUCTURAL MANUALS

132



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE

--------------------------------------------------------------------------------

  Abbr

--------------------------------------------------------------------------------

  Form

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  ATA

--------------------------------------------------------------------------------

  Qty

--------------------------------------------------------------------------------

  Deliv

--------------------------------------------------------------------------------

  Comments

--------------------------------------------------------------------------------

OPERATIONAL MANUALS AND DATA
Flight Crew Operating Manual
  FCOM   P2   C   NO     1       90     Plus one copy per Aircraft at delivery.

  FCOM   CD-A   C   NO     1       90      

  FCOM   OL-A   C   NO             90     Consultation only.

  FCOM   DD   C   NO     1       90     SGML data for further processing by the
Buyer. Applicable to SA and LR Aircraft
Flight Manual
  FM   P1   C   NO     2       0     Plus one copy per Aircraft at delivery.
Master Minimum Equipment List
  MMEL   P2   C   NO             180     Plus one copy per Aircraft at delivery.

  MMEL   DD   C   NO     2       180     SGML data, including Part 1 and Part 2,
for further processing by the Buyer. Applicable to SA and LR Aircraft.
Quick Reference Handbook
  QRH   P2   C   NO     4       90     Plus one copy per Aircraft at delivery.
Trim Sheet
  TS   P2   C   NO     1       0     Electronic file in Word format, applicable
to WB, SA and LR Aircraft.
Weight and Balance Manual
  WBM   P1   C   YES     2       0     For the WBM the flight deck copy is an
advance copy only of the customized manual, not subject to revision or updating.
Weighing Equipment List delivered two weeks after Aircraft delivery
Performance Engineer’s Programs
  PEP   CD-A   C   NO             90      

  PEP   OL-A   C   NO     1       90      
Performance Programs Manual
  PPM   CD-A   C   NO             90     Included in the PEP CD-Rom

WB = Wide Body: A310/A300-600
SA = Single Aisle: A318/A319/A320/A321
LR = Long range: A330/A340

133



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE

--------------------------------------------------------------------------------

  Abbr

--------------------------------------------------------------------------------

  Form

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  ATA

--------------------------------------------------------------------------------

  Qty

--------------------------------------------------------------------------------

  Deliv

--------------------------------------------------------------------------------

  Comments

--------------------------------------------------------------------------------

MAINTENANCE AND ASSOCIATED MANUALS
Aircraft Maintenance Manual
  AMM   DVD   C   YES     3       90     Contained on Basic AirN@v for SA and LR
Aircraft. (Limited to 3 copies per customization).

  AMM   CD-P   C   YES             90      

  AMM   DD   C   YES     1       90     SGML data for further processing by the
Buyer. Applicable to SA and LR Aircraft.
Aircraft Schematics Manual
  ASM   CD-P   C   YES     3       90      

  ASM   DD   C   YES     1       90     SGML data for further processing by the
Buyer. Applicable to WB, SA and LR Aircraft.
Aircraft Wiring Lists
  AWL   CD-P   C   YES     3       90      

  AWL   DD   C   YES     1       90     SGML data for further processing by the
Buyer. Applicable to WB, SA and LR Aircraft.
Aircraft Wiring Manual
  AWM   CD-P   C   YES     3       90      

  AWM   DD   C   YES     1       90     SGML data for further processing by the
Buyer. Applicable to WB, SA and LR Aircraft.
Component Location Manual
  CLM   CD-P   C   NO     3       90     For SA and LR Aircraft.
Consumable Material List
  CML   CD-P   G   YES     3       180      
Duct Repair Manual
  DRM   CD-P   E   NO     3       90      
Ecam System Logic Data
  ESLD   CD-P   E   NO     3       90     For SA and LR Aircraft.
Electrical Load Analysis
  ELA   CD-P   C   NO     1       0     For first delivered Aircraft
Electrical Standard Practices Manual
  ESPM   CD-P   G   YES     3       90      

  ESPM   DD   G   YES     1       90     SGML data for further processing by the
Buyer. Applicable to WB, SA and LR Aircraft.
Electrical Standard Practices booklet
  ESP   P2   G   NO     6       90      
Flight Data Recording Parameter Library
  FDRPL   CD-A   E   NO     3       90     For SA and LR Aircraft.

                                      NOMENCLATURE

--------------------------------------------------------------------------------

  Abbr

--------------------------------------------------------------------------------

  Form

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  ATA

--------------------------------------------------------------------------------

  Qty

--------------------------------------------------------------------------------

  Deliv

--------------------------------------------------------------------------------

  Comments

--------------------------------------------------------------------------------

MAINTENANCE AND ASSOCIATED MANUALS
Fuel Pipe Repair Manual
  FPRM   CD-P   G   NO     3       90      

134



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE

--------------------------------------------------------------------------------

  Abbr

--------------------------------------------------------------------------------

  Form

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  ATA

--------------------------------------------------------------------------------

  Qty

--------------------------------------------------------------------------------

  Deliv

--------------------------------------------------------------------------------

   
Illustrated Parts Catalog
(Airframe)/Additional Cross Reference
Table
  IPC/ACRT   DVD   C   YES             90     Contained on Basic AirN@v for SA
and LR Aircraft. (Limited to 3 copies per customization).

  IPC/ACRT   CD-P   C   YES     3       90      

  IPC/ACRT   DD   C   YES     1       90     Issue date to be coordinated with
Initial Provisioning Data delivery included in EXHIBIT “E” Spare Parts
Procurement. SGML data for further processing by the Buyer. Applicable to WB, SA
and LR Aircraft.
Illustrated Parts Catalog (Power Plant)
  PIPC   CD-P   C   NO     3       90     Integrated in the Airframe IPC for SA
and LR Aircraft for IAE engines (SA Aircraft) and Rolls-Royce engines (A340
Aircraft). For other Aircraft and engine types, supplied by Propulsion Systems
Manufacturer concurrently with the Airframe IPC.
Maintenance Facility Planning
  MFP   CD-P   E   NO     3       360     Grouped with AC on one single CD-ROM.
Maintenance Planning Document
  MPD   CD-P   E   YES     3       360      
Maintenance Review Board
  MRB   P2   E   NO     3       360     MRB Report includes the Certification
Maintenance Requirements (CMR) and Airworthiness Limitation Items
(ALI) documents.
Support Equipment Summary
  SES   CD-P   G   NO     3       360     Grouped with TEM, TEI on one single
CD-ROM.
Tool and Equipment Bulletins
  TEB   OL-A   E   NO           —    
Tool and Equipment Drawings
  TED   OL-A   E   NO     1       360     Provided as Aperture
Cards until on-line
availability
Tool and Equipment Index
  TEI   CD-P   E   NO     3       360     Grouped with TEM, SES on a single
CD-ROM
Illustrated Tool and Equipment Manual
  TEM   CD-P   E   YES     3       360     Grouped with TEI, SES on a single
CD-ROM
Trouble Shooting Manual
  TSM   DD   C   YES     1       90     SGML data for further processing by the
Buyer. Applicable to SA and LR Aircraft.

135



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE

--------------------------------------------------------------------------------

  Abbr

--------------------------------------------------------------------------------

  Form

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  ATA

--------------------------------------------------------------------------------

  Qty

--------------------------------------------------------------------------------

  Deliv

--------------------------------------------------------------------------------

   

  TSM   DVD   C   YES             90     Contained on Basic AirN@v for SA and LR
Aircraft. (Limited to 3 copies per customization).

  TSM   D-P   C   YES     3       90      

SA = Single Aisle: A318/A319/A320/A321
LR = Long range: A330/A340


                                      STRUCTURAL MANUALS
Nondestructive Testing Manual
  NTM   CD-P   E   YES     3       90      
Nacelle Structural Repair Manual
  NSRM   CD-P   E   YES     3       90     Supplied by Propulsion System
Manufacturer. The Seller will ensure that NSRM’s is provided in PDF format.
Structural Repair Manual
  SRM   CD-P   E   YES     3       90      

  SRM   DD   E   YES     1       90     SGML data for further processing by the
Buyer. Applicable for A319, A320, A321 Single Aisle and A330, A340 Long range
Aircraft SRM.

                                      NOMENCLATURE

--------------------------------------------------------------------------------

  Abbr

--------------------------------------------------------------------------------

  Form

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  ATA

--------------------------------------------------------------------------------

  Qty

--------------------------------------------------------------------------------

  Deliv

--------------------------------------------------------------------------------

  Comments

--------------------------------------------------------------------------------

OVERHAUL DATA
Component Documentation Status
  CDS   D   C   NO             90     Revised until 180
days after Aircraft
delivery
Component Evolution List
  CEL   CD-P   G   NO             —     Delivered as follow-on for CDS.
Component Maintenance Manual — Manufacturer
  CMMM   CD-P   E   YES     3       90      
Component Maintenance Manual — Vendor
  CMMV   CD-P
OL-IDIS   E   YES     3       90     Provided on paper by the Component
Suppliers until On-Line availability.

  CMMV   P2   E   YES             90     If more than one(1) Airbus aircraft
type in operation with the Buyer, dispatch of the “common” CMMV shall not be
duplicated.
Cable Fabrication Manual
  CFM   CD-P   E   NO             90      

                                      NOMENCLATURE

--------------------------------------------------------------------------------

  Abbr

--------------------------------------------------------------------------------

  Form

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  ATA

--------------------------------------------------------------------------------

  Qty

--------------------------------------------------------------------------------

  Deliv

--------------------------------------------------------------------------------

  Comments

--------------------------------------------------------------------------------

ENGINEERING DOCUMENTS
Installation and Assembly Drawings
  IAD   OL-A   C   NO             0     Available on AOLS “AIDA”
Process and Material Specification
  PMS   E   G   NO             0      
Parts Usage (Effectivity)
  PU   OL-A   E   NO             0     Available on AOLS “AIDA”
Schedule (Drawing Nomenclature)
  S   OL-A   E   NO             0     Available on AOLS “AIDA”
Standards Manual
  SM   CD-P   G   NO     3       180      

136



--------------------------------------------------------------------------------



 



                                      NOMENCLATURE

--------------------------------------------------------------------------------

  Abbr

--------------------------------------------------------------------------------

  Form

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  ATA

--------------------------------------------------------------------------------

  Qty

--------------------------------------------------------------------------------

  Deliv

--------------------------------------------------------------------------------

  Comments

--------------------------------------------------------------------------------

MISCELLANEOUS PUBLICATIONS
Airplane Characteristics for Airport Planning
  AC   CD-P   E   NO     7       360     Grouped with MFP on one single CD-ROM
ATA Breakdown Index
  ATBI   CD-P   E   NO     1       360     Optional
CADETS (Technical Publications Training)
  CADE   CD-A   G   NO     1       360      
Aircraft Recovery Manual
  ARM   CD-P   E   YES             90     Grouped with AC and MFP on one single
CD-ROM
Crash Crew Chart
  CCC   P1   E   NO     2       180     Also available On-Line on seller’s
website
Cargo Loading System Manual
  CLS   CD-P   E/C   NO             180     CLS is Envelope (E) for SA and LR
Aircraft and Customized (C) for WB Aircraft.
List of Applicable Publications
  LAP   OL-A   C   NO     2       90      
List of Radioactive and Hazardous Elements
  LRE   CD-P   G   NO     3       90      
Livestock Transportation Manual
  LTM   CD-P   E   NO     3       90      
Service Bulletins
  SB   OL-A   C   YES             0      
Service Information Letters
  SIL   CD-A   E   YES     3       0     On TPCI CD-ROM

  SIL   OL-A   E   YES             0     SIL

                                      NOMENCLATURE

--------------------------------------------------------------------------------

  Abbr

--------------------------------------------------------------------------------

  Form

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  ATA

--------------------------------------------------------------------------------

  Qty

--------------------------------------------------------------------------------

  Deliv

--------------------------------------------------------------------------------

  Comments

--------------------------------------------------------------------------------

MISCELLANEOUS PUBLICATIONS
Supplier Product Support Agreements
                                   
Supplier Product Support Agreements 2000
  SPSA   CD-P   G   NO     3       360     Based on General Conditions of
Purchase (GCP) 2000
Transportability Manual
  TM   CD-P   G   NO     3       180      
Vendor Information Manual
  VIM   CD-A   G   NO     3       360      

  VIM   OL-A   G   NO             360      
Vendor Information Manual GSE
  VIM/GSE   CD-A   G   NO     3       360      

  VIM/GSE   OL-A   G   NO             360      

137



--------------------------------------------------------------------------------



 



LICENSE FOR USE OF SOFTWARE



1.   Definitions       For the purposes of this license the following
definitions shall apply:       “Licensor” means the Seller.       “Licensee”
means the Buyer.       “Software” means the set of programs, configurations,
processes, rules and, if applicable, documentation related to the operation of
the data processing.       “Freeware” means the Software furnished free of
charge to the Licensee.       “Composite Work” means the work composed of
various elements, such as database, software or data, and which necessitates the
use of the Software, to the extent the same is embedded in the Software.      
“User Guide” means the documentation, which may be in electronic format,
designed to assist the Licensee to use the Software, Freeware or Composite Work,
as applicable.       Capitalized terms used herein and not otherwise defined in
this Software License shall have the meaning assigned thereto in the Agreement.
  2.   Grant       The Licensor grants the Licensee the right to use the
Software under the conditions set forth below (“the Software License”). The
Software License will also apply to any Freeware and/or Composite Work delivered
by the Licensor.   3.   Personal License       The sole right granted to the
Licensee under this Software License is the right to use the Software. The
Software License is personal to the Licensee, for its own internal use, and is
non-transferable (except as provided in [***] herein) and nonexclusive.   4.  
Copies

138



--------------------------------------------------------------------------------



 



    Use of the Software is limited to the number of copies delivered by the
Licensor to the Licensee and to the medium on which the Software is delivered.
No reproduction will be made without the written consent of the Licensor. It is
however agreed that the Licensee is authorized to copy the Software for back-up
and archiving purposes. Any copy authorized by the Licensor to be made by the
Licensee will be performed under the sole responsibility of the Licensee. The
Licensee agrees to reproduce the copyright and other notices as they appear on
or within the original media on any copies that the Licensee makes of the
Software.   5.   Term       Subject to the Licensee having complied with the
terms of this Software License, the rights under the Software License will be
granted from the date of first delivery of the Software to December 31st of the
year of delivery. For the following years, the rights under this Software
License shall be automatically granted to the Licensee from January 1st to
December 31st, subject to compliance by the Licensee with its obligations under
this License.       The Licensee may terminate the Software License by notifying
in writing to the Licensor its desire not to renew the service for the following
year. Such notification must be received by the Licensor not later than November
30th of the current year.       In the event that the Licensor should offer a
replacement product, the conditions for using such product will be subject to a
separate agreement substantially similar to the terms of this Agreement.   6.  
Conditions of Use       Under the present Software License, the Licensee will:



 
•
  act diligently to maintain the Software and the relating documentation in good
working condition, in order to ensure the correct operation thereof;    
•
  use the Software in accordance with such documentation and the User Guide, and
ensure that the staff using the Software has received the appropriate training;
   
•
  use the Software exclusively in the technical environment defined in the
applicable User Guide, except as otherwise agreed in writing between the parties
(subject to said agreement, decompilation may be agreed to by the Licensor in
order for the Licensee to obtain the necessary information to enable the
Software to function in another technical environment);    
•
  use the Software for its own internal needs and on its network only, when
technically possible, and exclusively on the machine referenced and the site
declared;

139



--------------------------------------------------------------------------------



 



 
•
  not alter, reverse engineer, modify or adapt the Software, nor integrate all
or part of the Software in any manner whatsoever into another software product;
   
•
  when the source code is provided to the Licensee, the Licensee shall have the
right to study and test the Software, under reasonable conditions to be
expressly specified by the Licensor, but in no event shall the Licensee have the
right to correct, modify or translate the Software [***];    
•
  not correct the Software, without Licensor’s prior written and express
consent;    
•
  not translate, disassemble or decompile the Software, nor create a software
product derived from the Software [***];    
•
  not attempt to or authorize a third party to discover or re-write the Software
source codes in any manner whatsoever [***];    
•
  not delete any identification or declaration relative to the intellectual
property rights, trademarks or any other information related to ownership or
intellectual property rights provided in the Software by the Licensor;    
•
  not pledge, sell, distribute, grant, sub-license, lease, lend, whether on a
free-of-charge basis or against payment, or permit access on a time-sharing
basis or any other utilization of the Software, whether in whole or in part, for
the benefit of a third party;    
•
  not permit any third party to use the Software in any manner, including but
not limited to, any outsourcing, loan, commercialization of the Software or
commercialization by merging the Software into another software or adapting the
Software, without prior written consent from the Licensor.



    The Licensor shall be entitled, subject to providing reasonable prior
written notice thereof to the Licensee, to come and make reasonable inspections
to verify in the Licensee’s facilities whether the conditions specified in the
present Software License are respected. This will not however engage the
responsibility of the Licensor in any way whatsoever.   7.   Training       In
addition to the User Guide provided with the Software, training and other
assistance will be provided upon the Licensee’s request at rates set forth in
the ANACS General Terms and Conditions of Sale.   8.   Proprietary Rights

140



--------------------------------------------------------------------------------



 



    The Software is proprietary to the Licensor or the Licensor has acquired the
intellectual property rights necessary to grant this Software License. The
copyright and all other proprietary rights in the Software are and will remain
the property of the Licensor.       The Licensor reserves the right to modify
any Software at its sole discretion without prior notice to the Licensee.   9.  
Copyright Indemnity       The Licensor will defend and indemnify the Licensee
against any claim that the normal use of the Software infringes the intellectual
property rights of any third party, provided that the Licensee:  
•
  Promptly notifies the Licensor, upon Licensee’s actual knowledge of any claim
or potential claim;  
•
  Makes no decision or settlement of any claim;  
•
  Allows the Licensor to have sole control over all negotiations for its
settlement;  
•
  Gives the Licensor all reasonable assistance in connection therewith.      
Should the Licensee be prevented from using the Software by any enforceable
court decision, the Licensor will at its own costs and at its choice either
modify the Software to avoid infringement or obtain for the Licensee the right
to use the Software.   10.   Confidentiality       The Software and its contents
are designated as confidential. Unless compelled by applicable law, (in which
case Licensee will inform licensor reasonably in advance of any such
disclosure). The Licensee undertakes not to disclose the Software or parts
thereof to any third party without the prior written consent of the Licensor. In
so far as it is necessary to disclose aspects of the Software to the employees,
such disclosure is permitted solely for the purpose for which the Software is
supplied and only to those employees who need to know the same.       The
obligations of the Licensee to maintain confidentiality will survive the
termination of the Software License grant for a period of ten (10) years.   11.
  Warranty       The Licensor warrants that the Software is prepared in
accordance with the state of art at the date of its conception and will perform
substantially in accordance with its functional and technical specification at
the time of delivery. Should the Software be found to contain any non-conformity
or defect, the Licensee will notify the Licensor promptly thereof and the sole
and exclusive liability of the Licensor under this Software License will be to
correct the same.

141



--------------------------------------------------------------------------------



 



    THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE LICENSOR AND/OR ITS
SUPPLIERS AND REMEDIES OF THE LICENSEE ARE EXCLUSIVE AND IN SUBSTITUTION FOR,
AND THE LICENSEE HEREBY WAIVES, RELEASE AND RENOUNCES, ALL OTHER WARRANTIES,
OBLIGATIONS AND LIABILITIES OF THE LICENSOR AND/OR ITS SUPPLIERS AND RIGHTS,
CLAIMS AND REMEDIES OF THE LICENSEE AGAINST THE LICENSOR, ITS SUPPLIERS AND/OR
THEIR INSURERS, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE WITH RESPECT TO
ANY NON-CONFORMITY OR DEFECT IN ANY SOFTWARE DELIVERED UNDER THIS SOFTWARE
LICENSE INCLUDING BUT NOT LIMITED TO:



  (A)   ANY WARRANTY AGAINST HIDDEN DEFECTS;     (B)   ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS;     (C)   ANY IMPLIED WARRANTY ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (D)   ANY OBLIGATION,
LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER CONTRACTUAL OR IN TORT AND WHETHER OR
NOT ARISING FROM THE LICENSOR’S AND/OR ITS SUPPLIERS’ NEGLIGENCE, ACTUAL OR
IMPUTED; AND     (E)   [***].



    THE LICENSOR AND/OR ITS SUPPLIERS SHALL HAVE NO OBLIGATION OR LIABILITY,
HOWSOEVER ARISING, FOR LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER DIRECT,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY NON-CONFORMITY OR
DEFECT IN ANY SOFTWARE DELIVERED UNDER THIS SOFTWARE LICENSE.       FOR THE
PURPOSES OF THIS CLAUSE 11, “THE LICENSOR” WILL INCLUDE THE LICENSOR, ITS
AFFILIATES AND ANY OF THEIR RESPECTIVE INSURERS.       The Licensor shall have
no liability for data that is entered into the Software by the Licensee and/or
used for computation purposes.   12.   Liability and Indemnity       The
Software is supplied under the express condition that, except as provided in
Paragraph 9 hereof, the Licensor will have no liability in contract or in tort
arising from or in connection with the use or possession by the Licensee of the
Software and that the Licensee will indemnify and hold the Licensor harmless
from and against any liabilities and claims resulting from such use or
possession.

142



--------------------------------------------------------------------------------



 



13.   Force Majeure   13.1   The Licensor will not be responsible nor be deemed
to be in default on account of delays in delivery or otherwise in the
performance of this Software License or any part thereof due to causes
reasonably beyond Licensor’s or its subcontractors’ control including but not
limited to: natural disasters, fires, floods, explosions or earthquakes,
epidemics or quarantine restrictions, serious accidents, total or constructive
total loss, any act of the government of the country of the Licensee or the
governments of the countries of Licensor or its subcontractors, war,
insurrections or riots, failure of transportation, communications or services,
strikes or labor troubles causing cessation, slow down or interruption of
services, inability after due and timely diligence to procure materials,
accessories, equipment or parts, failure of a subcontractor or vendor to furnish
materials, accessories, equipment or parts due to causes reasonably beyond such
subcontractor’s or vendor’s control or failure of the Licensee to comply with
its obligations arising out of the present Software License.   13.2   The
Licensor will, as soon as practicable after becoming aware of any delay falling
within the provisions of this Clause, notify the Licensee of such delay and of
the probable extent thereof and shall, subject to the conditions as hereinafter
provided and as soon as practicable after the removal of the cause or causes for
delay, resume performance under the Software License.   14.   Termination      
In the event of breach of an obligation set forth in this Software License by
either the Licensor or the Licensee, which is not cured within 30 days from the
date of receipt of a written notice notifying the breach, the non-breaching
party will be entitled to terminate this Software License.       In the event of
termination for any cause, the Licensee will no longer have any right to use the
Software and shall return to the Licensor all copies of the Software and any
relating documentation together with an affidavit to that effect. In case of
breach by the Licensee, the Licensor will be entitled to retain any amount paid
for the ongoing year.   15.   General Provisions   15.1   [***] this Software
License or part thereof will not be assigned to a third party without the prior
written consent of the other party.   15.2   This Software License will be
governed by the laws of the State of New York, USA.   15.3   In the event that
any provision of this Software License should for any reason be held ineffective
or unenforceable, such provision shall be deemed deleted from this License and
the remainder of this Software License shall remain in full force and effect.

143



--------------------------------------------------------------------------------



 



    The invalid provision shall be replaced by such valid one as the parties
would have chosen had they been aware of such invalidity.   15.4   Notices      
All notices and requests required or authorized hereunder will be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier or facsimile (with proof of
delivery) at the addresses and numbers set forth below. The date on which any
such notice or request is so personally delivered, or if such notice or request
is given by commercial courier, facsimile or e-mail, the date on which it is
received (as evidenced by the proof of delivery supplied by the server or
courier), will be deemed to be the effective date of such notice or request.
Certain classes of notices must be made as follows:



      The Seller will be addressed at:         2, rond-point Maurice Bellonte
31700 BLAGNAC FRANCE
Attention: Director — Contracts         Telephone: 33 05 61 30 40 12
Fax: 33 05 61 30 40 11
E-mail: to be notified to the Buyer         The Buyer will be addressed at:    
    45200 Business Court
Dulles, Virginia 20166
Attention: Chief Financial Officer         Telephone: 703-650-6000
Fax: 703-650-6294
E-mail: to be notified to the Seller         Either Party may, from time to time
by written notice designate for itself another address or another person to
whose attention such notice is sent.

144



--------------------------------------------------------------------------------



 



LICENSE FOR

USE OF

AIRBUS ON-LINE SERVICES

 

LICENSE AGREEMENT

This License Agreement (the “Agreement”) is made this       day of
               , 200   by and between Airbus North America Customer Services,
Inc., with a principal place of business at 198 Van Buren Street, Suite 300,
Herndon, Virginia (“ANACS”) and
                                                  , a
                                                    corporation with its
principal place of business at
                                                             (“User”):

WHEREAS Airbus has developed and owns an original database containing technical
and commercial documentation and information on aircraft manufactured by Airbus
(as more fully defined below, the “Database”), via a set of services known as
“Airbus On Line Services” (“AOLS”) and

WHEREAS Airbus has granted a license for use of AOLS to access the Database to
its affiliate AVSA, S.A.R.L. (“AVSA”) and ANACS has obtained a license thereof
from AVSA and

WHEREAS, ANACS’s license entitles ANACS to further sublicense use of AOLS to
User under the terms and conditions set forth herein, and User wishes to obtain
such sublicense in order to have access to the Database through AOLS in its
operation of Airbus aircraft,

NOW THEREFORE, the parties, wishing to be mutually and legally bound, hereby
agree as follows:

definitions

     The following capitalized terms will have the meanings set forth below:

145



--------------------------------------------------------------------------------



 



     
“Access Procedure Kit”
  the information necessary for accessing the Database and made available to the
User either on-line or on a CD-ROM.
 
   
“Administrator”
  the person appointed by the User to be responsible for qualifying, suspending
or canceling the qualification of an Authorized User, gathering identification
information relative to such Authorized User, applying to the
Certification-Service-Provider for the appropriate Certificate, providing the
necessary access equipment, registering the Authorized User and the Authorized
User-related Certificate with ANACS and managing the Authorized Users.
 
   
“AOLS Technical Description and Commercial Proposal”
  the document attached to this Agreement as Attachment I and Attachment II to
this Appendix 2, which contains a comprehensive description of AOLS Services,
hardware and software requirements and the “Request for Connection” form,
respectively, to be completed by the User to specify the services to be accessed
under this License
 
   
“Authorized User”
  a natural person who has been authorized by the Administrator to access the
Database pursuant to the license granted herein.
 
   
“Certificate”
  an electronic record (file) that binds a Public Key to the identity of the
owner of a Public — Private Key pair and is signed by the Certificate Service
Provider.
 
   
“Certificate Service Provider”
  an entity or a legal or natural person retained by ANACS or Airbus, who issues
Certificates and/or provides other services related to Electronic Signature
 
   
“Data”
  the usual representation of a piece of information — whether collected or
produced on any medium — so as to facilitate its processing on the Database.
 
   
“Database”
  the Data of Airbus and ANACS organized in such a manner as to be used by
(a) computer programs forming distinct applications to facilitate electronic or
telecommunication data exchange and (b) computer programs comprising the
necessary electronic elements for

146



--------------------------------------------------------------------------------



 



     

  the operation of such Database, including a thesaurus, a Database index,
viewing systems, and Database services such as AOLS.
 
   
“Electronic Signature”
  data in electronic form which are attached to or logically associated with
other electronic data and which serve as a method of authentication.
 
   
“Extracting”
  the temporary or permanent transfer of Data from a Database by any means or
media.
 
   
“Multibase”
  a set of databases, which compose the Database.
 
   
“On-Line Help”
  on-line orientation and assistance.
 
   
“Public key”
  the public cryptographic key used for the purpose of verifying an Electronic
Signature.
 
   
“Public Key Infrastructure”
  the system organizing the generation and distribution of keys and
Certificates.
 
   
“Private Key”
  the private cryptographic key used for the purpose of creating an Electronic
Signature.
 
   
“Reader”
  equipment to be acquired by the User to be used with the Smartcard for
authentication of the Authorized Users.
 
   
“Request for Connection”
  the form, found as Attachment II to Appendix 2, to be completed by the User.
The User’s selection of services shall define the scope of the data accessed
under this License.
 
   
“Smartcard”
  a card supplied by Airbus, memorizing the Authorized User’s identity, personal
password and Private Key for use with the Reader for authentication and security
purposes.
 
   
“Substantial Extraction”
  permanent or temporary transfer of a substantial part of the Data from the
Database by any means or to any media.
 
   
“Use”
  means viewing, Extracting, reviewing, printing, reproducing, on any media, of
Data from the Database
 
   
“User Guide”
  means documentation, which may be in electronic format, designed to assist the
Authorized User to use the Database.

147



--------------------------------------------------------------------------------



 



2.   GRANT OF LICENSE       ANACS hereby grants, and User hereby accepts, a
non-exclusive, non-assignable and non-transferable license (the “License”) to
User for the Use of AOLS to access the Database. The License will be consistent
with User’s Request for Connection and is issued under the terms and conditions
set forth herein.   3.   LIMITATION OF RIGHTS       The User will be entitled to
exercise its rights under the License through Authorized Users only and only for
the purpose of maintaining and operating Airbus aircraft. The User will not,
under any circumstances, carry out a Substantial Extraction of Data from the
Database.   4.   TECHNICAL CHARACTERISTICS/CONFIGURATION CHANGES       AOLS
Database technical characteristics are defined in Appendix 1.       The
configuration of the Database, of the operating systems involved, and of the
relevant information systems are subject to adjustment, modification and
improvement by Airbus or ANACS from time to time; neither ANACS nor Airbus will
be held liable for any consequences to User of such adjustments, modifications
or improvements.   5.   ADMINISTRATOR AND AUTHORIZED USERS   5.1   The User will
appoint one or more Administrators who will be responsible for:

   (i) gathering and screening identification information on potential
Authorized Users;

   (ii) qualifying and managing Authorized Users and, where appropriate,
suspending or canceling the qualifications thereof;

   (iii) making application to the Certificate Service Provider for the
appropriate Certificates;

   (iv) registering the Authorized Users and the related Certificates with ANACS

   (iv) providing the equipment necessary to access AOLS.



5.2   Once an Authorized User obtains a Smartcard and a Certificate is properly
issued for such Authorized User, the Authorized User will access AOLS by logging
onto the Airbus On-Line Services website in accordance with procedures set forth
in the Access Procedure Kit made available to the User.

148



--------------------------------------------------------------------------------



 



    The User is solely responsible for the choice of services accessed, for
defining its research strategy and for evaluating and defining the use of, the
search results.   5.3   The User will take every reasonable measure necessary to
prevent unauthorized access to the Database, the Data and to the documentation,
including the User Guide. Positive authentication of an Authorized User will
render the User responsible in all respects for each and every transaction
performed by such Authorized User and the User expressly waives any right to
repudiate any transaction resulting from such Use.   5.4   The User will comply
with the security procedures defined by Airbus and/or ANACS.   6.   DATABASE
AVAILABILITY       The Database will be available to the User via the Airbus
On-Line Services website on a 24 hours a day / 7 days a week basis.
Notwithstanding the above, Airbus has reserved the right to suspend temporarily
the access to AOLS where such suspension is necessary to address security
problems, perform maintenance services, correct errors and bugs, update and/or
upgrade the Database. ANACS will inform the User before any scheduled
suspension, unless security concerns prevent such notification.   7.  
ELECTRONIC LOGS       The electronic logs produced by the information system
supporting AOLS will be evidence of the communications, transactions and
payments made between ANACS and the User. ANACS will assure that such logs are
stored in a reasonably secure manner and that the data contained in such logs
are not modified following initial recording.   8.   ELECTRONIC SIGNATURE      
The use by the User of the Certificates together with the Readers will
constitute the Electronic Signature of the User and the Authorized Users,
authenticating the identities of both and of the Data communicated by and/or to
each of them.   9.   CERTIFICATES       ANACS or Airbus will appoint a
Certificate Service Provider, who will provide for the issuance of certificates
to Authorized Users.       Such Certificate Service Provider shall, upon the
User’s application, issue one or more Certificates containing:



  (i)   the identification of the Certificate Service Provider;

149



--------------------------------------------------------------------------------



 



  (ii)   the country in which such Certificate was issued:     (iii)   the
identification of the User and the Authorized User;     (iv)   the User’s and
the Authorized User’s Public Key corresponding to the User’s and the Authorized
User’s Private Key(s);     (v)   the identity code of the Certificate;     (vi)
  the Electronic Signature of the Certification Service Provider issuing the
Certificate, and     (vii)   limitations, if any, on the scope of the
Certificate



    All reasonable dues or fees charged by the Certificate Service Provider will
be the responsibility of the User.   10.   PROTECTION OF INTELLECTUAL PROPERTY
RIGHTS   10.1   The User acknowledges that AOLS, the Database and all
documentation supplied in connection therewith, including the Airbus On Line
Services Catalog, the User Guide and all On-Line Help, are and will remain the
property of Airbus and the User agrees to take no action inconsistent with
Airbus’ ownership rights in same. The User will not deactivate the
Database-integrated security system.   10.2   The User will not make
representations regarding, or market or promote the Database or any Data from
the Database, whether gratuitously or for consideration. The User will not
adapt, modify, alter, arrange or translate the Database for any reason, or alter
the Database’s architecture in any manner without the Seller’s prior express
written consent.   10.3   The User will not use any information regarding the
structure, content or operation of AOLS to create a database designed to compete
with the Database.   10.4   The User will inform its employees, agents and
representatives of the terms of this License and in particular of this section
10, and will take all other reasonable measures to prevent unauthorized access
to the Database. The User will preserve all copyright notations appearing on the
Database, Data and documentation (including the User Guide and the Airbus On
Line Services Catalog), and on any media.   11.   INTELLECTUAL PROPERTY RIGHTS
INDEMNITY       ANACS will indemnify the User against any claims that the normal
Use of the Database infringes the intellectual property rights of any third
party, provided that the User (a)

150



--------------------------------------------------------------------------------



 



    promptly notifies ANACS of any such claim, (b) makes no admission or
settlement of any claim, (c) allows ANACS to conduct the defense or settlement
of such claim (but in no event will ANACS admit the liability of the User
without User’s prior written consent) and (d) provides ANACS with all reasonable
assistance in connection therewith.   12.   PRICE AND PAYMENT       AOLS
described in Paragraph A of Attachment I to this Appendix 2 are available free
of charge to the Buyer for so long as the Buyer has one Aircraft in its fleet.
AOLS described in Paragraph B of Attachment I to this Appendix 2 are available
for a fee to be provided upon request by the User.   13.   WARRANTY       ANACS,
in its capacity as “User,” has obtained from Airbus, through its license with
AVSA, the following warranty. ANACS hereby assigns to User and User hereby
accepts, all of the rights and obligations of ANACS in its capacity as “User”
under the aforementioned license, and ANACS subrogates the User into all such
rights and obligations in respect of the License. ANACS hereby warrants that it
has the requisite authority to make the foregoing assignment and effect the
foregoing subrogation to and in favor of the User and that it will not enter
into any amendment of the provisions so assigned without the prior written
consent of the User. Capitalized terms used in the following provisions have the
meanings assigned thereto in this License, except that “User” refers to ANACS.  
    QUOTE       Airbus warrants that the Database has been developed in
accordance with the state of art current as of the date of such development,
taking into account the diversity of the information sources presented and the
complexity of the information processing involved.       IN THE EVENT THAT THE
DATABASE IS FOUND TO CONTAIN A DEFECT, THE LIABILITY OF AIRBUS SHALL BE LIMITED
TO CORRECTION OF THE DEFECT AT ITS EXPENSE.       THE WARRANTIES, OBLIGATIONS
AND LIABILITIES OF AIRBUS AND REMEDIES OF THE USER SET FORTH IN THIS LICENSE ARE
EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE USER HEREBY WAIVES, RELEASES AND
RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF AIRBUS AND
RIGHTS, CLAIMS AND REMEDIES OF THE USER AGAINST AIRBUS, EXPRESS OR IMPLIED,
ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT IN THE
DATABASE MADE

151



--------------------------------------------------------------------------------



 



    AVAILABLE UNDER THIS LICENSE BY ANACS, INCLUDING BUT NOT LIMITED TO:



  (A)   ANY WARRANTY AGAINST HIDDEN DEFECTS;     (B)   ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS;     (C)   ANY IMPLIED WARRANTY ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (D)   [***].



    AIRBUS WILL HAVE NO OBLIGATION OR LIABILITY, HOWSOEVER ARISING, FOR LOSS OF
USE, REVENUE OR PROFIT OR FOR ANY OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT IN THE DATABASE MADE
AVAILABLE UNDER THIS LICENSE BY ANACS.       The above warranty will not apply
to:

(i) data transmission;

(ii) the performance of the website or the internet;

(iii) the telecommunications lines, information systems hardware or software
products, proprietary or otherwise, interfacing with the Database, including the
browser;

(iv) malfunctions or defects attributable to the availability or speed or other
inherent limitations in the world wide web or search engines employed with
respect thereto;

(v) any consequence of the interface of User’s software with the Database.



    The User will inform Airbus of any error or missing Data of which it may
become aware during it use of the Database.

UNQUOTE

14.      NONDISCLOSURE



    Except as compelled by applicable law (in which circumstances, if allowed by
applicable law, the User will notify ANACS prior to such disclosure), the User
will not disclose the Database, related documentation, or parts thereof, to any
third party without the prior written consent of ANACS. In so far as it is
necessary to disclose aspects of the Database to

152



--------------------------------------------------------------------------------



 



    employees, such disclosure is permitted only for the purpose for which the
Database is supplied and only to the employee with a need to know.

15.    PERSONAL DATA PROTECTION



    If necessary, ANACS and the User will register with the relevant authority
or authorities any personal data files or personal data automated processing
systems as provided under applicable local laws and will inform each other of
any information system evolution, which could affect such registration(s).      
Personal data may be accessed and any errors therein corrected, by notice in
writing ANACS. The User will notify Authorized Users of this right and will
itself abide by applicable rules on personal data protection.

16.    FORCE MAJEURE



16.1   Neither ANACS nor its affiliates will be responsible for, or be deemed to
be in default on account of, delays in availability of the services licensed
hereunder due to causes reasonably beyond ANACS’s, Airbus’ or their respective
subcontractors’ control including but not limited to: natural disasters, fires,
floods, explosions or earthquakes, epidemics or quarantine restrictions, serious
accidents, total or constructive total loss, any act of the government of the
country of the User or the governments of the countries of Airbus or its
subcontractors, war, insurrections or riots, failure of transportation,
communications or services, strikes or labor troubles causing cessation, slow
down or interruption of services, inability after due and timely diligence to
procure materials, accessories, equipment or parts, failure of a subcontractor
or vendor to furnish materials, accessories, equipment or parts due to causes
reasonably beyond such subcontractor’s or vendor’s control or failure of the
User to comply with its obligations under this License (all of the foregoing
defined as “Excusable Delay”).   16.2   ANACS will, as soon as practicable after
becoming aware of any Excusable Delay, notify the User of such delay and of the
probable duration thereof and will, subject to the conditions as hereinafter
provided and as soon as practicable after the removal of the cause or causes for
the Excusable Delay, resume performance under this License.

17.    TERMINATION



17.1   In the event of a material breach of any provision of this License by
either party, which is not cured within 30 days from the date of receipt of a
written notice of such breach, the non-breaching party will be entitled to
terminate this License.

153



--------------------------------------------------------------------------------



 



17.2   In the event of termination for cause, the User’s rights to Use of the
Database will terminate and, unless such breach is attributable to gross
negligence or willful misconduct on the part of ANACS, ANACS will retain any
amount paid for the then current year.

18.   GENERAL PROVISIONS



18.1   Assignment       Except as may be provided in the Purchase Agreement, the
License may not be assigned to a third party without the prior consent of the
other party except that ANACS may assign all or part of this License to any
Affiliate.   18.2   Further Sublicense       The User shall not be entitled to
further sublicense the License absent the express written consent of ANACS.  
18.2   Law       This Agreement is entered into and will be interpreted in
accordance with the law of the State of New York, USA, without regard to any
conflict of laws provisions which would result in the application of the law of
any other jurisdiction.   18.3   Invalidity       In the event that any
provision of this Agreement is held to be legally ineffective or unenforceable,
such provision will be deemed deleted from this Agreement and the remainder of
this Agreement will remain in full force and effect.   18.4   Notices       All
notices and requests required or authorized hereunder will be given in writing
either by personal delivery to a responsible officer of the party to whom the
same is given or by commercial courier or facsimile (with proof of delivery) at
the addresses and numbers set forth below. The date on which any such notice or
request is so personally delivered, or if such notice or request is given by
commercial courier, facsimile or e-mail, the date on which it is received (as
evidenced by the proof of delivery supplied by the server or courier), will be
deemed to be the effective date of such notice or request. Certain classes of
notices must be made as follows:



      The Seller will be addressed at:         2, rond-point Maurice Bellonte
31700 BLAGNAC FRANCE

154



--------------------------------------------------------------------------------



 



      Attention: Director — Contracts         Telephone: 33 05 61 30 40 12
Fax: 33 05 61 30 40 11
E-mail: to be notified to the Buyer         The Buyer will be addressed at:    
    45200 Business Court
Dulles, Virginia 20166
Attention: Chief Financial Officer         Telephone: 703-650-6000
Fax: 703-650-6294
E-mail: to be notified to the Seller         Either Party may, from time to time
by written notice designate for itself another address or another person to
whose attention such notice is sent.



18.5   Entire Agreement       This Agreement contains the entire understanding
of the parties hereto regarding the subject hereof, and supercedes and renders
void all other prior written or oral agreements thereon. This Agreement may not
be amended except by a writing signed by both parties.       Wherefore, the
Parties have agreed and have executed this License on the date first above
written:       AIRBUS NORTH AMERICA CUSTOMER SERVICES, INC.       By:
                                                           [User]         By:
                                                  

155



--------------------------------------------------------------------------------



 



AOLS CATALOG

A. AIRBUS ON-LINE SERVICES — BASIC SERVICES

Maintenance & Engineering

     Engineering Technical Data Service (ETDS)



    The ETDS service shall provide access, via a document index, to the contents
of:



  •   Service Bulletins — issued since beginning of 1993 (SB’s after July 1997
in SGML; SB’s between 1993 and July 1997 in PDF)     •   Modification
Information Document (MID)     •   All Operators Telex (AOT)     •   Flight
Operations Telex (FOT)     •   Service Information Letter (SIL)     •  
Consignes de Navigabilité (CN)     •   Airworthiness Directives (AD)     •  
Technical follow-up (TFU)     •   Operators Information Telex (OIT)

     Quarterly Service Report (QSR)



    The QSR-WEB is the new electronic format of the Quarterly Service Report,
featuring Web technology.       It contains, for all Airbus aircraft types:



  •   The aircraft life history     •   The main monthly operational reliability
characteristics for each operator (such as Aircraft in service, daily
utilization, average flight duration, Dispatch and Operational Reliability)    
•   Engine removal reliability data     •   ETOPS operations (if applicable)

156



--------------------------------------------------------------------------------



 



     Repair guide (ARG/AOG)



      This service shall provide the Buyer with information about Suppliers’
authorized repair stations and the AOG stock locations.

     Modification comparison list (ACCL)



      The purpose of this service is to provide the Buyer with Modification
Comparison Lists that are created for each and every aircraft delivered.

Training



      The training catalog is available.

Material

     Spares Ordering



      This service is already available in an autonomous mode
(http://spares.airbus.com). The integration in Airbus On-Line Services Basic
services is in progress.

General information

     Customer Services Catalog



      The Customer Services Catalog is available.

     Warranty Claim (CAWA)



      Four main functions are available:



      Warranty claims booking         Consultation of the warranty claims status
        Consultation of statistics on response time regarding closed/open files
        Consultation of warranty guide



      Note : Warranty Services are aimed at people who have authority to file
warranty claims.

     Vendor Information Manual (VIM)

157



--------------------------------------------------------------------------------



 



      The VIM/E gives contact for major equipment Suppliers, who have signed
Customer Support agreements with the Seller, including their Regional Customer
Support facilities and equipment by aircraft type.

     Supplier Product Support Agreement (SPSA)



      The SPSA is the collection of the Agreements that the Seller has reached
with its major Suppliers; these Agreements are transferable to the Buyer. These
Agreements are based on the Seller’s GCP/General Conditions of Purchase,
Part II, 450, 650 and 2000.

B. AIRBUS ON-LINE SERVICES — OPTIONAL SERVICES



1.   Airbus Industrie Drawing Access (AIDA)       The AIDA service offers:



  •   Mechanical Drawings for all Airbus aircraft types.     •   Data available:
Drawing pictures (in raster format (TIFF/CCITTG4)) and Parts List / Parts Usage
(in PDF).     •   Data access:



  –   Access control: Information applicable to user fleet,     –   Direct
access by drawing number, Parts List or Part Number,     –   Top down navigation
by using the Part Lists,     –   Bottom up navigation by using the Part Usage,  
  –   Printing and downloading of any drawing,     –   Back up service: fax copy
of the data.



2.   Flight Crew Operating Manual (FCOM) Service       FCOM service offers:



  •   Delivery on CD-ROM’s of the 4 volumes of the FCOM, under a specific format
(HTML format) allowing a smart consultation on portable PC’s of the manual.    
•   Possible customization of the manual, using a tool delivered to the same
CD-ROM and allowing the customer to create its own CD-ROM’s for its pilots or
make accessible the customized FCOM through its internal network.     •   This
service offered today through LPC (Less Paper Cockpit) is now accessible through
Airbus On-Line Services.     •   Possibility for end-users to download onto
their personal computer the latest TRs and OEBs released by Airbus. Immediately
after the latter are downloaded, the consultation process on

158



--------------------------------------------------------------------------------



 



      the personal computer takes the information contained in the FCOM CD-ROM
as baseline and amends this information with the TRs’ and OEBs’ information.    
•   Possibility for users to provide Airbus with feedback through an e-mail tool
integrated within the application.



    If this option is not selected by you, the only media available for FCOM
remains paper.
Note: this service is not available for wide body aircraft (A300 / A300-600 /
A310)

159



--------------------------------------------------------------------------------



 



AOLS TECHNICAL CHARACTERISTICS



1.   Workstation Specifications   •   Hardware requirements



  –   PC Pentium 200 MHz with 128 MB RAM (256 MB recommended)     –   17 inches
(20 inches recommended for Mechanical Drawings service) screen     –   Screen
resolution 1024X768 with 64K colors     –   1 GB hard drive     –   Modem 56Kbps
V90 if using dial up or Ethernet board through WAN     –   Printer 300 dpi Laser
A3/A4, Adobe compliant



•   Software requirements



  –   Windows 95, 98, NT4     –   Netscape Navigator 4.51 or 4.7 US version
Internet Explorer 5.01 SP1 or 5.5 SP1/SP2 US version     –   For MSIE the
minimum requirement for the Java Virtual Machine (JVM) is 5.0 Relaease
5.0.0.3167     –   Winzip 7.0     –   Browser PDF plug-in: Acrobat Reader 4.05
or higher     –   TIFF browser plug-in recommendations:



•   ViewDirector Prizm 2.3



      Company: TMS Sequoia
http://www.tmssequoia.com



•   CSView 150



      Company: CSU Software Solutions
http://www.csu-software-solutions.com



2.   Network Specifications       ANACS will support the following TCP/IP
networks for accessing AOLS:



•   SITA AeroNet   •   Internet   •   ISDN/PSTN   •   Direct lines (leased
lines)

160



--------------------------------------------------------------------------------



 



    The User has the choice of the network (company, bandwidth) according to its
needs and budget, but ANACS recommends the following minimum configurations in
terms of bandwidth for accessing services such as Airbus Mechanical Drawings:

                              Number of Users

--------------------------------------------------------------------------------

Services

--------------------------------------------------------------------------------

  1 to 10

--------------------------------------------------------------------------------

  11 to 25

--------------------------------------------------------------------------------

  26 to 50

--------------------------------------------------------------------------------

FCOM
  128 Kbps   256 Kbps   512 Kbps
ETDS
  128 Kbps   256 Kbps   512 Kbps
Drawings
  256 kbps   512 Kbps   1 MKbps

Notes:



  •   If you do not have the exact data rate as in the above table, choose the
nearest proposed bandwidth which maximizes your data rate.     •   To access
more than one service, add the number of users and maximize the data rate
selecting higher service used (considering that Mechanical Drawings is the
dimensioning service compare to ETDS and FCOM).



3.   Certificate Specification       Connection to AOLS requires a Certificate
(standard X509) delivered via the User’s Administrator. This Certificate shall
be embedded into the user browser and protected by an 8-digit password.      
All procedures, rules and responsibilities associated with such Certificate are
described in the Certificate Practice Statement (CPS).

161



--------------------------------------------------------------------------------



 



(AIRBUS LOGO) [w99643w9964320.gif]

     With this form completed, the Company will be provided with a free of
charge access to the following:



•   One (1) or two (2) Administrator certificates and a reasonable quantity of
end-user certificates, depending on the Airbus fleet operated by the company.  
•   Basic Services , (free of charge)   •   Technical Data in PDF Format: free
of charge when [the Company] already subscribed to the revision service (valid
Purchase order or contractual clause)   •   Optional Services: free of charge
when already covered by a Purchase Order or a valid contractual clause.

This information will be detailed in Airbus acknowledgement.

The access to Airbus On-Line Services shall be subject to the Airbus On-Line
Services License Agreement, Appendix 2 to Exhibit F to the Purchase Agreement
signed by [the Company].

For and on behalf of [the Company]

Signature

Name

Title

Date

162



--------------------------------------------------------------------------------



 



EXHIBIT G
SELLER PRICE REVISION FORMULA



1   Base Price       The Base Price of the applicable Airframe quoted in Clause
3 of the Agreement is subject to adjustment for changes in economic conditions
as measured by data obtained from the US Department of Labor, Bureau of Labor
Statistics, and in accordance with the provisions hereof.   2   Base Period    
  The Base Price of the Airframe has been established in accordance with the
average economic conditions prevailing in December 2001, January 2002,
February 2002 and corresponding to a theoretical delivery in January 2003 as
defined by “ECIb” and “ICb” index values indicated hereafter.       “ECIb” and
“ICb” index values indicated herein will not be subject to any revision.   3  
Indexes       Labor Index: “Employment Cost Index for Workers in Aerospace
manufacturing” hereinafter referred to as “ECI 3721W”, quarterly published by
the US Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in
Table 6, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes
for Wages and Salaries for private industry workers by industry and occupational
group,” or such other name that may be from time to time used for the
publication title and/or table (Aircraft manufacturing, standard industrial
classification code SIC 3721). (Base month and year June 1989 = 100.)       The
quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.      
Index code for access on the Web site of the US Bureau of Labor Statistics:
ECU28102i.       Material Index: “Industrial Commodities” (hereinafter referred
to as “IC”) as published in “Producer Price Indexes” (Table 6. Producer price
indexes and percent changes for commodity groupings and individual items). (Base
Year 1982 = 100.)       Index code for access on the Web site of the US Bureau
of Labor Statistics: PU03THRU15.   4   Revision Formula

163



--------------------------------------------------------------------------------



 



SELLER PRICE REVISION FORMULA

     
Pn =
  (Pb + F) x [(0.75 x (ECIn/ECIb)) + (0.25 x (ICn/ICb))]
 
   
Where:
   
 
   
Pn:
  Base Price of the Airframe as revised as of the delivery date of the Aircraft
 
   
Pb:
  Base Price of the Airframe at economic conditions December 2001, January 2002,
February 2002 averaged (January 2003 delivery conditions)
 
   
F:
  (0.005 x N x Pb) where N = the calendar year of Delivery of the Aircraft minus
2003
 
   
ECIn:
  the arithmetic average of the latest published values of the ECI SIC 3721W
available at the delivery date of the Aircraft for the 11th, 12th and 13th
months prior to the month of Aircraft Delivery
 
   
ECIb:
  ECI SIC 3721W for December 2001, January 2002, February 2002, averaged
(=160.4)
 
   
ICn:
  the arithmetic average of the latest published values of the IC available at
the delivery date of the Aircraft for the 11th, 12th and 13th months prior to
the month of Aircraft Delivery
 
   
ICb:
  IC for December 2001, January 2002, February 2002, averaged (=129.2)



5   General Provisions   5.1   Roundings       The Labor Index average and the
Material Index average will be computed to the first decimal. If the next
succeeding place is five (5) or more, the preceding decimal place will be raised
to the next higher figure.       Each quotient shall be rounded to the nearest
ten-thousandth (4 decimals). If the next succeeding place is five (5) or more,
the preceding decimal place will be raised to the next higher figure.       The
final factor will be rounded to the nearest ten-thousandth (4 decimals).

164



--------------------------------------------------------------------------------



 



SELLER PRICE REVISION FORMULA



    The final price will be rounded to the nearest whole number (0.5 or more
rounded to 1).   5.2   Substitution of Indexes for Seller Price Revision Formula
      If;



  (i)   the United States Department of Labor substantially revises the
methodology of calculation of the Labor Index or the Material Index as used in
the Seller Price Revision Formula, or     (ii)   the United States Department of
Labor discontinues, either temporarily or permanently, such Labor Index or such
Material Index, or     (iii)   the data samples used to calculate such Labor
Index or such Material Index are substantially changed;



    the Seller will select a substitute index for inclusion in the Seller Price
Revision Formula (the “Substitute Index”).       The Substitute Index will
reflect as closely as possible the actual variance of the labor costs or of the
material costs used in the calculation of the original Labor Index or Material
Index as the case may be.       As a result of the selection of the Substitute
Index, the Seller will make an appropriate adjustment to the Seller Price
Revision Formula to combine the successive utilization of the original Labor
Index or Material Index (as the case may be) and of the Substitute Index.   5.3
  Final Index Values       The index values as defined in Paragraph 4 above will
be considered final and no further adjustment to the base prices as revised at
Delivery of the Aircraft will be made after Aircraft Delivery for any subsequent
changes in the published index values.

165



--------------------------------------------------------------------------------



 



EXHIBIT H

PROPULSION SYSTEMS PRICE REVISION FORMULA



1   Reference Price of the Engines       The Reference Price of a set of two
(2) of the applicable Propulsion Systems is set forth in Clause 3 of the
Agreement.       This Reference Price is subject to adjustment for changes in
economic conditions as measured by data obtained from the US Department of
Labor, Bureau of Labor Statistics, and in accordance with Paragraphs 4 and 5 of
this Exhibit H.   2   Reference Period       The above Reference Price has been
established in accordance with the averaged economic conditions prevailing in
June 2000, July 2000, August 2000 (delivery conditions January 2001), as
defined, according to INTERNATIONAL AERO ENGINES by the ECIb and ICb index
values indicated in Clause 4 of this Exhibit H.   3   Indexes       Labor Index:
“Employment Cost Index for Workers in Aerospace manufacturing” hereinafter
referred to as “ECI SIC 3721W,” published quarterly by the US Department of
Labor, Bureau of Labor Statistics, in “NEWS,” and found in Table 6, “WAGES and
SALARIES (not seasonally adjusted): Employment Cost Indexes for Wages and
Salaries for private industry workers by industry and occupational group,” or
such other name that may be from time to time used for the publication title
and/or table. (Aircraft manufacturing, standard industrial classification code
SIC 3721, base month and year June 1989 = 100.)       The quarterly value
released for a certain month (March, June, September and December) shall be the
one deemed to apply for the two preceding months.       Material Index:
“Industrial Commodities” (hereinafter referred to as “IC”) as published in “PPI
Detailed report” (found in Table 6. “Producer price indexes and percent changes
for commodity groupings and individual items not seasonally adjusted” or such
other names that may be from time to time used for the publication title and/or
table). (Base Year 1982 = 100.)

166



--------------------------------------------------------------------------------



 



4   Revision Formula       PROPULSION SYSTEMS PRICE REVISION FORMULA       Pn =
(Pb+F) x [(0.65 x (ECIn/ECIb)) + (0.35 x (ICn/ICb))]       Where:

     
F:
  (0.005 x N x Pb) where N = the calendar year of Delivery of the Aircraft minus
2001
 
   
Pn:
  Revised Reference Price at Aircraft Delivery.
 
   
Pb:
  Reference Price at averaged economic conditions June 2000, July 2000,
August 2000
 
   
ECIn:
  ECI SIC 3721W for the fifth (5th), sixth (6th) and seventh (7th) months
averaged prior to the month of Aircraft Delivery
 
   
ECIb:
  ECI SIC 3721W for June 2000, July 2000, August 2000 averaged (=149.5)
 
   
ICn:
  IC for the fifth (5th), sixth (6th) and seventh (7th) months averaged prior to
the month of Aircraft Delivery.
 
   
ICb:
  IC for June 2000, July 2000, August 2000 averaged (=135.7)



5.   General Provisions   5.1   Roundings



  (i)   ECIn and ICn shall be calculated to the nearest tenth (1 decimal).    
(ii)   Each quotient (ECIn/ECIb) and (ICn/ICb) shall be calculated to the
nearest ten-thousandth (4 decimals).     (iii)   The final factor shall be
rounded to the nearest ten-thousandth (4 decimals). If the next succeeding place
is five (5) or more the preceding decimal place shall be raised to the nearest
higher figure.



    After final computation Pn shall be rounded to the nearest whole number (0.5
rounds to 1).

167



--------------------------------------------------------------------------------



 



5.2   Final Index Values       PROPULSION SYSTEMS PRICE REVISION FORMULA      
The Revised Reference Price at the date of Aircraft delivery shall be the final
price and shall not be subject to any further adjustments in the indexes.      
If no final index values are available for any of the applicable months, the
then published preliminary figures shall be the basis on which the Revised
Reference Price shall be computed.   5.3   Interruption of Index Publication    
  If the US Department of Labor substantially revises the methodology of
calculation or discontinues any of the indexes referred to hereabove, the Seller
shall reflect the substitute for the revised or discontinued index selected by
INTERNATIONAL AERO ENGINES, such substitute index to lead in application to the
same adjustment result, insofar as possible, as would have been achieved by
continuing the use of the original index as it may have fluctuated had it not
been revised or discontinued.       Appropriate revision of the formula shall be
made to accomplish this result.   5.4   Annulment of Formula       Should the
above escalation provisions become null and void by action of the US Government,
the price shall be adjusted due to increases in the costs of labor and material
which have occurred from the period represented by the applicable Reference    
  Price Indexes to the average of the fifth (5th), sixth (6th) and seventh (7th)
months prior to the scheduled Aircraft Delivery.   5.5   Limitation       Should
the Revised Reference Price be lower than the Reference Price, the final price
shall be computed with the Reference Price.

168



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 1

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: SPARE PARTS PROCUREMENT

Dear Ladies and Gentlemen,

Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 1 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. For the
purposes of this Letter Agreement only, references herein to Aircraft shall be
deemed to include Leased Aircraft within the meaning of Letter Agreement No. 9
to the Agreement. Capitalized terms used herein and not otherwise defined in
this Letter Agreement will have the meanings assigned thereto in the Agreement.
The terms “herein,” “hereof” and “hereunder” and words of similar import refer
to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

169



--------------------------------------------------------------------------------



 



CONTENTS

CLAUSES

       
1 -
  GENERAL 171
 
   
2 -
  INITIAL PROVISIONING 173
 
   
3 -
  STORES 178
 
   
4 -
  DELIVERY 179
 
   
5 -
  PRICE 180
 
   
6 -
  PAYMENT PROCEDURES AND CONDITIONS 181
 
   
7 -
  TITLE 182
 
   
8 -
  PACKAGING 182
 
   
9 -
  DATA RETRIEVAL 183
 
   
10 -
  BUY-BACK 183
 
   
11 -
  WARRANTIES 184
 
   
12 -
  LEASING 187
 
   
13 -
  TERMINATION 197
 
   
14 -
  ASSIGNMENT 197

170



--------------------------------------------------------------------------------



 



1.   GENERAL   1.1   Material       This Letter Agreement covers the terms and
conditions for the services offered by the Seller to the Buyer (“Material
Support”) in respect of Aircraft spare parts itemized below in Subparagraphs
1.1(a) through 1.1(f) (“Material”).       The Material will comprise:



  (a)   Seller Parts (industrial proprietary components, equipment, accessories
or parts of the Manufacturer manufactured to the detailed design of the
Manufacturer or a subcontractor of it and bearing official part numbers of the
Manufacturer or material for which the Seller has exclusive sales rights in the
United States). The definition of Seller Parts will not include parts
manufactured by a third party pursuant to a parts manufacturing authority.    
(b)   Supplier Parts classified as Repairable Line Maintenance Parts in
accordance with ATA Specification 2000.     (c)   Supplier Parts classified as
Expendable Line Maintenance Parts in accordance with ATA Specification 2000.    
(d)   Ground Support Equipment (GSE) and “Specific-To-Type”) tools, which are
designed for use only on the A320 Family Aircraft.     (e)   Hardware and
standard material.     (f)   Consumables and raw material as a package.



1.2   Scope of Material Support   1.2.1   The Material Support to be provided by
the Seller under the conditions hereunder covers the following:



  (a)   all Material in Paragraphs 1.1(a) through 1.1(d) and Material in
Paragraphs 1.1(e) and 1.1(f) purchased during the “Initial Provisioning Period”
(defined below in Paragraph 2.1), and     (b)   the Seller’s leasing of Seller
Parts to the Buyer for the Buyer’s use on Aircraft in air transport service as
set forth in Paragraph 12 of this Letter Agreement.

171



--------------------------------------------------------------------------------



 



1.2.2   Propulsion Systems, including associated parts and spare parts
therefore, and Buyer Furnished Equipment, including associated parts and spare
parts therefore, are not covered under this Letter Agreement and will be subject
to direct negotiations between the Buyer and the respective manufacturers of the
Propulsion Systems and the BFE. [***].   1.2.3   During a period commencing on
the date hereof and continuing as long as at least five (5) aircraft of the same
type as the A320 Family Aircraft are operated in commercial air transport
service by any operator (the “Term”), the Seller will maintain or cause to be
maintained such stock of Seller Parts as the Seller deems reasonable and will
furnish or cause to be furnished at reasonable prices Seller Parts adequate to
meet the Buyer’s needs for maintenance of the Aircraft. Such Seller Parts will
be sold and delivered in accordance with Paragraphs 4 and 5 of this Letter
Agreement, upon receipt of the Buyer’s orders.       The Seller will use [***]
efforts to obtain a similar service from all Suppliers of parts that are
originally installed on the Aircraft and not manufactured by the Manufacturer.  
1.3   Spare Parts Field Representative       The Seller hereby agrees to
provide, free of charge, one spare parts representative for up to six (6) months
to assist with the Initial Provisioning, to be provided sufficiently in advance
of the entry into service of the first Aircraft.   1.4   Manufacture of Seller
Parts by the Buyer   1.4.1   The Seller will support the Buyer’s or its
designees’ manufacturer of Seller Parts for its own use by providing necessary
data in the following cases:



  (a)   after expiration of the Term, if at such time the Seller is out of stock
of a required Seller Part;     (b)   at any time, to the extent Seller Parts are
needed to effect AOG repairs on any Aircraft delivered under the Agreement and
are not available from the Seller within a lead time shorter than or equal to
the time in which the Buyer can procure said Seller Parts, provided the Buyer
will sell or lease such Seller Parts only if they are installed in an Aircraft
that is sold or leased;     (c)   in the event that the Seller fails to fulfill
its obligations with respect to any Seller Parts pursuant to Paragraph 1.2 above
within a reasonable period after written notice thereof from the Buyer; and

172



--------------------------------------------------------------------------------



 



  (d)   when, with respect to certain Seller Parts, the Seller has granted,
under the Illustrated Parts Catalog supplied in accordance with this Letter
Agreement, the right of local manufacture of Seller Parts.



1.4.2   The rights granted to the Buyer in Paragraph 1.4.1 will not in any way
be construed as a license, nor will they in any way obligate the Buyer to pay
any license fee, royalty or obligation whatsoever, nor will they in any way be
construed to affect the rights of third parties.   1.4.3   The Seller will
promptly provide the Buyer, [***], all technical data reasonably necessary for
the Buyer’s use, for the manufacture of Seller Parts, in the event the Buyer is
entitled to do so pursuant to Paragraph 1.4.1 of this Letter Agreement. The
proprietary rights to such technical data will be subject to the terms of Clause
14.13 of the Agreement.   1.4.4   Nothing in this Agreement will preclude the
Buyer from purchasing from any source and installing parts on the Aircraft that
can be lawfully installed on an Aircraft.   1.5   Language   1.5.1   Words and
expressions used in this Letter Agreement will have the same meanings as they do
in Clauses 0-23 of the Agreement, unless otherwise stated in this Letter
Agreement.   1.5.2   Technical and trade items used but not defined herein or in
the Agreement will be defined as generally accepted in the aircraft
manufacturing industry.   2.   INITIAL PROVISIONING   2.1   Definitions      
The period up to and expiring on the ninetieth (90th) day after Delivery of the
last Aircraft will hereinafter be referred to as the Initial Provisioning
Period.       All Material the Buyer purchases from the Seller and its
Affiliates during the Initial Provisioning Period is hereinafter referred to as
the “Initial Provisioning.”   2.2   Seller-Supplied Data The Seller will prepare
and supply to the Buyer the following data:   2.2.1   Initial Provisioning Data

173



--------------------------------------------------------------------------------



 



    The Seller will provide the Buyer initial provisioning data provided for in
Chapter 1 of ATA 2000 for A319 Aircraft, Chapter 2B of ATA 2000 Revision 23 for
A320 Aircraft and Chapter 1 of ATA 2000 for A321 Aircraft (“Initial Provisioning
Data”) in a form, format and within a time period to be mutually agreed upon.  
    A free of charge revision service will be effected every ninety (90) days
and will be provided to [***] (i) [***] the end of the Initial Provisioning
Period and (ii) [***] the Initial Provisioning Data.       In any event, the
Seller will ensure that Initial Provisioning Data are released to the Buyer in
time to allow the necessary evaluation time by the Buyer and the on-time
delivery of ordered Material.   2.2.2   Supplementary Data       The Seller will
provide the Buyer with supplementary data [***] and Local Manufacture Tables
(X-File [***]), subject to the provisions of Clause 14.13 of the Agreement, as
part of the Illustrated Parts Catalog (Additional Cross-Reference Tables), which
will be a part of the Initial Provisioning Data Package.   2.2.3   Data for
Standard Hardware       The Initial Provisioning Data provided to the Buyer
shall include data for hardware and standard material.   2.2.4   Initial
Provisioning Data for Exercised Options   2.2.4.1   Each Option Aircraft that
becomes an Aircraft will be included in the revision to the provisioning data
that is issued after such Option Aircraft becomes an Aircraft if such revision
is not scheduled to be issued within four (4) weeks from option exercise of such
Option Aircraft. If the option exercise date does not allow the Seller four
(4) weeks’ preparation time, the Aircraft concerned will be included in the next
scheduled revision.   2.2.4.2   The Seller will, from the date an Option
Aircraft becomes an Aircraft until three (3) months after Delivery of such
Aircraft, submit to the Buyer details of particular Supplier components being
installed on such Aircraft and will recommend the quantity to order. A list of
such Supplier components will be supplied at the time of the provisioning data
revision as specified above.   2.2.4.3   At Delivery of each Option Aircraft
that has become an Aircraft, the data with respect to Material will at least
cover such Aircraft’s technical configuration as known six (6) months before
Aircraft delivery and will be updated to reflect the

174



--------------------------------------------------------------------------------



 



    final build status of such Aircraft. Such update will be included in the
data revisions issued three (3) months after Delivery of such Aircraft.   2.3  
Supplier-Supplied Data   2.3.1   General       All data provided hereunder will
be in the English language.       Suppliers will prepare and issue T-Files for
those Supplier components for which the Buyer has elected to receive data, and
the [***].       Said data (initial issue and revisions) will be transmitted to
the Buyer through the Suppliers and/or the Seller. The Seller will [***].      
The Seller will not be responsible for the substance and accuracy of such data.
The Seller will [***]. The Seller will [***].   2.3.2   Initial Provisioning
Data       Initial Provisioning Data for Supplier products provided for in
Chapter 1 of ATA Specification 2000 for A319 Aircraft, Chapter 2B of ATA
Specification 2000 Revision 23 for A320 Aircraft and Chapter 1 of ATA
Specification 2000 for A321 Aircraft will be furnished as mutually agreed upon
during a Preprovisioning Meeting (defined below), with free of charge revision
provided [***] (i) the end of the Initial Provisioning Period and (ii) [***]
Initial Provisioning Data.   2.4   Preprovisioning Meeting   2.4.1   The Seller
will organize a meeting at the ANACS Spares Center in order to formulate an
acceptable schedule and working procedure to accomplish the Initial Provisioning
of Material (the “Preprovisioning Meeting”).   2.4.2   The date of the
Preprovisioning Meeting will be mutually agreed upon, but it will take place no
later than a date sufficient to allow for the support of the introduction of the
Aircraft into the Buyer’s fleet.   2.5   Initial Provisioning Training       The
Seller will furnish, at the Buyer’s request and at no charge, training courses
related to the Seller’s provisioning documents, purchase order administration
and handling at ANACS’s northern Virginia facilities. The Seller shall
familiarize the Buyer with the provisioning. During the Initial Provisioning
Conference, the Seller will explain to the Buyer the technical and commercial
Initial Provisioning

175



--------------------------------------------------------------------------------



 



    Data and will familiarize the Buyer with the Seller’s purchase order
administration system.   2.6   Initial Provisioning Conference       The Seller
will organize an Initial Provisioning conference at ANACS that will include
participation of Suppliers, as agreed upon during the Preprovisioning Meeting
(the “Initial Provisioning Conference”). Pursuant to the Initial Provisioning
Conference, and based on Initial Provisioning Data and information provided by
Buyer, the Seller will produce a recommended quantity of Material to be
purchased by the Buyer during the Initial Provisioning Period.   2.7   Initial
Provisioning Data Compliance   2.7.1   Initial Provisioning Data generated by
the Seller and supplied to the Buyer will comply with the latest configuration
of the Aircraft to which such data relate, as known [***] before the data are
issued. Said data will enable the Buyer to order Material conforming to its
Aircraft as required for maintenance and overhaul.       This provision will not
cover Buyer modifications that are unknown to the Seller, and modifications not
agreed to by the Seller.   2.7.2   During the Initial Provisioning Period,
Material will conform with the latest configuration standard of the affected
Aircraft and with the Initial Provisioning Data transmitted by the Seller.
Should the Seller default in this obligation with respect to Material, it will
immediately replace such Material and/or authorize return shipment at no
transportation cost to the Buyer, and the Seller will provide the Buyer a
product-support related goods and services credit in an amount equal to the
amount the Buyer paid for such returned Material. The Seller, in addition, will
use [***] efforts to cause Suppliers to provide a similar service for their
items.   2.8   Delivery of Initial Provisioning Material   2.8.1   To support
the operation of the Aircraft, the Seller will use [***] efforts to deliver
Initial Provisioning Material in Paragraph 1.1 of this Letter Agreement against
the Buyer’s orders from the Seller and according to the following schedule,
provided the orders are received by the Seller in accordance with published lead
time. Notwithstanding the foregoing proviso, [***]. Except for Seller Parts that
are hardware, standard material, consumable or raw material, if any, Material
listed in Paragraphs 1.1(e) and 1.1(f) of this Letter Agreement are available
only as a package when supplied as part of the Initial Provisioning.

176



--------------------------------------------------------------------------------



 



    The number of Aircraft comprising each block of Aircraft referred to in
subparagraphs (a) through (d) below will be agreed during the Initial
Provisioning Conference.



  (a)   At least fifty percent (50%) of the ordered quantity of each Line
Replacement or Line Maintenance item three (3) months before Delivery of the
first Aircraft of each block of Aircraft for which the Buyer has placed Initial
Provisioning orders for Material defined above in Paragraph 1.1 (b) and (c).    
(b)   At least seventy-five percent (75%) of the ordered quantity of each Line
Replacement or Line Maintenance item one (1) month before Delivery of the first
Aircraft of each block of Aircraft for which the Buyer has placed Initial
Provisioning orders for Material defined above in Paragraph 1.1 (b) and (c).    
(c)   Fifty percent (50%) of the ordered quantity of each item except as
specified in Paragraphs 2.8.1 (a) and 2.8.1 (b) above at Delivery of the first
Aircraft of each block of Aircraft for which the Buyer has placed Initial
Provisioning orders for Material defined above in Paragraph 1.1(a), (d), (e) and
(f).     (d)   One hundred percent (100%) of the ordered quantity of each item,
three (3) months after Delivery of the first Aircraft of each block of Aircraft
for which the Buyer has placed Initial Provisioning orders for Material, as
defined above in Paragraph 1.1. If said one hundred percent (100%) cannot be
accomplished, the Seller will have such items available at its facilities for
immediate supply, in case of an AOG.



2.8.2   In the event that [***] Initial Provisioning Material defined above in
Paragraph 1.1(a), [***] provisions set forth above in Paragraph 2.8.1(d) [***]
Excusable Delay as defined in Clause 10 of the Agreement, [***]. Paragraph 4.4
of this Letter Agreement will apply to the [***] undertakings under this
Paragraph 2.8.2.       [***].   2.8.3   The Buyer may cancel or modify Initial
Provisioning orders placed with the Seller with no cancellation charge as
follows (as reflected in the Initial Provisioning Data):



  (a)   “Long Lead-Time Material” (lead time exceeding twelve (12) months) not
later than six (6) months before scheduled delivery of said Material,     (b)  
normal lead time Material not later than three (3) months before scheduled

177



--------------------------------------------------------------------------------



 



      delivery of said Material, provided, however, that for Material that has
three (3) months’ lead time or less, the cancellation period will be equal to
the ordering lead time for that Material plus two (2) weeks.     (c)  
Buyer-specific Material and Material in Paragraphs 1.1(b) through 1.1(f) no
later than the quoted lead time before scheduled delivery of said Material.



2.8.4   Should the Buyer cancel or modify any orders for Material outside the
time limits defined above in Paragraph 2.8.3, the Seller will have no liability
for the cancellation or modification, and the Buyer will reimburse the Seller
for any direct cost incurred in connection therewith to the extent that [***].  
3.   STORES   3.1   ANACS Spares Center       The Seller has established and
will maintain or cause to be maintained, as long as at least five (5) aircraft
of the same type as the A320 Family Aircraft are operated on the operation
specification of any US operator (the “US Term”), a US store adjacent to Dulles
International Airport, Washington, DC, known as the ANACS Spares Center —
Washington (“ANACS Spares Center”). The ANACS Spares Center will be operated
twenty-four (24) hours/day, seven (7) days/week, all year for the handling of
AOG and critical orders for Seller Parts. ANACS Spares Center will maintain a
stock of Seller Parts, including but not limited to insurance parts as listed in
Appendix A (with such parts available for lease). In the event of the [***]
ANACS Spares Center, [***] ANACS Spares Center [***].   3.2   Material Support
Center, Germany       The Manufacturer has set up and will maintain or cause to
be maintained during the Term a store of Seller Parts at the Seller’s Material
Support Center in Hamburg, Germany (“MSC”). MSC will be operated twenty-four
(24) hours/day, seven (7) days/week, all year.   3.3   Shipment Terms       The
Seller will not charge the Buyer for any customs, duty, shipping, withholding,
or other similar charges for Seller Parts shipped FCA ANACS Spares Center. If
the Buyer, in the interest of expedited delivery, requires a Seller Part to be
drop shipped, then the Buyer will be responsible for all customs, duty,
shipping, withholding and other similar charges from the point of shipment to
the delivery location.

178



--------------------------------------------------------------------------------



 



4.   DELIVERY   4.1   General       The Buyer’s purchase orders will be
administered in accordance with ATA Specification 2000.       The provisions of
Paragraph 4.2 do not apply to Initial Provisioning Data and Material as
described in Clause 2 of this Letter Agreement.   4.2   Lead Times   4.2.1   In
general, the lead times are (and, unless otherwise agreed, will at all times be)
in accordance with the definition in the “World Airline and Suppliers Guide”
(latest edition).   4.2.2   Material will be dispatched within the lead times
quoted in the published Seller’s price catalog for Material described in
Paragraph 1.1(a), and within the Supplier’s or supplier’s lead time augmented by
the Seller’s own order and delivery processing time (such in-house processing
time not to exceed fifteen (15) days) for Material described in Paragraphs
1.1(b) through 1.1(d). The Seller will [***].   4.2.3   Expedite Service      
The Seller will make available through the Manufacturer access to a twenty-four
(24) hour-a-day, seven (7) day-a-week expedite service to supply Seller Parts in
the Seller’s stock, workshops and assembly line, including but not limited to
high-cost long- lead-time items, to the international airport nearest the
location of such items (the “Expedite Service”).       The Seller will notify
the Buyer of the action taken to effect the Expedite Service as follows:



  (a)   [***] hours after receipt of an AOG order,     (b)   [***] hours after
receipt of a critical order (imminent AOG or work stoppage),     (c)   [***]
days after receipt of an expedite order from the Buyer.



    The Seller, ANACS and their subcontractors will deliver Seller Parts
requested on an expedited basis against normal orders previously placed by the
Buyer or upon requests by telephone, facsimile or e-mail by the Buyer’s
representatives, such

179



--------------------------------------------------------------------------------



 



    requests to be confirmed by the Buyer’s subsequent order for such Seller
Parts within a reasonable time.   4.2.4   All Material with a shelf-life
delivered by the Seller to the Buyer [***].   4.3   Delivery Status       The
Seller agrees to report to the Buyer the status of supplies against orders on a
monthly basis or on a mutually agreed timeframe.   4.4   Excusable Delay      
Subclause 10.1 of the Agreement will apply to the Material support as defined in
Paragraph 1 of this Letter Agreement.   4.5   Shortages, Overshipments,
Nonconformance in Orders   4.5.1   Within [***] days after the Buyer’s receipt
of [***] Material delivered pursuant to a purchase order, the Buyer will advise
the Seller of any alleged shortages or overshipments with respect to such order
and of all nonconformance to specification of parts in such order inspected by
the Buyer.   4.5.2   In the event that the Buyer reports overshipments or
nonconformance to the specifications within the period defined above in
Paragraph 4.5.1, the Seller will either replace the Material concerned or credit
the Buyer for Material returned. In such case, transportation charges will be
borne by the Seller.   4.6   Cessation of Deliveries       The Seller reserves
the right to stop or otherwise suspend deliveries if the Buyer fails to meet its
obligations under Paragraph 6 of this Letter Agreement.   5.   PRICE   5.1   The
Material prices will be Free Carrier (FCA) ANACS Spares Center [***].   5.2  
Validity of Prices   5.2.1   The prices are the Seller’s published prices in
effect on the date of receipt of the order (subject to reasonable quantities and
delivery time) and will be exclusively expressed in US dollars.   5.2.2   Prices
of Seller Parts will be in accordance with the Seller’s Spare Parts Price List
current at the time of order. Prices will be firm for each calendar year. The
Seller,

180



--------------------------------------------------------------------------------



 



    however, reserves the right to revise the prices of Seller Parts during the
course of the calendar year in the event of significant error in estimation of
any price.       In the event of [***].   5.2.3   Prices of Material as defined
above in Paragraphs 1.1(b) through 1.1(d) will be the valid list prices of the
Supplier augmented by the Seller’s handling charge. The percentage of the
handling charge will vary with the Material’s value and will be determined item
by item, [***].   5.2.4   The Seller warrants that, should the Buyer purchase
from the Seller one hundred percent (100%) of the recommended Initial
Provisioning of Material defined above in Paragraphs 1.1(b) through 1.1(d), the
average handling charge on the total package will not exceed fifteen percent
(15%).   5.2.5   Prices of Material as defined above in Paragraphs 1.1(e) and
1.1(f) will be the Seller’s purchase prices augmented by a variable percentage
of handling charge, [***].   6.   PAYMENT PROCEDURES AND CONDITIONS   6.1  
Currency       Payment will be made in immediately available funds in US
dollars.   6.2   Time and Means of Payment       Payment will be made by the
Buyer to the Seller within thirty (30) days from the date of receipt of the
invoice (except that with respect to [***]). [***]. The Buyer will only be
invoiced for Materials after the same have been shipped to the Buyer.   6.3  
Bank Accounts       The Buyer will make all payments hereunder to the accounts
listed below, unless otherwise directed by the Seller (but in any event all such
accounts must be within the United States of America):



  (a)   For wire transfer, in favor of Airbus North America Customer Services,
Inc.:         CoreStates Bank N.A.
Account Number 14096-31312
ABA Number 031000011

181



--------------------------------------------------------------------------------



 



  (b)   For direct deposit (lockbox), in favor of Airbus North America Customer
Services, Inc.:         Airbus North America Customer Services, Inc.:
PO Box 8500
Lock Box No. 4555
Philadelphia, PA 19178-4555



6.4   Taxes       With respect to sums received by Seller under this Letter
Agreement, Clause 5.8 of the Agreement is hereby incorporated by reference.  
6.5   If any payment due under this Letter Agreement is not received in
accordance with the time period provided above in Paragraph 6.2, [***], the
Seller will have the right to claim from the Buyer and the Buyer will promptly
pay to the Seller interest on the unpaid amount at the Overdue Rate to be
calculated from (and including) the due date to (but excluding) the date payment
is received by the Seller. The foregoing sentence supersedes all other
agreements between the Parties to the contrary with respect to interest payable
under this Letter Agreement. The Seller’s claim to such interest will not
prejudice any other rights the Seller may have under this Letter Agreement.  
6.6   No terms or conditions attached to or incorporated by reference in a
purchase order or invoice will have effect with respect to purchase orders or
invoices issued in conjunction with the transactions contemplated under this
Letter Agreement. Such purchase orders and invoices may be used, however, to
reflect the Parties’ agreement as to amounts of Material ordered, description of
the Material, price of Material, delivery location for Material, the date of the
order, and similar clerical information that is not in conflict with the terms
of this Letter Agreement.   7.   TITLE       Title and risk of loss to Material
purchased hereunder from the Seller or ANACS pass to the Buyer upon [***].   8.
  PACKAGING       All material will be packaged in accordance with ATA 300
specification, Category III for consumable/expendable Material and Category II
for rotables. Category I containers will be used if requested by the Buyer and
the difference between Category I and Category II packaging costs will be paid
by the Buyer together with payment for the respective Material.

182



--------------------------------------------------------------------------------



 



9.   DATA RETRIEVAL       The provisions of Clause 22.1 of the Agreement will
apply to this Paragraph 9.   10.   BUY-BACK   10.1   Buy-Back of Obsolete Seller
Parts       Seller Parts that have been recommended by the Seller that cannot be
used on the Aircraft because of incompatibility with Aircraft configuration at
the time of the first Aircraft Delivery are referred to as “obsolete.”       The
Seller agrees to buy back [***]. In respect of such obsolete Seller Parts, the
Seller will grant the Buyer a credit equal to the purchase price paid by the
Buyer for such Seller Parts, such credit being limited to quantities ordered
pursuant to the Seller’s Initial Provisioning recommendations.       In
addition, the Seller has obtained for the Buyer similar protection from
Suppliers.   10.2   Buy-Back of Surplus Material   10.2.1   The Seller agrees
that [***], the Buyer will have the right to return to the Seller, at a credit
of one hundred percent (100%) of the original purchase price paid by the Buyer,
unused and undamaged Material set forth above in Paragraphs 1.1(a) and 1.1(b)
originally purchased from the Seller under the terms hereof, provided (i) that
the selected protection level for all such Material does not exceed ninety-six
percent (96%) with a turnaround time of forty-five (45) days, (ii) that said
Material does not exceed the provisioning quantities recommended by the Seller
in the Initial Provisioning recommendations, and (iii) that such Material is
returned with the Seller’s original documentation and any such documentation
(including tags, certificates) required to identify, substantiate the condition
of and enable the resale of such Material.   10.2.2   However, if [***] (or, if
[***] pursuant to the Initial Provisioning recommendation) [***].   10.2.3   The
Seller’s agreement in writing, which will not be unreasonably withheld, is
necessary before any Material in excess of the Seller’s recommendation may be
considered for buy-back.   10.2.4   Further, it is expressly understood and
agreed that all credits referred to above in Paragraph 10.1 will be provided by
the Seller to the Buyer for use exclusively for

183



--------------------------------------------------------------------------------



 



    the purchase of goods (other than Aircraft) and services from the Seller or
its Affiliates.



10.3   All transportation costs for the return of obsolete and surplus Material
to ANACS Spares Center under this Paragraph 10, including any applicable
insurance charges or other related expenditures, will be borne by [***].   11.  
WARRANTIES       The Seller represents and warrants that the Manufacturer has
provided to the Seller the following warranties with respect to the Seller Parts
(including, for the purposes of this Letter Agreement, any Seller Parts,
including, without limitation, expendable Seller Parts, with a list value of
over $100) (US dollars — one hundred)), which are reproduced below between the
words QUOTE and UNQUOTE and which are subject to the terms, conditions,
limitations and restrictions (including, but not limited to, the Exclusivity of
Warranties and General Limitations of Liability and Duplicate Remedies
provisions) as hereinafter set out, and that the same are in full force and
effect and have not been amended. The Seller hereby assigns to the Buyer, and
the Buyer hereby accepts, all of the Seller’s rights and obligations as the
“Buyer” under the said warranties for Seller Parts delivered to the Buyer
pursuant to this Letter Agreement, and the Seller subrogates the Buyer to all
such rights and obligations in respect of such Seller Parts. The Seller hereby
warrants to the Buyer that (i) it has all requisite authority to make the
foregoing assignment to and to effect the foregoing subrogation in favor of the
Buyer, (ii) such assignment and subrogation are effective to confer on the Buyer
all of the foregoing rights and obligations of the Seller, and (iii) the Seller
will not enter into any amendment of the provisions so assigned without the
prior written consent of the Buyer.       It is understood that, in the
provisions below between the words QUOTE and UNQUOTE, capitalized terms have the
meanings assigned thereto in this Agreement, except that (i) the term “Seller”
which means the Manufacturer as between the Manufacturer and the Seller, also
means the Manufacturer in this Agreement, and (ii) the term “Buyer” which means
the Seller as between the Manufacturer and the Seller, means the Buyer in this
Agreement.

QUOTE



11.1   Seller Parts       Subject to the limitations and conditions as
hereinafter provided, the Seller warrants to the Buyer that all Seller Parts as
defined above in Paragraph 1.1(a) will at the time of delivery to the Buyer:

184



--------------------------------------------------------------------------------



 



  (a)   be free from defects in material,     (b)   be free from defects in
workmanship, including, without limitation, processes of manufacture,     (c)  
be free from defects in design (including, without limitation, selection of
materials) having regard to the state of the art at the date of such design,    
(d)   [***];     (e)   be free and clear of all liens and other encumbrances.



11.2   Warranty Period   11.2.1   The warranty period for defects in new Seller
Parts is either thirty-six (36) months after [***] of such Seller Parts or [***]
years after [***], whichever occurs first (the “Seller Part Warranty Period”).  
11.2.2   The standard warranty period for used Seller Parts delivered by and/or
repaired by the Seller is twelve (12) months after delivery of such parts to the
Buyer.   11.3   Buyer’s Remedy and Seller’s Obligation       The Buyer’s remedy
and Seller’s obligation and liability under this Paragraph 11 are limited to the
repair, replacement or correction, at the Seller’s expense, of any defective
Seller Part.       The Seller, at its option, may furnish a credit to the Buyer
for the purchase of product-support related goods and services equal to the
price at which the Buyer is then entitled to acquire a replacement for the
defective Seller Part from the Seller or any Affiliate of the Seller.       The
provisions of Clauses 12.1.5, 12.1.6 and 12.1.7 of the Agreement will, as
applicable, also apply to this Paragraph 11.   11.4   EXCLUSIVITY OF WARRANTIES
AND GENERAL LIMITATIONS OF LIABILITY and DUPLICATE REMEDIES       [***], THIS
PARAGRAPH 11 (INCLUDING ITS SUBPROVISIONS) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE
REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS LETTER AGREEMENT OR
OTHERWISE, ARISING FROM ANY DEFECT

185



--------------------------------------------------------------------------------



 



    OR NONCONFORMITY OF ANY KIND IN ANY SELLER PART DELIVERED BY THE SELLER
UNDER THIS LETTER AGREEMENT.         THE BUYER RECOGNIZES THAT THE RIGHTS,
WARRANTIES AND REMEDIES IN THIS PARAGRAPH 11 ARE ADEQUATE AND SUFFICIENT TO
PROTECT THE BUYER FROM ANY DEFECT OR NONCONFORMITY OF ANY KIND IN ANY SELLER
PART SUPPLIED UNDER THIS LETTER AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND
RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE
SELLER AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE
SELLER, WHETHER EXPRESS OR IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR
OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR DEFECT OF ANY KIND IN ANY SELLER
PART DELIVERED BY THE SELLER UNDER THIS LETTER AGREEMENT, INCLUDING BUT NOT
LIMITED TO:



  (1)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL
OR PARTICULAR PURPOSE;     (2)   ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING, OR USAGE OF TRADE;     (3)   ANY
RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;     (4)   ANY RIGHT, CLAIM OR
REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER ALLEGED, INCLUDING, BUT
NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE, [***], PRODUCT LIABILITY,
STRICT LIABILITY OR FAILURE TO WARN;     (5)   ANY RIGHT, CLAIM OR REMEDY
ARISING UNDER THE UNIFORM COMMERCIAL CODE, OR ANY OTHER STATE OR FEDERAL
STATUTE;     (6)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR
STANDARDS IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR
AGENCY;     (7)   ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

186



--------------------------------------------------------------------------------



 



  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THE AGREEMENT;     (b)   LOSS OF, OR DAMAGE OF
ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED
UNDER THE AGREEMENT;     (c)   LOSS OF PROFITS AND/OR REVENUES;     (d)   ANY
OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.



    THE WARRANTIES PROVIDED BY THIS LETTER AGREEMENT WILL NOT BE EXTENDED,
ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE
BUYER. IN THE EVENT THAT ANY PROVISION OF THIS PARAGRAPH 11 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
PARAGRAPH 11 WILL REMAIN IN FULL FORCE AND EFFECT.

UNQUOTE



    The remedies provided to the Buyer under this Paragraph 11 as to any defect
in respect of Seller Part thereof are mutually exclusive and not cumulative. The
Buyer will be entitled to the remedy that provides the maximum benefit to it, as
the Buyer may elect, pursuant to the terms and conditions of this Paragraph 11
for any such particular defect for which remedies are provided under this
Paragraph 11; provided, however, that the Buyer will not be entitled to elect a
remedy under one part of this Paragraph 11 that constitutes a duplication of any
remedy elected by it under any other part hereof for the same single defect. If
the Seller fails in its performance of its duties and obligations arising under
these warranties, the measure of the Buyer’s rights and remedies expressed in
monetary terms shall be limited to the amount the Buyer expends procuring a
correction or replacement for any covered part subject to a defect or due to
nonperformance covered by this Paragraph 11. [***] as covered by this
Paragraph 11.



12.   LEASING   12.1   Applicable Terms       The terms and conditions of this
Paragraph 12 will apply to the Lessor’s (as defined below) stock of Seller Parts
listed in Appendix “A” to this Paragraph 12 (“Leased Parts”) and will form a
part of each lease of any Leased Part by the

187



--------------------------------------------------------------------------------



 



    Buyer from the Seller after the date hereof. Except for the description of
the Leased Part, the Lease Term, the Leased Part delivery and return locations
and the Lease Charges (defined below in Paragraph 12.4), all other terms and
conditions appearing on any order form or other document pertaining to Leased
Parts will be deemed inapplicable, and in lieu thereof the terms and conditions
of this Paragraph 12 will prevail. For purposes of this Paragraph 12, the term
“Lessor” refers to the Seller and the term “Lessee” refers to the Buyer. Parts
not included in Appendix “A” to this Paragraph 12 may be supplied under a
separate lease agreement between the Seller and the Buyer; any such lease will
be in the form of Attachment A hereto.



12.2   Lease Procedure: Spare Parts Leased       At the Lessee’s request by
telephone (to be confirmed promptly in writing), facsimile, e-mail, letter or
other written instrument, the Lessor will lease Leased Parts, which will be made
available in accordance with Paragraph 4.2.3 of this Letter Agreement, to the
Lessee as substitutes for parts withdrawn from an Aircraft for repair or
overhaul. Each lease of Leased Parts will be evidenced by a lease document
(“Lease”) issued by the Lessor to the Lessee no later than seven (7) calendar
days after delivery of the Leased Part.   12.3   Lease Term: Return       The
term of the lease (“Lease Term”) will commence on the date of receipt of the
Leased Part by the Lessee or its shipping agent in a serviceable condition and
will end on the date of receipt at the Lessor’s facility of the Leased Part or
exchanged part in a serviceable condition. Notwithstanding the foregoing, the
Lease Term will end in the event, and upon the date, of the Lessee’s purchase or
exchange of the Leased Part, as provided herein.   12.4   Lease Charges and
Taxes       The Lessee will pay the Lessor (a) a daily rental charge for the
Lease Term in respect of each Leased Part equal to one-three-hundred-sixty-fifth
(1/365) of the catalog price of such Leased Part, as set forth in the Seller’s
Spare Parts Price List in effect on the date of commencement of the Lease Term,
(b) any reasonable additional costs which may be incurred by the Lessor as a
direct result of such Lease, such as inspection, test, repair, and repackaging
costs as required to place the Leased Part in serviceable condition for lease to
a subsequent customer, provided, however that notwithstanding the foregoing,
such costs will not exceed fifteen percent (15%) of the catalog price of such
new Leased Part in effect on the date of commencement of the Lease Term or
alternatively, the Buyer may have the applicable inspection, test, repair, and
repackaging work done at an approved repair station at the Buyer’s cost and have
the applicable Leased Part returned to

188



--------------------------------------------------------------------------------



 



    the ANACS Spares Center, (c) all transportation and insurance charges and
(d) any taxes (except income taxes) imposed upon the Lessor as a result of the
lease, sale, delivery, storage or transfer of any Leased Part (the “Lease
Charges”). All shipments of Leased Parts by the Lessor to the Lessee will be
from ANACS Spares Center.       The Lessor will invoice the Lessee for the
Leased Part every thirty (30) days during the Lease Term. All payments due
hereunder will be made in accordance with Paragraph 6 of this Letter Agreement.
      In the event that the Leased Part has not been returned to the Lessor’s
designated facilities within the time period provided in Paragraph 12.3 above,
the Lessor will be entitled, in addition to any other remedy it may have at law
or under this Paragraph 12, to charge to the Lessee, and the Lessee will pay,
all of the charges referred to in this Paragraph 12.4 accruing for each day
after the end of the Lease Term and for as long as such Leased Part is not
returned to the Lessor and as though the Lease Term were extended to the period
of such delay.       During the Lease Term, the [***] referred to above in
Paragraph 12.4(a) [***].   12.5   Title       Title to each Leased Part will
remain with the Lessor at all times unless the Lessee exercises its option to
purchase it in accordance with Paragraph 12.8 of this Letter Agreement, in which
case title will pass to the Lessee in accordance with Paragraph 7 of this Letter
Agreement.   12.6   Risk of Loss       Except for normal wear and tear, each
Leased Part will be returned to the Lessor in the same condition as when
delivered to the Lessee without regard to hours, cycles, or calendar limits.
However, the Lessee will perform scheduled maintenance on the Leased Part but
will not without the Lessor’s prior written consent to repair, modify or alter
any Leased Part. Risk of loss or damage (except damage resulting from a defect
or failure of the part arising out of the design, workmanship or material
employed in connection with the manufacture of the part) to each Leased Part
will remain with the Lessee until such Leased Part is redelivered to the Lessor
at the return location specified in the applicable Lease. If a Leased Part is
lost or damaged beyond repair, the Lessee will be deemed to have exercised its
option to purchase the part in accordance with Paragraph 12.8 of this Letter
Agreement, as of the date of such loss or damage.   12.7   Record of Flight
Hours

189



--------------------------------------------------------------------------------



 



    All flight hours accumulated by the Lessee on each Leased Part during the
Lease Term will be documented by the Lessee. Records will be delivered to the
Lessor upon return of such Leased Part to the Lessor. In addition, all
documentation pertinent to inspection, maintenance and/or rework of the Leased
Part as maintained serviceable in accordance with the standards of the Lessor
will be delivered to the Lessor upon return of the Leased Part to the Lessor on
termination of the Lease.       Such documentation will include but not be
limited to evidence of incidents such as hard landings, abnormalities of
operation and corrective action taken by the Lessee as a result of such
incidents.   12.8   Option to Purchase   12.8.1   The Lessee may at its option,
exercisable by written notice given to the Lessor, elect during or at the end of
the Lease Term to purchase the Leased Part, in which case the then current
purchase price for such Leased Part as set forth in the Seller’s Spare Parts
Price List will be paid by the Lessee to the Lessor. The immediately preceding
sentence will apply to new Leased Parts only. In the event the Leased Part is
used, [***] percent ([***]%) of the then current purchase price for such Leased
Part will be paid by the Lessee to the Lessor. Such option will be contingent
upon the Lessee providing the Lessor with evidence satisfactory to the Lessor
that the original part fitted to the Aircraft is beyond economical repair.
Should the Lessee exercise such option, [***] percent ([***]%) of the Lease
rental charges already invoiced pursuant to Paragraph 12.4 (a) will be credited
to the Lessee against the said purchase price of the Leased Part.       Should
the Lessee fail to return the Leased Part to the Lessor at the end of the Lease
Term, such failure will be deemed to be an election by the Lessee to purchase
the Leased Part pursuant to the terms of Paragraph 12.8.1.   12.8.2   In the
event of purchase, the Leased Part will be warranted in accordance with Clause
11 of this Letter Agreement as though such Leased Part were a Seller Part;
provided, however, that (i) the Seller will prorate the full Seller
Part Warranty Period granted to the Buyer according to the actual usage of such
Leased Part and (ii) in no event will such Seller Part Warranty Period be less
than six (6) months from the date of purchase of such Leased Part. A warranty
granted under this Paragraph 12.8.2 will be in substitution for the warranty
granted under Paragraph 12.9 at the commencement of the Lease Term.   12.9  
Warranties       The Lessor, in its capacity as “Lessee,” represents and
warrants that the Manufacturer, in its capacity as “Lessor,” has provided to the
Lessor the

190



--------------------------------------------------------------------------------



 



    following warranties with respect to the Leased Parts, which are reproduced
below between the words QUOTE and UNQUOTE and which are subject to the terms,
conditions, limitations and restrictions (including, but not limited to, the
Exclusivity of Warranties and General Limitations of Liability and Duplicate
Remedies provisions) as hereinafter set out, and that the same are in full force
and effect and have not been amended. The Lessor hereby assigns to the Lessee,
and the Lessee hereby accepts all of the rights and obligations of Lessor as
“Lessee”, and the Lessor subrogates the Lessee to all of the rights and
obligations of Lessor as “Lessee” under the warranties for Leased Parts set
forth between QUOTE and UNQUOTE in respect of such Leased Parts during the Lease
Term with respect thereto. The Lessor hereby warrants to the Lessee that (i) it
has all requisite authority to make the foregoing assignment to and to effect
the foregoing subrogation in favor of the Lessee, (ii) such assignment and
subrogation are effective to confer on the Lessee all of the foregoing rights
and obligations of the Lessor, and (iii) the Seller will not enter into any
amendment of the provisions so assigned without the prior written consent of the
Lessee.

QUOTE



12.9.1   The Lessor warrants that each Leased Part will at the time of delivery
thereof:



  (a)   conform to the applicable specification for such part,     (b)   be free
from defects in material,     (e)   be free from defects in workmanship,
including without limitation processes of manufacture,     (d)   be free from
defects in design (including, without limitation, selection of materials having
regard to the state of the art at the date of such design), and     (e)   be
free and clear of liens.



12.9.2   Survival of Warranties       With respect to each Leased Part, the
warranty set forth above in Subparagraph 12.9.1(a) will not survive delivery,
and the warranties set forth above in Subparagraphs 12.9.1(b) and 12.9.1(c) will
survive delivery only upon the conditions and subject to the limitations set
forth below in Subparagraphs 12.9.3 through 12.9.8.   12.9.3   Warranty and
Notice Periods

191



--------------------------------------------------------------------------------



 



    The Lessee’s remedy and the Lessor’s obligation and liability under this
Subparagraph 12.9, with respect to each defect, are conditioned upon (i) the
defect having become apparent to the Lessee within the Lease Term and (ii) the
Lessor’s warranty administrator having received written notice of the defect
from the Lessee within sixty (60) days after the defect became apparent to the
Lessee.   12.9.4   Return and Proof       The Lessee’s remedy and the Lessor’s
obligation and liability under this Subparagraph 12.9, with respect to each
defect, are also conditioned upon:



  (a)   the return by the Lessee as soon as practicable to the return location
specified in the applicable Lease, or such other place as may be mutually
agreeable, of the Leased Part claimed to be defective, and     (b)   the
submission by the Lessee to the Lessor’s warranty administrator of reasonable
proof that the claimed defect is due to a matter embraced within the Lessor’s
warranty under this Subparagraph 12.9 and that such defect did not result from
any act or omission of the Lessee, including but not limited to any failure to
operate or maintain the Leased Part claimed to be defective or the Aircraft in
which it was installed in accordance with applicable governmental regulations
and the Lessor’s applicable written instructions.



12.9.5   Remedies       The Lessee’s remedy and the Lessor’s obligation and
liability under this Subparagraph 12.9 with respect to each defect are limited
to the repair of such defect in the Leased Part in which the defect appears, or,
as mutually agreed, to the replacement of such Leased Part with a similar part
free from defect.       Any replacement part furnished under this Subparagraph
12.9.5 will for the purposes of this Letter Agreement be deemed to be the Leased
Part so replaced.   12.9.6   Suspension and Transportation Costs   12.9.6.1   If
a Leased Part is found to be defective and is covered by this warranty, the
Lease Term and the Lessee’s obligation to pay rental charges as provided in
Subparagraph 12.4(a) of this Letter Agreement will be suspended from the date on
which the Lessee notifies the Lessor of such defect until the date on which the
Lessor has repaired, corrected or replaced the defective Leased Part, provided,
however, that the Lessee has withdrawn such defective Leased Part from use,
promptly after giving such notice to the Lessor. If the defective Leased Part is
replaced, such replacement will be deemed to no longer be a Leased Part under

192



--------------------------------------------------------------------------------



 



    the Lease as of the date on which such part was received by the Lessor at
the return location specified in the applicable Lease.       If a Leased Part is
found to be defective on first use by the Lessee and is covered by this
warranty, rental charges as provided in Subparagraph 12.4(a) will not accrue and
will not be payable by the Lessee until the date on which the Lessor has
repaired, corrected or replaced the defective Leased Part.   12.9.6.2   All
transportation and insurance costs associated with the return of the defective
Leased Part to the Lessor and the return of the repaired, corrected or
replacement part to the Lessee will be borne by the Lessor.   12.9.7   Wear and
Tear       Normal wear and tear and the need for regular maintenance and
overhaul will not constitute a defect or nonconformance under this Subparagraph
12.9.   12.9.8   EXCLUSIVITY OF WARRANTIES AND GENERAL LIMITATIONS OF LIABILITY
and DUPLICATE REMEDIES       [***], THIS PARAGRAPH 12 (INCLUDING ITS
SUBPROVISIONS) SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS LETTER AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT
OR NONCONFORMITY OF ANY KIND IN ANY LEASED PART DELIVERED BY THE SELLER UNDER
THIS LETTER AGREEMENT.       THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES
AND REMEDIES IN THIS PARAGRAPH 12 ARE ADEQUATE AND SUFFICIENT TO PROTECT THE
BUYER FROM ANY DEFECT OR NONCONFORMITY OF ANY KIND IN ANY LEASED PART SUPPLIED
UNDER THIS LETTER AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL
OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL
OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER
EXPRESS OR IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH
RESPECT TO ANY NONCONFORMITY OR DEFECT OF ANY KIND IN ANY LEASED PART DELIVERED
BY THE SELLER UNDER THIS LETTER AGREEMENT, INCLUDING BUT NOT LIMITED TO:



  (13)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL
OR PARTICULAR PURPOSE;

193



--------------------------------------------------------------------------------



 



  (2)   ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE;     (3)   ANY RIGHT, CLAIM OR REMEDY FOR
BREACH OF CONTRACT;     (4)   ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY
THEORY OF LIABILITY, HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS
AND/OR CLAIMS FOR NEGLIGENCE, [***], PRODUCT LIABILITY, STRICT LIABILITY OR
FAILURE TO WARN;     (5)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM
COMMERCIAL CODE, OR ANY OTHER STATE OR FEDERAL STATUTE;     (6)   ANY RIGHT,
CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY ANY
INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;     (7)   ANY RIGHT,
CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:



  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THE AGREEMENT;     (b)   LOSS OF, OR DAMAGE OF
ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED
UNDER THE AGREEMENT;     (c)   LOSS OF PROFITS AND/OR REVENUES;     (d)   ANY
OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.



    THE WARRANTIES PROVIDED BY THIS LETTER AGREEMENT WILL NOT BE EXTENDED,
ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE
BUYER. IN THE EVENT THAT ANY PROVISION OF THIS PARAGRAPH 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE

194



--------------------------------------------------------------------------------



 



    UNENFORCEABLE, THE REMAINDER OF THIS PARAGRAPH 12 WILL REMAIN IN FULL FORCE
AND EFFECT.

UNQUOTE



    In consideration of the assignment and subrogation by the Seller under this
Subparagraph 12.9 in favor of the Buyer in respect of the Seller’s rights
against and obligations to the Manufacturer under the provisions quoted above,
the Buyer hereby accepts such assignment and subrogation and agrees to be bound
by all of the terms, conditions and limitations therein contained.       The
remedies provided to the Buyer under this Paragraph 12 as to any defect in
respect of any Leased Part thereof are mutually exclusive and not cumulative.
The Buyer will be entitled to the remedy which provides the maximum benefit to
it, as the Buyer may elect, pursuant to the terms and conditions of this
Paragraph 12 for any such particular defect for which remedies are provided
under this Paragraph 12; provided, however, that the Buyer will not be entitled
to elect a remedy under one part of this Paragraph 12 which constitutes a
duplication of any remedy elected by it under any other part hereof for the same
defect. If the Seller fails in its performance of its duties and obligations
arising under these warranties, the measure of the Buyer’s rights and remedies
expressed in monetary terms shall be limited to the amount the Buyer expends
procuring a correction or replacement for any covered part subject to a defect
or due to nonperformance covered by this Paragraph 12. [***] by this
Paragraph 12.   12.9.9   NEGOTIATED AGREEMENT       The Buyer and the Seller
agree that this Subparagraph 12.9 has been the subject of discussion and
negotiation and is fully understood by the parties, and that the price of the
Aircraft and the other mutual agreements of the parties set forth in the
Agreement were arrived at in consideration of, inter alia, the Exclusivity of
Warranties provisions and General Limitations of Liability provisions set forth
in Subparagraph 12.9.8 above.

195



--------------------------------------------------------------------------------



 



APPENDIX “A” TO CLAUSE 12 OF LETTER AGREEMENT 1

SELLER PARTS LEASING LIST

(Leased Parts)

AILERONS

AUXILIARY POWER UNIT (APU) DOORS

CARGO DOORS

PASSENGER DOORS

ELEVATORS

FLAPS

LANDING GEAR DOORS

RUDDER

TAIL CONE

WING SLATS

SPOILERS

AIRBRAKES

WING TIPS

196



--------------------------------------------------------------------------------



 



13.   TERMINATION       Any termination under Clause 10, 11 or 21 of the
Agreement will discharge all obligations and liabilities of the Parties
hereunder with respect to such undelivered Material, services, data or other
items to be purchased hereunder that are applicable to those Aircraft as to
which the Agreement has been terminated. It is understood that the Seller’s
rights to payment for services or spare parts actually delivered to the Buyer
will not be limited by the liquidated damages provision included in Clause 21 of
the Agreement.   14.   ASSIGNMENT       Except as otherwise provided in Letter
Agreement No. 10 to the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner without the prior written consent of the Seller, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph 14
will be void and of no force or effect.

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

Very truly yours,

AVSA, S.A.R.L.

By:
                                                                                

Its:
                                                                                

Date:
                                                                                

Accepted and Agreed

Atlantic Coast Airlines

By:
                                                                                

Its:
                                                                                

197



--------------------------------------------------------------------------------



 



Attachment A to Letter Agreement 1

     
LEASE DOCUMENT
ORDER No.:          DATE:

Dear Mr.,

Upon your request, the following item (hereinafter “the Leased Item”) was
furnished to you (hereafter “the Customer”) on lease, based on the contractual
agreements as concluded between your company and Airbus North America Customer
Services, Inc. (hereafter “AIRBUS”) and subject to the term of this document:

             
Part Number
          AWB No.
Serial Number
          Date:
Description:
          Flight:
AIRBUS’s New Part’s Sales Price:
    $      
Lease Fee Per Day:
    $      

Lease Conditions

The terms and conditions of the Product Support Agreement, of the aircraft
purchase agreement including the provisions of the Clause “Seller Parts Leasing”
and the service terms and conditions mentioned in AIRBUS’current Spare Parts
Price List as well as its Proprietary Parts Repair Guide, including the general
Terms and Conditions of Supply, shall apply to this lease, except as modified
hereafter:



1.   Lease Fees



  •   The lease fee is [***] based on the current new part’s sales price.



2.   Lease Period



  •   The total lease period shall be counted from (and including) the day the
Leased Item is dispatched, up to (and including) the day of receipt and
acceptance of the Leased Item back at AIRBUS or any other address indicated by
AIRBUS.     •   The lease fee will continue until return of the Leased Item is
accepted by AIRBUS’ Quality Assurance.     •   If a Leased Item is not returned
by the customer within 310 days, the lease shall be converted into a Sale.

198



--------------------------------------------------------------------------------



 



  •   The chargeable period to lease a part is minimum 7 days. If the shipment
of the lease item has been arranged and the customer cancels the lease order,
the minimum chargeable period of 7 days will apply.



3.   Treatment, Maintenance and Repair of a Leased Item



  •   Transportation and routing of the Leased Item from and to AIRBUS or any
other place as specified by AIRBUS is handled by the Customer. Freight charges
from and to the specified locations are to be borne by the Customer.     •   The
Customer shall pay all charges for customs duties and taxes for transporting,
importing and exporting the Leased Item and packaging for the return of the
Leased item. The Leased Item shall be returned in the same packaging as that in
which it was received from AIRBUS.     •   The Customer shall handle the Leased
Item in a good, professional manner to standard industrial practice and in
accordance with provisions of the appropriate technical manuals.     •   The
customer shall be liable for maintaining and storing the Leased Item in
accordance with all applicable rules of the relevant aviation authorities and
the technical documentation and other instructions issued by Airbus.     •   The
Leased Item shall be repaired solely at repair stations approved by AIRBUS. If
during the lease period any repair is carried out, the Customer shall provide
details about the scope of work performed, including respective
inspection/work/test reports.     •   The leased item shall not be lent to a
third party.



4.   Return of the Lease Item



  •   The Customer shall reference the Return Authorization Number on the return
shipping documents.     •   Unless otherwise instructed, the customer is
requested to return the Leased Item to the address indicated below:

AIRBUS NORTH AMERICA CUSTOMER SERVICES, INC
21780 Filigree Court
Ashburn, Virginia USA 20147-6205



  •   The return shipping document shall indicate lease order number and the
removal data including:



  •   Aircraft Manufacturer’s Serial Number or aircraft registration number    
•   Removal Date     •   Total flight hours and flight cycles accumulated during
the lease period     If the Customer cannot provide the above mentioned data for
the Leased Item, the Customer will be invoiced for 75% of the current AIRBUS
sales price for a new part,

199



--------------------------------------------------------------------------------



 



  plus 50% of the accumulated lease fees. According to AIRBUS quality standards,
parts are not serviceable without the maintenance history data outlined above.



  •   The removal tag issued by the Customer and the original Airbus
certification documents must accompany the Leased Item.     •   The Leased Item
is to be returned in the same shipping container as delivered, with the same
paint as received from AIRBUS (Airbus grey or primary paint). The container must
be in serviceable condition, except for normal wear and tear.     •   The return
of an equivalent part with a different serial number from that received from
AIRBUS is not permitted without previous agreement by AIRBUS.     •   Any cost
arising for necessary recertification, repair or removal of paint will be
invoiced to the Customer.

     

  Your Sincerely,
 
   
Leased by:
   
 
   
Name:                                    
  Mike McManus
Manager, Customer Spares Accounts
Title:                                      
   
 
   
                                               
Signature
   

200



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 2

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: CONCESSIONS

Dear Ladies and Gentlemen,

Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 2 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

201



--------------------------------------------------------------------------------



 



CONTENTS

CLAUSES

       
1 -
  CREDITS 203
 
   
2 -
  [***] CREDIT MEMORANDUM 207
 
   
3 -
  [***] 207
 
   
4 -
  CREDIT MEMORANDUM STATUS 208
 
   
5 -
  [***] 208
 
   
6 -
  INVOICING PROCEDURE 208
 
   
7 -
  EXPIRATION OF CREDIT MEMORANDA 209
 
   
8 -
  CLAUSE 3 OF THE AGREEMENT 209
 
   
9 -
  CLAUSE 4 OF THE AGREEMENT 209
 
   
10 -
  CLAUSE 5 OF THE AGREEMENT 209
 
   
11 -
  CLAUSE 7 OF THE AGREEMENT 211
 
   
12 -
  CLAUSE 8 OF THE AGREEMENT 213
 
   
13 -
  CLAUSE 9 OF THE AGREEMENT 215
 
   
14 -
  CLAUSES 10 AND 11 OF THE AGREEMENT 216
 
   
15 -
  CLAUSE 12 OF THE AGREEMENT 220
 
   
16 -
  [***] 220
 
   
17 -
  CLAUSE 18 OF THE AGREEMENT 220
 
   
18 -
  CLAUSE 21 OF THE AGREEMENT 221
 
   
19 -
  AGREEMENT AT TIME OF DELIVERY 223
 
   

202



--------------------------------------------------------------------------------



 



1.   CREDITS       1.1   Types of Credits       1.1.1   The credits more fully
described in this Paragraph 1 may be applied by the Buyer against either the
Final Contract Price of the applicable Aircraft or the price of goods and
services available from the Seller or any of its Affiliates or, if applicable,
to [***]. How each credit memorandum may be applied is stated below.   1.1.2  
[***], then Seller will ensure that the Buyer will be able to use credits then
available under the Agreement for such goods and services.   1.2   Credits
Against Final Contract Price or Goods and Services   1.2.1   All Aircraft      
On Delivery of each Aircraft, the Seller will provide the Buyer with the credit
memoranda described below in paragraphs (i) through (vi):



  (i)   The “AVSA Credit Memorandum” which is     (a)   for each A319 Aircraft,
US$ [***] (US dollars — [***]),     (b)   for each A320 Aircraft, US$ [***] (US
dollars — [***]), and     (c)   for each A321 Aircraft, US$ [***] (US dollars —
[***]).     (ii)   The “[***] Credit Memorandum” which is     (a)   for each
A319 Aircraft, US$ [***] (US dollars — [***]),     (b)   for each A320 Aircraft,
US$ [***] (US dollars — [***]) and     (c)   for each A321 Aircraft, US$ [***]
(US dollars — [***]).     (iii)   The “[***] Credit Memorandum” which is     (a)
  for each A319 Aircraft, US$ [***] (US dollars — [***]), and     (b)   for each
A320 Aircraft, US$ [***] (US dollars — [***]).     (iv)   The “[***] Credit
Memorandum” which is     (a)   for each A319 Aircraft, US$ [***] (US dollars —
[***]), and     (b)   for each A320 Aircraft, US$ [***] (US dollars — [***]).

203



--------------------------------------------------------------------------------



 



  (v)   The “[***] Credit Memorandum” which is, for each A320 Aircraft, provided
that [***] have been delivered to the Buyer, US$ [***] (US dollars — [***]).    
    However, if at the time of Delivery of an A320 Aircraft, the Buyer has less
than a total of [***] firmly ordered and/or delivered to it, then, the amount of
the A320 Final Airframe Credit for such A320 Aircraft will be equal to:        
N multiplied by A divided by [***]         where “N” is a number ([***]) equal
to the sum of A320 Aircraft delivered under the Agreement plus A320 Aircraft
remaining to be delivered under the Agreement, and “A” is US$ [***] (US dollars
— [***]).         The [***] Credit Memorandum will be applied by the Seller
against the Final Contract Price of such A320 Aircraft at Delivery of such
Aircraft.     (vi)   The “[***] Credit” which will be available only if the
Parties have signed an SCN (EPAC reference N. 34.41.200 in Attachment N. 1 to
Exhibit A-2 to the Agreement) (and the Buyer later takes delivery of the
corresponding A319 Aircraft or A320 Aircraft with such SCN incorporated) for
either (a) the single weather radar system (ARIC 708A) with PWS and multiscan
(Rockwell Collins), when available and if certified or (b) the single weather
radar system (ARIC 708A) with PWS activation (Rockwell Collins) (if (a)
immediately above is not then certified). Such “[***] Credit” will be equal to $
[***] (US dollars [***]) per A319 Aircraft and per A320 Aircraft



  1.2.2   Firm Aircraft Only       The Seller will provide the Buyer with the
credit memoranda for Firm Aircraft described below in paragraphs (i) and (ii):



  (i)   On Delivery of each Firm Aircraft, a credit of US$ [***] (US dollars —
[***]) (the “[***] Credit Memorandum”).     (ii)   On Delivery of each Firm
Aircraft, the Seller will make available to the Buyer an [***] credit memorandum
equal to US$ [***] (US dollars — [***]) for each Firm Aircraft (the “[***]
Credit Memorandum”).



1.2.3   Option Aircraft Only       On Delivery of each Option Aircraft, the
Seller will provide the Buyer with a “[***] Credit,” which is:



  (a)   [***],     (b)   [***],

204



--------------------------------------------------------------------------------



 



  (c)   [***],     (d)   [***], and     (e)   [***],



1.2.4   [***] Credit Memorandum       The Seller will provide the Buyer with
credits of US$ [***] (US dollars — [***]) (each an “[***] Credit Memorandum”) as
follows:



  (a)   For [***] the Buyer will [***] Credit Memoranda [***] Credit Memorandum
[***] Credit Memoranda, it being understood that the [***] Credit Memorandum
[***] Credit Memorandum is [***]. If the [***] Credit Memorandum and [***]
Credit Memorandum [***]. In such case, the [***] Credit Memorandum [***].    
(b)   If, [***]:         If [***] Credit Memoranda [***] Credit Memoranda [***]
Credit Memoranda in accordance with [***], as follows:



  (i)   [***] of Letter Agreement No. 3 to the Agreement, as applicable, [***].
    (ii)   [***] Credit Memorandum [***] (1) by [***] Credit Memorandum [***]
and (2) by [***], except that to the extent [***] Credit Memorandum [***].



1.2.5   Adjustment of Credit Memoranda       The AVSA Credit Memorandum, [***]
Credit Memorandum, [***] Credit Memorandum, [***] Credit Memorandum, [***]
Credit Memorandum, [***] Credit, [***] Credit Memorandum, [***] Credit
Memorandum, [***] Credit Memorandum and [***] Credit Memorandum, the amounts of
which are listed above in Paragraphs 1.2.1, 1.2.2, 1.2.3 and 1.2.4, are all
expressed at January 2003 delivery conditions. Each such credit memorandum will
be adjusted from January 2003 delivery conditions to the delivery month of each
applicable Aircraft in accordance with the Seller Price Revision Formula.  
1.2.6   Use of Credit Memoranda       At the Buyer’s option, each AVSA Credit
Memorandum, [***] Credit Memorandum, [***] Credit Memorandum, [***] Credit
Memorandum, [***] Credit, [***] Credit Memorandum, [***] Credit Memorandum,
[***] Credit Memorandum and [***] Credit Memorandum will be (i) applied by the
Seller against the Final Contract Price of the applicable Aircraft on Delivery
of such Aircraft or (ii) used by the Buyer on or after such Delivery for the
purchase of

205



--------------------------------------------------------------------------------



 



    product support related goods and services from the Seller or its Affiliates
or if applicable pursuant to Paragraph [***]. The Buyer will give written notice
to the Seller at least ten (10) days before Delivery of each Aircraft as to how
it chooses to apply each of the credit memoranda listed in this Paragraph 1.2.6.
In the absence of such written notice, each of the above credit memoranda will
be applied by the Seller in accordance with Paragraph (i) of this
Paragraph 1.2.6 hereof. Notwithstanding the foregoing, in respect of an Aircraft
[***].       1.3   Credit Memoranda Against Goods and Services Only   1.3.1  
Credit Memoranda Adjusted to Delivery of the Applicable Aircraft   1.3.1.1  
[***] Credit Memorandum       In recognition of the Buyer’s desire to effect a
[***], the Seller will provide the Buyer with a US$ [***] (US dollars — [***])
credit memorandum on Delivery of each Aircraft (the “[***] Credit Memorandum”).
      The [***]Credit Memorandum is available to the Buyer [***].   1.3.1.2  
[***] Credit Memorandum       On Delivery of each Aircraft, the Seller will
provide the Buyer with a [***] credit memorandum (the “[***] Credit
Memorandum”), which is:



  (i)   for each A319 Aircraft, US$ [***] (US dollars — [***]), and     (ii)  
for each A320 Aircraft, US$ [***] (US dollars — [***]).



    The [***] Credit Memorandum may be used for [***].   1.3.1.3   The [***]
Credit Memorandum and [***] Credit Memorandum, the amounts for which are listed
above in Paragraphs 1.3.1.1 and 1.3.1.2, are both expressed at January 2003
delivery conditions. Each such credit memorandum will be adjusted from
January 2003 delivery conditions to the delivery month of each applicable
Aircraft in accordance with the Seller Price Revision Formula.   1.3.2   Fixed
Credit Memoranda   1.3.2.1   [***] Credit Memorandum       On Delivery of each
Aircraft, the Seller will provide the Buyer with a Credit Memorandum of US$
[***] (US dollars — [***]) exclusively for the [***], if applicable, [***] the
Credit Memorandum [***].   1.3.2.2   [***] Credit Memorandum   1.3.2.2.1   The
Seller will make available to the Buyer a fixed amount of up to $[***] (the
“[***] Credit Memorandum”) for the Buyer [***]:

206



--------------------------------------------------------------------------------



 



  (i)   [***]



  (a)   [***]     (b)   [***]     (c)   [***]     (d)   [***]     (e)   [***]



      or     (ii)   support goods and services from the Seller or its
Affiliates.



    If the Buyer utilizes the [***] Credit Memorandum to acquire or cause to be
acquired any items listed in Paragraph 1.3.2.2.1 [***], the Buyer agrees that
(subject to [***]).   1.3.2.2.2   In respect of Paragraph 1.3.2.2.1(i), the
Seller will (i) [***], or (ii) [***], it being understood that in each of the
cases (i) and (ii) above, [***] Credit Memorandum.       Notwithstanding the
foregoing, the Seller grants the Buyer the right, exercisable at any time prior
to Delivery of the last five (5) Firm Aircraft, to cause the Seller to [***]
Credit Memorandum [***]. The Buyer will exercise this right by written
notification to the Seller made at least [***].   2.   [***] CREDIT MEMORANDUM  
    The Seller offers the Buyer a one-time, fixed credit memorandum of $[***]
Credit Memorandum”). The [***] Credit Memorandum is available [***] (as such
terms is defined in Letter Agreement No. 9 to the Agreement), as the case may
be. Advances will be made on the basis of [***]. Up to $[***] of the credit
memorandum will be available for the [***].   3.   [***]   3.1   [***]Training
Allowances       [***]:



    (i)   [***] Credit Memorandum         Under Paragraph [***] of Appendix A to
Clause [***] of the Agreement, the Seller will provide flight crew training for
[***] per aircraft to the Buyer. [***] Credit Memorandum”), [***].     (ii)  
[***]

207



--------------------------------------------------------------------------------



 



      Under Paragraph [***] Clause [***] of the Agreement, the Seller grants the
Buyer [***]of [***]. Notwithstanding the foregoing, [***] (the “[***] Credit
Memorandum”) [***].         [***].



3.2   Adjustment of Credit Memoranda       The [***] Credit Memorandum and the
[***] Credit Memorandum are each expressed at January 2003 delivery conditions.
Each such credit memorandum will be adjusted from January 2003 delivery
conditions to the month of delivery of the applicable Aircraft in accordance
with the Seller Price Revision Formula.   3.3   Use of Credit Memoranda      
The [***] Credit Memorandum and the [***] Credit Memorandum, [***] as set forth
above in Paragraphs 3.1(i) or (ii), as applicable, will be available to the
Buyer to be applied (i) by the Seller, upon the Buyer’s request, as a reduction
of outstanding support invoices from the Seller, ANACS or any of their
Affiliates, or (ii) applied by the Buyer against the purchase of product support
related goods and services from the Seller, ANACS or any of their Affiliates.
Such credits will expire as stated in Paragraph 8 below.   4.   CREDIT
MEMORANDUM STATUS       The Seller will provide the Buyer with status reports of
the balance of all credit Memoranda set forth in this Letter Agreement and any
other applicable letter agreement to the Agreement. These reports will be issued
by the Seller every other month at the beginning of such month commencing with
the delivery of the first Leased Aircraft until the last Firm Aircraft is
delivered and thereafter on a schedule to be agreed by the Parties.   5.   [***]
  5.1  

With respect to [***].

This [***] will be calculated using the following formula:

      [***].   5.2   Should the Buyer exercise its rescheduling rights pursuant
to Paragraph 3 of Letter Agreement No. 3 or [***].   6.   INVOICING PROCEDURE  
    At least ten (10) Working Days before each Delivery, the Seller will submit
to the Buyer for review, a provisional invoice for the applicable Aircraft and
the Parties

208



--------------------------------------------------------------------------------



 



    will, in good faith, agree upon such invoiced amount at least five
(5) Working Days prior to such Delivery (the “Invoice Review Period”) with
credit memoranda allocated in accordance with this Letter Agreement.



7.   EXPIRATION OF CREDIT MEMORANDA       Unused credit memoranda provided under
the Agreement will expire on the [***] or, if, prior to such date, [***] (or
[***] as the case may be) [***].       Notwithstanding the foregoing, credit
memoranda available [***].   8.   CLAUSE 3 OF THE AGREEMENT       Clause 3.3.2
of the Agreement is hereby superseded and replaced by the text below between the
words QUOTE and UNQUOTE:

     QUOTE



3.3.2   [***] to the extent provided in Clause 5.8.

     UNQUOTE



9.   CLAUSE 4 OF THE AGREEMENT       Clause 4.3 of the Agreement is hereby
superseded and replaced by the text below between the words QUOTE and UNQUOTE:

     QUOTE



    The Parties represent that they have each received confirmation from the
manufacturer of the Propulsion Systems that the Reference Prices for the
Propulsion Systems set forth in Clause 3 of the Agreement and in the Propulsion
Systems Price Revision Formula will be valid for Propulsion Systems installed on
Aircraft delivered to the Buyer through [***]. The immediately preceding
sentence shall not be deemed to otherwise amend or modify any provisions of the
Propulsion Systems Revision Formula and shall not be deemed to amend or modify
(i) any agreement between the Buyer and the manufacturer of the Propulsion
Systems or (ii) any agreement between the Seller and the manufacturer of the
Propulsion Systems, concerning Propulsion Systems pricing or price revision.

     UNQUOTE



10.   CLAUSE 5 OF THE AGREEMENT

209



--------------------------------------------------------------------------------



 



10.1   Clause 5.5 of the Agreement is hereby superseded and replaced by the
following text between the words “QUOTE” and “UNQUOTE.”

     QUOTE



5.5   Payment Set Off   5.5.1   Subject to Clause 5.5.2 below, notwithstanding
any other rights the Parties may have in contract or at law, the Parties agree
that [***] this Clause 5.5.1 [***].   5.5.2   [***]



  (i)   If [***], then [***]:



  (a)   [***],     (b)   [***], and     (c)   [***].



  (ii)   If [***], then [***]:



  (a)   [***],     (b)   [***],     (c)   [***], and     (d)   [***].



5.5.2   [***]   5.5.2.1   [***]       [***],   5.5.2.2   [***]       [***].

     UNQUOTE



10.2   Clause 5.8 of the Agreement is hereby superseded and replaced by the
following text between the words “QUOTE” and “UNQUOTE.”

     QUOTE



5.8   [***]

210



--------------------------------------------------------------------------------



 



    The Buyer’s obligation to make payments to the Seller hereunder [***]. If
and to the extent to which [***] (a) [***] this Clause 5.8 or (b) [***] as
herein before described at this Clause 5.8(3)). In the event that [***] this
Clause 5.8(3), [***] to the extent possible, [***] this Clause 5.8(3).          
[***]       UNQUOTE



11.   CLAUSE 7 OF THE AGREEMENT       Clause 7 of the Agreement is superseded
and replaced by the following text between the words “QUOTE” and “UNQUOTE.”

QUOTE



7 -   CERTIFICATION       Except as set forth in this Clause 7, the Seller will
not be required to obtain any certificate or approval with respect to the
Aircraft.   7.1   Type Certification       The Aircraft have been type
certificated under EASA procedures for joint certification in the transport
category. The Seller will obtain or cause to be obtained an FAA type certificate
(the “Type Certificate”) to allow the issuance of the Export Certificate of
Airworthiness.   7.2   Export Certificate of Airworthiness       Each Aircraft
will be delivered to the Buyer with an Export Certificate of Airworthiness
issued by the DGAC or the LBA, as applicable, and in a condition enabling the
Buyer (or an eligible person under then applicable law) to obtain at the time of
Delivery a Standard Airworthiness Certificate for transport category aircraft
issued pursuant to Part 21 and in compliance with Part 25 of the US Federal
Aviation Regulations. (“FARs”). If under Part 21 or Part 25 of the FARs the FAA
does not find that the Aircraft conforms to the Type Certificate (including the
type design) and is in condition for safe operation, the Seller shall modify the
Aircraft until the FAA is prepared to issue to the Buyer a Standard
Airworthiness Certificate for transport category aircraft.       If, as a
condition to the issuance of the Export Certificate of Airworthiness, after the
effective date of this Agreement, the FAA or the EASA requires a modification to
an Aircraft to allow the Aircraft to comply with additional aircraft import
requirements, the Parties will sign an SCN for such modification, which the
Seller will incorporate as specified in such SCN.

211



--------------------------------------------------------------------------------



 



7.3   Specification Changes Before Delivery   7.3.1   If, any time before the
date on which the Aircraft is Ready for Delivery, any law, rule or regulation is
enacted, promulgated, becomes effective and/or an interpretation of any law,
rule or regulation issued by the EASA and/or the FAA that requires any change to
the Specification, to the Technical Publications or to the Aircraft delivery
documentation for the purposes of obtaining the Export Certificate of
Airworthiness for such Aircraft (a “Change in Law”), the Seller will make the
required modification. The Parties will sign an SCN. If such Change in Law is a
result of [***].”   7.3.2   The Seller will as far as reasonably practicable,
without prejudice to Clause 7.3.3, take into account the information available
to it concerning any proposed law, rule or regulation or interpretation that
could become a Change in Law, in order to minimize the costs of changes to the
Specification as a result of such proposed law, regulation or interpretation
becoming effective before the applicable Aircraft is Ready for Delivery.   7.3.3
  The cost of implementing the modifications required pursuant to a Change in
Law [***] will be:



  (i)   for the account of the Seller if a Change in Law became effective before
the date of this Agreement;     (ii)   [***];     (iii)   [***];     (iv)  
[***].



7.3.4   Notwithstanding the provisions of Clauses 7.3.3, if a Change in Law
relates to an item of BFE or to the Propulsion Systems, the costs will be borne
in accordance with such arrangements as may be made separately between the Buyer
and the manufacturer of the BFE, or the Propulsion Systems, as applicable, and
the Seller will have no obligation with respect thereto.       The cost of
implementing any changes applicable to the Buyer in order to permit the Buyer to
operate the Aircraft under Part 121 of the FARs are for the account of the
Buyer.   7.4   Specification Changes After Delivery       Nothing in Clause 7.3
will require the Seller to make any changes or modifications to, or to make any
payments or take any other action with respect to, any Aircraft that is Ready
for Delivery before the compliance date of any law or regulation referred to in
Clause 7.3. Any such changes or modifications made to an Aircraft after it is
Ready for Delivery will be at the Buyer’s expense.

212



--------------------------------------------------------------------------------



 



    Notwithstanding any language in Clause 2.1.2.2 to the contrary, the Buyer
(at its cost and expense) may require an SCN with respect to any Change of Law
known prior to when the Aircraft is Ready for Delivery, but not yet effective,
to address such Change of Law in any Aircraft not yet delivered to Buyer,
provided that (i) at such time an SCN for such Change of Law is available from
the Manufacturer and (ii) such SCN can be reasonably incorporated on an Aircraft
without adverse effect on the Delivery Date for such Aircraft, unless otherwise
agreed by the Parties at the time   7.5   Certificate of Sanitary Construction
and Water Sterilization Certificate       The Seller will assist the Buyer in
obtaining a Certificate of Sanitary Construction issued by the US Public Health
Service Food and Drug Administration at time of delivery of the first A319
Aircraft, first A320 Aircraft, first A321 Aircraft and at time of delivery of
any subsequent Aircraft in which the galley configuration has been modified from
that of a delivered Aircraft of the same type. Each Aircraft will be delivered
to the Buyer in a condition enabling the Buyer to obtain such certificate.      
[***]

     UNQUOTE



12.   CLAUSE 8 OF THE AGREEMENT       Clause 8 of the Agreement is superseded
and replaced by the following text between the words “QUOTE” and “UNQUOTE.”

     QUOTE



8.   BUYER’S TECHNICAL ACCEPTANCE   8.1   Technical Acceptance Process   8.1.1  
The technical acceptance process for the Aircraft will include ground inspection
and functional tests and an acceptance flight test and shall be conducted in
accordance with the Manufacturer’s ground inspection and flight test procedures
referenced in the Manufacturer’s Customer Acceptance Manual (A319, A320 or A321,
as applicable) as such process may be revised from time to time by mutual
agreement to incorporate the Buyer’s reasonable requests (the “Technical
Acceptance Process”). The Seller will give to the Buyer not less than thirty
(30) days’ notice of the date when the Technical Acceptance Process is scheduled
to be conducted; this information will be contained in the notification provided
pursuant to Clause 9.1.2. A copy of the Customer Acceptance Manual shall be
provided to the Buyer at the commencement of the Technical Acceptance Process,
and (absent the Parties’ agreement to the contrary) [***].

213



--------------------------------------------------------------------------------



 



    The Technical Acceptance Process will take place at the Delivery Location
and will be carried out by the personnel of the Seller (accompanied, if the
Buyer wishes, by representatives of the Buyer in accordance with Clause 8.2.2
below). The Buyer will be allowed to participate in the Technical Acceptance
Procedure except as prohibited by applicable law. During flight tests, the
Buyer’s representatives will comply with the instructions of the Seller’s
representatives. The Manufacturer will not normally be required in the course of
such Technical Acceptance Process to fly any of the Aircraft for more than three
(3) hours, it being understood that the Manufacturer may be required to fly an
Aircraft for an additional period of time to demonstrate the elimination of a
non-compliance, defect or material damage as set forth in Clause 8.1.3 hereof.
The Seller and/or Manufacturer shall provide the Buyer with the required
briefing regarding the schedule and contents of the flight test in advance of
such flight tests. [***] the Technical Acceptance Process.   8.1.2   The Seller
will cause or cause to be provided, [***]. This briefing will provide specific
information related to acceptance flights.   8.1.3   The Seller shall provide
the Buyer with the results of the Technical Acceptance Process. The successful
completion of the Technical Acceptance Process will demonstrate the satisfactory
functioning and condition of the Aircraft [***], and satisfactory results will
be deemed to demonstrate compliance with the Specification. During the Technical
Acceptance Process, [***], with the Buyer to make reasonable efforts to not
unduly delay the Technical Acceptance Process in accessing such interior
equipment, parts and components. The Buyer will further be permitted ground
checks, and, with respect to the Propulsion Systems, engine runs.       If
required, the Seller will carry out any necessary repairs, and/or changes and,
as soon as practicable thereafter, resubmit the Aircraft for new acceptance
tests (including but not limited to, if necessary and applicable, additional
flight tests) to demonstrate (i) the elimination of the noncompliance or
material damage and (ii) as reasonably necessary, that the repairs and/or
changes have not adversely affected other systems or components of the Aircraft.
  8.2   Buyer’s Attendance   8.2.1   The Buyer is entitled to attend and
participate in the Technical Acceptance Process as contemplated in this Clause
8, subject to any applicable regulatory limitations on such participation.  
8.2.2   If the Buyer attends the Technical Acceptance Process, the Buyer



  (i)   will comply with the reasonable requirements of the Seller, with the
intention of completing the Technical Acceptance Process within five (5)

214



--------------------------------------------------------------------------------



 



      Working Days, it being understood that [***] the Technical Acceptance
Process [***], and     (ii)   may have a maximum of four (4) of its
representatives (no more than three (3) of whom will have access to the cockpit
at any one time) accompany the Seller’s representatives on the technical
acceptance flight, during which the Buyer’s representatives will comply with the
instructions of the Seller’s representatives.



8.2.3   Except as provided below, if the Buyer does not attend or fails to
reasonably cooperate in the Technical Acceptance Process, the Seller will [***]
the Technical Acceptance Process) [***]. However, [***] the Technical Acceptance
Process [***] Technical Acceptance Process [***]. Nothing in this Clause 8 will
impair the rights of the Buyer that derive from the warranties for the Aircraft.
  8.2.4   If the Seller [***].   8.3   Certificate of Acceptance       Upon
successful completion of the Technical Acceptance Process, the Buyer will, on or
before the Delivery Date, sign and deliver to the Seller a certificate of
acceptance in respect of the Aircraft in the form of Exhibit D (the “Certificate
of Acceptance”) hereto.       If the Seller [***], then, [***] the Technical
Acceptance Process [***].   8.4   Finality of Acceptance       The Buyer’s
signature of the Certificate of Acceptance for the Aircraft will constitute
waiver by the Buyer of any right it may have under the Uniform Commercial Code
as adopted by the State of New York or otherwise to revoke acceptance of the
Aircraft for any reason, whether known or unknown to the Buyer at the time of
acceptance. Nothing in this clause 8.4 [***].   8.5   Aircraft Utilization      
The Seller will, without payment, be entitled to use the Aircraft before
Delivery for [***] to obtain the certificates required under Clause 7. Such
limitation in use will not apply to flying time required to certify
modifications to be embodied in an Aircraft pursuant to an SCN. Such use will
not prejudice the Buyer’s obligation to accept Delivery hereunder. [***].

     UNQUOTE



13.   CLAUSE 9 OF THE AGREEMENT

215



--------------------------------------------------------------------------------



 



    Clause 9.1.5 of the Agreement is superseded and replaced by the following
text between the words “QUOTE” and “UNQUOTE.”

     QUOTE



9.1.5   If, [***] Technical Acceptance Process, the [***].

     UNQUOTE



14.   CLAUSES 10 AND 11 OF THE AGREEMENT       Clause 10 and 11 of the Agreement
are hereby supplemented or amended, as appropriate, by the provisions of this
Paragraph 14.   14.1.   Excusable Delay and Total Loss   14.1.1   [***]      
The provisions of Clause [***] of the Agreement and of Paragraphs [***] and
[***] of this Letter Agreement notwithstanding, [***].



  (i)   in the event of an Excusable Delay [***]     (ii)   in the event of a
Total Loss of such Aircraft under Clause 10.4 of the Agreement (provided [***].



    The provisions of Clause [***] of the Agreement and of Paragraphs [***] and
[***] of this Letter Agreement notwithstanding, the [***].



  (i)   in the event of an Excusable Delay [***]     (ii)   in the event of a
Total Loss of such Aircraft under Clause 10.4 of the Agreement (provided [***].



    [***].   14.1.2   [***]       [***] the subject of an Excusable Delay and
has [***] pursuant to the provisions of Clause [***] or [***] of the Agreement
or Paragraph [***] of this Letter Agreement. After an Excusable Delay and
pursuant to a [***].       In addition,



  (i)   in the case of Excusable Delay [***]



  (a)   [***], and

216



--------------------------------------------------------------------------------



 



  (b)   notwithstanding Paragraph 5.2.3.5.2 of Letter Agreement No. 11 to the
Agreement, [***]; and



  (ii)   in the case of the Buyer’s acceptance of a replacement Aircraft under
Clause 10.4 of the Agreement,



  (a)   [***]     (b)   notwithstanding Paragraph 5.2.3.5.2 of Letter Agreement
No. 11 to the Agreement, [***] Payment Date (as such term is referred to in
Clause 5.2 of the Agreement, as amended in Paragraph 1 of Letter Agreement
No. 11 to the Agreement), [***].



    In the event of a [***] an Aircraft pursuant to Clause [***] or [***] of the
Agreement or Paragraph [***] of this Letter Agreement, [***].       In the event
of a [***] an Aircraft pursuant to Clause [***] of the Agreement, [***].  
14.1.3   [***]       Clauses [***] and [***] of the Agreement are superseded and
replaced by the following text between the words “QUOTE” and “UNQUOTE.”

     QUOTE



[***]   If any [***] as a result of [***] for [***], as the case may be.
However, [***].   [***]   If any [***] as a result of [***] for [***], as the
case may be. However, [***] under this Clause 10.3.2. [***].

     UNQUOTE



14.1.4   Clause 10.5 of the Agreement is superseded and replaced by the
following text between the words “QUOTE” and “UNQUOTE.”

     QUOTE



10.5   REMEDIES       [***], THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE
REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER, DUE TO TOTAL
LOSS OR EXCUSABLE DELAY, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH WOULD
OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING,

217



--------------------------------------------------------------------------------



 



    WITHOUT LIMITATION, ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR
SPECIFIC PERFORMANCE. THE BUYER WILL NOT BE ENTITLED TO CLAIM THE REMEDIES AND
RECEIVE THE BENEFITS PROVIDED IN THIS CLAUSE 10 WHERE THE DELAY REFERRED TO IN
THIS CLAUSE 10 IS CAUSED BY THE NEGLIGENCE OR FAULT OF THE BUYER OR ITS
REPRESENTATIVES.

     UNQUOTE



14.2   Inexcusable Delay   14.2.1   [***]       [***]       [***]   14.2.2  
[***]       [***]       [***]



  (i)   [***]     (ii)   notwithstanding Paragraph 5.2.3.5.2 of Letter Agreement
No. 11 to the Agreement, [***] Payment Date (as such term is referred to in
Clause 5.2 of the Agreement, as amended in Paragraph 1 of Letter Agreement
No. 11 to the Agreement), [***].



    [***]   14.2.3   [***] under Letter Agreement No. 8       In the case of
[***] pursuant to Paragraph 3.1 of Letter Agreement No. 8 to the Agreement, (i)
[***] and (ii) notwithstanding Paragraph 5.2.3.5.2 of Letter Agreement No. 11 to
the Agreement, [***] Payment Date (as such term is referred to in Clause 5.2 of
the Agreement, as amended in Paragraph 1 of Letter Agreement No. 11 to the
Agreement) [***].   14.2.4   Termination for Inexcusable Delay   14.2.4.1   If
the Seller terminates this Agreement in respect of an affected Aircraft, then
[***] Clause 11.5 of the Agreement, [***] under Clause 11.5.2 [***].   14.2.4.2
  Clause 11.5 of the Agreement is superseded and replaced by the following text
between the words “QUOTE” and “UNQUOTE.”

218



--------------------------------------------------------------------------------



 



     QUOTE



11.5   Termination   11.5.1   [***]       If, as a result of an Inexcusable
Delay, pursuant to Clause 11.4, [***], as the case may be, [***] pursuant to
Clause 11.3.   11.5.2   [***]       If, as a result of an Inexcusable Delay,
Delivery does not occur within [***] months after the last day of the Scheduled
Delivery Month and the Parties have not renegotiated the Scheduled Delivery
Month pursuant to Clause 11.4, or, [***], to terminate this Agreement in respect
of the affected Aircraft. However, notwithstanding the foregoing, [***] such
Inexcusable Delay [***] Inexcusable Delay [***] such Inexcusable Delay. In the
event of termination, [***].

     UNQUOTE



14.3   Clause 11.6 of the Agreement is superseded and replaced by the following
text between the words “QUOTE” and “UNQUOTE.”

     QUOTE



11.6   REMEDIES       EXCEPT IN THE CASE OF [***], THIS CLAUSE 11 SETS FORTH THE
SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO
DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 10, AND THE BUYER
HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT
THEREOF, INCLUDING WITHOUT LIMITATION ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL
DAMAGES OR SPECIFIC PERFORMANCE.

     UNQUOTE



14.4   Short Term Delivery Delays       [***] under Clause 9.1.2 of the
Agreement, [***].   14.5   [***]       If (a) [***] (i) Clause [***] of the
Agreement, (ii) [***] of the Agreement and/or (iii) Clause 11.5 of the Agreement
and (b) [***].

219



--------------------------------------------------------------------------------



 



    [***] to this Paragraph 14.5.   15.   CLAUSE 12 OF THE AGREEMENT   15.1  
Clause 12.1.1 of the Agreement is amended by the addition of the following text
between the words “QUOTE” and “UNQUOTE.”

     QUOTE



    If the Buyer is entitled to a credit for goods and services pursuant to the
terms of this Clause 12, the Buyer will be entitled to apply such credit to
product-support related goods (not including Aircraft) and services from the
Seller, and any of its Affiliates, or, if applicable pursuant to Paragraph 1.1.2
of Letter Agreement No. 2, [***]; and the Seller will cause its Affiliates
[***], if applicable, to honor such credits.

     UNQUOTE



15.2   [***] Clause 12.1.4.2 of the Agreement [***].   16.   [***]   16.1  
[***]:



  (i)   [***], and     (ii)   [***].



16.2   [***].   16.3   [***] Paragraphs 16.1 and 16.2 [***]:



  (i)   [***]     (ii)   [***]



17.   CLAUSE 18 OF THE AGREEMENT       Clause 18.5 of the Agreement is
superseded and replaced by the text below between the words “QUOTE” and
“UNQUOTE.”

     QUOTE



18.5   [***]

220



--------------------------------------------------------------------------------



 



18.5.1   If [***] of this Agreement pursuant to the provisions of Clause 10, 11
or 21 hereof [***], except as provided in Clause 18.5.4, [***].   18.5.2  
[***].   18.5.3   [***].   18.5.4   [***] under the terms of this Clause 18.5.4,
[***].       [***].   18.5.5   [***].   18.5.6   [***].   18.5.7   [***].

     UNQUOTE



18.   CLAUSE [***] OF THE AGREEMENT       Clause [***] of the Agreement is
superseded and replaced by the text below between the words “QUOTE” and
“UNQUOTE.”

     QUOTE



[***]   [***]   [***]   [***]       Each of the following will constitute a
[***]”:       [***].       [***].       [***].       [***].       [***].      
[***].       [***].       [***].

221



--------------------------------------------------------------------------------



 



    [***].       [***].       For the purposes [***].   21.1.2   [***]:



  (1)   [***];     (2)   [***] pursuant to 21.1.2(1)(iii), [***]:         [***],
        [***];         [***];         [***] pursuant to Clause 21.1.2(1)(iv)
[***].     (3)   [***].     (4)   To the extent that, [***].



21.1.3   The terms [***] and [***] are defined as follows:       [***].      
[***].   21.1.4   [***].   21.1.5   [***].   21.2   [***].   21.2.1   Each of
the following will constitute a [***]:       [***].       [***].       [***].  
    [***].

222



--------------------------------------------------------------------------------



 



    [***].       [***].   21.2.2   [***].       The parties to this Agreement
are commercially sophisticated parties represented by competent counsel. The
Parties expressly agree and declare that damages for material breach of this
Agreement by the Seller resulting in a Termination of this Agreement as to any
or all Aircraft have been liquidated at amounts which are reasonable in light of
the anticipated or actual harm caused by the Seller’s breach, the difficulties
of proof of loss and the nonfeasibility of otherwise obtaining an adequate
remedy. It is understood and agreed by the Parties that the amount of liquidated
damages set forth herein is the total amount of monetary damages, no more and no
less, to which the Buyer will be entitled for and with respect to any Aircraft
as recovery for material breach of this Agreement by Seller resulting in a
Termination by the Buyer of this Agreement as to such Aircraft.   21.2.3   If at
any time prior to Scheduled Delivery Month of an Aircraft, the Buyer has
reasonable grounds for insecurity as to the ability of the Seller to perform its
obligation to take Delivery of such Aircraft, then the Buyer will send the
Seller a written demand for adequate assurance of performance. If adequate
assurance acceptable to the Buyer is not received within thirty (30) days
following the date of such written demand, then the Buyer will have the right to
either (a) exercise the remedies provided under Section 2-609 of the Uniform
Commercial Code or (b) [***].

     UNQUOTE



19.   AGREEMENT AT TIME OF DELIVERY       The Parties may agree, at time of
Delivery of an Aircraft, record in a letter a noncompliance to the
Specification, defect or damage, discovered in the Technical Acceptance Process
that the Parties agree can be remedied following Delivery of the affected
Aircraft (the “Letter”). The Letter will set forth in reasonable detail (i) the
nature of the noncompliance, defect or damage so discovered, (ii) the agreed
means of resolving such noncompliance, defect or damage, (iii) the date or
maintenance event by which such noncompliance, defect or damage must be
remedied, (iv) the Party who is to resolve such noncompliance, defect or damage
(or, if so agreed, that a qualified third party may resolve such noncompliance,
defect or damage), and (v) any other commercial or technical commitment between
the Parties. Any commitment undertaken by the Seller under the Letter will be in
addition to, and not in place of, any warranty available to the Buyer under the
Agreement.   20.   SPECIFICATION MATTERS

223



--------------------------------------------------------------------------------



 



    If and when available, the Parties agree to execute an SCN incorporating the
Rockwell Collins single weather radar system (ARIC 708A) with predictive
windshear and multiscan (“Rockwell Collins PWS and Multiscan”) (EPAC reference
N. 34.41.200 in Exhibit A-2 to the Agreement). Provided that the Rockwell
Collins avionics suite of equipment (consisting of the Distance Measuring
Equipment (DME);Multi-mode Receiver (MMR);Very High Frequency (VHR); Radio
altimeter, Digital Distance and Radio Magnetic Indicator (DDRMI), VHF and
Omnidirectional Range (VOR) and AOC Software) is installed on the Aircraft on
which the Rockwell Collins PWS and Multiscan is installed, then, the [***] the
Rockwell Collins PWS and Multiscan [***]), [***] in accordance with the terms of
the Agreement. [***] Rockwell Collins [***] Rockwell Collins PWS and Multiscan
[***] the Seller Price Revision Formula in accordance with terms of the
Agreement.       If and when available, the Parties agree to execute an SCN
incorporating the ACSS/Thales T2CAS (EPAC reference N. 34.43.250 in Exhibit A-2
to the Agreement). The price to the Buyer for the ACSS/Thales T2CAS will be
$32,500 (US dollars-thirty-two thousand five hundred), per unit. This amount is
expressed is January 2003 delivery conditions and will be adjusted in accordance
with the [***] to the delivery month of each applicable Aircraft in accordance
with the terms of the Agreement.   21.   PERFORMANCE OF SELLER OBLIGATIONS      
Seller agrees that when this Agreement contemplates parties other than the
Seller providing goods or services to the Buyer (or parties other than the
Seller accepting goods and services credits), the Seller will cause such other
parties to honor such obligations.   22.   ASSIGNMENT       Except as otherwise
provided in Letter Agreement No. 10 to the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Paragraph 20 will be void and of no force or effect.

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

              Very truly yours,     AVSA, S.A.R.L.     By:    


--------------------------------------------------------------------------------

    Its:    


--------------------------------------------------------------------------------

    Date:    


--------------------------------------------------------------------------------

224



--------------------------------------------------------------------------------



 



          Accepted and Agreed     ATLANTIC COAST AIRLINES     By:    


--------------------------------------------------------------------------------

    Its:    


--------------------------------------------------------------------------------

   

225



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 3

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: FLEXIBILITY

Dear Ladies and Gentlemen:

Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 3 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



1.   OPTION AIRCRAFT   1.1   Initial Option Aircraft, Rolling Option Aircraft
and Additional Rolling Option Aircraft       The Seller offers the Buyer options
for up to [***] A319-100, A320-200 or A321-200 aircraft comprising [***] Initial
Option Aircraft, [***] Rolling Option Aircraft and [***] Additional Rolling
Option Aircraft.   1.2   Initial Option Aircraft   1.2.1   Delivery Positions



    Delivery positions for Initial Option Aircraft are provided as follows:

226



--------------------------------------------------------------------------------



 



  (i)   The Seller guarantees availability of delivery positions for Initial
Option Aircraft as follows:



  (a)   In [***], the Seller will guarantee availability of [***] Aircraft.    
    Should the Buyer wish to purchase an A320 Aircraft in lieu of such A319
Aircraft, then the Seller will use reasonable best efforts to offer the Buyer a
delivery month for each such A320 Aircraft that is as close as possible to the
Scheduled Delivery Month of the A319 Aircraft, subject to the Seller’s and the
Manufacturer’s commercial and industrial constraints at the time of such
conversion.     (b)   In [***], the Seller will guarantee availability of [***].
        In [***], the total number of Initial Option Aircraft firmly ordered by
the Buyer [***]. If, by July 1, 2006, the Buyer has not exercised its right to
firmly order all of the Initial Option Aircraft, [***] the Initial Option
Aircraft [***]. The Seller will guarantee availability of [***]. The Buyer will
exercise its rights to firmly order such Initial Option Aircraft in accordance
with the provisions of Paragraph 1.2.3.1. [***] in accordance with the terms of
this Letter Agreement [***].



  (ii)   No later than December 31, 2004, and periodically thereafter (as may be
mutually agreed), the Parties will meet to review the Buyer’s future fleet
requirements, with the objective of conferring about the Buyer’s anticipated
needs for each of the Initial Option Aircraft [***], the Initial Option Aircraft
[***]. A similar review will take place by [***], should the Buyer not have
exercised its rights to firmly order all of the Initial Option Aircraft by such
date.



1.2.2   Option Fee       The Buyer will pay the Seller a nonrefundable ([***])
option fee of U.S. $[***] (US dollars — [***]) (the “Option Fee”) [***] Initial
Option Aircraft, which represents a total of US $[***] (US dollars — [***]).
Each Option Fee is due at signature of the Agreement and will be credited
without interest against the first Predelivery Payment due as set forth in
Paragraph 1.5 below.       In the event of a termination of the entirety of the
Agreement pursuant to Clause 10, Clause 11 or Clause 21 of the Agreement, [***]
Initial Option Aircraft [***], the Option Fee [***] Initial Option Aircraft.  
1.2.3   Option Exercise   1.2.3.1   The Buyer will exercise its option to
purchase each Initial Option Aircraft as follows:

227



--------------------------------------------------------------------------------



 



  (i)   No later than the [***] Working Days prior to the first day of the month
that is [***] months prior to the first month of the applicable calendar
quarter, the Buyer will request in writing from the Seller the specific delivery
months for the Initial Option Aircraft scheduled within such calendar quarter
and indicate the type and the number of such Aircraft the Buyer desires in
accordance with Paragraph 1.2.1(i) above. Within [***] Working Days following
the Buyer’s request, the Seller will provide the Buyer with specific delivery
months for each such Initial Option Aircraft (such Seller’s notice being the
“Initial Option Delivery Notice”). The Seller will use reasonable efforts to
offer the Buyer the Buyer’s preferred delivery month within the applicable
calendar quarter for each such Initial Option Aircraft, [***]. Following
issuance of the Initial Option Delivery Notice, the delivery positions so
offered will be held by the Seller for [***] Working Days for the exclusive
option exercise of the Buyer.     (ii)   The Buyer will exercise its option to
purchase such Initial Option Aircraft by (a) providing written acceptance of the
A320 Family Aircraft and delivery month for such A320 Family Aircraft offered by
the Seller within [***] Working Days following receipt of the Initial Option
Delivery Notice, and (b) concurrently with such written confirmation, paying the
Seller any Predelivery Payments for such Initial Option Aircraft due in
accordance with Paragraph 1.5 below.



1.2.3.2   The Buyer’s satisfaction of the conditions in Paragraph 1.2.3.1 no
later than the first Working Day of the month that is [***] months prior to the
first day of the month of the applicable quarter will constitute the conversion
of each such Initial Option Aircraft into A319 Aircraft, A320 Aircraft or A321
Aircraft (as such term is defined below in Paragraph 1.6).   1.2.3.3   In
respect of each Initial Option Aircraft for which the Buyer does not exercise
its rights pursuant to Paragraphs 1.2.3.1 and 1.2.3.2, the Buyer and the Seller
will have no more rights or obligations.       Notwithstanding the foregoing
provision, if the Initial Option Aircraft Delivery Notice provides for delivery
[***] Initial Option Aircraft [***] Initial Option Aircraft [***] Initial Option
Aircraft [***].   1.2.3.4   Furthermore, if the Buyer does not initiate the
written notice process for firmly ordering an Initial Option Aircraft pursuant
to the process described in 1.2.3.1(i) above, the Buyer shall retain all rights
to exercise its option to purchase such Initial Option Aircraft at any time
permitted under Paragraph 1.2.3.1(i) hereof and within the limits set forth in
1.2.1(i) above. For the avoidance of doubt, the Buyer may [***] the Initial
Option Aircraft request informally the Seller to advise the Buyer on
availability of specific delivery months and Initial Option Aircraft type within
a given delivery quarter.   1.3   Rolling Option Aircraft

228



--------------------------------------------------------------------------------



 



    The Buyer will [***] Rolling Option Aircraft [***] Initial Option Aircraft
[***] Rolling Option Aircraft.       Upon the Buyer’s written request (which
will [***]) to the Seller for Rolling Option Aircraft, the Seller will offer the
Buyer in writing, delivery positions for the Rolling Option Aircraft, [***]
(such Seller’s notice being the “Rolling Option Delivery Notice”). For the ten
(10) Working Day period following issuance of the Rolling Option Delivery
Notice, the delivery month, number and A320 Family Aircraft type so offered will
be held by the Seller for the exclusive option exercise of the Buyer. The Buyer
will exercise its option to purchase such Rolling Option Aircraft by (i)
providing written acceptance of the A320 Family Aircraft type and delivery
position for such A320 Family Aircraft offered by the Seller within ten
(10) Working Days following receipt of the Rolling Option Delivery Notice, and
(ii) concurrently with such written confirmation, paying the Seller any
Predelivery Payments for such Rolling Option Aircraft due in accordance with
Paragraph 1.5 below.       Delivery positions for Rolling Option Aircraft will
remain subject to prior sale and other disposition until firmly ordered by the
Buyer in accordance with the provisions of this paragraph, and Paragraph 1.6
will apply mutatis mutandis to Rolling Aircraft.   1.4   Additional Rolling
Option Aircraft       For each of the [***] Rolling Option Aircraft that the
Buyer has converted to firm order, the Buyer will [***] Additional Rolling
Option Aircraft for delivery from [***].       Upon the Buyer’s written request
(which will specify the number and A320 Family Aircraft type) to the Seller for
Additional Rolling Option Aircraft, the Seller will offer in writing to the
Buyer delivery positions for the Additional Rolling Option Aircraft, [***] (such
Seller’s notice being the “Additional Rolling Option Delivery Notice”). For the
ten (10) Working Day period following issuance of the Additional Rolling Option
Delivery Notice, the delivery month, number and A320 Family Aircraft type so
offered will be held by the Seller for the exclusive option exercise of the
Buyer. The Buyer will exercise its option to purchase such Additional Rolling
Option Aircraft by (i) providing written acceptance of the A320 Family Aircraft
type and delivery position for such A320 Family Aircraft offered by the Seller
within ten (10) Working Days following receipt of the Additional Rolling Option
Delivery Notice, and (ii) concurrently with such written confirmation, paying
the Seller any Predelivery Payments for such Additional Rolling Option Aircraft
due in accordance with Paragraph 1.5 below.

229



--------------------------------------------------------------------------------



 



    Delivery positions for Additional Rolling Option Aircraft will remain
subject to prior sale and other disposition until firmly ordered by the Buyer in
accordance with the provisions of this paragraph, and Paragraph 1.6 will apply
mutatis mutandis to Additional Rolling Option Aircraft.   1.5   Predelivery
Payments       Predelivery Payments for Option Aircraft converted to an Aircraft
are due in accordance with the terms of Letter Agreement No. 11 to the
Agreement.   1.6   Applicable Terms       Upon the Buyer’s exercise of its
rights to purchase an Option Aircraft in accordance with the procedures set
forth in Paragraphs 1.2 through 1.4, as applicable, such Option Aircraft will be
deemed an Aircraft. Unless otherwise specified in the Agreement, an Option
Aircraft that is [***] for all purposes of the Agreement.   1.7   [***] Option
Exercise Deadline       The Seller will have no obligations to the Buyer with
respect to any Option Aircraft after [***]. Notwithstanding the foregoing, [***]
Rolling Option Aircraft [***] Additional Rolling Option Aircraft, [***] Option
Aircraft [***] Initial Option Aircraft [***] Rolling Option Aircraft [***]
Additional Rolling Option Aircraft [***], subject to (i) the board approval of
the Seller, (ii) the agreement of the Propulsion Systems manufacturer and
(iii) such later delivery positions being [***]. In such event, the Buyer will
exercise its rights to firmly order such Option Aircraft in accordance with the
provisions of Paragraphs 1.3 or 1.4 above as applicable.   1.8.   Option
Aircraft Conversion Lead Times       The Seller will review with the Buyer on a
regular basis the Buyer’s future Aircraft requirements. Where opportunities
exist to reduce the option conversion lead time set forth in Paragraph 1.2.3
above, the Seller will provide the Buyer with the benefit of such reduced lead
times. In addition, if reduced option aircraft conversion lead times [***].   2.
  CONVERSION RIGHTS   2.1   The Seller grants the Buyer the right to convert
[***] subject to the following (the “Conversion Right”):



  (i)   Aircraft may be converted into [***] (each, a “Converted Aircraft”) one
time only as more specifically set forth below. There will be no further
conversion of an Aircraft in respect of which a Conversion Right has been
exercised.

230



--------------------------------------------------------------------------------



 



  (ii)   With respect to (a) each [***] and (b) each [***], as the case may be,
that the Buyer wishes to convert into an [***], the Buyer will give the Seller
written notice to this effect [***].     (iii)   With respect to (a) each [***]
and (b) each [***] that the Buyer wishes to convert into an [***], the Buyer
will give the Seller written notice to this effect [***].     (iv)   With
respect to each [***], the “Special Conversion Right” described below in
Paragraph 2.2 will apply.     (v)   With respect to each [***] converted to an
[***] that the Buyer wishes to convert into an [***], as the case may be, the
Buyer will give the Seller written notice to this effect no later than [***].  
  (vi)   With respect to each [***] converted to an [***] that the Buyer wishes
to convert into an [***], the Buyer will give the Seller written notice to this
effect no later than [***].     (vii)   The Seller will use its reasonable best
efforts to offer the Buyer a delivery month for the Converted Aircraft that is
as close as possible to the Scheduled Delivery Month for the Aircraft from which
it is converted, subject to the Seller’s and the Manufacturer’s commercial and
industrial constraints at the time of such conversion.     (viii)   Upon
conversion of an Aircraft into a Converted Aircraft, [***] (as defined below)
[***].         [***]



  (a)   [***] under the applicable [***] for such Converted Aircraft (as set
forth in [***]), [***]     (b)   [***] applicable to such Converted Aircraft)
[***]



  (ix)   Further, upon conversion of an Aircraft into a Converted Aircraft,
[***] (listed under the column heading of such name) pursuant to the terms of
Paragraph 5.2.3.5 of Letter Agreement No. 11 to the Agreement [***] (listed
under the column heading of such name) under the [***] for such Converted
Aircraft.     (x)   Agreement by the Propulsion Systems manufacturer.



2.2   Special [***] Conversion Right   2.2.1   The Buyer will have a one-time
right to convert each of the [***] to an [***] Aircraft (each, a “Special
Conversion Aircraft,”) which, upon conversion, will be deemed to be an [***]
(the “Special [***] Conversion Right”). The Buyer

231



--------------------------------------------------------------------------------



 



    will send written notice to the Seller specifying the number of [***] in
respect of which it intends to exercise the Special [***] Conversion Right no
later than the first Working Day of the month that is [***] months prior to the
first month of the delivery quarter of the first [***].   2.2.2   The delivery
month for each Special Conversion Aircraft will be [***].   2.2.3   The amount
of Predelivery Payments for an A320 Firm Aircraft will be [***].   3.  
RESCHEDULING RIGHT       [***], the Buyer will have the one-time irrevocable
right to reschedule certain Aircraft (“Rescheduling Right”) as follows:



  (i)   The Rescheduling Right will be available for [***]. If the [***],
provided however, that [***]. The Rescheduling Right is subject to the following
terms and conditions:



  (a)   The Buyer will [***].     (b)   [***].     (c)   The Seller will retain
all Predelivery Payments previously paid by the Buyer in respect of each
Rescheduled Aircraft for application in accordance with the terms of the revised
Predelivery Payment schedule applicable to such Rescheduled Aircraft.



4.   ASSIGNMENT       Except as otherwise provided in Letter Agreement No. 10 to
the Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 4 will be void and of no force
or effect.       If the foregoing correctly sets forth our understanding, please
execute the original and one (1) copy hereof in the space provided below and
return both copies to AVSA.

Very truly yours,
AVSA, S.A.R.L.

By:
                                                                                

Its:
                                                                                

Accepted and Agreed

232



--------------------------------------------------------------------------------



 



ATLANTIC COAST AIRLINES

By:
                                                                                

Its:
                                                                                

233



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 4

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: PRODUCT SUPPORT AND TECHNICAL MATTERS

Dear Ladies and Gentlemen,

     Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”),
have entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 4 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

     Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



1.   TRAINING   1.1   In addition to the goods and services the Seller will
provide to the Buyer under Clause 16 of the Agreement, the Seller will provide
the Buyer the following [***] training goods and services.   1.1.1   Flight-Crew
Training

234



--------------------------------------------------------------------------------



 



    Upon Buyer’s request, the Seller will assist the Buyer with its flight-crew
training program and development of a pilot training program and training
materials, by [***]:



  (i)   [***];



  (a)   [***].     (b)   [***].     (c)   [***].



  (ii)   [***].



1.1.2   Inflight Training       The Seller will assist the Buyer with its
inflight training program by [***]



  (i)   [***] above under Paragraph 1.1.1(ii) [***].     (ii)   [***].



1.1.3   Maintenance Training       The Seller will assist the Buyer with its
maintenance-training program as follows:



  (i)   The Seller will [***].     (ii)   The Seller will [***] under
Paragraph 2.1 of Appendix A to Clause 16 of the Agreement [***].



    It is understood and agreed by the Parties [***] pursuant to the preceding
paragraph [***].   1.1.4   If, at the Buyer’s request, any such training
services that can be provided at an Airbus/CAE Cooperation Network Training
Center is provided by the Seller’s instructors at another location, then the
Buyer will reimburse the Seller for all the expenses, defined in Clauses
16.6.2.2, 16.6.2.3, 16.6.2.4 and 16.6.2.5 of the Agreement, related to the
assignment of such instructors and their performance of the duties as aforesaid.
  1.1.5   Any unused training allowances provided under the terms of this Letter
Agreement will expire on the first anniversary of the delivery of the last
Aircraft.   1.1.6   [***] Pricing

235



--------------------------------------------------------------------------------



 



    The prices for [***] for [***],:



  (i)   For the [***], US$ [***] (US dollars — [***]), and     (ii)   For the
[***], the following:



  (a)   [***]: US$ [***] (US dollars — [***]), and     (b)   [***]: US$ [***]
(US dollars — [***]).



    The above prices are quoted at January 2003 delivery conditions. If the
[***], as adjusted by the Seller Price Revision Formula to the month and year of
such purchase. [***].   1.1.7   Simulator Training Availability   1.1.7.1   The
Seller will ensure the availability of simulator time and location required to
meet the Buyer’s flight crew training schedule in accordance with a training
plan developed and agreed during the Training Conference. Such training plan
will be based on the [***].   1.1.7.2   The Seller agrees to [***] pursuant to
Paragraph 1.1.7.1 above [***].   1.1.7.3   If, [***] pursuant to
Paragraph 1.1.7.2 above, [***].   1.1.8   The Seller [***].   2.   TECHNICAL
PUBLICATIONS       In addition to the goods and services to be provided the
Buyer under Clause 14 of the Agreement, the Seller will provide the Buyer the
following:



  (i)   [***].     (ii)   Notwithstanding Clause 14.6 of the Agreement, revision
service under Clause 14 [***] as stated in such Clause 14.6, revision service
[***].     (iii)   [***] provided under Clause 14 of the Agreement, [***].    
(iv)   [***]:



  (a)   [***]     (b)   [***].



  (v)   The Seller will provide to the Buyer [***].

236



--------------------------------------------------------------------------------



 



  (vi)   Airn@v         [***] to the provisions of Clause 14.11.2 of the
Agreement, Airn@v [***].



3.   NO FAULT FOUND POLICY       Notwithstanding the provisions of Clause
12.1.7(vii) in respect of a Warranted Part, if a Warranted Part, Seller Part or
Supplier Part categorized as a Line Replaceable Unit is sent by the Buyer for
repair to an authorized repair station accompanied by a Post-Flight report
indicating an in-flight fault condition with respect to such part, the Buyer
will not be charged for the test, related transportation costs, or any other
costs allocable to such No Fault Found finding if such authorized repair station
returns a No Fault Found finding.       The Seller will [***] set forth in
Paragraph 2.1 of Appendix A to Clause 16 of the Agreement, [***].   4.   AIRTAC
      The Buyer will have free-of-charge access to the Airbus Technical AOG
Center (AirTac), which is operated twenty-four (24) hours a day, seven (7) days
a week to assist airline operators with defect investigation, aircraft
troubleshooting and airframe structural repair requirements.   5.   [***]      
[***] provided under Clauses 12, 14, 15 and 16 of the Agreement and under Letter
Agreement No. 1 to the Agreement and this Letter Agreement [***].       [***].  
6.   [***]   6.1   [***] Clause 12.2.3 of the Agreement.   6.2   [***] this
Paragraph 6.   7.   [***]       [***].   8.   PROPULSION SYSTEMS

237



--------------------------------------------------------------------------------



 



    Should any Aircraft be dual rated with respect to the thrust ratings of the
Propulsion Systems, [***].   9.   [***]       [***].   10.   REPETITIVE REMOVAL
OF SELLER PARTS OR WARRANTED PARTS       [***].   11.   ASSIGNMENT       Except
as otherwise provided in Letter Agreement No. 10 to the Agreement, this Letter
Agreement and the rights and obligations of the Buyer hereunder will not be
assigned or transferred in any manner without the prior written consent of the
Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 11 will be void and of no force or effect.

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

Very truly yours,

AVSA, S.A.R.L.

By:
                                                                                

Its:
                                                                                

Date:
                                                                                

Accepted and Agreed

Atlantic Coast Airlines

By:
                                                                                

Its:
                                                                                

238



--------------------------------------------------------------------------------



 



Attachment No. 1 to Letter Agreement No. 4 to the Agreement

[***]

[***]

[***]

[***]

     [***].

     [***]:

           ü            [***]

           ü            [***]

           ü            [***]

           ü            [***]

           ü            [***]

           ü            [***]

           ü            [***]

     [***].

     [***].

     [***].

239



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 5A

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: PERFORMANCE GUARANTEES

Dear Ladies and Gentlemen,

Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 5A (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

The Seller represents and warrants that the Manufacturer has provided to the
Seller the performance guarantees with respect to the Aircraft, which guarantees
are reproduced below between the words QUOTE and UNQUOTE and which are subject
to the terms, conditions, limitations and restrictions all as hereinafter set
out, and that such guarantees are in full force and effect and have not been
amended. The Seller hereby assigns to the Buyer and the Buyer hereby accepts,
all of the Seller’s rights and obligations as the “Buyer” under the said
performance guarantees and the Seller subrogates the Buyer to all such rights
and obligations in respect of the A319 Aircraft covered thereby ([***]). The
Seller hereby warrants to the Buyer that (i) it has all the requisite authority
to make the foregoing assignment to and effect the foregoing subrogation in
favor of the Buyer, (ii) such assignment and subrogation are effective to confer
on the Buyer all of the foregoing rights and obligations of the Seller and the
Seller is bound by said assignment and subrogation, and (iii) the Seller shall
not enter into any amendment of the provisions so assigned or subrogated without
the prior written consent of the Buyer.

It is understood that, in the provisions below between the words QUOTE and
UNQUOTE, capitalized terms have the meanings assigned thereto in this Agreement,
except that (i) the term “Seller” which means the Manufacturer as between the
Manufacturer and the Seller, also means the Manufacturer in this Agreement, and
(ii) the term “Buyer” which means the Seller as

240



--------------------------------------------------------------------------------



 



between the Manufacturer and the Seller, means the Buyer in this Agreement.

QUOTE



1   AIRCRAFT CONFIGURATION       The guarantees defined below (the “Guarantees”)
are applicable to the A319 Aircraft described in the A319 Standard
Specification, as amended by the SCNs defined below:   (i)   for increases in
the Design Weights to:



      Maximum Take-Off Weight     166,450 lb     (75,500 kg)
Maximum Landing Weight      137,789 lb     (62,500 kg)
Maximum Zero Fuel Weight    128,970 lb     (58,500 kg)



    and powered by IAE V2524-A5 engines without taking into account any further
changes thereto as provided in the Agreement (the “Specification”)      
Notwithstanding the foregoing, the Seller reserves the right to increase the
Design Weights above the weights shown in the Specification, at no charge to the
Buyer, in order to satisfy the Guarantees.   2   GUARANTEED PERFORMANCE   2.1  
Take-off       Federal Aviation Regulations (“FAR”) take-off field length at an
Aircraft gross weight of 166,450 lb at the start of ground run at sea level
pressure altitude and at a temperature of 86°F shall be not more than a
guaranteed value of [***] ft.   2.2   Second Segment Climb       The A319
Aircraft shall meet the FAR requirements for one engine inoperative climb after
take-off, undercarriage retracted, at a weight corresponding to the stated
weight at the start of ground run at the altitude and temperature and in the
configuration of flap angle and safety speed required to comply with the
performance guaranteed in Paragraph 2.1 above.   2.3   Speed       Level flight
speed at an A319 Aircraft gross weight of 140,000 lb at a pressure altitude of
37,000 ft in ISA conditions using a thrust not exceeding maximum cruise thrust
shall not be less than a guaranteed true Mach number of M=[***].   2.4   Landing
Field Length

241



--------------------------------------------------------------------------------



 



    FAR certified dry landing field length at an A319 Aircraft gross weight of
137,789 lb at sea level pressure altitude with zero wind and slope shall be not
more than a guaranteed value of [***] ft.   2.5   Range       Range starting at
an initial cruise weight of 145,000 lb and consuming 15,000 lb of fuel during
cruise whilst flying at a pressure altitude of 37,000 feet in ISA conditions at
a true Mach number of 0.780 using thrust not exceeding maximum cruise thrust
shall not be less than a guaranteed value of [***] statute miles.   3   MISSION
GUARANTEES   3.1   Mission Payload Guarantee SAN-IAD       The A319 Aircraft
will be capable of carrying not less than a guaranteed payload of [***] lb over
a still air stage distance of 2,240 statute miles (representative of SAN to IAD
with a 15 knots tailwind) when operated under the conditions defined below:  
3.1.1   The departure airport conditions are as defined below (assumed
representative of SAN runway 27)

     
Pressure Altitude:
  14 feet
Outside Air Temperature:
  83 °F
Take-off Run Available:
  9,400 feet
Take-off Distance Available:
  9,400 feet
Accelerate-stop Distance Available:
  9,400 feet
Wind:
  None
Runway Condition:
  Dry
Slope:
  0.02% Uphill
Obstacles (height and distance from brake release)
   
Height:
  61/215 feet
Distance:
  10,173/14,926 feet



    The destination airport conditions are such as to allow the required landing
weight to be used without restriction. Pressure altitude is 12 ft.   3.1.2   An
allowance of 280 lb of fuel is included for 10 minutes start-up and taxi-out at
the departure airport.   3.1.3   An allowance of 455 lb of fuel is included for
take-off and climb to 1,500 ft above the departure airport at a temperature of
83°F.   3.1.4   Climb from 1,500 ft above the departure airport up to 3,000 ft
above the departure airport using max climb thrust, 5 min. holding at 3,000 ft
above the departure

242



--------------------------------------------------------------------------------



 



    airport, continued climb using max. climb thrust to pressure altitude 28,000
ft, 10 min. cruise at a fixed Mach number of M=0.78 at pressure altitude
28,000ft, continued climb to cruise altitude using maximum climb thrust and
cruise at a true Mach number of M=0.78 at pressure altitude 37,000 ft, descent
to pressure altitude 9,000 ft, 5 min. cruise at 9,000 ft at a fixed Mach number
of M=0.445, followed by a descent to 1,500 ft above the destination airport are
carried out are carried out in ISA conditions. Climb and descent speeds below
10,000 ft shall be 250 knots CAS.   3.1.5   An allowance of 200 lb of fuel is
included for approach and landing at the destination airport.   3.1.6   An
allowance of 125 lb of fuel is included for 5 minutes taxi-in at the destination
airport.   3.1.7   Stage distance is defined as the distance covered during
climb, cruise and descent as described in Paragraph 3.1.4 above.       Trip fuel
is defined as the fuel required for take-off, climb, cruise, descent and
approach and landing as described in Paragraphs 3.1.3 to 3.1.5 inclusive above.
  3.1.8   At the end of approach and landing 6,860 lb of fuel will remain in the
tanks. This represents the estimated fuel required for:



  1)   45 minutes continued cruise   2)   Missed approach   3)   Diversion in
ISA conditions over a ground distance of 150 statute miles ending at 1,500ft
pressure altitude   4)   Approach and landing at the diversion airport



3.2   Mission Fuel Burn Guarantee       In carrying a fixed payload of 31,290 lb
over a still air stage distance of 2,240 statute miles (representative of SAN to
IAD with a 15 knots tailwind) the trip fuel burned as defined in Paragraph 3.1.7
above shall not be more than a guaranteed value of [***] lb when operated under
the conditions defined in Paragraph 3.1 above.   3.3   Operating Weight Empty
(OWE)       The mission payload and mission fuel burn guarantees defined in
Paragraphs 3.1 and 3.2 above are based on a fixed Operating Weights Empty
(“OWE”) of 90,815 lb.   4   MANUFACTURER’S WEIGHT EMPTY GUARANTEE       The
Seller guarantees a Manufacturer’s Weight Empty of 80,661 lb [***].

243



--------------------------------------------------------------------------------



 



    This is the Manufacturer’s Weight Empty as defined in Section 13-10.00.00 of
the Specification and is subject to adjustment as defined in Paragraph 7.2
below.   5   GUARANTEE CONDITIONS   5.1   The performance certification
requirements for the A319 Aircraft, except where otherwise noted, will be as
stated in Section 02 of the Specification.   5.2   For the determination of FAR
take-off and landing performance a hard level dry runway surface with no runway
strength limitations, no line-up allowance, no obstacles, zero wind, atmosphere
according to ISA, except as otherwise noted and the use of speed brakes, flaps,
landing gear and engines in the conditions liable to provide the best results
will be assumed.   5.2.1   When establishing take-off and second segment
performance no air will be bled from the engines for cabin air conditioning or
anti-icing.   5.3   Climb, cruise and descent performance associated with the
Guarantees will include allowances for normal electrical load and for normal
engine air bleed and power extraction associated with maximum cabin differential
pressure as defined in Section 21-30.31 of the Specification.       Cabin air
conditioning management during performance demonstration as described in
Paragraph 6.3 may be such as to optimize the A319 Aircraft performance while
meeting the minimum air conditioning requirements defined above. Unless
otherwise stated no air will be bled from the engines for anti-icing.   5.4  
The engines will be operated using not more than the A319 Propulsion Systems
manufacturer’s maximum recommended outputs for take-off, maximum go-round,
maximum continuous, maximum climb and cruise for normal operation unless
otherwise stated.   5.5   Where applicable the Guarantees assume the use of an
approved fuel having a density of 6.70 lb / US gallon and a lower heating value
of 18,590 BTU/lb.   6   GUARANTEE COMPLIANCE   6.1   Compliance with the
Guarantees shall be demonstrated using operating procedures and limitations in
accordance with those defined by the FAA and, if not inconsistent with those
defined by the FAA, those defined by the Seller.   6.2   Compliance with the
take-off, second segment and landing elements of the Guarantees will be
demonstrated with reference to the FAA approved Flight Manual.   6.3  
Compliance with those parts of the Guarantees not covered by the requirements of
the FAA shall be demonstrated by calculation based on data obtained during
flight

244



--------------------------------------------------------------------------------



 



    tests conducted on one (or more, at the Seller’s discretion) A319-100
aircraft of the same aerodynamic configuration as the A319 Aircraft.   6.4  
Compliance with the Manufacturer’s Weight Empty Guarantee defined in Paragraph 4
shall be demonstrated with reference to a weight compliance report.   6.5   Data
derived from tests will be adjusted as required using conventional methods of
correction, interpolation or extrapolation in accordance with established
aeronautical practices to show compliance with the Guarantees.   6.6  
Compliance with the Guarantees is not contingent on engine performance defined
in the Propulsion System manufacturer’s specification.   6.7   The Seller
undertakes to furnish the Buyer with a report or reports demonstrating
compliance with the Guarantees at, or as soon as possible after, the delivery of
each of the A319 Aircraft.   7   ADJUSTMENT OF GUARANTEES   7.1   In the event
any change to any law, governmental regulation or requirement or interpretation
thereof (“Rule Change”) by any governmental agency made subsequent to the date
of the Agreement affects the A319 Aircraft configuration or performance or both
required to obtain certification, the Guarantees shall be appropriately modified
to reflect the effect of any such Rule Change.   7.2   The Guarantees apply to
the A319 Aircraft as described in paragraph 1 and may be adjusted to reflect the
net effect of:



  a)   any further configuration change which is the subject of an SCN   b)  
variation in actual weights of items defined in Section 13-10 of the
Specification   c)   changes required to obtain certification which cause
changes to the performance or weight of the Aircraft



    Without in any way limiting the Seller’s obligations under Clause 2 of the
Agreement, the Seller will [***].   8.   EXCLUSIVE GUARANTEES       The
Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature that may be stated, referenced
or incorporated in the Specification or any other document (but without
prejudice to the obligations of the Seller under the Agreement to build the
Aircraft in accordance with the Specification including, without limitation,
specifications regarding performance, weight and noise requirements).

245



--------------------------------------------------------------------------------



 



9   UNDERTAKING REMEDIES   9.1   Should any A319 Aircraft fail to meet any of
the Guarantees specified in this Letter Agreement, the Seller will take such
action described in and in the order of Paragraphs 9.2 and 9.3 below.   9.2  
Should any Aircraft fail to meet any of the Guarantees specified in this Letter
Agreement, the Seller will use its commercially reasonable efforts to correct
the deficiency to comply with the subject Guarantee.   9.3   Should the Seller
fail to develop and make available corrective means (including but not limited
to kits, procedures, adjustment of design weights) for the above said deficiency
within one (1) year from Delivery of the affected A319 Aircraft, then the Seller
shall in respect of such A319 Aircraft pay to the Buyer by way of liquidated
damages, subject to the Seller’s maximum liability under this Letter Agreement,
on the anniversary date of the Delivery and for as long as the deficiency
remains, an amount of:



      US$ [***] (US dollars- [***]) per one percent (1%) deficient per A319
Aircraft per year resulting from the deficiency expressed as a percentage of the
Mission Fuel Burn or Range Guarantees (part of a percent to be prorated).      
  US$ [***] (US dollars- [***]) per pound deficient per A319 Aircraft and per
year based on the deficiency expressed in pounds of the Mission Payload
Guarantee defined in Paragraph 3 above.         US$ [***] (US dollars- [***])
per pound deficient per A319 Aircraft and per year based on the deficiency
expressed in pounds of the Manufacturer’s Weight Empty Guarantee.



    In all cases, such liquidated damages will be prorated for the number of
days in the year (based on a 365 day year) that the relevant Aircraft does not
comply with the guaranteed level.   9.4   The Seller’s maximum liability under
this Letter Agreement in respect of a deficiency in performance of any Aircraft
shall be limited to the payment of liquidated damages for a period of not more
than [***] years following Delivery of the affected A319 Aircraft and up to an
aggregated value of US$ [***] (US dollars - [***]) for each deficient A319
Aircraft, whichever occurs first. Payment of liquidated damages shall be deemed
to settle all claims and remedies the Buyer would have against the Seller in
respect of performance deficiencies under this Letter Agreement, provided
however, that nothing herein will relieve the Seller of its obligations under
Paragraph 9.2 above.   10.   SELLER’S LIABILITY

246



--------------------------------------------------------------------------------



 



    The Seller’s liability under these Guarantees shall be governed solely by
the terms of this Letter Agreement.

UNQUOTE



    In consideration of the assignment and subrogation by the Seller under this
Letter Agreement in favor of the Buyer in respect of the Seller’s rights against
and obligations to the Manufacturer under the provisions quoted above, the Buyer
hereby accepts such assignment and subrogation and agrees to be bound by all of
the terms, conditions and limitations therein contained. The Buyer and the
Seller recognize and agree that the obligations of the Seller and the remedies
of the Buyer as set forth in this Letter Agreement No. 5A are subject to the
provisions of Clause 12 of the Agreement.   11.   ASSIGNMENT       Except as
otherwise provided in Letter Agreement No. 10 to the Agreement, this Letter
Agreement and the rights and obligations of the Buyer hereunder will not be
assigned or transferred in any manner without the prior written consent of the
Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 11 will be void and of no force or effect.

     If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return both
copies to AVSA.

Very truly yours,
 

AVSA, S.A.R.L.

By:                                         

Its:                                         

Accepted and Agreed

ATLANTIC COAST AIRLINES

By:                                         

Its:                                         

247



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 5B

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: PERFORMANCE GUARANTEES

Dear Ladies and Gentlemen,

     Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”),
have entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 5B (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

     Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

     The Seller represents and warrants that the Manufacturer has provided to
the Seller the performance guarantees with respect to the Aircraft, which
guarantees are reproduced below between the words QUOTE and UNQUOTE and which
are subject to the terms, conditions, limitations and restrictions all as
hereinafter set out, and that such guarantees are in full force and effect and
have not been amended. The Seller hereby assigns to the Buyer and the Buyer
hereby accepts, all of the Seller’s rights and obligations as the “Buyer” under
the said performance guarantees and the Seller subrogates the Buyer to all such
rights and obligations in respect of the A320 Aircraft covered thereby ([***]).
The Seller hereby warrants to the Buyer that (i) it has all the requisite
authority to make the foregoing assignment to and effect the foregoing
subrogation in favor of the Buyer, (ii) such assignment and subrogation are
effective to confer on the Buyer all of the foregoing rights and obligations of
the Seller and the Seller is bound by said assignment and subrogation, and
(iii) the Seller shall not enter into any amendment of the provisions so
assigned or subrogated without the prior written consent of the Buyer.

It is understood that, in the provisions below between the words QUOTE and

248



--------------------------------------------------------------------------------



 



UNQUOTE, capitalized terms have the meanings assigned thereto in this Agreement,
except that (i) the term “Seller,” which means the Manufacturer as between the
Manufacturer and the Seller, also means the Manufacturer in this Agreement, and
(ii) the term “Buyer,” which means the Seller as between the Manufacturer and
the Seller, means the Buyer in this Agreement.

QUOTE



1   AIRCRAFT CONFIGURATION       The guarantees defined below (the “Guarantees”)
are applicable to the A320 Aircraft described in the A320 Standard Specification
the SCNs defined below:



  (i)   for increases in the Design Weights to:

         
Maximum Take-Off Weight
  169,756 lb   (77,000 kg)
Maximum Landing Weight
  142,198 lb   (64,500 kg)
Maximum Zero Fuel Weight
  134,482 lb   (61,000 kg)



  (ii)   and powered by IAE V2527-A5 engines without taking into account any
further changes thereto as provided in the Agreement (the “Specification”).



    Notwithstanding the foregoing the Seller reserves the right to increase the
Design Weights above the weights shown in the Specification at no charge to the
Buyer in order to satisfy the Guarantees.   2   GUARANTEED PERFORMANCE   2.1  
Take-off       Federal Aviation Regulations (“FAR”) take-off field length at an
Aircraft gross weight of 169,756 lb at the start of ground run at sea level
pressure altitude and at a temperature of 86°F shall be not more than a
guaranteed value of [***] ft.   2.2   Second Segment Climb       The A320
Aircraft shall meet the FAR requirements for one engine inoperative climb after
take-off, undercarriage retracted, at a weight corresponding to the stated
weight at the start of ground run at the altitude and temperature and in the
configuration of flap angle and safety speed required to comply with the
performance guaranteed in Paragraph 2.1 above.   2.3   Speed

249



--------------------------------------------------------------------------------



 



    Level flight speed at an A320 Aircraft gross weight of 150,000 lb at a
pressure altitude of 35,000 ft in ISA conditions using a thrust not exceeding
maximum cruise thrust shall not be less than a guaranteed true Mach number of
M=[***].   2.4   Landing Field Length       FAR certified dry landing field
length at an A320 Aircraft gross weight of 142,198 lb at sea level pressure
altitude with zero wind and slope shall be not more than a guaranteed value of
[***] ft.   2.5   Range       Range starting at an initial cruise weight of
150,000 lb and consuming 15,000 lb of fuel during cruise while flying at a
pressure altitude of 37,000 feet in ISA conditions at a true Mach number of
0.780 using thrust not exceeding maximum cruise thrust shall not be less than a
guaranteed value of [***] statute miles.   3   MISSION GUARANTEES   3.1  
Mission Payload Guarantee IAD-SFO       The Aircraft will be capable of carrying
not less than a guaranteed payload of [***] lb over an still air stage distance
of 2,810 statute miles (representative of IAD to SFO with a 53 knot headwind)
when operated under the conditions defined below:   3.1.1   The departure
airport conditions are as defined below (assumed representative of IAD runway
30)

     
Pressure Altitude:
  288 feet
Outside Air Temperature:
  83 °F
Take-off Run Available:
  10,501 feet
Take-off Distance Available:
  10,501 feet
Accelerate-stop Distance Available:
  10,501 feet
Wind:
  None
Runway Condition:
  Dry
Slope:
  0.21% Uphill
Obstacles
  none



    The destination airport conditions are such as to allow the required landing
weight to be used without restriction. Pressure altitude is 11 ft.   3.1.2   An
allowance of 280 lb of fuel is included for 10 minutes start-up and taxi-out at
the departure airport.

250



--------------------------------------------------------------------------------



 



  3.1.3   An allowance of 515 lb of fuel is included for take-off and climb to
1,500 ft above the departure airport at a temperature of 83°F.   3.1.4   Climb
from 1,500 ft above the departure airport up to 3,000 ft above the departure
airport using max climb thrust, 5 min. holding at 3,000 ft above the departure
airport, continued climb using max. climb thrust to pressure altitude 28,000 ft,
10 min. cruise at a fixed Mach number of M=0.78 at pressure altitude 28,000ft,
continued climb to cruise altitude using maximum climb thrust and cruise at a
true Mach number of M=0.78 at pressure altitudes 33,000 ft and 37,000 ft,
descent to pressure altitude 9,000 ft, 5 min. cruise at 9,000 ft at a fixed Mach
number of M=0.445, followed by a descent to 1,500 ft above the destination
airport are carried out are carried out in ISA conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.   3.1.5   An allowance of 200 lb
of fuel is included for approach and landing at the destination airport.   3.1.6
  An allowance of 125 lb of fuel is included for 5 minutes taxi-in at the
destination airport.   3.1.7   Stage distance is defined as the distance covered
during climb, cruise and descent as described in Paragraph 3.1.4 above.      
Trip fuel is defined as the fuel required for take-off, climb, cruise, descent
and approach and landing as described in Paragraphs 3.1.3 to 3.1.5 inclusive
above.   3.1.8   At the end of approach and landing 7,320 lb of fuel will remain
in the tanks. This represents the estimated fuel required for:



  1)   45 minutes continued cruise     2)   Missed approach     3)   Diversion
in ISA conditions over a ground distance of 150 statute miles ending at 1,500ft
pressure altitude     4)   Approach and landing at the diversion airport



3.2   Mission Fuel Burn Guarantee       In carrying a fixed payload of 35,250 lb
over an equivalent still air distance of 2,810 statute miles (representative of
IAD to SFO with a 53 knot headwind) the trip fuel burned as defined in
Paragraph 3.1.7 above shall not be more than a guaranteed value of [***] lb when
operated under the conditions defined in Paragraph 3.1 above.   3.3   Operating
Weight Empty (OWE)

251



--------------------------------------------------------------------------------



 



    The mission payload and mission fuel burn guarantees defined in Paragraphs
3.1 and 3.2 above are based on a fixed Operating Weights Empty (“OWE”) of 94,412
lb.   4   MANUFACTURER’S WEIGHT EMPTY GUARANTEE       The Seller guarantees a
Manufacturer’s Weight Empty of 83,196 lb [***]. This is the Manufacturer’s
Weight Empty as defined in Section 13-10.00.00 of the Specification and is
subject to adjustment as defined in Paragraph 7.2 below.   5   GUARANTEE
CONDITIONS   5.1   The performance certification requirements for the A320
Aircraft, except where otherwise noted, will be as stated in Section 02 of the
Specification.   5.2   For the determination of FAR take-off and landing
performance a hard level dry runway surface with no runway strength limitations,
no line-up allowance, no obstacles, zero wind, atmosphere according to ISA,
except as otherwise noted and the use of speedbrakes, flaps, landing gear and
engines in the conditions liable to provide the best results will be assumed.  
5.2.1   When establishing take-off and second segment performance no air will be
bled from the engines for cabin air conditioning or anti-icing.   5.3   Climb,
cruise and descent performance associated with the Guarantees will include
allowances for normal electrical load and for normal engine air bleed and power
extraction associated with maximum cabin differential pressure as defined in
Section 21-30.31 of the Specification.       Cabin air conditioning management
during performance demonstration as described in Paragraph 6.3 may be such as to
optimize the A320 Aircraft performance while meeting the minimum air
conditioning requirements defined above. Unless otherwise stated no air will be
bled from the engines for anti-icing.   5.4   The engines will be operated using
not more than the A320 Propulsion Systems manufacturer’s maximum recommended
outputs for take-off, maximum go-round, maximum continuous, maximum climb and
cruise for normal operation unless otherwise stated.   5.5   Where applicable
the Guarantees assume the use of an approved fuel having a density of 6.70 lb /
US gallon and a lower heating value of 18,590 BTU/lb.   6.   GUARANTEE
COMPLIANCE   6.1   Compliance with the Guarantees shall be demonstrated using
operating procedures and limitations in accordance with those defined by the FAA
and if not inconsistent with those defined by the FAA, those defined by the
Seller.

252



--------------------------------------------------------------------------------



 



6.2   Compliance with the take-off, second segment and landing elements of the
Guarantees will be demonstrated with reference to the FAA approved Flight
Manual.   6.3   Compliance with those parts of the Guarantees not covered by the
requirements of the FAA shall be demonstrated by calculation based on data
obtained during flight tests conducted on one (or more, at the Seller’s
discretion) A320-200 aircraft of the same aerodynamic configuration as the A320
Aircraft.   6.4   Compliance with the Manufacturer’s Weight Empty Guarantee
defined in Paragraph 4 shall be demonstrated with reference to a weight
compliance report.   6.5   Data derived from tests will be adjusted as required
using conventional methods of correction, interpolation or extrapolation in
accordance with established aeronautical practices to show compliance with the
Guarantees.   6.6   Compliance with the Guarantees is not contingent on engine
performance defined in the Propulsion System manufacturer’s specification.   6.7
  The Seller undertakes to furnish the Buyer with a report or reports
demonstrating compliance with the Guarantees at, or as soon as possible after,
the delivery of each of the A320 Aircraft.   7   ADJUSTMENT OF GUARANTEES   7.1
  In the event any change to any law, governmental regulation or requirement or
interpretation thereof (“Rule Change”) by any governmental agency made
subsequent to the date of the Agreement affects the A320 Aircraft configuration
or performance or both required to obtain certification, the Guarantees shall be
appropriately modified to reflect the effect of any such Rule Change.   7.2  
The Guarantees apply to the A320 Aircraft as described in paragraph 1 and may be
adjusted to reflect the net effect of:



  a)   any further configuration change which is the subject of an SCN     b)  
variation in actual weights of items defined in Section 13-10 of the
Specification

253



--------------------------------------------------------------------------------



 



  c)   changes required to obtain certification which cause changes to the
performance or weight of the Aircraft



    Without in any way limiting the Seller’s obligations under Clause 2 of the
Agreement, the Seller will [***].   8   EXCLUSIVE GUARANTEES       The
Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature that may be stated, referenced
or incorporated in the Specification or any other document (but without
prejudice to the obligations of the Seller under the Agreement to build the
Aircraft in accordance with the Specification including, without limitation,
specifications regarding performance, weight and noise requirements).   9  
UNDERTAKING REMEDIES   9.1   Should any A320 Aircraft fail to meet any of the
Guarantees specified in this Letter Agreement the Seller will take such action
described in and in the order of Paragraphs 9.2 and 9.3 below.   9.2   Should
any Aircraft fail to meet any of the Guarantees specified in this Letter
Agreement, the Seller will use its commercially reasonable efforts to correct
the deficiency to comply with the subject Guarantee. Should the Seller fail to
develop and make available corrective means (including but not limited to kits,
procedures, adjustment of design weights) for the above said deficiency within
one (1) year from Delivery of the affected A320 Aircraft, then the Seller shall
in respect of such A320 Aircraft pay to the Buyer by way of liquidated damages,
subject to the Seller’s maximum liability under this Letter Agreement, on the
anniversary date of the Delivery for as long as the deficiency remains, an
amount of:



  –   US$ [***] (US dollars- [***]) per one percent 1%) deficient per A320
Aircraft per year resulting from the deficiency expressed as a percentage of the
Mission Fuel Burn or Range Guarantees (part of a percent to be prorated).     –
  US$ [***] (US dollars- [***]) per pound deficient per A320 Aircraft and per
year based on the deficiency expressed in pounds of the Mission Payload
Guarantee defined in Paragraph 3 above.

254



--------------------------------------------------------------------------------



 



  –   US$ [***] (US dollars- [***]) per pound deficient per A320 Aircraft and
per year based on the deficiency expressed in pounds of the Manufacturer’s
Weight Empty Guarantee.



    In all cases, such liquidated damages will be prorated for the number of
days in the year (based on a 365 day year) that the relevant Aircraft does not
comply with the guaranteed level.   9.3   The Seller’s maximum liability under
this Letter Agreement in respect of a deficiency in performance of any Aircraft
shall be limited to the payment of liquidated damages for a period of not more
than [***] ([***]) years following Delivery of the affected Aircraft and up to
an aggregated value of US$ [***] (US dollars- [***]) for each deficient
Aircraft, whichever occurs first. Payment of liquidated damages shall be deemed
to settle all claims and remedies the Buyer would have against the Seller in
respect of performance deficiencies under this Letter Agreement provided
however, that nothing herein will relieve the Seller of its obligations under
Paragraph 9.2 above.   10.   SELLER’S LIABILITY       The Seller’s liability
under these Guarantees shall be governed solely by the terms of this Letter
Agreement.

UNQUOTE



    In consideration of the assignment and subrogation by the Seller under this
Letter Agreement in favor of the Buyer in respect of the Seller’s rights against
and obligations to the Manufacturer under the provisions quoted above, the Buyer
hereby accepts such assignment and subrogation and agrees to be bound by all of
the terms, conditions and limitations therein contained. The Buyer and the
Seller recognize and agree that the obligations of the Seller and the remedies
of the Buyer as set forth in this Letter Agreement No. 5B are subject to the
provisions of Clause 12 of the Agreement.   11.   ASSIGNMENT       Except as
otherwise provided in Letter Agreement No. 10 to the Agreement, this Letter
Agreement and the rights and obligations of the Buyer hereunder will not be
assigned or transferred in any manner without the prior written consent of the
Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 11 will be void and of no force or effect.

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return both
copies to AVSA.

255



--------------------------------------------------------------------------------



 



              Very truly yours,     AVSA, S.A.R.L.     By:    


--------------------------------------------------------------------------------

    Its:    


--------------------------------------------------------------------------------

Accepted and Agreed

ATLANTIC COAST AIRLINES

          By:    


--------------------------------------------------------------------------------

    Its:    


--------------------------------------------------------------------------------

   

256



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 6

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: RELIABILITY GUARANTEES

Dear Ladies and Gentlemen,

     Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”),
have entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 6 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

     Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

     The Seller represents and warrants that the Manufacturer has provided to
the Seller reliability guarantees with respect to the Aircraft, which guarantees
are reproduced below between the words QUOTE and UNQUOTE and which are subject
to the terms, conditions, limitations and restrictions all as hereinafter set
out, and that such guarantees are in full force and effect and have not been
amended. The Seller hereby assigns to the Buyer and the Buyer hereby accepts all
of the Seller’s rights and obligations as the “Buyer” with respect to Aircraft
under the said reliability guarantees, and the Seller subrogates the Buyer to
all such rights and obligations in respect of the Aircraft. For the purposes of
this Letter Agreement, the term [***]. The Seller hereby warrants to the Buyer
that (i) it has all the requisite authority to make the foregoing assignment to
and effect the foregoing subrogation in favor of the Buyer, (ii) such assignment
and subrogation are effective to confer on the Buyer all of the foregoing rights
and obligations of the Seller and the Seller is bound by said assignment and
subrogation, and (iii) the Seller shall not enter into any amendment of the
provisions so assigned or subrogated without the prior written consent of the
Buyer.

     It is understood that, in the provisions below between the words QUOTE and
UNQUOTE, capitalized terms have the meanings assigned thereto in this Agreement,
except that (i) the term “Seller,” which means the Manufacturer as between the
Manufacturer and the Seller, also means

257



--------------------------------------------------------------------------------



 



the Manufacturer in this Agreement, and (ii) the term “Buyer,” which means the
Seller as between the Manufacturer and the Seller, means the Buyer in this
Agreement.

QUOTE



1.   SCOPE, COMMENCEMENT, DURATION       The reliability guarantees contained in
this Letter Agreement (the “Guarantees”) extend to the fleet of Aircraft. The
Guarantees will commence [***] and will remain in force for a period of [***]
thereafter.   1.1   Suspension of Guarantee       The provisions under
Paragraph 7 of this Letter Agreement (excluding Paragraph 7.6) will be suspended
for any Computation Period (defined in Paragraph 2.6) during which:       RO <
RF — 1.0 % D.R.       where :



  -   RF is the Dispatch Reliability, as computed by the Seller and published in
the “Quarterly Service Report,” of the Aircraft World Fleet for the aircraft
model covered under the present Dispatch Reliability Guarantee and excluding the
Aircraft during a computation period, expressed as a percentage.     -   RO is
the Dispatch Reliability, as computed by the Seller and published in the
“Quarterly Service Report,” of the Aircraft fleet during the same computation
period, expressed as a percentage.



1.2   However, if the cause of the low dispatch reliability is an Aircraft
Inherent Malfunction(s), then suspension of the provisions under Paragraph 7 of
this Letter Agreement pursuant to Paragraph 1.1 above will be terminated, and
the remedies available to the Buyer under Paragraph 7 of this Letter Agreement
will be paid to the Buyer, retroactive to the date such remedies would have
otherwise been due.   2.   DEFINITIONS   2.1   Achieved Dispatch Reliability    
  The “Achieved Dispatch Reliability” is the actual Dispatch Reliability
obtained by the Aircraft fleet in regular revenue service adjusted in accordance
with these Guarantees. ETOPS flights are not included in these Guarantees.      
Achieved Dispatch Reliability, expressed as a percentage, will be computed every
Computation Period as follows :

258



--------------------------------------------------------------------------------



 



          Achieved
Dispatch
Reliability   =  
Total number of Scheduled Revenue
Flights without Chargeable Delays
or Chargeable Cancellations during the
Computation Period                     X 100
Total number of Scheduled Revenue Flights
scheduled during the Computation Period
and will be compared to the Guaranteed Dispatch
Reliability.



2.2   Aircraft Inherent Malfunction       An “Aircraft Inherent Malfunction” is
a condition whereby maintenance actions confirm that the operation of a system
or component is outside its specified limit:



  1)   as defined in the applicable Maintenance or Operations Manual(s),     2)
  and has not been induced by a secondary cause or a consequence of exclusions
as defined in Paragraph 2.8.



2.3   Chargeable Cancellation       A “Chargeable Cancellation” occurs when a
Scheduled Revenue Flight is not completed as a result of an Aircraft Inherent
Malfunction.   2.4   Chargeable Delay       A “Chargeable Delay” occurs when an
Aircraft Inherent Malfunction causes a Scheduled Revenue Flight to be dispatched
more than fifteen (15) minutes later than the scheduled departure time,       or
      a through-service or turn-around-flight remains on ground longer than the
allotted ground time by more than fifteen (15) minutes as a result of an
Aircraft Inherent Malfunction.   2.5   Completion Factor       The “Completion
Factor” is the percentage of Scheduled Revenue Flights that are completed.

259



--------------------------------------------------------------------------------



 



    Completion Factor, expressed as a percentage, shall be computed for each
Computation Period as follows:

          Completion Factor   =  
Total number of Scheduled Revenue Flights
without a Chargeable Cancellation
during the Computation Period          X 100
Total number of Scheduled Revenue Flights
scheduled during the Computation Period



2.6   Computation Period       The “Computation Period” is a period consisting
of [***] months commencing on the first day of the first month following the
[***] of the first Aircraft.   2.7   Dispatched       An Aircraft will be deemed
to have been “dispatched” when it leaves the gate for a Scheduled Revenue
Flight.   2.8   Exclusions       Delays and cancellations due to any of the
following reasons are specifically excluded from these Guarantees:



  a)   Servicing (No corrective maintenance performed)



  -   Struts     -   Oil     -   Hydraulic fluid     -   Lubrication     -   All
servicing activities that do not require the mechanic to physically adjust or
replace or to perform any corrective action to enable deferral of a structural
repair and replace hardware/software     -   Fueling related     -   Deicing    
-   Water and waste     -   Sanitizing / Flushing     -   Moisture and
condensation     -   Printer paper replacement     -   Routine cleaning     -  
Tire pressure servicing     -   Oxygen servicing     -   Data loading



  b)   Precautionary Maintenance (No corrective Maintenance Performed)



  -   Installing/continuing placard     -   Fluid leaks — within specified
limits contained in applicable maintenance manual     -   Manual closing or
cycling passenger / crew / cargo door     -   Resetting circuit breakers



  c)   Normal Wear Maintenance

260



--------------------------------------------------------------------------------



 



  -   Passenger amenity items     -   Tires — worn past limits     -   Brakes —
worn past limits     -   Decals / paint / appearance items



  d)   Scheduled Maintenance Activities



  -   Completion of scheduled / planned work content of :



  1)   Maintenance checks     2)   Maintenance set-ups



  e)   Parts Delays and Cancellations     f)   External Force Damage        
Aircraft damage / lightning strikes, etc.     g)   Known Personnel Error and/or
Known Damage by Passengers     h)   Secondary Delay or Cancellation        
Delay(s) or cancellation(s) of Scheduled Revenue Flights that result from a
Chargeable Delay or Chargeable Cancellation.     i)   MEL Items         Delays
caused by systems or components being designated as “Go” and “Go If” in the
Minimum Equipment List (MEL) as approved by the Buyer’s Airworthiness
Authorities for the Buyer’s operation of the Aircraft.     j)   Propulsion
System         Delays attributable to the Propulsion Systems (ATA 70 to 80).    
k)   BFE         Delays attributable to Buyer Furnished Equipment (BFE) or
software embodied therein, unless such delay is caused due to faulty
installation of the BFE by the Seller or by a defect in the Seller’s BFE
interface design.



2.9   Scheduled Revenue Flight       A flight, as stipulated in the Buyer’s time
table or a scheduled charter flight, for any Aircraft is defined herein as a
“Scheduled Revenue Flight.”   3.   GUARANTEE   3.1   The “Guaranteed Dispatch
Reliability” is the dispatch reliability guaranteed in this Paragraph 3.1.  
3.1.1   Guaranteed Dispatch Reliability for [***]

261



--------------------------------------------------------------------------------



 



    The Seller guarantees that for the [***] of operation of the Aircraft fleet
in commercial service, on average, an Aircraft available for dispatch will have
a [***]% ([***] percent) probability of being dispatched without a Chargeable
Delay.   3.1.2   Guaranteed Dispatch Reliability after [***]       The Seller
guarantees that, for the [***] of operation of the Aircraft fleet in commercial
service, on average, an Aircraft available for dispatch will have a [***]%
([***] percent) probability of being dispatched without a Chargeable Delay. If,
in the [***] of operation of the Aircraft fleet in commercial service, on
average, an Aircraft available for dispatch has less than a [***]% ([***]
percent) probability of being dispatched without a Chargeable Delay, [***]
Guarantee, to the extent that [***].   3.2   Completion Factor Guarantee      
The Seller guarantees that for each Computation Period beginning with the first
Computation Period, the Completion Factor will be, on average, no less than
[***]% ([***] of one percent). If, in the [***] of operation of the Aircraft
fleet in commercial service, on average, the Completion Factor is less than
[***]% ([***] of one percent), [***] Guarantee, to the extent that [***].   4.  
BUYER’S AND SELLER’S OBLIGATION   4.1   Buyer’s Obligations



  a)   The Buyer will use all reasonable means to apply maintenance and trouble
shooting procedures by qualified personnel with the objective of meeting the
Guarantees.     b)   Buyer’s and Seller’s specialists will mutually agree on the
details of a Chargeable Delay reporting procedure before delivery of the first
Aircraft. The Buyer’s rights will not be impaired by any failure of the Parties
to so agree within such timeframe.     c)   The Buyer will submit Chargeable
Delay data weekly or monthly, not later than seven (7) days after a reporting
week, and fifteen (15) days after a reporting month. Such data must include
detailed information on delays and cancellations to allow the Seller to assess
the nature of system and/or component malfunctions. If the Seller finds such
data to be insufficiently detailed, the Buyer will supply such additional data
as the Seller may reasonably request (and the Buyer’s rights will not be
impaired unless the Buyer fails to meet such reasonable requests).     d)   The
Buyer will notify the Seller at any time but not later than one (1) month after
the end of a Computation Period that the Achieved Dispatch Reliability or the
Completion Factor is below the Guaranteed Dispatch Reliability, or the
Guaranteed Completion Factor, as the case may be, and request the Seller to take
corrective actions. In such event, all reasonably necessary additional detailed
operational and engineering

262



--------------------------------------------------------------------------------



 



      information will be provided by the Buyer in order to allow the Seller to
determine the necessary action.



  e)   If the Seller recommends procedures and modifications to improve the
Achieved Dispatch Reliability, the Buyer may choose to apply such procedures and
incorporate such modification. This will be done as soon as is reasonably
possible, consistent with the Buyer’s maintenance program, following receipt of
instructions and parts (if applicable) by the Buyer, provided that:



  i)   the effectiveness of such a procedure or modification is substantiated to
the Buyer’s reasonable satisfaction, and     ii)   application of such a
procedure or modification is economical and practical as determined by the
Buyer’s customary analysis practice.



      If the Seller and the Buyer disagree as to the effectiveness of procedures
or modifications proposed by the Seller to increase the Achieved Dispatch
Reliability, the Buyer will demonstrate to the Seller that, pursuant to its
analysis, such a modification or procedure is not effective, economic, or is
otherwise impractical.         The Buyer may also decline to follow such revised
procedures or to install such modification as are referred to above. If the
Buyer so declines (unless such modification or procedure is not effective,
economic, or is otherwise impractical), the Seller may adjust the Guaranteed
Dispatch Reliability, or Guaranteed Completion Factor, as the case may be,
downwards by an amount consistent with the expected improvement in the Achieved
Dispatch Reliability or Completion Factor, as the case may be, based on
reasonable substantiation to the Buyer and on other operators’ experience, if
any, of the reliability benefits of such modification or such revised
procedures.     f)   Furthermore, the Buyer agrees to set its corporate goals
for Aircraft fleet technical dispatch reliability and completion factor goals as
shown in the Buyer’s regular reliability report (or equivalent) at levels no
lower than the Guaranteed Dispatch Reliability and Completion Factor Guarantee,
so that both the Buyer’s and Seller’s technical staff can aggressively pursue
attainment of the Guaranteed Dispatch Reliability and Guaranteed Completion
Factor.



4.2   Seller’s Obligations       During the term of the Guaranteed Dispatch
Reliability and Guaranteed Completion Factor, the Seller will



  (1)   provide technical and operational analyses of delays and cancellations
and develop corrections intended to reduce Chargeable Delays and,     (2)   if
the Achieved Dispatch Reliability is below the Guaranteed Dispatch Reliability
or

263



--------------------------------------------------------------------------------



 



      Completion Factor falls below the Guaranteed Completion Factor, as the
case may be, not later than six (6) months where practicable after notification
by the Buyer and at no charge to the Buyer



  a)   provide modified Seller items, either hardware or software, to improve
Achieved Dispatch Reliability or Completion Factor, as the case may be;     b)  
make recommendations concerning the Aircraft operation and maintenance programs,
publications, and policies to improve Achieved Dispatch Reliability or
Completion Factor, as the case may be;     c)   in addition to any other
obligations of Seller under the Agreement, assist the Buyer to motivate relevant
suppliers to take action to improve the Achieved Dispatch Reliability or
Completion Factor, as the case may be.



  (3)   The Dispatch Reliability Guarantee at [***]% provides a guarantee level
below performance expectations as a baseline. The Seller recognizes that the
desired dispatch reliability performance level of the Buyer is at least [***]%.
In the event the Achieved Dispatch Reliability is above the Guarantee but lower
than the Buyer’s desired performance level of [***]:



  •   [***] the Achieved Dispatch Reliability Level     •   [***] the Achieved
Dispatch Reliability Level     •   [***] the Achieved Dispatch Reliability Level



      [***] in Paragraph 6 below, [***].



5.   ADJUSTMENT       Any design, certification, regulatory, organizational
structure or Aircraft operation changes outside the Seller’s control that may
have an effect upon the operation and dispatch characteristics of the Aircraft
will be cause for reevaluation or adjustment of the Guaranteed Dispatch
Reliability or Guaranteed Completion Factor by mutual agreement between the
Buyer and the Seller.   6.   REVIEW MEETINGS       An Achieved Dispatch
Reliability and Completion Factor review meeting between the Seller’s and the
Buyer’s representatives will be scheduled at the end of each six (6) month
period of Buyer’s Aircraft operation, or at any other period to be mutually
agreed. Representatives of the Buyer and the Seller will participate in the
meeting and will:



  a)   review current Achieved Dispatch Reliability and Completion Factor,    
b)   eliminate unsupported or non-Aircraft-inherent delay claims from delay
records to compute Achieved Dispatch Reliability and Completion Factor,

264



--------------------------------------------------------------------------------



 



  c)   consider corrective action, if required,     d)   review the Buyer’s
incorporation of modifications as stated in Subparagraph 4.1 of this Letter
Agreement and requirements, if any, for reduction of Guaranteed Dispatch
Reliability and Completion Factor Guarantee,     e)   review possible design,
certification, regulatory, organizational structure or Aircraft operation
changes and requirements, if any, necessitating adjustment of Guaranteed
Dispatch Reliability or Completion Factor Guarantee.



7.   REMEDIES   7.1   At the end of each Computation Period, the Buyer and the
Seller will jointly compare the Achieved Dispatch Reliability Level with the
Guaranteed Dispatch Reliability Level. For each Computation Period during which
the Achieved Dispatch Reliability Level is below the Guaranteed Dispatch
Reliability Level (the “DR Shortfall”), the Seller will credit the Buyer’s
account in the amount of US$ [***] (US dollars — [***]) per percentage point of
the DR Shortfall or, in the case of a fraction of a percentage point, with a
prorated portion of this dollar amount (the “DR Credit”). Such DR Credits will
be used by the Buyer for the purchase of goods and services from the Seller or
any Affiliate thereof.   7.2   For each Computation Period during which the
Achieved Dispatch Reliability Level exceeds the Guaranteed Dispatch Reliability
Level, the Seller may apply against existing or future DR Credits, the amount of
US$ [***] (US dollars — [***]) per percentage point by which the Achieved
Dispatch Reliability exceeds the Guaranteed Dispatch Reliability Level or, in
the case of a fraction of a percentage point, with a prorated portion of this
dollar amount (the “DR Debit”). If at any time during the Term the DR Debit
exceeds existing or future DR Credits, the credit balance in the Seller’s favor
will be carried forward into subsequent Computation Periods until fully
exhausted. However, at no time will the Buyer be required to make payments to
the Seller for credit balances in the Seller’s favor.   7.3   At the end of each
Computation Period, the Buyer and the Seller will jointly compare the Completion
Factor with the Completion Factor Guarantee Level. For each Computation Period
during which the Completion Factor is below the Completion Factor Guarantee
Level (the “CF Shortfall”), the Seller will credit the Buyer’s account in the
amount of US$ [***] (US dollars — [***]) per one-tenth of a percentage point of
the CF Shortfall (the “CF Credit”). Such CF Credits will be used by the Buyer
for the purchase of goods and services from the Seller or any affiliate thereof.
  7.4   For each Computation Period during which the Completion Factor exceeds
the Completion Factor Guarantee Level, the Seller may apply against existing or
future DR Credits, the amount of US$ [***] (US dollars — [***]) per one-tenth of
one percentage point by which the Completion Factor exceeds the Completion
Factor Guarantee Level or, in the case of a fraction of a percentage point, with
a prorated portion of this dollar amount (the “CF Debit”). If at any time during
the Term the CF Debit exceeds existing or future CF Credits, the credit balance
in the Seller’s favor will be carried forward into subsequent Computation
Periods until fully exhausted. However, at no time will the Buyer be required to
make payments to the Seller for credit balances in the Seller’s favor.

265



--------------------------------------------------------------------------------



 



7.5   The Seller and the Buyer acknowledge and agree that the maximum liability
of the Seller for Guarantees provided under this Letter Agreement will be US$
[***] (US dollars — [***]).   7.6   Nothing herein shall relieve the Seller of
any of its obligations under Paragraph 4.2 of this Letter Agreement.   8.  
DISRUPTION       The provisions of this Guarantee shall not apply during any
period when the Buyer experiences disruptions of operations (excluding
disruptions of operations relating to an Aircraft Inherent Malfunction(s)) and
as long after each such period that the Buyer has not fully restored normal
operations.   9.   EXCLUSIVE GUARANTEES       These Guarantees are exclusive and
are provided in lieu of any and all other guarantees from the Seller relating to
reliability of any nature that may be stated, referenced or incorporated in the
Specification or any other document (but without prejudice to the obligations of
the Seller under the Agreement to build the Aircraft in accordance with the
applicable Specification, including, without limitation, specifications
regarding performance, weight and noise requirements).   10.   SELLER’S
LIABILITY       The Seller’s liability for failure to meet the Guaranteed
Dispatch Reliability values or Guaranteed Completion Factor values, as the case
may be, will be governed solely by the terms of these Guarantees.

UNQUOTE



    In consideration of the assignment and subrogation by the Seller under this
Letter Agreement in favor of the Buyer in respect of the Seller’s rights against
and obligations to the Manufacturer under the provisions quoted above, the Buyer
hereby accepts such assignment and subrogation and agrees to be bound by all of
the terms, conditions and limitations therein contained. The Buyer and the
Seller recognize and agree that the obligations of the Seller and the remedies
of the Buyer as set forth in this Letter Agreement No. 6 are subject to the
provisions of Clause 12 of the Agreement.   11.   ASSIGNMENT

266



--------------------------------------------------------------------------------



 



    Except as otherwise provided in Letter Agreement No. 10 to the Agreement,
this Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 11 will be void and of no force or effect.

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return both
copies to AVSA.

Very truly yours,

AVSA, S.A.R.L.

By:
                                                                                

Its:
                                                                                

Accepted and Agreed

ATLANTIC COAST AIRLINES

By:
                                                                                

Its:
                                                                                

267



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 7

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: [***] GUARANTEE

Dear Ladies and Gentlemen,

Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 7 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

The Seller represents and warrants that the Manufacturer has provided to the
Seller a [***] guarantee with respect to the Aircraft, which guarantee is
reproduced below between the words QUOTE and UNQUOTE and which is subject to the
terms, conditions, limitations and restrictions all as hereinafter set out, and
that such guarantee is in full force and effect and has not been amended. The
Seller hereby assigns to the Buyer and the Buyer hereby accepts all of the
Seller’s rights and obligations as the “Buyer” with respect to Aircraft under
the said [***] guarantee, and the Seller subrogates the Buyer to all such rights
and obligations in respect of the Aircraft. For the purposes of this Letter
Agreement, the term [***]. The Seller hereby warrants to the Buyer that (i) it
has all the requisite authority to make the foregoing assignment to and effect
the foregoing subrogation in favor of the Buyer, (ii) such assignment and
subrogation are effective to confer on the Buyer all of the foregoing rights and
obligations of the Seller and the Seller is bound by said assignment and
subrogation, and (iii) the Seller shall not enter into any amendment of the
provisions so assigned or subrogated without the prior written consent of the
Buyer.

It is understood that, in the provisions below between the words QUOTE and
UNQUOTE, capitalized terms have the meanings assigned thereto in this Agreement,
except that (i) the term “Seller” which means the Manufacturer as between the
Manufacturer and the Seller, also means the Manufacturer in this Agreement, and
(ii) the term “Buyer” which means the Seller as

268



--------------------------------------------------------------------------------



 



between the Manufacturer and the Seller, means the Buyer in this Agreement.

QUOTE



1.   [***]       This [***] guarantee (the “Guarantee”) [***] as defined in
Appendix 1 [***].   2.   [***]       The Guarantee [***].   3.   GUARANTEE      
[***].   4.   ADJUSTMENTS   4.1   This Guarantee [***].       [***]   4.2  
[***].   5.   REPORTING       [***].   6.   RESULTS   6.1   [***].       [***]  
6.2   [***].   7.   EXCLUSIONS   7.1   This Guarantee [***]   7.2   [***]   8.  
[***] PROCEDURES

269



--------------------------------------------------------------------------------



 



    To be eligible for the Guarantee provided under this Letter Agreement,
[***].   9.   AUDITS       [***].   10.   SERVICE BULLETINS       [***].   11.  
ACCOUNTING SYSTEM   11.1   [***]   11.2   [***]   11.3   [***]   12.   [***]    
  The provisions of this Guarantee [***].   13.   LIMITATION      
Notwithstanding Paragraph 6.1, [***].   14.   [***] GUARANTEES       These
Guarantees [***].   15.   [***] LIABILITY       The [***] liability under this
[***] Guarantee [***].

UNQUOTE



    In consideration of the assignment and subrogation by the Seller under this
Letter Agreement in favor of the Buyer in respect of the Seller’s rights against
and obligations to the Manufacturer under the provisions quoted above, the Buyer
hereby accepts such assignment and subrogation and agrees to be bound by all of
the terms, conditions and limitations therein contained. The Buyer and the
Seller recognize and agree that the obligations of the Seller and the remedies
of the Buyer as set forth in this Letter Agreement No. 7 are subject to the  
16.   ASSIGNMENT

270



--------------------------------------------------------------------------------



 



    Except as otherwise provided in Letter Agreement No. 10 to the Agreement,
this Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 16 will be void and of no force or effect.

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return both
copies to AVSA.

                      Very truly yours,
 
                    AVSA, S.A.R.L.
 
           

      By:    
 
           

      Its:    
 
            Accepted and Agreed        
 
            ATLANTIC COAST AIRLINES        
 
           
By:
           
 
           
Its:
           

271



--------------------------------------------------------------------------------



 



APPENDIX 1 TO [***] GUARANTEE

[***]

         
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]



--------------------------------------------------------------------------------

The seller has arranged that, upon request of the Buyer, the [***].    

272



--------------------------------------------------------------------------------



 



APPENDIX 1 TO [***] GUARANTEE

         
[***]
  [***]   [***]  
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
 
       
[***]
       
 
       
[***]
       
[***]
       
[***]
       

273



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: BUYER’S [***] RIGHT

Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 8 certain additional terms and conditions
regarding the sale of the Aircraft. Capitalized terms used herein and not
otherwise defined in this Letter Agreement will have the meanings assigned
thereto in the Agreement. The terms “herein,” “hereof” and “hereunder” and words
of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



1.   [***]   1.1   [***].   1.2   [***].   2.   [***]   2.1   [***].   2.2  
[***].   2.3   [***].   3.   [***]

274



--------------------------------------------------------------------------------



 



[***]



    [***]   3.2   [***]       [***].   3.3   [***]       [***].       [***].   4
  [***]   4.1   [***]       [***].   4.2   [***]       [***].       [***].      
[***].       [***].   4.3   [***]       [***].   5.   ASSIGNMENT       Except as
otherwise provided in Letter Agreement No. 10 to the Agreement, this Letter
Agreement and the rights and obligations of the Buyer hereunder will not be
assigned or transferred in any manner without the prior written consent of the
Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 5 will be void and of no force or effect.

275



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return both
copies to AVSA.

Very truly yours,

 

AVSA, S.A.R.L.

By:                               

Its:                               

Accepted and Agreed

ATLANTIC COAST AIRLINES

By:                               

Its:                               

276



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 9

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166

Re: LEASED AIRCRAFT MATTERS

Dear Ladies and Gentlemen:

Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 9 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



1.   DEFINITIONS       The following terms will have the following meanings:    
  “Leased Aircraft” — each of the ten (10) A319-100 aircraft delivered to the
Buyer pursuant to the terms of binding, long-term lease agreements having a base
term of five (5) years or longer entered into on or before signature of the
Agreement between the Buyer and (i) International Lease Finance Corporation,
with respect to [***] (ii) C.I.T. Leasing Corporation, with respect [***].      
“Lessor(s)” — either or both of International Lease Finance Corporation or
C.I.T. Leasing Corporation.       “Seventh Leased Aircraft” — the A319-100
aircraft delivered to the Buyer pursuant to a binding, long-term lease agreement
having a base term of five (5) years or longer entered into between the Buyer
and International Lease Finance Corporation on or before

277



--------------------------------------------------------------------------------



 



    signature of the Agreement, which is in addition to the six (6) Leased
Aircraft from International Lease Finance Corporation.       “Eighth Leased
Aircraft” — the A319-100 aircraft delivered to the Buyer pursuant to a binding,
long-term lease agreement having a base term of five (5) years or longer to be
entered into between the Buyer and International Lease Finance Corporation no
later than thirty (30) day’s following signature of the Agreement, which is in
addition to the six (6) Leased Aircraft from International Lease Finance
Corporation and the Seventh Leased Aircraft.       References to Leased Aircraft
will be deemed to [***] for the purposes of [***].       Provided that nothing
contained herein [***]   2.   [***] FOR LEASED AIRCRAFT   2.1   [***] — Leased
Aircraft       [***].   2.2   [***]       As set forth in Subparagraph 2.1 of
this Letter Agreement, [***].       [***].       [***].   3.   [***]      
[***].   4.   [***] FOR LEASED AIRCRAFT       It is understood and agreed by the
parties, that, with respect to the Leased Aircraft, (i) [***] ([***]) [***] and
(ii) [***] of [***].   5.   LEASED AIRCRAFT [***]       [***].   6.   [***]    
  [***] to the extent [***].   7.   APPLICABILITY OF [***]

278



--------------------------------------------------------------------------------



 



7.1   [***] provided to the Buyer pursuant to [***].   7.2   The second sentence
of the second paragraph of Clause [***] of the Agreement is hereby superseded
and replaced by the following quoted text.

QUOTE



    [***].

UNQUOTE



8.   ASSIGNMENT       Except as otherwise provided in Letter Agreement No. 10 to
the Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 8 will be void and of no force
or effect.

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return both
copies to AVSA.

Very truly yours,
AVSA, S.A.R.L.

 

By:                               

Its:                               

Accepted and Agreed:

ATLANTIC COAST AIRLINES

By:                               

Its:                               

279



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 10

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166



Re:    ASSIGNMENTS

Dear Ladies and Gentlemen,

Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in the Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 10 (this “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein”, “hereof”,
and “hereunder” and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
non-severable part of the Agreement, that the provisions of the Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of the Agreement, except that if the Agreement and
this Letter Agreement (other than provisions of the Agreement incorporated
herein by reference) have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement (other than provisions of
the Agreement incorporated herein by reference) will govern.



1.   Clause 20       Clause 20 of the Agreement is hereby amended in its
entirety and replaced with the following quoted text:

     QUOTE



20.1.   Assignments   20.1.1   Assignments Generally       Subject to the
provisions of this Clause 20.1, the Agreement will inure to the benefit of and
be binding upon the successors and assigns of the Parties hereto. The Agreement
will not be assigned in whole or in part by either Party without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, except as provided in this Clause 20.1.

280



--------------------------------------------------------------------------------



 



20.1.2   Certain Assignments by Buyer       [***], upon prior notice to the
Seller:



  (a)   The Buyer may assign all of its rights and obligations under the
Agreement to any Qualifying Affiliate, subject to the same terms and conditions
as are set forth in this Clause 20.1.2. A “Qualifying Affiliate” shall mean an
affiliate of the Buyer that meets the following requirements: (1) either (i) the
Buyer holds greater than [***] ([***]%) of the stock of the affiliate or (ii
greater than [***] ([***]%)of the affiliate and the Buyer are owned by the same
party; (2 the affiliate is organized and existing under the laws of the United
States or any state thereof; (3) the affiliate has executed an assumption
agreement in form and substance reasonably acceptable to the Seller; and (4) the
affiliate holds an Air Carrier Certificate issued by the FAA.     (b)   Before
tender of delivery of the Aircraft by the Seller, the Buyer may assign (or
create a security interest in) the right of the Buyer to purchase an Aircraft
for the purchase price specified in Clause 3 of the Agreement and, if desired,
together with the rights and obligations of the Buyer pursuant to Clauses 12, 13
and 17 of the Agreement with respect to such Aircraft, to a person or entity
that provides debt or equity financing for the purchase of such Aircraft (or any
trustee or agent for such a person or entity), pursuant to a purchase agreement
assignment in a form customarily accepted by the Seller.     (c)   Upon or after
delivery of the Aircraft by the Seller, the Buyer may assign (or create a
security interest in) its rights and obligations under Clauses 12, 13 and 17 of
the Agreement with respect to an Aircraft to any person or entity who buys such
Aircraft or to any person or entity providing debt or equity financing with
respect to such Aircraft (or any trustee or agent for such a person or entity),
pursuant to a purchase agreement assignment in a form customarily accepted by
the Seller.



    No assignment (or creation of a security interest) pursuant to this Clause
20.1.2 shall have the effect of releasing Buyer from any obligation or liability
under the Agreement, or the Buyer’s guarantor from its guarantee of the Buyer’s
obligations under the Agreement, save to the extent of actual performance of
Buyer’s obligations under the Agreement by any such assignee.   20.1.3  
Reorganization Transactions of Buyer       The Buyer shall be permitted to
consolidate with or merge into any other person, or sell, convey, lease, or
otherwise transfer all or substantially all of its assets as an entirety
(whether in one transaction or a series of transactions) to any person (a
“Reorganization Transaction”), if:



           (1) the person formed by such consolidation or surviving such merger,
or the person who acquires by sale, conveyance, transfer, or lease all or
substantially all of the Buyer’s assets as an entirety (the “Successor”) is a
citizen of the United

281



--------------------------------------------------------------------------------



 



      States under 49 U.S.C. § 40102(a)(15) holding an air carrier operating
certificate issued by the Secretary of Transportation pursuant to 49 U.S.C.
chapter 447;              (2) the Successor, if other than the Buyer,
(aa) executes and delivers to the Seller an agreement, in form and substance
reasonably satisfactory to the Seller, containing an assumption by the Successor
of the due and punctual performance and observance of the Buyer’s obligations
under the Agreement, and (bb) makes such filings and recordings as are necessary
to evidence such consolidation, merger, sale, conveyance, transfer, or lease;  
           (3) immediately after giving effect to such transaction, no
Termination Event (within the meaning of Clause 21 of the Agreement) shall have
occurred and be continuing; and              (4) the Successor delivers to the
Seller a certificate, signed on the Successor’s behalf by a responsible officer,
stating that the conditions precedent set forth in Paragraphs (1), (2), and (3)
above have been complied with, and an opinion of counsel for the Buyer or for
the Successor, in form and substance reasonably satisfactory to the Seller,
(aa) stating that the agreements entered into to effect such Reorganization
Transaction and such assumption agreements have been duly authorized, executed,
and delivered by the Successor and that they (and this Agreement as so assumed)
constitute legal, valid and binding obligations of the Successor, enforceable in
accordance with their terms, (bb) stating that all conditions precedent provided
for in sub-clauses (1) (2) (bb) and 4 (aa) above and relating to such
Reorganization Transaction have been fulfilled and (cc) containing such other
matters as the Seller reasonably requests.



    Upon the effectiveness of any such Reorganization Transaction, the
Successor, if other than the Buyer, shall succeed to, shall be substituted for,
and may exercise every right and power of the Buyer under the Agreement, with
the same effect as if the Successor had been named as the Buyer herein. No such
sale, conveyance, transfer or lease shall have the effect of releasing the Buyer
(or any Successor who has become such under this Clause 20.1.3) from any
liability or obligation under the Agreement, or the Buyer’s guarantor from its
guarantee of the Buyer’s obligations under the Agreement, save to the extent of
actual performance of the Buyer’s obligations under the Agreement by any such
Successor.   20.1.4   Designations by Seller       The Seller may at any time by
notice to the Buyer designate facilities or personnel of the Manufacturer,
ANACS, any of the Associated Contractors or any Affiliate of the Manufacturer at
which or by whom the services to be performed under the Agreement will be
performed. The Seller may also designate the Manufacturer, ANACS, any Associated
Contractor or any Affiliate of the Manufacturer as the party responsible on
behalf of the Seller for providing to the Buyer all or any of the services
described in or receiving money due the Seller under the Agreement.
Notwithstanding such designation,

282



--------------------------------------------------------------------------------



 



    the Seller will remain ultimately responsible for fulfillment of all
obligations undertaken by the Seller in the Agreement.   20.1.5   Transfer of
Rights and Obligations by Seller       If at any time until the date upon which
all the obligations and liabilities of the Seller under this Agreement have been
discharged, the legal structure or legal form of the Seller is changed and as a
consequence thereof the Seller wishes the Buyer to accept the substitution of
the Seller by another entity within the restructured Airbus group (or the Seller
in its new legal form) (“Newco”) as contemplated below, the Seller will promptly
notify the Buyer.       In such event, the Seller may request the Buyer to
consent to an agreement between the Seller and Newco whereby the Seller’s rights
and obligations under the Agreement are transferred to Newco. No such
transaction shall have the effect of releasing Seller from its obligations under
the Agreement if the Seller continues to exist as a legal entity. The Buyer
agrees that its consent to such agreement will not be unreasonably withheld or
delayed.       UNQUOTE   2.   ASSIGNMENT       Except as otherwise provided in
Letter Agreement No. 10 to the Agreement, this Letter Agreement and the rights
and obligations of the Buyer hereunder will not be assigned or transferred in
any manner without the prior written consent of the Seller, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph 2
will be void and of no force or effect.

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

              Very truly yours,     AVSA, S.A.R.L.     By:    


--------------------------------------------------------------------------------

    Its:    


--------------------------------------------------------------------------------

    Date:    


--------------------------------------------------------------------------------

Accepted and Agreed

ATLANTIC COAST AIRLINES

          By:    


--------------------------------------------------------------------------------

    Its:    


--------------------------------------------------------------------------------

   

283



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 11

As of April 1, 2004

Atlantic Coast Airlines
45200 Business Court
Dulles, VA 20166



Re:    PREDELIVERY PAYMENTS

Dear Ladies and Gentlemen:

Atlantic Coast Airlines (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into an Airbus A319/A320/A321 Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 11 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



1.   SCHEDULE       Clauses 5.2.1, 5.2.2 and 5.2.3 of the Agreement are
cancelled and replaced with the following quoted text:

     QUOTE



  5.2.1   Predelivery Payments will be paid by the Buyer to the Seller for each
Aircraft. Predelivery Payments are nonrefundable (although amounts equal to
Predelivery Payments paid by the Buyer to the Seller with respect to an Aircraft
may be paid

284



--------------------------------------------------------------------------------



 



    to the Buyer pursuant to Clause 5.2.4 of the Agreement).   5.2.2  
[Intentionally left blank.]   5.2.3   Predelivery Payments for the Aircraft will
be paid according to the schedules in Paragraphs 5.2.3.1, 5.2.3.2.1 and 5.2.3.3
[***] indicated.   5.2.3.1   A319 Aircraft       Predelivery Payments for the
A319 Aircraft will be paid according to the following schedule [***] indicated:

A319 Predelivery Payment Schedule

                  PAYMENT NUMBER

--------------------------------------------------------------------------------

  PAYMENT DATE

--------------------------------------------------------------------------------

  PREDELIVERY PAYMENT

--------------------------------------------------------------------------------


      [***]   [***]    
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]

  [***]   [***]   [***]   [***]



5.2.3.2   A320 Aircraft   5.2.3.2.1   Predelivery Payments for the A320 Aircraft
will be paid according to the following schedule in the fixed amounts indicated:

285



--------------------------------------------------------------------------------



 



A320 Predelivery Payment Schedule

                  PAYMENT NUMBER

--------------------------------------------------------------------------------

  PAYMENT DATE

--------------------------------------------------------------------------------

  PREDELIVERY PAYMENT

--------------------------------------------------------------------------------


      [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]

  [***]   [***]   [***]   [***]



5.2.3.2.2   Notwithstanding Paragraph [***], the amount of each Predelivery
Payment for each of the [***] the Predelivery Payment due [***] under the
schedule set forth in Paragraph [***]. Upon [***] set forth in Paragraph 2.3.1
of Letter Agreement No. 3 to the Agreement, [***] Predelivery Payment due [***]
under the schedule set forth in Paragraph 5.2.3.2.1 [***]. Upon [***] the
Predelivery Payments [***] under the Predelivery Payment schedule [***] set
forth in Paragraph 5.2.3.2.1, and the Predelivery Payments [***] (listed under
the column heading of such name) pursuant to the terms of Paragraph 5.2.3.5
below [***] (listed under the column heading of such name) under the Predelivery
Payment schedule [***] set forth in Paragraph 5.2.3.2.1.   5.2.3.3   A321
Aircraft       Predelivery Payments for the A321 Aircraft will be paid according
to the following schedule in the fixed amounts indicated:

286



--------------------------------------------------------------------------------



 



A321 Predelivery Payment Schedule

                  PAYMENT NUMBER

--------------------------------------------------------------------------------

  PAYMENT DATE

--------------------------------------------------------------------------------

  PREDELIVERY PAYMENT

--------------------------------------------------------------------------------


      [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]

  [***]   [***]   [***]   [***]



5.2.3.4   For [***], any Predelivery Payment for which the “Payment Date” [***].
For [***], any Predelivery Payment for which the “Payment Date” [***].   5.2.3.5
  Payment of [***]   5.2.3.5.1   Predelivery Payments [***] according to the
schedules provided in Paragraphs 5.2.3.1, 5.2.3.2.1 and 5.2.3.3. However, [***]
of the applicable Predelivery Payment in accordance with the schedules in
Paragraphs 5.2.3.1, 5.2.3.2.1 and 5.2.3.3, [***] pursuant to Paragraph
5.2.3.5.3. All [***]. It is understood and agreed that [***].   5.2.3.5.2   Each
such [***] pursuant to Paragraph 5.2.3.5.1 [***] “Payment Date” (listed under
the column heading of such name in the applicable table in Paragraph 5.2.3.1,
5.2.3.2.1 or 5.2.3.3) of the corresponding Predelivery Payment [***] at payment
of the [***] payment of such [***].   5.2.3.5.3   In respect of each [***]
“Payment Date” (listed under the column heading of such name in the applicable
table in Paragraph 5.2.3.1, 5.2.3.2.1 or 5.2.3.3), [***] applicable Payment
Date.       UNQUOTE   6.   ASSIGNMENT       Except as otherwise provided in
Letter Agreement No. 10 to the Agreement, this Letter Agreement and the rights
and obligations of the Buyer hereunder will not be assigned or transferred in
any manner without the prior written consent of the

287



--------------------------------------------------------------------------------



 



    Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 6 will be void and of no force or effect.

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return both
copies to AVSA.

              Very truly yours,     AVSA, S.A.R.L.     By:    


--------------------------------------------------------------------------------

    Its:    


--------------------------------------------------------------------------------

Accepted and Agreed

ATLANTIC COAST AIRLINES

          By:    


--------------------------------------------------------------------------------

    Its:    


--------------------------------------------------------------------------------

   

288